 
EXHIBIT 10.38
 
[*] = information redacted pursuant to a confidential treatment request. Such
omitted information has been filed separately with the Securities and Exchange
Commission.
 
SUBLEASE AGREEMENT
BY AND BETWEEN
 
CISCO SYSTEMS, INC.
a California corporation
as Sublessor
 
AND
 
PALM, INC.
a Delaware corporation
as Sublessee
 
DATED AS OF May 31, 2002



--------------------------------------------------------------------------------

 
SUBLEASE AGREEMENT
 
DEFINED TERMS
 
Base Rent:
  
Months        Monthly Base Rent
    
[*]                        $[*]
[*]                        $[*]
[*]                        $[*]
*Subject to adjustment in accordance with Section 1.2 hereof
Broker:
  
Sublessor: Jones Lang LaSalle
Sublessee: Cornish & Carey Commercial
Effective Date:
  
May 31, 2002
Commencement Date:
  
See Section 1.1
Expiration Date:
  
August 31, 2005
Landlord:
  
Irvine Community Development Company
Master Lease:
  
That certain lease agreement dated March 27, 2000 between Landlord and
Sublessor, as amended on June 8, 2000
Permitted Uses:
  
General administrative office, distribution, research and development, light
assembly, computer lab, warehousing and related legal uses as and to the extent
permitted in Article 1 of the Master Lease (and as and to the extent otherwise
approved by Landlord in writing)
Project:
  
Certain improved real property and multiple buildings more particularly
described in the Master Lease attached hereto as Exhibit A, as depicted on
Exhibit A attached thereto and on Exhibit A to the First Amendment to the Master
Lease, commonly known as McCarthy Center
Master Premises:
  
Phase 1 of the Project, consisting of those four (4) buildings depicted as
“Phase 1” on Exhibit A to the Master Lease, encompassing approximately 233,776
rentable square feet.
Sublease Premises:
  
The Premises shall consist of approximately 153,274 rentable square feet
consisting of 26,830 rentable square feet on the first floor of 490 N. McCarthy
Blvd.(“Building MC-2”) and approximately 63,222 square feet in 460 N. McCarthy
Blvd. (“Building MC-3”) and approximately 63,222 square feet in 400 N. McCarthy
Blvd.(“Building MC-4”) (As depicted in Exhibit B). Each of Building MC-2,
Building MC-3 and Building MC-4 are hereinafter referred to as a “Building” and
are collectively referred to as the “Sublease Premises”

 
[*] =
 
information redacted pursuant to a confidential treatment request. Such omitted
information has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Security Deposit:
  
A Letter of Credit in an amount equal to One Million Dollars ($1,000,000.00)
Sublessee:
  
Palm, Inc., a Delaware corporation
Sublessee’s Address:


  
Before Commencement Date:
5470 Great America Parkway, Santa Clara, CA 95054
Attn: Vice President, Real Estate

 
After Commencement Date:
400 N. McCarthy Blvd. Milpitas, CA 95035
Attn: Vice President, Real Estate
Sublessee’s Share:




  
Master Premises Operating Expenses not included in Building Cost under the
Master Lease: 65.56%*
 
* Subject to adjustment in accordance with Section 1.2 hereof.
 
Building Costs:
100% of the Building Costs (as defined in the Master Lease) attributable to the
Building MC-3 and Building MC-4, and 50% of the Building Costs of Building MC-2
Sublessor:
  
Cisco Systems, Inc., a California corporation
Sublessor’s Address for Notice:
  
170 West Tasman Drive
San Jose, California 95134-1706
Attn: Director of Worldwide Real Estate
Sublessor’s Address for Payment:
  
P.O. Box 60000
File 74172
San Francisco, CA 94160
Building Manager:
  
Insignia/ESG
Building Manager’s Contact Information:
  
160 West Santa Clara Street
Suite 1350
San Jose, CA 95113
Attn: Clifford Rueter
Fax: (408) 288-2909
Term:
  
Approximately 37 Months, expiring August 31, 2005



2



--------------------------------------------------------------------------------

 
Exhibits:
  
Exhibit A—Master Lease
    
Exhibit B—Sublease Premises
    
Exhibit C—Form of Letter of Credit
    
Exhibit D—Equipment Lease
    
Exhibit E—Preliminary Plans for Tenant Improvements
    
Exhibit F—Agreement for Cafeteria and Conference Facilities
    
Exhibit G—Rooftop Rules
    
Exhibit H—Cafeteria and Conference Room Facilities Conceptual Plans
    
Exhibit X—Form of Landlord Consent
    
Exhibit Z—IT Equipment Description and Requirements

 



3



--------------------------------------------------------------------------------

 
THIS SUBLEASE AGREEMENT (“Sublease”) is entered as of the Effective Date by and
between Sublessor and Sublessee.
 
THE PARTIES ENTER this Sublease on the basis of the following facts,
understandings and intentions:
 
A.    Sublessor is presently a lessee of the Sublease Premises in the Buildings
pursuant to the Master Lease by and between Landlord and Sublessor.
 
B.    Sublessor desires to sublease the Sublease Premises to Sublessee and
Sublessee desires to sublease the Sublease Premises from Sublessor on all of the
terms, covenants and conditions hereinafter set forth.
 
C.    All of the terms and definitions in the Defined Terms section are
incorporated herein by this reference, and any capitalized terms not defined in
the Defined Terms or elsewhere in this Sublease shall have the meanings given to
such terms in the Master Lease.
 
NOW, THEREFORE, IN CONSIDERATION of the Sublease Premises subleased herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby covenant and agree as follows:
 
1.    Sublease Premises and Term.
 
1.1    Demise.    Sublessor hereby subleases to Sublessee, and Sublessee hereby
hires from Sublessor, the Sublease Premises, for a term of approximately
thirty-seven (37) months (the “Sublease Term”) commencing on the latest to occur
of (a) August 1, 2002 (“Estimated Commencement Date”); or (b) the date on which
Sublessor receives Master Landlord’s written consent to this Sublease pursuant
to the Form of Landlord’s Consent attached hereto and incorporated herein as
Exhibit X (the “Consent of Landlord”); or (c) the date on which the Tenant
Improvements (as defined in Section 7.2 below) have been substantially completed
(as defined in Section 7.2.1) (hereinafter referred to as the “Commencement
Date”), subject to the terms, covenants and conditions set forth herein. In
addition, Sublessor shall lease to Sublessee, and Sublessee shall lease from
Sublessor, certain improvements and certain furnishings currently located in the
Sublease Premises pursuant to that certain Equipment Lease attached hereto as
Exhibit D. As used herein, “Sublease Premises” shall include the Sublease
Premises (including the roof on each Building in which Sublessee is the sole
tenant, and the non-exclusive right to use the roof of any Building in which
Sublessee is not the sole tenant), Sublessee’s non-exclusive right to use the
Common Areas adjacent to the Sublease Premises, any existing interior
improvements to the Sublease Premises as of the Commencement Date (including,
without limitation, security systems infrastructure, wiring, cabling and
electrical systems contained in the Sublease Premises, the exclusive right to
use all conduits, risers, fiber entrances and copper entrances in each Building
in which Sublessee is the sole tenant, and the non-exclusive right to use all
conduits, risers, fiber entrances and copper entrances in any Building in which
Sublessee is not the sole tenant). Notwithstanding anything in this Sublease or
the Master Lease to the contrary, Sublessee shall have the right, but not the
obligation, to terminate this Sublease upon notice to Sublessor if Consent of
Landlord has not been obtained within thirty (30) days after the latest of the
dates of execution of this Sublease by Sublessor and Sublessee (“Consent Date”),
and only if such failure is not caused by either (y) any negligence or willful
misconduct of Sublessee, or (z) any requirement of Sublessee which is not
consistent with Section 21.14 below



--------------------------------------------------------------------------------

(each of the foregoing, a “Sublessee Delay”). In the event the Consent of
Landlord and the Landlord’s consent to the Sublessee’s Conditions (as defined in
Section 21.14 below) are not received by the Consent Date, and such failure is
not attributable to a Sublessee Delay, Sublessor shall return any security
deposit (including the Letter of Credit, as defined in Section 3.5 below) and
prepaid rent to Sublessee; provided that such notice shall only be effective to
terminate this Sublease if given on or before the Consent Date, and further
provided that if such notice is timely given by Sublessee and Sublessor is
diligently making reasonable efforts to obtain the Consent of Landlord (in the
form required) and the Landlord’s consent to the Sublessee’s Conditions as of
such date, Sublessor shall have an additional thirty (30) days to obtain the
Consent of Landlord and the Landlord’s consent to the Sublessee’s Conditions in
order to preserve this Sublease; and in the event the Consent Of Landlord (in
the form required) and the Landlord’s consent to the Sublessee’s Conditions are
not received by the thirtieth (30th) day after the Consent Date and such failure
is not caused by a Sublessee Delay, this Sublease shall automatically become
null and void, in which case Sublessor shall return any security deposit
(including the Letter of Credit), and prepaid rent to Sublessee. Sublessor shall
have one additional day to obtain the Consent of Landlord and the Landlord’s
consent to the Sublessee’s Conditions for each day that such consent is delayed
by any Sublessee Delay.
 
The Sublease Term shall end on the Expiration Date, or on such earlier date upon
which said term may expire or be cancelled or terminated pursuant to any of the
provisions of this Sublease. The Sublease Premises are subleased together with
the appurtenances thereto. Sublessee shall also have non-exclusive access to and
use of the Common Areas (Cafeteria and Conference Room Areas) in 580 N. McCarthy
Boulevard (“Building MC-10”) as set forth in Exhibit F attached hereto. The
non-exclusive use of the Cafeteria and Conference Room Areas shall be governed
by the Agreement for Cafeteria License and Conference Facilities License
attached hereto as Exhibit F. Sublessee shall have card access to the MPOE (as
depicted on Exhibit E) on the second floor of Building MC-2. Sublessee covenants
that, as a material part of the consideration for this Sublease, it shall keep
and perform each and all of such terms, covenants and conditions by it to be
kept and performed under this Sublease, and that this Sublease is made upon the
condition of such performance. Sublessee agrees to perform the tenant’s
obligations under the Master Lease during the Sublease Term to the extent such
obligations are applicable to the Sublease Premises and are not excluded from
incorporation herein (and except to the extent specifically contradicted or
modified herein), including, without limitation, all of Sublessor’s obligations
under Section 7.1 of the Master Lease arising during the Sublease Term with
respect to the Sublease Premises, with the exception of the services covered by
the HVAC Maintenance Contract (as defined in Section 3.3 below) for the
Buildings (except as otherwise provided in Section 3.3 of this Sublease).
Sublessee shall not commit or permit any act or omission that will violate any
of the provisions of the Master Lease incorporated herein.
 
1.2    Area of Sublease Premises.    The Sublease Premises consist of a portion
of the Master Premises, constituting the entire first floor of Building MC-2 and
all of Buildings MC-3 and MC-4, and containing approximately One Hundred Fifty-
Three Thousand Two Hundred Seventy- Four (153,274) rentable square feet.
Sublessor believes that the Sublease Premises contains 153,274 rentable square
feet as determined pursuant to the Standard Method for Measuring Floor Area in
Office Buildings published by the Building Owners and Managers Association
International (“BOMA”) as revised and readopted June 7, 1996 (the “Standard
Measure”). Sublessee reserves the right to measure the Sublease Premises prior
to the Effective Date to



2



--------------------------------------------------------------------------------

confirm that the measurement provided by Sublessor is accurate and conforms to
the Standard Measure. Any discrepancy shall be promptly resolved by the parties
through good faith negotiations and, if relevant, all items in this Sublease
which are based upon the square footage of the Sublease Premises (e.g., Base
Rent and Sublessee’s Share) shall be promptly adjusted in proportion to the
change in square footage.
 
1.3    Corporate Authority.    Sublessee, as a corporation, represents and
warrants that the person executing this Sublease on behalf of Sublessee is duly
authorized to execute and deliver this Sublease on behalf of such corporation in
accordance with the by-laws of such corporation, and that this Sublease is
binding upon such corporation in accordance with its terms. Sublessor, as a
corporation, represents and warrants that the person executing this Sublease on
behalf of Sublessor is duly authorized to execute and deliver this Sublease on
behalf of such corporation in accordance with the by-laws of such corporation,
and that this Sublease is binding upon such corporation in accordance with its
terms. Each of the persons executing this Sublease on behalf of each of
Sublessor and Sublessee, respectively, does hereby covenant and warrant that the
party for whom it is executing this Sublease has full right and authority to
enter into this Sublease.
 
1.4    Early Access for Installation of Tenant’s Furniture, Equipment and
Fixtures.    Sublessee and its agents, employees, consultants and contractors
shall have full access to the server room in the Sublease Premises sixty (60)
days prior to the Estimated Commencement Date and full access to the remainder
of the Sublease Premises thirty (30) days prior to the Estimated Commencement
Date for space planning, construction of Alterations (as defined below) and
installation of wiring and cabling (to the extent not required to be provided by
Sublessor pursuant to Section 20 below or Exhibit E or Exhibit Z), furniture,
equipment (including, without limitation, “Sublessee’s Existing IT Equipment” as
listed on Attachment 3 to Exhibit Z) and furnishings in the Sublease Premises,
at Sublessee’s sole cost (provided that Sublessee shall obtain the consent of
Sublessor and Landlord to any Alterations as required by Section 9 of this
Sublease); provided, however, that any such access by Sublessee, its agents,
employees, consultants or contractors shall not delay the substantial completion
of the Tenant Improvements or Sublessor’s delivery of the Sublease Premises in
the condition required hereunder, and any such delays shall accelerate the
Commencement Date by one (1) day for every day of such delay, but no earlier
than the Estimated Commencement Date. Sublessee’s access pursuant to this
Section 1.4 shall be subject to all of the other terms and conditions of this
Sublease, except that Sublessee shall not be obligated to pay Rent on account
thereof. Any entry by Sublessee or any of its agents, employees, consultants and
contractors pursuant to this Section 1.4 shall be undertaken at Sublessee’s sole
risk. Sublessee shall indemnify, defend and hold Sublessor and Landlord harmless
from any and all loss, damage, liability, expense (including reasonable
attorneys’ fees and costs), claim or demand of whatsoever character, direct or
consequential, including, but not limited to, injury to or death of persons,
damage to or loss of property arising out of the exercise by Sublessee of any
early entry right granted hereunder.
 
1.5    Parking.    Sublessee shall be entitled to a pro rata share of
Sublessor’s parking rights, which spaces shall be unreserved and unassigned and
otherwise subject to the terms and conditions of Article 1 of the Master Lease.



3



--------------------------------------------------------------------------------

1.6    Acceptance of Sublease Premises.    Sublessee agrees to accept the
Sublease Premises in its current “as is” condition except for the Tenant
Improvements, which Sublessor shall construct in accordance with Section 7.2
below and the Plans and Specifications as set forth in Exhibit E and the IT
Equipment Requirements set forth in Exhibit Z. Notwithstanding the foregoing,
the Sublease Premises shall be delivered to Sublessee with those existing
Building systems and improvements which Sublessor is required to maintain under
Section 7.1 of the Master Lease (including, without limitation, the life safety
and security/access card infrastructure and Tenant Improvements) in good working
order and repair. On or before the Commencement Date, Sublessor and Sublessee
shall perform a walk-through inspection of the Sublease Premises and generate a
“punch list” of any such systems or improvements which are not in the condition
required by the foregoing sentence, and as long as such non-compliance does not
interfere with Sublessee’s use and occupancy of the Sublease Premises the
Commencement Date shall not be delayed as a result thereof. Sublessor shall
promptly make any repairs or perform any maintenance necessary to correct the
punch list items at no cost to Sublessee. After substantial completion of the
Tenant Improvements (including, without limitation, the installation of the IT
Equipment [other than Sublessee’s Existing IT Equipment, which is not included
in the Tenant Improvements]), Sublessee shall at its sole cost and expense
perform the obligations of Sublessor under Section 7.1 of the Master Lease with
respect to the Sublease Premises, except to the extent of Sublessor’s obligation
to correct the punch list items. Without limiting the foregoing, Sublessee’s
rights in the Sublease Premises are subject to all local, state and federal
laws, regulations and ordinances governing and regulating the use and occupancy
of the Sublease Premises, the terms and conditions of the Master Lease and
subject to all matters now or hereafter of record. Sublessee acknowledges that,
except as otherwise set forth in this Sublease, neither Sublessor nor
Sublessor’s agent has made any representation or warranty as to:
 
(a)    the present or future suitability of the Sublease Premises for the
conduct of Sublessee’s business;
 
(b)    the physical condition of the Sublease Premises;
 
(c)    the expenses of operation of the Sublease Premises;
 
(d)    the safety of the Sublease Premises, whether for the use of Sublessee or
any other person, including Sublessee’s employees, agents, invitees or
customers;
 
(e)    the compliance of the Sublease Premises with any applicable laws,
regulations or ordinances; or
 
(f)    any other matter or thing affecting or related to the Sublease Premises.
 
Sublessee acknowledges that no rights, easements or licenses are acquired by
Sublessee by implication or otherwise except as expressly set forth herein.
Sublessee has inspected or will inspect, prior to delivery of possession of the
Sublease Premises, the Sublease Premises and has or will become thoroughly
acquainted with their condition. Sublessee acknowledges that the taking of
possession of the Sublease Premises by Sublessee will be conclusive evidence
that the Sublease Premises were in good and satisfactory condition at the time
such possession was taken, subject to the provisions of this Section 1.6 and
Section 7.2 below. Sublessee specifically agrees that, except as specifically
provided by laws in force as of the date hereof, Sublessor has no duty to make
any disclosures concerning the fitness of any Building and the Sublease Premises
for Sublessee’s intended use and Sublessee expressly waives any duty which
Sublessor



4



--------------------------------------------------------------------------------

might have to make any such disclosure. Sublessee further agrees that, in the
event Sublessee further subleases or assigns all or any portion of the Sublease
Premises, Sublessee will indemnify and defend Sublessor (in accordance with
Section 8 hereof) for, from and against any matters which arise as a result of
Sublessee’s failure to disclose information required to be disclosed by
applicable law about any Building or the Sublease Premises to any sublessee or
assignee of Sublessee. Sublessee will comply with all laws and regulations
relating to Sublessee’s particular use or occupancy of the Sublease Premises and
to the Common Areas (other than those requiring structural alterations, except
as required as a result of Sublessee’s Alterations), including, without
limitation, making non-structural alterations or providing auxiliary aids and
services to the Sublease Premises as required by the Americans with Disabilities
Act of 1990, 42 U.S.C. § 12101 et seq. (the “ADA”) to the extent such
alterations, aids or services (x) are required by Sublessee’s particular use or
occupancy of the Sublease Premises, (y) are required for any reason as the
result of the non-compliance of the Sublease Premises (other than the Shell
Building Work and the Common Areas) with any revisions or amendments to the ADA
which become effective after the Commencement Date or (z) are due to any
alterations or improvements installed by Sublessee in the Sublease Premises
(including any resulting ADA compliance requirements in the Common Areas).
 
1.7    Removal of Personal Property.    All articles of personal property, and
all business and trade fixtures, machinery and equipment, cabinet work,
furniture and movable partitions, if any, owned or leased from any third party
and installed by Sublessee at its expense in the Sublease Premises and all
equipment and furnishings, if any, which are leased by Sublessor to Sublessee
beyond the expiration of the Sublease Term (collectively, the “Sublessee’s
Personal Property”) may be removed by Sublessee from the Sublease Premises at
any time, provided that Sublessee, at its expense, must repair any damage to the
Sublease Premises caused by such removal or by the original installation of
Sublessee’s Personal Property. To the extent the IT Equipment (including,
without limitation, Sublessee’s Existing IT Equipment) is leased beyond the Term
of this Sublease pursuant to the terms and conditions of Section 20 below, such
IT Equipment shall be treated as Sublessee’s Personal Property for purposes of
this Section 1.7. Subject to the provisions of Section 14 of Exhibit D,
Sublessee shall remove all of Sublessee’s Personal Property at the expiration of
the Sublease Term or sooner termination of this Sublease, and such removal will
be done at Sublessee’s expense and Sublessee, not later than the end of the
Sublease Term or upon sooner termination of this Sublease, will repair any
damage to the Sublease Premises caused by such removal.
 
Additionally, Sublessor shall have the right to access the Sublease Premises
during the last thirty (30) days of the Sublease Term in order to perform
Sublessor’s work necessary to restore the Sublease Premises to the condition
required for surrender of the Master Premises under the terms and conditions of
the Master Lease (“Sublessor’s Restoration Work”), including, without
limitation, the demolition and removal of any Tenant Improvements required to be
removed by Landlord and the removal of the Sublessor’s equipment, fixtures,
cabling and furnishings which are not included in the Sublessee’s Personal
Property. Sublessor hereby agrees to act reasonably to coordinate Sublessor’s
Restoration Work with Sublessee to avoid any unnecessary adverse effect on
Sublessee’s business in the Sublease Premises, provided that Sublessor shall not
be required to incur any additional expense as a result of such coordination
efforts. To the extent that Sublessor is delayed by Sublessee or any of its
agents, employees or contractors in the performance of the Sublessor’s
Restoration Work, and as a result thereof is unable to surrender



5



--------------------------------------------------------------------------------

the Sublease Premises in the condition required under the Master Lease at the
expiration of the term of the Master Lease, the period of such delay shall be
deemed a period of holding over by Sublessee and will be subject to the terms of
Section 1.8 below. Notwithstanding anything to the contrary contained in this
Section, if Sublessee has entered a lease or sublease for a new location for a
term scheduled to commence upon the expiration of this Sublease, in
consideration for permitting Sublessor to exercise its rights pursuant to this
Section, during the last thirty (30) days of the Term Sublessor shall provide
Sublessee, at no cost to Sublessee, with replacement premises and services
substantially similar to the Sublease Premises and services provided for in this
Sublease.
 
1.8    Holding Over.    If Sublessee holds over after the expiration of the
Sublease Term or earlier termination of this Sublease, with or without the
express or implied consent of Sublessor, then at the option of Sublessor,
Sublessee will become and be only a month-to-month tenant at a rent equal to one
hundred fifty percent (150%) of the Basic Rent (as defined in the Master Lease)
payable by Sublessor under the Master Lease as a result of Sublessee’s failure
to vacate and surrender the Premises in the condition required by the Master
Lease, and otherwise upon the terms, covenants and conditions herein specified.
Notwithstanding any provision to the contrary contained herein, (a) Sublessor
expressly reserves the right to require Sublessee to surrender possession of the
Sublease Premises upon the expiration of Sublease Term or upon the earlier
termination of this Sublease and the right to assert any remedy at law or in
equity to evict Sublessee and/or collect damages in connection with any holding
over, and (b) Sublessee will indemnify, defend and hold Sublessor harmless from
and against any and all liabilities, claims, demands, actions, losses, damages,
obligations, costs and expenses, including, without limitation, reasonable
attorneys’ fees (including the allocated costs of Sublessor’s in-house
attorneys) incurred or suffered by Sublessor by reason of Sublessee’s failure to
surrender the Sublease Premises on the expiration of the Sublease Term or
earlier termination of this Sublease.
 
2.    Sublease Subject to Master Lease.
 
2.1    Inclusions.    It is expressly understood, acknowledged and agreed by
Sublessee and Sublessor that all of the other terms, conditions and covenants of
this Sublease shall be those stated in the Master Lease, except as excluded in
Section 2.2 herein. Sublessee shall be subject to, bound by and comply with all
of said included Sections of the Master Lease with respect to the Sublease
Premises and shall satisfy all applicable terms and conditions of the Master
Lease relating to the Sublease Premises included herein for the benefit of both
Sublessor and Landlord, it being understood and agreed that wherever in the
Master Lease the word “Tenant” appears, for the purposes of this Sublease, the
word “Sublessee” shall be substituted, and wherever the word “Landlord” appears,
for the purposes of this Sublease, the word “Sublessor” shall be substituted;
and that upon the breach of any of said terms, conditions or covenants of the
Master Lease by Sublessee or upon the failure of Sublessee to pay Rent or comply
with any of the provisions of this Sublease, Sublessor may exercise any and all
rights and remedies granted to Landlord by the Master Lease. In the event of any
conflict between this Sublease and the Master Lease, the terms of this Sublease
shall control between Sublessor and Sublessee. It is further understood and
agreed that, except as provided in Section 2.4 below, Sublessor has no duty or
obligation to Sublessee under the aforesaid Sections of the Master Lease other
than to perform the obligations of Sublessor as lessee under the Master Lease
during the Term of this Sublease. Whenever the



6



--------------------------------------------------------------------------------

provisions of the Master Lease incorporated as provisions of this Sublease
require the written consent of Landlord, said provisions shall be construed to
require the written consent of both Landlord and Sublessor. Sublessee hereby
acknowledges that it has read and is familiar with all the terms of the Master
Lease, and agrees that this Sublease is subordinate and subject to the Master
Lease and that any termination thereof not due to a default by Sublessor
thereunder shall likewise terminate this Sublease, subject to the provisions of
Sections 10 and 11 below.
 
2.2    Exclusions.    The terms and provisions of the following Sections and
portions of the Master Lease are not incorporated into this Sublease: Article I,
Sections 1, 4, 6, 8, 9, 10 and 13; Section 2.1; the last sentence of Section
2.2; Sections 3.1, 3.2, 3.3; Section 4.1; Section 15.1; Article XVI; Article
XVIII; Section 22.2; Section 22.9; Exhibit B; Paragraphs 1 and 5 of Exhibit D;
Exhibit X; and the First Amendment to Lease dated June 8, 2000. Article I,
Section 12, shall apply to notices and not payment hereunder; and
notwithstanding the exclusion of Exhibit B of the Master Lease from
incorporation herein, Sublessee acknowledges that it has reviewed Exhibit B to
the Master Lease with respect to Sublessor’s previous use and occupancy of the
Sublease Premises.
 
2.3    Time for Notice.    Except for the time limits for notice, demands,
performance or exercise of rights specified in this Sublease which shall not be
altered by this Section 2.3, including without limitation the time frames set
forth in Section 16, “Events of Default”, and the time frames for delivery of
estoppel certificates, the time limits provided for in the provisions of the
Master Lease for the giving of notice, making of demands, performance of any
act, condition or covenant, or the exercise of any right, remedy or option, are
amended for the purposes of this Sublease by lengthening or shortening the same
in each instance by five (5) days, as appropriate, so that notices may be given,
demands made, or any act, condition or covenant performed, or any right, remedy
or option hereunder exercised, by Sublessor or Sublessee, as the case may be,
within the time limit relating thereto contained in the Master Lease. If the
Master Lease allows only five (5) days or less for Sublessor to perform any act,
or to undertake to perform such act, or to correct any failure relating to the
Sublease Premises or this Sublease, then Sublessee shall nevertheless be allowed
three (3) business days to perform such act, undertake such act and/or correct
such failure. In the event of a conflict between the time frame set forth
elsewhere in this Sublease and the time frame specified in the Master Lease as
modified by this Section 2.3, the time frame set forth elsewhere in this
Sublease shall prevail and be controlling.
 
2.4    Landlord’s Obligations.    It shall be the obligation of Landlord to (i)
provide all services to be provided by Landlord under the terms of the Master
Lease and (ii) to satisfy all obligations and covenants of Landlord made in the
Master Lease. Sublessee acknowledges that Sublessor shall be under no obligation
to provide any such services or satisfy any such obligations or covenants;
provided, however, Sublessor, upon written notice by Sublessee, shall use
reasonable good faith efforts to enforce all obligations and covenants of
Landlord under the Master Lease. In each instance in this Sublease where
Sublessor is required to use reasonable good faith efforts to enforce all such
obligations and covenants of Landlord under the Master Lease, such efforts shall
include, without limitation: (i) upon Sublessee’s written request, notifying
Landlord of any nonperformance under the Master Lease and requesting that Master
Landlord perform its obligations and covenants thereunder; and (ii) after the
time by which Master Landlord must cure a breach has expired, cooperating with
Sublessee to institute legal proceedings, in the name of Sublessor with legal
counsel selected by Sublessee and reasonably



7



--------------------------------------------------------------------------------

approved by Sublessor, to obtain the performance required from Landlord under
the Master Lease; provided, however, that (A) before Sublessee commences any
action in Sublessor’s name, Sublessee shall first obtain Sublessor’s written
approval of such action, which approval shall not be unreasonably withheld as
long as Sublessee is not in default under this Sublease beyond all applicable
notice and cure periods, and (B) if Sublessee commences a lawsuit or any other
action against Landlord, Sublessee shall pay all costs and expenses incurred by
Sublessor in connection therewith, including any costs, expenses or penalties
assessed by Landlord to Sublessor (excluding, however, any costs, expenses or
penalties to the extent attributable to the Sublessor’s negligence or willful
misconduct or breach of the Master Lease), and Sublessee shall indemnify
Sublessor against, and hold Sublessor harmless from, all reasonable costs and
expenses incurred by Sublessor in connection therewith, including costs,
expenses or penalties assessed by Landlord (excluding, however, any costs,
expenses or penalties to the extent attributable to the Sublessor’s negligence
or willful misconduct or breach of the Master Lease). Sublessor, in Sublessor’s
reasonable discretion, shall be entitled to jointly control the conduct of the
litigation with Sublessor’s counsel; provided, however that in the conduct of
any litigation brought against Landlord to enforce its obligations under the
Master Lease for the benefit of Sublessee, both Sublessor and Sublessee shall
have an obligation to act in a commercially reasonable manner and with the goal
of employing the strategy which is designed to ensure that Landlord will fully
perform its obligations under the Master Lease, and no action may be taken which
may materially and adversely affect the other party’s rights or obligations
under the Master Lease or Sublease without such other party’s consent, which
shall not be unreasonably withheld or delayed, including settlement. All costs
incurred in connection with any enforcement action undertaken by Sublessor at
the request of Sublessee (except to the extent such costs arise from the
negligence or willful misconduct of Sublessor) shall be paid by Sublessee.
 
2.5    Rules and Procedures.    Sublessee hereby acknowledges and agrees that
other sublessees of Sublessor or other occupants occupy or may in the future
occupy other buildings of the Master Premises. In addition to the rules and
regulations of the Master Lease, Sublessee’s use of the Sublease Premises and
access to and use of the Common Areas and the Cafeteria and Conference Room
Areas (as set forth in Exhibit F) as well as any other services in connection
with the Sublease Premises or this Sublease shall be subject to such additional
rules and procedures reasonably promulgated by Sublessor from time to time.
Sublessee’s compliance with such rules and procedures constitutes a material
inducement to Sublessor’s willingness to enter into this Sublease; any violation
thereof shall constitute a material breach of this Sublease. Notwithstanding
anything to the contrary contained in this Sublease, Sublessee shall not be
required to comply with any rule or regulation unless the same applies
non-discriminatorily to all occupants of the Master Premises, and does not
unreasonably interfere with Sublessee’s use of the Sublease Premises or
Sublessee’s parking rights or rights to the Cafeteria and Conference Room Areas.
 
2.6    Termination of Lease.    If the Master Lease terminates with respect to
any Building under the specific provisions under the Master Lease pursuant to
the Landlord’s remedies in the event of a Sublessor default under the Master
Lease, prior to the expiration or earlier termination of this Sublease, this
Sublease shall become a direct lease of the Sublease Premises between Landlord
and Sublessee as provided in the Consent of Landlord. If the Master Lease
terminates with respect to any Building under the specific provisions under the
Master Lease for any reason other than a default by Sublessor under the Master
Lease, prior to the expiration or earlier



8



--------------------------------------------------------------------------------

termination of this Sublease, this Sublease shall concurrently terminate, unless
the Landlord and Sublessee agree to this Sublease as a direct lease of such
Building between Landlord and Sublessee. Notwithstanding anything to the
contrary contained in this Sublease, if this Sublease terminates as a result of
a default by Sublessor under the Master Lease (and such default is not caused by
a default of Sublessee hereunder), then Sublessor shall indemnify, protect,
defend and hold harmless Sublessee from any and all claims, liabilities,
judgments, causes of action, damages, costs and expenses (including attorneys’
and experts’ fees), caused by or arising in connection with Sublessor’s default
and/or the resultant termination of this Sublease. The foregoing indemnification
shall survive any such termination of this Sublease.
 
2.7    Consent or Approval of Landlord.    All references in this Sublease
(whether in the text itself or by incorporation from the Master Lease) to the
consent or approval of Landlord or Sublessor shall be deemed to mean the written
consent or approval of Landlord or Sublessor, as the case may be, and no consent
or approval of Landlord or Sublessor, as the case may be, shall be effective for
any purpose unless such consent or approval is set forth in a written instrument
executed by Landlord or Sublessor, as the case may be. If any request or demand
is made by Landlord (whether requiring an act, restraint or payment) directly to
Sublessee pursuant to the Master Lease in respect of a corresponding obligation
under the Master Lease relative to the Sublease Premises, then such request or
demand shall be honored and performed or adhered to as if the request or demand
was made directly by Sublessor. In all provisions of this Sublease requiring the
satisfactory approval or consent of Sublessor, Sublessee first shall be required
to obtain the approval or consent of Sublessor and then, if Sublessor under
similar circumstances would be required under the terms of the Master Lease, to
obtain the like approval or consent of Landlord, Sublessor shall forward to
Landlord such requests as Sublessee may submit for approval or consent from
Landlord. In the case of a time sensitive matter, Sublessee may submit the
request for approval or consent simultaneously to Landlord and Sublessor.
Whenever, pursuant to this Sublease, Sublessor’s consent or approval, or the
review or consideration by Sublessor of any matter, is permitted, solicited or
required prior to or in connection with any activity planned or undertaken on
behalf of Sublessee, Sublessee shall reimburse Sublessor for all commercially
reasonable expenses (including, without limitation, any payments required to be
made to Landlord under the Master Lease and the reasonable fees and
disbursements of attorneys and other professional consultants), incurred by
Sublessor in connection with such consideration, review, consent or approval.
Such reimbursement shall be made by Sublessee within twenty (20) days after
receipt of written demand. Expenses incurred by Sublessor shall not be deemed to
include any expenses payable by Sublessor to Landlord under the Master Lease.
 
2.8    Representations of Sublessor.    Sublessor represents and warrants that:
(i) the copy of the Master Lease attached hereto is a true, correct and complete
copy thereof; (ii) there exist no amendments, modifications or other agreements
(whether oral or written) affecting the Master Lease except as attached thereto;
(iii) to Sublessor’s current knowledge neither Sublessor nor Master Landlord is
in default under the provisions of the Master Lease, nor is there any event,
condition or circumstance existing which with notice, or the passage of time or
both, would constitute a default or event of default thereunder; (iv) the Master
Lease is in full force and effect and is a valid and binding obligation of
Master Landlord and Sublessor; and (v) to Sublessor’s current knowledge there
are no pending or threatened actions, suits or proceedings before any court or
administrative agency against Sublessor which could, in the aggregate, adversely
affect



9



--------------------------------------------------------------------------------

the Sublease Premises or any part thereof, or the ability of Sublessor to
perform its obligations under this Sublease or the Master Lease, and Sublessor
is not aware of any facts which might result in any such actions, suits or
proceedings. Sublessor shall continue to perform the obligations of tenant under
the Master Lease which are not incorporated herein, including the Master Lease
obligation to pay rent to Landlord (“Sublessor’s Remaining Obligations”). As
long as Sublessee is not in default under this Sublease beyond the applicable
cure period, and as long as Sublessor is not exercising (or attempting to
exercise) Sublessor’s remedies as a result of any such uncured default,
Sublessor agrees to maintain the Master Lease during the entire term of this
Sublease, subject, however to any earlier termination of the Master Lease
without the fault of the Sublessor.
 
Notwithstanding anything in this Sublease or the Master Lease to the contrary,
Sublessee shall not be responsible for, or indemnify Sublessor or Landlord for
(a) any injury to or death of any person or damage to property to the extent
caused by Sublessor’s or Landlord’s willful misconduct or negligent acts or
failure to act (or the willful misconduct or negligent acts or failure to act by
Sublessor’s or Landlord’s agents, employees, contractors, sublessees or
invitees) with respect to the Sublease Premises or Master Premises; or (b) the
breach by Sublessor of its obligations under this Sublease or the Master Lease.
 
3.    Rent.
 
3.1    Base Rent.    The monthly rent (“Base Rent”) shall be as set forth in the
Defined Terms. Sublessee shall pay the monthly Base Rent in advance on the first
day of each and every calendar month during the term of this Sublease,
commencing on the first day of the second calendar month of the Term of this
Sublease, without being invoiced by Sublessor; except that Sublessee shall pay
to Sublessor upon execution of this Sublease and the approval of this Sublease
by the Landlord, the amount of $[*] in cash, consisting of prepaid Base Rent for
the first (1st) full month of the Sublease Term. Prepaid rent shall be applied
against Sublessee’s first obligation to pay Base Rent hereunder. In the event
the first day of the Term shall not be the first day of a calendar month or the
last day of the Term is not the last day of the calendar month, the Base Rent
shall be appropriately prorated based on a thirty (30) day month.
 
3.2    Payment of Rent.    In addition to Base Rent, Sublessee shall pay to
Sublessor Sublessee’s Share (as set forth in the Basic Definitions) of Building
Costs and other Operating Expenses for each Expense Recovery Period in
accordance with Section 4.2 of the Master Lease. The Building Costs for which
Sublessee is responsible for Sublessee’s Share under this Sublease shall be
reasonably determined by the Building Manager, who will provide a statement to
Sublessee under terms similar to those contained in Section 4.2(c) of the Master
Lease. The fixed monthly rent and other payments herein reserved or payable
shall be paid at Sublessor’s election, (i) to Sublessor’s address for payment of
Rent set forth in the Defined Terms, or (ii) to such other payee and/or at such
other place as Sublessor may designate from time to time in writing, in lawful
money of the United States of America, as and when the same become due and
payable, without demand therefor and without any deduction, set-off or abatement
whatsoever, except as expressly provided otherwise in this Sublease or the
Master Lease.
 
3.3    Net Rental.    Sublessee shall pay or reimburse Sublessor for Sublessee’s
Share (as set forth in the Defined Terms) of all costs and expenses of every
kind and nature which may, at any
 
[*] =
 
information redacted pursuant to a confidential treatment request. Such omitted
information has been filed separately with the Securities and Exchange
Commission.



10



--------------------------------------------------------------------------------

time during the Sublease Term, be imposed on Sublessor with respect to the
Sublease Premises pursuant to the Master Lease for any reason (other than due to
a default by Sublessor under the Master Lease not caused by Sublessee), without
deduction or setoff, including, but not limited to, additional rent, Property
Taxes, Building Costs, and all other amounts payable by Sublessor to Landlord
under the Master Lease relative to the Sublease Premises (other than due to a
default by Sublessor under the Master Lease not caused by Sublessee).
Additionally, Sublessee shall pay or reimburse Sublessor, without deduction or
setoff, for (a) Sublessee’s Share of the Building Costs for the costs and
expenses which accrue after the Commencement Date arising from the Sublessor’s
contract with a third-party vendor for the maintenance of the Building’s
heating, ventilating and air-conditioning system (“HVAC Maintenance Contract”)
and (b) all amounts accruing during the Sublease Term with respect to the
Sublease Premises (other than due to a default by Sublessor under the Master
Lease not caused by Sublessee) and (i) payable by Sublessor to any person or
entity (except to the extent paid directly to such person or entity by
Sublessee) in order to comply with Sublessor’s obligations under the Master
Lease with respect to the Sublease Premises, or (ii) incurred by Sublessor as a
result of Sublessee’s failure to timely comply with its obligations under this
Sublease. Notwithstanding the foregoing, Sublessee may elect, at Sublessee’s
sole cost and expense, to obtain and maintain an HVAC Maintenance Contract with
a third party vendor selected by Sublessee, and reasonably acceptable to
Sublessor, for one or more of the Buildings in which Sublessee is the sole
tenant, in which case Sublessee shall not be obligated to pay Sublessor’s costs
and expenses arising from the HVAC Maintenance Contract. Sublessee shall also be
responsible to pay directly for the cost of all personal property taxes, all
utilities and janitorial services for the Sublease Premises and not charged to
Sublessee as Building Costs or Operating Expenses; provided, however, that any
costs and expenses which are not included within the costs and expenses covered
under the HVAC Maintenance Contract and which are recommended by the vendor
providing the services under the HVAC Maintenance Contract shall be subject to
Sublessee’s approval, which shall not be unreasonably withheld, conditioned or
delayed; and further provided that if Sublessee does not approve any such costs
and expenses recommended by such vendor or reasonable alternative
recommendation, Sublessee shall indemnify Sublessor from all actual out-of
pocket damages, costs and expenses incurred by Sublessor as a result of such
failure to approve such costs and expense.
 
As used herein, “Rent” shall include Base Rent and all additional charges (as
such may be adjusted from time to time as provided below) to be paid by
Sublessee pursuant to this Section 3.3. Sublessee shall be required to pay
Sublessee’s Share of Operating Expenses and Building Costs, respectively,
notwithstanding any dispute regarding such obligation, unless and until such
dispute is finally resolved in favor of Sublessee (or Sublessor, in any dispute
relating to payments made by Sublessor under the Master Lease). In the event the
first day of the Term shall not be the first day of a calendar month or the last
day of the Term is not the last day of the calendar month, the Operating
Expenses and Building Costs shall be appropriately prorated based on a thirty
(30) day month.
 
Within thirty (30) days after Sublessee’s receipt of Building Manager’s
statement of Operating Costs, Sublessee shall pay to Sublessor the amount set
forth in such statement. Additionally, Sublessee shall pay to Sublessor, as
additional rent hereunder, within thirty (30) days after receipt of written
request therefor, any other payments for which Sublessee shall become
responsible to Landlord or Sublessor under the Master Lease or this Sublease,
including,



11



--------------------------------------------------------------------------------

but not limited to, additional rent arising (i) by reason of Sublessee’s request
for extraordinary services or utilities (such as replacement lighting) from
Landlord or Sublessor, or (ii) as a result of Sublessee’s Event of Default
hereunder.
 
3.4    Late Payment Charges and Interest.    Any payment of Rent or other amount
from Sublessee to Sublessor or Landlord under this Sublease which is not paid
within five (5) days after the date due shall accrue interest from the date due
until the date paid at a rate equal to ten percent (10%) per year; provided,
however, that if a court of competent jurisdiction determines the above rate
exceeds the highest lawful rate of interest, then at the maximum rate permitted
by law. If any installment of Rent is not paid within five (5) days after
receipt of written notice from Sublessor that such sum is past due, Sublessee
shall pay to Sublessor a late payment charge equal to five percent (5%) of the
amount of such delinquent payment of Rent, in addition to the installment of
Rent then owing. This Section 3.4 shall not relieve Sublessee of Sublessee’s
obligation to pay any amount owing hereunder at the time and in the manner
provided. All adjustments of rent, costs, charges and expenses which Sublessee
agrees or is obligated to pay to Sublessor pursuant to this Sublease shall be
deemed additional rent, and in the event of nonpayment beyond any applicable
notice and cure period, Sublessor shall have all the rights and remedies with
respect thereto as are herein provided for in case of nonpayment of the fixed
monthly rent.
 
3.5    Letter of Credit.    Within ten (10) business days after the execution of
this Sublease, Sublessee shall deliver to Landlord, an unconditional,
irrevocable, renewable and transferable letter of credit substantially in the
form of Exhibit C attached hereto (“Letter of Credit”) in favor of Sublessor in
a form reasonably approved by Sublessor, issued by Wells Fargo Bank, N.A. (or
any other federally-insured bank with a branch located within one hundred (100)
miles of the Sublease Premises that is acceptable to Sublessor) (the “Issuing
Bank”), in the principal amount equal to One Million Dollars ($1,000,000)
(“Stated Amount”), to be held by Sublessor in accordance with the terms,
provisions and conditions of this Sublease. The Letter of Credit shall state
that an authorized officer or other representative of Sublessor may make demand
on Sublessor’s behalf for the Stated Amount of the Letter of Credit, or any
portion thereof, from time to time, and that the Issuing Bank must immediately
honor such demand, without qualification or satisfaction of any conditions,
except the proper identification of the party making such demand accompanied by
the original Letter of Credit and a written statement signed by such party
certifying either that (i) such amount is due and owing as a result of an Event
of Default (as defined in Section 16 below) under one or more provisions of the
Sublease, or (ii) Sublessor has received the Issuing Bank’s notice of
non-renewal of the Letter of Credit; together with a certificate of incumbency
executed by Sublessor which certifies the position and signature of such party.
The Letter of Credit shall provide that it shall be deemed automatically
renewed, without amendment, for consecutive periods of one year each thereafter
through September 15, 2005 unless the Issuing Bank sends a notice (“Non-Renewal
Notice”) to Sublessor by certified mail, return receipt requested, not less than
ninety (90) days prior to the next expiration date of the Letter of Credit
stating that the Issuing Bank has elected not to renew the Letter of Credit.
Sublessor shall have the right, upon receipt of the Non-Renewal Notice, to draw
the full amount of the Letter of Credit, by sight draft on the Issuing Bank, and
shall thereafter hold or apply the cash proceeds of the Letter of Credit
pursuant to the terms of this Section 3.5 until Sublessee delivers to Sublessor
a substitute Letter of Credit which meets the requirements of this Section 3.5.
If (i) an Event of Default occurs in the payment or performance of any of the
terms,



12



--------------------------------------------------------------------------------

covenants or conditions of this Sublease, including, without limitation, the
payment of Rent, or (ii) Sublessor receives a Non-Renewal Notice and Sublessee
does not provide a substitute Letter of Credit satisfying the requirements of
this Section 3.5 within ten (10) business days following the date of such
Non-Renewal Notice, or (iii) if Sublessee files a voluntary petition under Title
11 of the United States Bankruptcy Code or otherwise becomes a debtor in any
case or proceeding under the United States Bankruptcy Code, as now existing or
hereafter amended, or any similar law or statute, then Sublessor may notify the
Issuing Bank in writing that either the event described in (i) or the event
described in (ii) or the event described in (iii) has occurred and thereupon
receive all or such portion of the Stated Amount as is then available, and so
long as such Event of Default is continuing or a replacement Letter of Credit
has not been provided, Sublessor shall have the right to use such proceeds (and
the proceeds received from such draw shall constitute Sublessor’s property [and
not Sublessee’s property or the property of the bankruptcy estate of Sublessee])
solely for the uses hereinbelow authorized, and use, apply, or retain the whole
or any part of such proceeds, as the case may be, to the extent required for the
payment of any Base Rent or any other sum as to which Sublessee is in default,
including, but not limited to (a) any sum which Sublessor may expend or may be
required to expend by reason of the Event of Default, and/or (b) any damages to
which Sublessor is entitled pursuant to this Sublease, whether such damages
accrues before or after summary proceedings or other reentry by Sublessor. If
Sublessor applies or retains any part of the Stated Amount, Sublessee, within
ten (10) business days after receipt of demand, shall deposit with Sublessor the
amount so applied or retained so that Sublessor shall have the full Stated
Amount on hand at all times during the Term. If Sublessee shall fully and
faithfully comply with all of the terms, covenants and conditions of this
Sublease, the Letter of Credit (or so much thereof as remains after Sublessor
has been adequately compensated for damages due to Sublessee’s failure to comply
fully with the terms, covenants and conditions of this Sublease) shall be
returned to Sublessee not later than September 15, 2005. Notwithstanding
anything contained in this Section 3.5 to the contrary, if for any reason
Sublessor draws on the Letter of Credit, then Sublessee shall have the right,
upon ten (10) days’ prior written notice to Sublessor, to obtain a refund from
Sublessor of any unapplied proceeds of the Letter of Credit which Sublessor has
drawn upon, any such refund being conditioned upon Sublessee simultaneously
delivering to Sublessor a replacement Letter of Credit in the Stated Amount, and
otherwise meeting the requirements of this Section. Sublessor shall not be
required to keep any proceeds from the Letter of Credit separate from its
general funds. Only if Sublessor sells its interest in the Sublease Premises
during the term and if Sublessor deposits with the purchaser thereof the Letter
of Credit or any proceeds of the Letter of Credit, and such purchaser accepts in
writing Sublessor’s obligations under this Section, thereupon Sublessor shall be
discharged from any further liability with respect to the Letter of Credit and
said proceeds and Sublessee shall look solely to such transferee for the return
of the Letter of Credit or any proceeds therefrom. The use, application or
retention of the Letter of Credit, the proceeds or any portion thereof, shall
not prevent Sublessor from exercising any other rights or remedies provided
under this Sublease, it being intended that Sublessor shall not be required to
proceed against the Letter of Credit, and such use, application or retention of
the Letter of Credit shall not operate as a limitation on any recovery to which
Sublessor may otherwise be entitled. No trust relationship is created herein
between Sublessor and Sublessee with respect to the Letter of Credit or any
proceeds thereof. Sublessor and Sublessee acknowledge and agree that in no event
or circumstance shall the Letter of Credit, any renewal thereof or substitute
therefor or the proceeds thereof be (i) deemed to be or treated as a “security



13



--------------------------------------------------------------------------------

deposit” within the meaning of California Civil Code Section 1950.7, (ii)
subject to the terms of such Section 1950.7, or (iii) intended to serve as a
“security deposit” within the meaning of such Section 1950.7. The parties hereto
(A) recite that neither the Letter of Credit nor any proceeds thereof is
intended to serve as a security deposit, and such Section 1950.7 and any and all
other laws, rules and regulations applicable to security deposits in the
commercial context shall have no applicability or relevancy thereto, and (B)
waive any and all rights, duties and obligations either party may now or, in the
future, will have relating to or arising from such laws, rules and regulations.
 
4.    Use.    The Sublease Premises shall be used for the Permitted Uses only,
and for no other purpose or business without the prior written consent of
Landlord and Sublessor. Sublessor makes no representation or warranty that any
specific use of the Sublease Premises desired by Sublessee is permitted pursuant
to any laws. Sublessor hereby acknowledges that the Permitted Uses differ to
some extent from the express permitted uses set forth in Article I.3 of the
Master Lease, but agrees that they shall be permitted to the extent that they
comply with existing applicable zoning ordinances.
 
5.    Compliance with Laws.    At its own expense, Sublessee will procure,
maintain in effect and comply with all conditions of any and all permits,
licenses and other governmental and regulatory approvals required for
Sublessee’s use of the Sublease Premises.
 
6.    Assignment and Subletting.
 
6.1    Transfer of Subleasehold Estate.    Sublessee shall not sell, assign,
encumber, sublease or otherwise transfer by operation of law or otherwise, all
or any portion of the Sublease Premises or this Sublease without Landlord’s and
Sublessor’s prior written consent, which consent of Sublessor shall not be
unreasonably withheld, conditioned or delayed; provided, however, that prior to
making fifty percent (50%) or more of the square footage of any Building of the
Sublease Premises available for subletting or assignment for a sublease term or
period of assignment expiring within the last six (6) months of the Sublease
Term, Sublessee shall first offer to Sublessor the right to recapture that
portion of the Sublease Premises which Sublessee intends to so sublet or assign.
Sublessor shall give its decision regarding recapture within ten (10) business
days after Sublessee has notified Sublessor of its intent to enter a sublease or
assignment. If Sublessor elects to recapture that portion of the Building that
is proposed by Sublessee for sublet or assignment by Sublessee, Sublessee shall
have the right, within five (5) days after receipt of Sublessor’s election, to
rescind in writing its request for consent to a sublet or assignment, in which
case Sublessee’s request for consent to an assignment or sublet shall be deemed
null and void and this Sublease shall remain in full force and effect. If
Sublessor elects to recapture, and Sublessee has not rescinded its request for
consent thereto, Sublessor and Sublessee shall enter into an amendment to this
Sublease partially terminating this Sublease with respect to the portion of the
Building so recaptured by Sublessor. In no event shall Sublessor have a
recapture right if, at the time that Sublessee is requesting Sublessor’s consent
to the subletting or assignment at issue, the square footage of that portion of
the Sublease Premises that is the subject of Sublessee’s request, when added to
the square footage of any previously assigned or sublet space, does not exceed
fifty percent (50%) of such Building. If Sublessor determines not to recapture,
Sublessor shall give its approval or disapproval of Sublessee’s proposal to
sublet or assign within ten (10) business days after Sublessee has requested



14



--------------------------------------------------------------------------------

Sublessor’s approval. Notwithstanding anything in this Section 6.1 to the
contrary, Sublessor’s consent shall not be required in connection with a
Permitted Transfer (as defined in Section 9.4 of the Master Lease), provided
that the Tenant Affiliates referred to in Sections 9.4(b) or 9.4(c) shall have a
tangible net worth equal to or greater than the tangible net worth of Sublessee
as of the Commencement Date, and before such a Permitted Transfer shall be
effective (x) the Tenant Affiliate shall, in the case of an assignment, assume
in full the obligations of Sublessee under this Lease; (y) Sublessor shall be
given written notice of the transfer and (z) the uses of the Sublease Premises
or portion thereof the Tenant Affiliate shall be the uses permitted under this
Sublease. The “recapture” and “bonus” provisions of this Section 6.1 shall not
apply to any Permitted Transfers. Sublessee shall reimburse Sublessor, as
additional rent, for all fees and costs payable by Sublessor to Landlord
(excluding any bonus rent payable to Landlord), and all of Sublessor’s
commercially reasonable attorneys’ fees and other costs, charges and expenses,
in connection with the review, processing and documentation of any request for
Sublessor’s consent to a proposed sale, assignment, encumbrance, sublease or
other transfer of the Sublease Premises and fifty percent (50%) of the excess of
any Subrent over the sum of the Base Rent payable hereunder after deduction of
(i) the costs and expenses permitted to be deducted under Section 9.1(d) of the
Master Lease, and (ii) the fair market value of any personal property of
Sublessee sold to the proposed transferee; provided, however, that to the extent
Landlord is entitled to any bonus rent as a result of a sublease, assignment or
any other transfer of any portion of Sublessee’s interest in the Sublease
Premises, such bonus rent shall be payable 50% out of Sublessor’s bonus rent and
50% out of Sublessee’s bonus rent. Any such sale, assignment, encumbrance,
sublease or other transfer in violation of the terms of this Sublease shall be
void and shall be of no force or effect. Any consent by Sublessor or Landlord
that may hereafter be given to any act of assignment, mortgage, pledge,
encumbrance or subletting shall be held to apply only to the specific
transaction thereby approved. Such consent shall not be construed as a waiver of
the duty of Sublessee or its successors or assigns to obtain from Sublessor and
Landlord consents to any other subsequent assignment, mortgage, pledge,
encumbrance or subletting or as a modification or limitation of the rights of
Sublessor with respect to the foregoing covenants by Sublessee.
 
6.2    Assumption by Transferees.    Each and every assignee or transferee,
whether as assignee or as successor in interest of Sublessee, or as assignee or
successor in interest of any assignee, shall immediately be and remain liable
jointly and severally with Sublessee and with each other for the payment of the
fixed monthly rent, and other charges and additional rent, payable under this
Sublease and for the due performance of all covenants, agreements, terms and
provisions of this Sublease on the part of Sublessee to be paid and performed to
the end of the term of this Sublease, unless otherwise agreed to in writing by
Sublessor and Sublessee.
 
6.3    Assignment of Subrents.    If this Sublease is assigned or if the
Sublease Premises or any part thereof is sublet or occupied by any person or
persons other than Sublessee, whether or not in violation of the provisions of
this Sublease, Sublessor may, after default by Sublessee beyond any applicable
notice and cure period, collect rent from the assignee, sublessee or occupant
and apply the net amount collected to the curing of any default hereunder in any
order or priority Sublessor may elect, any unexpended balance to be applied by
Sublessor against any rental or other obligations subsequently becoming due, but
no such assignment, subletting, occupancy or collection of rent shall be deemed
a waiver of the covenants in this Article 6, nor shall it be deemed acceptance
of the assignee, sublessee or occupant as a tenant, or a release of



15



--------------------------------------------------------------------------------

Sublessee from the full performance by Sublessee of all of the terms, conditions
and covenants of this Sublease.
 
7.    Alterations; Tenant Improvement; Amenities.
 
7.1    Alterations.    Sublessee shall be subject to all of the limitations,
conditions and requirements of Section 7.3 of the Master Lease for notice and
consent to any Alterations to the Sublease Premises. Additionally, for any
Alterations requiring Landlord’s consent, Sublessee shall obtain the prior
written consent of Sublessor, which consent shall not be unreasonably withheld,
conditioned or delayed. Unless Sublessee enters into a direct lease with
Landlord, to the extent any of the Alterations are not permitted by Landlord to
remain in the Sublease Premises after the expiration of the Master Lease,
Sublessee shall remove such Alterations from the Sublease Premises, and shall
repair any damage to the Sublease Premises resulting from such removal, as a
condition to Sublessee’s effective surrender of the Sublease Premises.
 
Sublessee will keep the Sublease Premises and each Building free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by Sublessee. If a lien is filed, Sublessee will discharge the lien or post a
bond within ten (10) days after receiving notice thereof. Sublessor has the
right to post and keep posted on the Subleased Premises any notices that may be
provided by law or which Sublessor may deem to be proper for the protection of
Sublessor, the Subleased Premises and the Building from such liens.
 
7.2    Tenant Improvements.    Sublessor and Sublessee hereby approve the
preliminary plans attached hereto as Exhibit E for certain Alterations to be
installed at the Sublease Premises by Sublessor at Sublessor’s sole cost and
expense (the “Tenant Improvements”). Sublessee and Sublessor shall agree, in
good faith, upon final plans and specifications for the Tenant Improvements or
give detailed reasons for disapproval within five (5) business days of receipt
of the final plans and specifications for the Tenant Improvements. Sublessor
shall provide Sublessee with final plans and specifications for the Tenant
Improvements not later than May 31, 2002 (the “Final Plans”). Neither Sublessor
nor Sublessee shall unreasonably withhold its approval if such final plans and
specifications are natural derivations of Exhibit E. Notwithstanding anything to
the contrary contained in this Sublease, Sublessor and Sublessee acknowledge
that the Tenant Improvements are subject to the prior written approval of
Landlord pursuant to Section 7.3 of the Master Lease, and that Landlord’s
approval of the Tenant Improvements shall be a condition precedent to the
effectiveness of this Sublease, as more particularly set forth in Section 21.14
below. The Tenant Improvements shall comply with the terms and conditions of
Section 7.3 of the Master Lease, including, but not limited to, Sublessor’s
obligation to remove such Tenant Improvements if required by Landlord in
accordance therewith at the time that Landlord consents to the Tenant
Improvements (subject, however, to the provisions of Section 7.2.2 below).
Sublessee shall not be responsible for payment of the supervision fee required
by Section 7.3 of the Master Lease relative to the Tenant Improvements.
 
7.2.1    Substantial Completion; Completion Deadline.    For purposes of this
Sublease (including, without limitation, determination of the Commencement Date
and the date upon which Sublessee’s obligation to pay Rent commences),
“substantial completion” of the Tenant Improvements shall mean the date by which
all of the following have occurred: (i)



16



--------------------------------------------------------------------------------

Sublessor has substantially completed the Tenant Improvements in accordance with
Exhibit E and the Final Plans; (ii) Sublessor has delivered possession of the
Sublease Premises and the Tenant Improvements to Sublessee in the condition
required by this Sublease; and (iii) Sublessor has obtained a temporary
certificate of occupancy from the appropriate governmental authorities required
for the legal occupancy of the Sublease Premises and the Tenant Improvements by
Sublessee. If Sublessor fails to substantially complete construction of the
Tenant Improvements on or before the Estimated Commencement Date for any reason
other than a Tenant Delay (as hereinafter defined), Sublessee shall not be
obligated to pay Rent or perform any other obligation of Sublessee hereunder
until Sublessor delivers possession of the Sublease Premises to Sublessee in the
condition required by this Sublease. If Sublessor fails to substantially
complete construction of the Tenant Improvements on or before the Estimated
Commencement Date due to a Tenant Delay, Rent shall commence on the date that
the Sublease Premises would have been substantially completed but for the Tenant
Delay, subject however, to any Force Majeure Delay (as hereinafter defined). If
for any reason other than a “Tenant Delay” or a “Force Majeure Delay” (as
hereinafter defined), Sublessor fails to substantially complete construction of
the Tenant Improvements by September 15, 2002 (the “Construction Deadline”),
Sublessee shall have the right, but not the obligation, to cancel this Sublease
by written notice delivered to Sublessor not later than ten (10) days after the
Construction Deadline (the “Cancellation Notice”), and as long as Sublessor does
not notify Sublessee in writing that substantial completion of the Tenant
Improvements has been accomplished before the Cancellation Notice is sent by
Sublessee and Sublessee vacates and surrenders the Sublease Premises with all of
Sublessee’s personal property removed in accordance with Section 1.7 hereof
within forty-five (45) days after delivery of the cancellation notice, in which
case Sublessor shall return to Sublessee the Letter of Credit and prepaid rent
to Sublessee; provided that Sublessor may apply the prepaid rent toward the cost
of performing Sublessee’s surrender obligations which have not been performed
within such 45-day period, and Base Rent shall accrue on a per diem basis for
each day of Sublessee’s delay in performing such surrender obligations beyond
such 45-day period; and further provided that if the prepaid rent is not
sufficient to cover the cost of such surrender obligations, Sublessor may draw
down upon the Letter of Credit to the extent necessary to cover such obligations
after the prepaid rent has been expended. The Construction Deadline shall be
extended by one day for each day of Tenant Delay and by one day for each day of
Force Majeure Delay (provided that the aggregate period of Force Majeure Delay
shall not exceed ninety (90) days). As used herein, a “Tenant Delay” shall mean
any delay in substantial completion of the Tenant Improvements resulting from
any or all of the following: (a) Sublessee’s changes or additions to the Final
Plans after Landlord’s approval thereof, including, but not limited to, any
approved change orders; or (b) any delay resulting from or arising out of
Sublessee’s access to the Sublease Premises prior to substantial completion of
the Tenant Improvements. As used herein, “Force Majeure Delays” shall mean
delays due to acts of war, terrorist acts, insurrection, strikes, lock-outs,
riots, floods, earthquakes, fires, casualties, acts of God, acts of public
enemy, epidemics, quarantine restrictions, freight embargoes, lack of general
transportation, governmental restrictions, moratoriums, unusually severe
weather, acts or failure to act of any public, private or governmental agency or
entity or any other causes beyond the control or without the fault of Sublessor
(excluding Sublessor’s financial inability to perform).
 
7.2.2    Construction/Removal Requirements.    At Sublessor’s sole cost and
expense, Sublessor shall construct the Tenant Improvements in accordance with
Exhibit E, the approved plans and specifications therefor and Section 7.3 of the
Master Lease, in compliance



17



--------------------------------------------------------------------------------

with all applicable rules, regulations, statutes, ordinances, laws and building
codes (including, without limitation, the ADA), in a good and workmanlike
manner, free of defects and using materials and equipment of good quality.
Within thirty (30) days after substantial completion of the Tenant Improvements,
Sublessee shall have the right to submit a written “punch list” to Sublessor,
setting forth any defective item of construction, and Sublessor promptly shall
cause such items to be corrected. Such correction, repair or replacement shall
be performed as promptly as practical and in such manner so as to minimize
interference with Sublessee’s operations in or about the Sublease Premises.
Sublessor also hereby assigns to Sublessee all warranties with respect to the
Tenant Improvements and the Sublease Premises, including warranties which would
reduce Sublessee’s maintenance obligations under this Sublease, and shall
cooperate with Sublessee to enforce all such warranties. If Sublessee does not
enter into a direct lease of the Sublease Premises with Landlord, Sublessor
shall be obligated for the removal of any Tenant Improvements included in the
Final Plans initially approved by Landlord and required by Landlord to be
removed at the time of Landlord’s consent to the Final Plans, otherwise
Sublessee shall be obligated for the removal of such Tenant Improvements;
provided, however, that as part of submitting the Final Plans for approval,
Sublessor shall request that Landlord designate those portions of the Tenant
Improvements that must be removed upon expiration or earlier termination of the
Master Lease. Sublessor shall be permitted to remove the Tenant Improvements
that Sublessor is required to remove as part of the Sublessor’s Restoration
Work.
 
7.3    Amenities.    Not later than twelve (12) weeks after the Commencement
Date and continuing until August 31, 2005 (provided Sublessee is not in default
beyond all applicable notice and cure periods under the terms of this Sublease
or the Master Lease), Sublessor shall commence the provision of food services,
conference/meeting facilities and other amenities to be available at Building
MC-10 for any sublessee of Sublessor including Sublessee, as set forth in
greater detail in Exhibit F (the “Project Amenities”). Notwithstanding anything
to the contrary contained in this Sublease, if the food services and
conference/meeting facilities and other amenities to be available at Building
MC-10 are not ready for use by Sublessee within twelve (12) weeks after the
Commencement Date, Sublessor shall have the right, but not the obligation
(subject to the liquidated damages and Sublessee’s termination right provided
below) to provide Sublessee with reasonable alternative services and facilities
until such amenities are ready for use. If after the expiration of such 12-week
period either (i) Sublessor fails to provide such alternative services and
facilities or (ii) such alternative services and facilities are provided but the
Project Amenities are not completed within ninety (90) days after the expiration
of such 12-week period, then for each day after the earlier of (a) the
expiration of the 12-week period if Sublessor does not provide the alternative
facilities and services, (b) the date on which Sublessor ceases to provide the
alternative services and facilities after the expiration of the 12-week period,
or (c) the expiration of 90 days during which Sublessor has provided alternative
services and facilities, Sublessee shall receive as a credit against Base Rent
liquidated damages in the amount of $1,000.00 per day, not to exceed an
aggregate of $90,000 in Base Rent credit; and further provided that if the
period of Sublessee’s Base Rent credit for liquidated damages exceeds ninety
(90) days, Sublessee shall have the right, but not the obligation, to terminate
this Sublease by written notice to Sublessor within ten (10) days following the
expiration of such 90-day period.
 
8.    Indemnity.



18



--------------------------------------------------------------------------------

8.1    Sublessee Indemnity.    Except to the extent caused by the negligence or
willful misconduct of Sublessor, its agents, employees, contractors, licensees,
sublessees, assignees or invitees (the “Sublessor Control Group”), Sublessee
shall indemnify, defend (by counsel acceptable to Sublessor and Landlord in
their sole discretion), protect and hold Sublessor and Landlord and their
respective assigns and mortgagees harmless from and against any and all
liabilities, claims, demands, losses, damages, costs and expenses (including
reasonable attorneys’ fees) arising out of or relating to:
 
8.1.1    The use or occupancy of the Sublease Premises by Sublessee or anyone
claiming by, through or under Sublessee;
 
8.1.2    The failure by Sublessee or anyone claiming by, through or under
Sublessee to comply with any term, condition, or covenant of this Sublease or
the Master Lease incorporated herein, including, without limitation, Sublessee’s
obligation to surrender the Premises on the Expiration Date in the condition
herein required;
 
8.1.3    The negligence or willful misconduct of Sublessee or anyone claiming
by, through or under Sublessee;
 
8.1.4    The existence of Hazardous Materials on, under or about the Sublease
Premises to the extent caused or introduced by Sublessee or its agents,
employees, contractors, licensees, sublessees, assignees or invitees; or
 
8.1.5    The death of or injury to any person or damage to any property in the
Sublease Premises
 
8.1.6    The death or injury to any person or damage to any property on or about
the Master Premises to the extent caused by Sublessee’s negligent acts or
failure to act (or the negligent acts or failure to act by Sublessee’s agents,
employees, contractors, licensees, sublessees, assignees or invitees [other than
any member of the Sublessor Control Group]); or
 
8.1.7    Sublessee’s breach or default under this Sublease or, to the extent
incorporated herein, the Master Lease.
 
8.2    Sublessor Indemnity.    Except to the extent caused by the negligence or
willful misconduct of Sublessee, its agents, employees, contractors, licensees,
sublessees, assignees or invitees (the “Sublessee Control Group”), Sublessor
shall indemnify, defend (by counsel reasonably acceptable to Sublessee in its
sole discretion), protect and hold Sublessee and its assigns harmless from and
against any and all liabilities, claims, demands, losses, damages, costs and
expenses (including attorneys’ fees) arising out of or relating to:
 
(a)    the existence of Hazardous Materials on, under or about the Sublease
Premises or the Master Premises to the extent caused by Sublessor, its agents,
employees, contractors, licensees, sublessees, assignees or invitees;
 
(b)    the death of or injury to any person or damage to any property occurring
in the Sublease Premises or on or about the Master Premises to the extent caused
by Sublessor or its



19



--------------------------------------------------------------------------------

agents, employees, contractors, licensees, sublessees, assignees or invitees
(other than any member of the Sublessee Control Group); or
 
(c)    Sublessor’s breach or default under this Sublease or breach of
Sublessor’s Remaining Obligations under the Master Lease; or
 
(d)    the negligence or willful misconduct of Sublessor, its agents, employees,
contractors, licensees, sublessees, assignees or invitees.
 
The indemnifications set forth in this Article 8 shall survive the expiration or
earlier termination of this Sublease.
 
9.    Insurance.
 
9.1    Sublessee Compliance with Insurance Requirements.    Sublessee shall not,
directly or indirectly, make any use of the Sublease Premises which are
dangerous to person or property or which jeopardizes any insurance coverage or
increases the cost of insurance or require additional insurance coverage. If, by
reason of any activity allowed by Sublessee in the Sublease Premises, any
insurance coverage is jeopardized or insurance premiums are increased, Sublessor
shall require Sublessee to make immediate payment of such increased insurance
premium, and upon payment of such premium Sublessee shall not be deemed in
default hereunder. Sublessee may not self-insure against any risks required
herein to be covered by insurance.
 
9.2    Sublessee’s Use of Consultants and Contractors.    In the event Sublessee
utilizes the services of consultants and/or contractors at the Sublease
Premises, Sublessee shall require from them (or provide in its insurance
policies for) insurance coverage for all such consultants and contractors with
the same minimum insurance requirements detailed below. Sublessor reserves the
right to request from Sublessee copies of such consultants’ and contractors’
certificates of insurance policies (to the extent such persons are not covered
under Sublessee’s insurance policies) when deemed necessary.
 
9.3    Policies to be Primary.    The policies carried by Sublessee as required
below shall be endorsed to stipulate that Sublessee’s insurance shall be primary
to and noncontributory with any and all other insurance maintained or otherwise
afforded to Sublessor or Landlord, or their respective officers, directors,
employees and agents. Except where prohibited by law, Sublessee and its
respective insurers waive all rights of recovery or subrogation against
Sublessor and Landlord, and their officers, directors, employees, agents, and
insurers except as prohibited by law.
 
9.4    Certificates of Insurance.    Certificates of insurance for Sublessee’s
insurance policies required below shall be furnished by Sublessee to Sublessor
and Landlord before the Commencement Date and not later than three (3) days
prior to each policy renewal. Such insurance certificates shall be subject to
the reasonable approval of Sublessor, but any acceptance of insurance
certificates by Sublessor shall not limit or relieve Sublessee of the duties and
responsibilities with respect to maintaining insurance assumed by it under this
Sublease. If Sublessee fails to provide a certificate of insurance for any
required insurance policy, and any subsequent policy renewal, in a form
reasonably acceptable to Sublessor within three (3) days after written notice
that such certificate of insurance has not been received, or is reasonably



20



--------------------------------------------------------------------------------

disapproved, by Sublessor, then Sublessor, in addition to Sublessor’s other
rights and remedies under this Sublease, may obtain at Sublessee’s sole cost and
expense (and as additional rent payable hereunder) a policy of insurance
satisfying the insurance requirements related to such certificate of insurance.
NOTICE TO SUBLESSEE: IN ACCORDANCE WITH THE TERMS OF THIS SUBLEASE, SUBLESSEE
MUST PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO SUBLESSOR PRIOR TO OCCUPANCY
OF THE SUBLEASE PREMISES.
 
9.5    Sublessee’s Insurance Policies.    Sublessee shall, at its own expense,
at all times during the term of this Sublease provide and maintain in effect
those insurance policies and minimum limits of coverage as designated below, and
any other insurance required by law of the State in which the Sublease Premises
are located. The insurance policies required herein shall comply with the
standards for insurance coverage set forth in Paragraphs 2, 3 and 4 of Exhibit D
to the Master Lease.
 
9.5.1    Workers’ Compensation and Employer’s Liability Insurance.    Workers’
Compensation insurance shall be provided as required by any applicable law or
regulation and, in accordance with the provisions of all applicable laws.
Employer’s Liability insurance shall be provided in amounts not less than
$1,000,000 per illness or injury.
 
9.5.2    Commercial General Liability Insurance.    Sublessee shall carry
Commercial General Liability insurance covering all operations by or on behalf
of Sublessee at the Sublease Premises, and providing insurance for bodily
injury, property damage, personal injury, blanket contractual, independent
contractors, severability of interest and advertising injury, as those terms are
defined by Commercial General Liability insurance policies, with limits of not
less than $2,000,000 each occurrence and $3,000,000 in the aggregate. If
Sublessee’s policy of Commercial General Liability insurance required under this
Sublease is written on a claims-made basis, Sublessee shall provide “tail
coverage” for claims made for a minimum of one year following the expiration or
earlier termination of this Sublease (and such coverage shall be expressly set
forth in the applicable certificate of insurance). Sublessee shall furnish
Certificates of Insurance annually to Sublessor as evidence of this required
insurance. Landlord, Sublessor and any other additional insureds required to be
named in Sublessor’s insurance policies under the Master Lease, and their
respective officers, directors, employees, agents and invitees, shall be
included as Additional Insureds for the Commercial General Liability coverage
required to be maintained by Sublessee under this Sublease.
 
9.5.3    Automobile Liability Insurance.    Sublessee shall carry Business
Automobile Liability insurance, including bodily injury and property damage for
all vehicles, including but not limited to all owned, hired (or rented) and
non-owned vehicles. The limits of liability shall not be less than $1,000,000
combined single limit for each accident.
 
9.5.4    Business Interruption Insurance.    Sublessee shall carry special
purpose (all risk) property insurance providing coverage for Sublessee’s
property and business interruption/loss of income/extra expense insurance in
amounts satisfactory to cover at least nine (9) months of loss of income from
Sublessee’s business in the Sublease Premises.
 
9.5.5    Landlord and Sublessor Property.    Sublessee shall obtain insurance to
cover loss or damage to any Landlord-owned or Sublessor-owned property in the
care, custody,



21



--------------------------------------------------------------------------------

or control of Sublessee (including, but not limited, to any furniture, fixtures
or equipment) for all losses including, but not limited to, theft, loss,
misappropriation or destruction caused by Sublessee, its employees, agents, or
other representative whether intentional or through negligence.
 
10.    Damage and Destruction.
 
10.1    Termination of Master Lease.    If any Building of the Sublease Premises
is damaged or destroyed and Landlord or Sublessor exercises any option Landlord
or Sublessor may have to terminate the Master Lease with respect to such
Building, this Sublease shall terminate as to such Building as of the date of
the termination of the Master Lease with respect to such Building; provided,
however, that as long as Sublessee is not in default under this Sublease beyond
applicable notice and cure periods at the time Sublessor is permitted to
exercise its option to terminate the Master Lease with respect to any Building
of the Sublease Premises, Sublessor shall not terminate the Master Lease with
respect to such Building without giving Sublessee at least fifteen (15) days
advance written notice of Sublessor’s intent to so terminate (the “Termination
Notice”) and obtaining Sublessee’s prior written consent to such termination,
which consent shall not be unreasonably withheld, conditioned or delayed by
Sublessee (and Sublessee’s failure to respond to Sublessor’s request for consent
within ten (10) days after Sublessor’s Termination Notice shall be deemed
Sublessee’s consent to such termination); and further provided that if Sublessee
fails to cure any monetary default or any other default which Sublessor has
reasonably determined to be material hereunder, and of which Sublessee has
received notice on or before delivery of the Termination Notice by Sublessor,
Sublessee shall be deemed to have consented to such termination regardless of
whether Sublessee responds to Sublessor’s request for consent. As a condition to
Sublessee’s preservation of this Sublease following delivery of Sublessor’s
Termination Notice, Sublessor may require Sublessee to pay for the cost of any
repairs to the Tenant Improvements which are not covered by Sublessor’s
insurance and to provide additional security to Sublessor to cover such cost.
 
10.2    Continuation of Sublease.    If the Master Lease is not terminated with
respect to any Building following any damage or destruction as provided above,
this Sublease shall remain in full force and effect with respect to such
Building, except that Sublessee shall have the right to terminate this Sublease
with respect to a Building if Landlord estimates that it will require more than
270 days to restore such Building. Rent and other payments required of Sublessee
pursuant to this Sublease shall be reduced or abated while such repairs are
being made for the period of time and in proportion to the degree to which
Sublessee’s use of the Sublease Premises is impaired, as set forth in the Master
Lease. Sublessee shall be obligated to repair Sublessee’s alterations, additions
and improvements to the Sublease Premises to substantially the condition they
were in prior to such damage or destruction. In no event shall Sublessor be
required to repair any damage to any equipment, furniture, furnishings,
partitioning, carpeting, wallpapering or other decorative finishings installed
by Sublessee unless required to do so under the Master Lease (and damage thereto
is not caused by Sublessee), or such damage is due to the willful misconduct or
negligence of Sublessor.
 
11.    Eminent Domain.



22



--------------------------------------------------------------------------------

11.1    Total Condemnation.    If all of the Sublease Premises is condemned by
eminent domain, inversely condemned or sold in lieu of condemnation, for any
public or a quasi-public use or purpose (“Condemned” or “Condemnation”), this
Sublease shall terminate as of the date of title vesting in such proceeding, and
Rent shall be adjusted to the date of termination.
 
11.2    Partial Condemnation.    If any portion of the Sublease Premises is
Condemned, and Sublessor exercises any option to terminate the Master Lease,
this Sublease shall automatically terminate as of the date of the termination of
the Master Lease. Subject to the following sentence, if Sublessor exercises any
option to terminate the Master Lease, this Sublease shall automatically
terminate as of the date of the termination of the Master Lease unless Landlord
and Sublessor agree to make this Sublease a direct lease of the Sublease
Premises between Landlord and Sublessee and Sublessor are released from all
obligations and liabilities arising under this Sublease and the Master Lease
with respect to the Building after the date Sublessor otherwise would have been
permitted to terminate the Master Lease (provided that neither Sublessor nor
Sublessee shall be released from their respective obligations to pay any accrued
and unpaid monetary amounts due and payable hereunder prior to the date of such
release). If Sublessor has the option to terminate the Master Lease, Sublessor
shall promptly give Sublessee notice of such option and shall exercise such
option if so directed by Sublessee subject to the relevant provisions of the
Master Lease and further provided that such partial condemnation renders the
Sublease Premises unusable for Sublessee’s business as reasonably determined by
Sublessor and Sublessee. If this Sublease is not terminated following any such
Condemnation, this Sublease shall remain in full force and effect and Sublessor
shall, at Sublessee’s sole cost and expense, diligently enforce any rights under
the Master Lease to require Landlord to rebuild the Sublease Premises. Rent and
other payments required of Sublessee pursuant to this Sublease shall be reduced
or abated for the period of time and in proportion to the degree to which
Sublessee’s use of the Sublease Premises is impaired as a result of any portion
of the Sublease Premises being Condemned, as set forth in the Master Lease.
Sublessee hereby waives the provisions of California Code of Civil Procedure
Section 1265.130 permitting a court of law to terminate this Sublease.
 
11.3    Sublessee’s Award.    Subject to the provisions of the Master Lease,
Sublessee shall have the right to recover from the condemning authority, but not
from Sublessor, such compensation as may be separately awarded to Sublessee in
connection with Alterations or leasehold improvements installed and/or paid for
by Sublessee, loss of goodwill and costs for the relocation of Sublessee’s
merchandise, furniture, fixtures, leasehold improvements and equipment to a new
location.
 
12.    Signs.    Sublessee shall not place on any portion of the Sublease
Premises any sign, placard, lettering in or on windows, banners, displays or
other advertising or communicative material which is visible from the exterior
of the Sublease Premises without the prior written approval of Sublessor, which
shall not be unreasonably withheld, and, if required, from Landlord in
accordance with the Master Lease; provided, however, that subject to compliance
with the terms of this Sublease and the Master Lease and at Sublessee’s sole
cost and expense therefor, Sublessee shall have the right to install suite
identification signage in the main lobby of each Building and Sublessee’s
identification signage on each Building and on the monument sign for each
Building subject to Landlord’s sign criteria and Landlord’s prior written
approval, provided, however, that Sublessee’s Building signage for Building MC-2
shall not unreasonably interfere



23



--------------------------------------------------------------------------------

with Sublessor’s existing Building signage thereon. All such approved signs
shall strictly conform to all legal requirements and shall be installed at
Sublessee’s sole expense. Sublessee shall maintain such signs in good condition
and repair. If Sublessee fails to remove such signs upon the expiration or
earlier termination of this Sublease, and repair any damage caused by such
removal, Sublessor, upon five (5) days’ prior notice to Sublessee, may do so at
Sublessee’s expense, which expense, together with interest thereon at the rate
for late payments set forth in Section 3.4 above shall be paid by Sublessee to
Sublessor within twenty (20) days after receipt of demand.
 
13.    Hazardous Substances.    Sublessee shall strictly comply with all
paragraphs in Section 5.3 of the Master Lease to the extent such provisions
relate to the Sublease Premises during the Sublease Term. Sublessee, at its sole
cost and expense, shall be fully responsible for the storage and disposal of all
Hazardous Materials used in, on or about the Project by the Sublessee or its
agents, employees, representatives, invitees, licensees, sublessees, assignees,
customers or contractors. Sublessor represents that to Sublessor’s current
actual knowledge, without investigation and except as disclosed on Exhibit C to
the Master Lease, there are no Hazardous Materials on, under, in or about the
Sublease Premises. Notwithstanding anything in this Sublease or the Master Lease
to the contrary, Sublessee shall have no liability to Sublessor or Master
Lessor, or responsibility under this Sublease or the Master Lease, for any
Hazardous Materials in, on, under or about the Sublease Premises which were not
caused by Sublessee or its agents, employees, representatives, invitees,
licensees, sublessees, assignees, customers or contractors and, except for
Sublessor’s wrongful misrepresentation of its knowledge regarding Hazardous
Materials on, under, in or about the Sublease Premises (as provided above),
Sublessor shall have no liability to Sublessee or responsibility under this
Sublease for any Hazardous Materials in, on, under or about the Sublease
Premises which were not caused by Sublessor or its agents, employees,
representatives, invitees, licensees, sublessees (other than Sublessee),
assignees, customers or contractors. To the extent that Sublessor is entitled to
a release or indemnification from Landlord for any liability for Hazardous
Materials which are the responsibility of Landlord under the Master Lease,
Sublessor shall similarly release Sublessee and shall diligently and in good
faith endeavor to include Sublessee in any such Landlord release and/or
indemnification.
 
14.    Estoppel Certificates; Obligation to Provide.    Sublessee will at any
time upon not less than ten (10) business days’ prior written notice from
Sublessor execute, acknowledge and deliver to Sublessor a statement in writing
(i) certifying that this Sublease is unmodified and in full force and effect
(or, if modified, stating the nature of such modification and certifying that
this Sublease, as so modified, is in full force and effect), the amount of any
security deposit, and the date to which the rent and other charges are paid in
advance, if any, and (ii) acknowledging that there are not, to Sublessee’s
knowledge, any uncured defaults on the part of Sublessor hereunder or of
Landlord under the Master Lease, or specifying such defaults if any are claimed.
Any such statement may be conclusively relied upon by any prospective purchaser
or encumbrancer to the Subleased Premises.
 
14.1.1    Failure to Provide.    At Sublessor’s option, Sublessee’s failure to
deliver a statement within the time required by this Sublease, will be
conclusive upon Sublessee (i) that this Sublease is in full force and effect,
without modification except as may be represented by Sublessor, (ii) that there
are no uncured defaults in Sublessor’s performance hereunder or in



24



--------------------------------------------------------------------------------

Landlord’s performance under the Lease, and (iii) that not more than one month’s
rent has been paid in advance, or such failure may be considered by Sublessor as
a material default by Sublessee under this Sublease.
 
15.    Financial Information.    If the Landlord desires to finance, refinance,
or sell the Subleased Premises, or any part thereof, Sublessee hereby agrees to
deliver to any lender or purchaser designated by Landlord such financial
statements of Sublessee as may be reasonably required by such lender or
purchaser. Such statements will include the past three years’ financial
statements of Sublessee.
 
16.    Events of Default.    If one or more of the following events (“Event of
Default”) occurs, such occurrence constitutes a breach of this Sublease by
Sublessee (such events being in addition to, and superseding to the extent
inconsistent with, the Events of Default set forth in the Master Lease):
 
(a)    Sublessee fails to pay when due fixed monthly rent, additional rent or
other sums due hereunder and such failure shall continue for five (5) days after
written notice from Sublessor of such failure;
 
(b)    Sublessee fails to comply with any other provision of this Sublease in
the manner and within the time required, and such failure continues for twenty
(20) days after written notice from Sublessor, provided that if such failure
cannot be cured within such twenty (20) day period, an event of Default shall
not be deemed to have occurred so long as (i) Sublessee commences such cure
within such twenty (20) day period and diligently pursues such cure to
completion so that an “Event of Default” (as defined in the Master Lease) is not
deemed to have occurred under the Master Lease.
 
(c)    Sublessee (i) files or consents by answer or otherwise to the filing
against it of a petition for relief or reorganization or arrangement or any
other petition in bankruptcy or liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction; (ii) makes an assignment for
the benefit of its creditors; (iii) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers of itself or of any
substantial part of its property; or (iv) takes action for the purpose of any of
the foregoing; or
 
(d)    A court or governmental authority of competent jurisdiction, without
consent by Sublessee, enters an order appointing a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial portion of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding up or liquidation of Sublessee, or if any such petition is filed against
Sublessee and such petition is not dismissed within ninety (90) days; or
 
(e)    This Sublease or any estate of Sublessee hereunder is levied upon under
any attachment or execution and such attachment or execution is not vacated
within ninety (90) days.
 
17.    Right to Cure Sublessee’s Defaults.    If Sublessee shall have committed
an Event of Default, then Sublessor shall have the right, but not the
obligation, without waiving or releasing Sublessee from any obligations of
Sublessee hereunder, upon five (5) days’ prior notice to



25



--------------------------------------------------------------------------------

Sublessee, to make such payment or perform such other obligation of Sublessee in
such manner and to such extent as Sublessor reasonably shall deem necessary, and
in exercising any such right, to pay any incidental costs and expenses, employ
attorneys and other professionals, and incur and pay reasonable attorneys’ fees
and other costs reasonably required in connection therewith. Sublessee shall pay
to Sublessor within ten (10) days after receipt of demand all sums so paid by
Sublessor and all incidental costs and expenses of Sublessor in connection
therewith, together with interest thereon at the Interest Rate.
 
18.    Rooftop Rights.    Subject to the provisions of Section 22.8 of the
Master Lease, Sublessee shall have the right to install, at Sublessee’s sole
cost and expense, one (1) roof antenna for each Building of the Sublease
Premises; provided, further that such right shall be subject to the reasonable
approval of Sublessor and Landlord. Sublessee shall comply with the rules and
regulations for antenna installation and usage attached hereto as Exhibit G.
Subject to Landlord’s consent, Sublessor agrees that Sublessee may designate, by
written agreement, a licensee to operate and maintain Sublessee’s antenna(e)
pursuant to the rights granted herein; provided that such license agreement
shall be in a form reasonably acceptable to Sublessor, and shall be expressly
subject to the rules and regulations of Exhibit G.
 
19.    Sublessee Expansion Rights.
 
19.1    Right of First Refusal.    Sublessor grants to the original Sublessee
and any Transfer Affiliate, during the initial term of this Sublease only, a
right of first refusal (“First-Refusal Right”) to rent all or any portion of any
additional square footage on the second floor of Building MC-2 (490 McCarthy
Blvd.) which becomes vacant and which Sublessor intends to sublet or assign to a
third party not related to Sublessor (the “First-Refusal Space”) from time to
time during the Sublease Term. Sublessor shall notify Sublessee in writing (the
“First Refusal Notice”), from time to time, when Sublessor determines that any
First-Refusal Space will be vacated and become available for sublease to third
parties. The First Refusal Notice shall particularly describe the space which is
the subject of the proposal and shall set forth the terms and conditions
(including the proposed lease term) and the fair market rental value of that
space (collectively, the “Terms”). If Sublessee wishes to exercise Sublessee’s
First Refusal Right with respect to the space described in the First Refusal
Notice, then within ten (10) business days after receipt of the First Refusal
Notice to Sublessee (the “Election Date”), Sublessee shall deliver written
notice to Sublessor (“Sublessee’s Election Notice”), pursuant to which Sublessee
shall elect either to (i) sublet the entire space described in the First Refusal
Notice upon the Terms set forth in the First Refusal Notice or (ii) refuse to
sublet such space identified in the First Refusal Notice, in which event
Sublessor may lease such space to any person or entity on substantially similar
economic terms as set forth in the First Refusal Notice. Notwithstanding
anything in the First Refusal Notice to the contrary, if Sublessee elects to
sublease the space identified in the First Refusal Notice, the term for such
space shall be coterminous with the Term of this Sublease. If Sublessee does not
so respond in writing to the First Refusal Notice by the Election Date,
Sublessee shall be deemed to have elected the option described in clause (ii)
above. If Sublessee timely exercises Sublessee’s Right of First Refusal,
Sublessor and Sublessee shall execute an amendment to this Sublease
incorporating into this Sublease the Terms applicable to such subleasing. The
rights set forth in this Section 19, and Sublessor’s obligations with respect
thereto, shall be personal to the original Sublessee and any Tenant Affiliate.
The First Refusal Right granted herein shall terminate as to a particular
portion of the Subleased Premises upon the



26



--------------------------------------------------------------------------------

failure by Sublessee to exercise its First Refusal Right with respect to such
space as offered by Sublessor to Sublessee in accordance with the First Refusal
Notice, but shall remain in effect for any subsequent availability of all or any
portion of the remaining First Refusal Space. Sublessee shall not have the right
to exercise its First Refusal Right if, as of the date of the attempted exercise
of any right of first refusal by Sublessee, either (w) an Event of Default
exists under this Sublease, (x) Sublessee does not physically occupy seventy
five percent (75%) of the entire Sublease Premises, (y) if any portion of the
Sublease Premises is subject to a sub-sublease for more than twenty-five percent
(25%) of the Sublease Premises with a term longer than twelve (12) months, or
(z) Sublessee is not physically occupying at least fifty percent (50%) of the
first floor of Building MC-2.
 
19.2    Prior Expansion Option.    Notwithstanding anything to the contrary
contained in this Sublease, at any time during the Term that all or any portion
of the First-Refusal Space has not been subleased by Sublessor to a third party,
and prior to Sublessee’s receipt of a First Refusal Notice for such Expansion
Space, Sublessee shall have one or more rights (each, an “Expansion Right”) to
notify Sublessor in writing (“Sublessee’s Expansion Notice”) that Sublessee has
elected to sublease either one-half or all of the second floor of Building MC-2
(such portion hereinafter referred to as the “Expansion Space”); provided,
however, that the exact configuration of the Expansion Space, if exercised for
one-half of the second floor of Building MC-2, shall be reasonably determined by
Sublessor, but shall, at a minimum, consist of contiguous space adjacent to the
second floor elevator lobby. Sublessee’s sublease of the Expansion Space shall
be upon all of the terms and conditions of this Sublease, including, without
limitation, the payment of Rent, except that the Commencement Date for the
Expansion Space shall be not later than ten (10) days after the date of
Sublessee’s Expansion Notice, subject to the provisions of Section 19.3 below.
Sublessor and Sublessee shall execute an amendment to this Sublease regarding
the Expansion Space. Notwithstanding the delivery of a First Refusal Notice to
Sublessee, Sublessee shall have a continuing Expansion Right to the remainder of
the second floor of Building MC-2, and if a sublease of the First Refusal Space
is not entered into within sixty (60) days after the Election Date, Sublessee’s
Expansion Right shall be restored with respect to any Expansion Space
incorporating the First Refusal Space subject to the Election Notice until a
subsequent First Refusal Notice for such premises is delivered to Sublessee.
 
19.3    IT Requirements.    Notwithstanding anything to the contrary contained
in this Sublease, if Sublessee subleases any First-Refusal Space or Expansion
Space pursuant to either Section 19.1 or 19.2 above, respectively, Sublessee
shall not be obligated to commence the payment of Rent for such First-Refusal
Space until the date that Sublessor, at no cost to Sublessee, shall have
provided and completed the installation of such additional hardware and software
substantially similar to that provided in Exhibit Z, if any, necessary to expand
to the First-Refusal Space or the Expansion Space, as applicable, the IT cabling
and equipment more particularly described in Section 20 below. For the first
sixty (60) days following completion of the installation of such additional
hardware and software, Sublessor, at no cost to Sublessee, shall provide
technical support to ensure that such equipment is in good operating condition.
 
20.    License of Common Areas.    Commencing upon the later of June 30, 2002 or
the date on which the Consent of Landlord is obtained, Sublessee shall have the
right, at Sublessor’s sole cost and expense, to trench in the Common Areas
between the Buildings of the Master Premises,



27



--------------------------------------------------------------------------------

within the boundaries of the Master Premises, as reasonably approved by
Sublessor and Landlord (which approval may be withheld or conditioned if such
trenching adversely affects other tenants or occupants in the reasonable
judgment of Landlord and Sublessor) and, if necessary, to trench beneath
adjoining roadways, subject to Sublessee obtaining all required governmental
permits, consents and approvals, for the purpose of “hard wiring” for voice,
data and power transmissions between the Buildings of the Sublease Premises.
Sublessee shall be responsible for the operation and maintenance of any such
conduit installed throughout the term of this Sublease. Sublessee shall not be
obligated to remove such conduit but Sublessee shall be required to strip all
cabling from such conduit at its sole cost and expense upon expiration or
earlier termination of this Sublease and cap such conduit at each end. Sublessee
shall not be obligated to pay any license fee for the use of the Common Areas
pursuant to this Section during the term of this Sublease.
 
Commencing on the date of execution of this Sublease by Sublessor and Sublessee,
Sublessor hereby grants to Sublessee a license to use the existing conduit
between the Buildings of the Sublease Premises during the Sublease term, at no
additional cost to Sublessee, and Sublessor will allow Sublessee to use the
fiber and copper running between the Buildings at no additional cost for the
remainder of the term of this Sublease. Sublessor will provide Sublessee, at no
additional cost to Sublessee, with all of the hardware, cabling, wiring and
software necessary to run the campus data and VOIP network as set forth in
Exhibit Z and subject to the terms and conditions set forth therein. The base
equipment shall be provided from Sublessee’s Existing IT Equipment. The VOIP
equipment shall be operational in accordance with the project schedule set forth
in Exhibit Z, subject to any Sublessee Delay. Sublessor shall verify for
Sublessee that the data and VOIP equipment provided by Sublessor pursuant to
this Section is satisfactory for Sublessee’s purposes. Sublessor shall assist in
the implementation of the data and VOIP equipment. Upon the expiration of the
equipment lease for Sublessee’s Existing IT Equipment, Sublessor shall retain
ownership of Sublessee’s Existing IT Equipment, but shall leave all of
Sublessee’s Existing IT Equipment in place for Sublessee’s use at no additional
cost through the expiration or earlier termination of this Sublease. Sublessee
shall be responsible for the movement to and installation of Sublessee’s
Existing IT Equipment in the Sublease Premises.
 
Sublessor and Sublessee shall cooperate in the installation of the foregoing
equipment in the Sublease Premises so as not to invalidate the cabling
warranties currently in place from Sublessor’s vendors. To the extent that such
warranties are transferable to Sublessee, Sublessor shall use best efforts to
transfer the warranties to Sublessee. Sublessee shall be responsible for all
normal and on-going costs associated with service agreements and maintenance for
such equipment.
 
Sublessor shall bear all cabling costs associated with the installation of
Sublessee’s LAN, IP telephony and VOIP equipment and design as previously
provided by Sublessee to Sublessor. Sublessor shall be responsible for the
cabling to the R&D laboratories and server room. Sublessee shall be responsible
for all new internal cabling in the R&D laboratories and server room. In
addition, throughout the Term of this Sublease, Sublessor, at its sole cost,
shall provide Sublessee with wiring and equipment for Wireless Support
throughout the Sublease Premises as outlined in Exhibit Z.



28



--------------------------------------------------------------------------------

 
Sublessee shall have the right, but not the obligation, exercisable in its sole
discretion by written notice to the Sublessor delivered on or before May 31,
2005, to lease the Sublessee’s LAN, IP telephony, VOIP equipment, Wireless
Support equipment and Sublessee’s Existing IT Equipment, all as described in
Exhibit Z (the “IT Equipment”), for an additional period of up to thirty-six
(36) months thereafter, commencing on the date following the expiration of this
Sublease, at either the Sublease Premises or another location, for the sum of
$100,000.00 per year, prorated, however, during the last year of the additional
term. Sublessor, at no out-of-pocket cost or expense to Sublessee, shall assist
Sublessee in the migration and installation of the IT Equipment to the new
location.
 
21.    Miscellaneous.
 


 
21.1    Attorneys’ Fees.    If there is any legal action or proceeding
(including, without limitation, arbitration) between Sublessor and Sublessee to
enforce any provision of this Sublease or to protect or establish any right or
remedy of either Sublessor or Sublessee hereunder, the non-prevailing party to
such action or proceeding will pay to the prevailing party all costs and
expenses, including reasonable attorneys’ fees incurred by such prevailing party
in such action or proceeding and in any appearance in connection therewith, and
if the prevailing party recovers a judgment in any such action, proceeding or
appeal, such costs, expenses and attorney’s fees will be determined by the court
or arbitration panel handling the proceeding and will be included in and as a
part of the judgment.
 
21.2    Authority.    Each person executing this Sublease on behalf of a party
hereto represents and warrants that he or she is authorized and empowered to do
so and to thereby bind the party on whose behalf he or she is signing.
 
21.3    Brokerage Commission.    Sublessor and Sublessee hereby acknowledge that
Sublessor’s Broker represents the Sublessor exclusively, and Sublessee’s Broker
represents the Sublessee exclusively. Sublessor shall pay a commission to each
of Sublessor’s Broker and Sublessee’s Broker in connection with this Sublease
transaction pursuant to Sublessor’s separate agreement with such Brokers. Except
for Jones Lang LaSalle and Cornish & Carey Commercial (the Sublessor’s Broker
and Sublessee’s Broker), each of Sublessee and Sublessor warrants and represents
to the other that it has dealt with no other broker or other person in
connection with this sublease transaction other than the other party and its
agents and employees. Each of Sublessor and Sublessee agrees to indemnify and
save harmless the other and Landlord from any costs, expenses, attorneys’ fees
or liability for other compensation or charges which may be claimed by any other
broker or agent as a result of such party’s conversations, correspondence, other
dealings or actions in connection with this Sublease.
 
21.4    Captions.    All captions and headings in this Sublease are for the
purposes of reference and convenience and shall not limit or expand the
provisions of this Sublease.
 
21.5    Counterparts.    This Sublease may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall comprise but a single instrument.



29



--------------------------------------------------------------------------------

21.6    Entire Agreement.    This Sublease and the applicable portions of the
Master Lease contained by reference herein, contain all of the covenants,
conditions and agreements between the parties concerning the Sublease Premises,
and shall supersede any and all prior correspondence, agreements and
understandings concerning the Sublease Premises, both oral and written. No
addition or modification of any term or provision of this Sublease shall be
effective unless set forth in writing and signed by both Sublessor and
Sublessee.
 
21.7    Notices.    Any notice required or desired to be given regarding this
Sublease shall be in writing and may be given by personal delivery, courier
service, or by certified or registered mail. A notice shall be deemed to have
been given (i) on the third business day after mailing if such notice was
deposited in the United States mail, certified or registered, postage prepaid,
addressed to the party to be served at its address specified in the Defined
Terms, (ii) when delivered if given by personal delivery, and (iii) in all other
cases when actually received at the party’s address. Copies of notices of
defaults under this Sublease shall be concurrently provided to Landlord at the
address set forth in the Master Lease. Either party may change its address by
giving notice of the same in accordance with this Section 21.7.
 
21.8    Governing Law.    This Sublease shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into in California between parties residing in California. Sublessee
hereby consents to the personal jurisdiction and venue of any California state
court located in the County of Santa Clara and United States District Courts for
the Northern District of California, and any successor court, and the service or
process by any means authorized by such court.
 
21.9    Exhibits.    All exhibits and any schedules or riders attached to this
Sublease are incorporated herein by this reference and made a part hereof, and
any reference in the body of the Sublease or in the exhibits, schedules or
riders to the Sublease shall mean this Sublease, together with all exhibits,
schedules and riders.
 
21.10    Waiver of Trial by Jury.    Sublessee and Sublessor hereby waive any
and all rights it may have under applicable law to trial by jury with respect to
any dispute with the other arising directly or indirectly in connection with
this Sublease, the Master Lease, or the Sublease Premises. Nothing contained in
this Section 21.10 shall be construed as a waiver by Landlord of any of its
rights to trial by jury in connection with the Master Lease or Sublease for any
claims or causes of action so triable.
 
21.11    Successors and Assigns.    Subject to the provisions of this Sublease
and the Master Lease relating to assignment and subletting, this Sublease shall
be binding upon, and shall insure to the benefit of the parties’ respective
representatives, successors and assigns.
 
21.12    Access.    Sublessee shall have access to the Sublease Premises
twenty-four (24) hours per day, seven (7) days a week. Sublessor reserves the
right to enter the Sublease Premises upon 24 hours notice to Sublessee (except
that in case of emergency no notice shall be necessary) in order to inspect the
Sublease Premises and/or the performance by Sublessee of the terms of this
Sublease, subject to the terms and conditions of Section 7.5 of the Master
Lease.
 
21.13    Time.    Time is of the essence of every provision of this Sublease.



30



--------------------------------------------------------------------------------

21.14    Landlord’s Consent.    This Sublease is conditioned upon Landlord’s
written consent to this Sublease and the Sublessee’s Conditions set forth below
within the time limits set forth in Section 1.1 above. Sublessor and Sublessee
acknowledge and agree that in addition to the Consent of Landlord, this Sublease
is conditioned upon Landlord’s written consent to all of the following: (i) the
Final Plans, as approved by Sublessor and Sublessee, for the Tenant
Improvements; (ii) Sublessor providing the Cafeteria and Conference Room Areas
in accordance with the conceptual plans attached hereto as Exhibit H; and (iii)
Landlord’s agreement to extend the Landlord’s waiver of subrogation under
Section 10.5 of the Master Lease to include Sublessee (collectively,
“Sublessee’s Conditions”). If Landlord refuses to consent to this Sublease, or
if Landlord does not consent to all of the Sublessee Conditions, or if Landlord
consents to this Sublease and all of the Sublessee’s Conditions but such
consents are not received within the time periods provided in Section 1.1, this
Sublease shall be cancelled and neither party shall have any continuing
obligation to the other with respect to the Sublease Premises; provided that
Sublessor shall return the Letter of Credit to Sublessee, if previously
delivered to Sublessor and the first month’s prepayment of Base Rent, to
Sublessee. With respect to the conceptual plans attached hereto as Exhibit H,
any changes to such plans shall be reasonably acceptable to both Sublessor and
Sublessee.
 
21.15    Surrender.    Notwithstanding anything to the contrary contained in
this Sublease or the Master Lease, Sublessee’s obligation to surrender the
Sublease Premises shall be fulfilled if Sublessee surrenders possession of the
Sublease Premises in the condition existing at the Commencement Date, ordinary
wear and tear, acts of God, casualties, Hazardous Materials not placed on or
about the Sublease Premises by Sublessee, its agents, employees, contractors,
sublessee, assignees or invitees, condemnation, Alterations or Tenant
Improvements (other than the Tenant Improvements which are Sublessee’s
obligation to remove under Section 7.2.2 above) which Master Lessor states in
writing may be surrendered at the termination of this Sublease and any
additions, alterations or improvements made to the Sublease Premises by
Sublessor or any predecessor in interest of Sublessor prior to the Commencement
Date excepted.
 
21.16    Quiet Enjoyment; Right to Cure.    Sublessee shall peacefully have,
hold and enjoy the Sublease Premises, subject to the terms and conditions of
this Sublease, provided that Sublessee pays all Rent and performs all of
Sublessee’s covenants and agreements contained herein. In the event, however,
that Sublessor defaults in the performance or observance of any of Sublessor’s
Remaining Obligations or fails to perform Sublessor’s stated obligations under
this Sublease to enforce, for Sublessee’s benefit, Landlord’s obligations under
the Master Lease, then Sublessee may give Sublessor notice specifying in what
manner Sublessor has defaulted, and (i) if such default involves the failure to
pay Rent due under the Master Lease, and such default shall not be cured within
five (5) days thereafter, or (ii) if such default involves any other of
Sublessor’s Remaining Obligations and such default is not cured by Sublessor
within twenty (20) days thereafter (except that if such default cannot be cured
within said twenty (20)-day period, this period shall be extended for an
additional reasonable time, provided that Sublessor commences to cure such
default within such twenty (20)-day period and proceeds diligently thereafter to
effect such cure as quickly as possible), then in addition, Sublessee, without
releasing Sublessor from any obligations of Sublessor hereunder, shall be
entitled, at Sublessee’s option, to cure such default and promptly collect from
Sublessor Sublessee’s reasonable expenses in so doing (including, without
limitation, reasonable attorneys’ fees and court costs). Sublessee shall not be
required, however, to wait the entire cure period described herein if earlier



31



--------------------------------------------------------------------------------

action is required to comply with the Master Lease or with any applicable
governmental law, regulation or order. Sublessor shall provide to Sublessee,
within twenty-four (24) hours after receipt by Sublessor, copies of all notices,
including, without limitation, notices of default, received by Sublessor from
Landlord.
 
21.17    Amendment or Modification.    Sublessor and Landlord shall not amend or
modify the Master Lease in any way so as to materially or adversely affect
Sublessee or its interest hereunder, materially increase Sublessee’s obligations
hereunder or materially restrict Sublessee’s rights hereunder, without the prior
written consent of Sublessee, which consent may be withheld in Sublessee’s sole
and absolute discretion.
 
IN WITNESS WHEREOF, Sublessor and Sublessee have duly executed this Sublease as
of the day and year first above written.
 
“Sublessor”:
  
“Sublessee”:
CISCO SYSTEMS, INC., a California corporation
  
PALM, INC., a Delaware corporation
By:
 
/s/ Mark Golan

--------------------------------------------------------------------------------

  
By:
  
/s/ Judy Bruner

--------------------------------------------------------------------------------

Name:
 
Mark Golan

--------------------------------------------------------------------------------

  
Name:
  
Judy Bruner

--------------------------------------------------------------------------------

Its:
 
VP, Worldwide Real Estate & Workplace Resources

--------------------------------------------------------------------------------

  
Its:
  
Sr VP & CFO

--------------------------------------------------------------------------------

 
 



32



--------------------------------------------------------------------------------

 
 
Exhibit A
 
 
 
LEASE AGREEMENT
 
BETWEEN
 
IRVINE COMMUNITY DEVELOPMENT COMPANY
 
AND
 
CISCO SYSTEMS, INC.



--------------------------------------------------------------------------------

INDEX TO LEASE AGREEMENT
 
Page
 
ARTICLE I
  
BASIC LEASE PROVISIONS
  
1
ARTICLE II
  
PREMISES
  
3
Section 2.1
  
Leased Premises
  
3
Section 2.2
  
Acceptance Of Premises
  
3
Section 2.3
  
Building Name And Address
  
3
Section 2.4
  
Landlord's Responsibilities
  
3
ARTICLE III
  
TERM
  
4
Section 3.1
  
General
  
4
Section 3.2
  
Delay In Possession
  
4
Section 3.3
  
Rights To Extend
  
5
ARTICLE IV
  
RENT AND OPERATING EXPENSES
  
5
Section 4.1
  
Basic Rent
  
5
Section 4.2
  
Operating Expenses
  
6
ARTICLE V
  
USES
  
10
Section 5.1
  
Use
  
10
Section 5.2
  
Signs
  
10
Section 5.3
  
Hazardous Materials
  
10
ARTICLE VI
  
COMMON AREAS; SERVICES
  
12
Section 6.1
  
Utilities And Services
  
12
Section 6.2
  
Operation And Maintenance Of Common Areas
  
13
Section 6.3
  
Use Of Common Areas
  
13
Section 6.4
  
Parking
  
13
Section 6.5
  
Changes And Additions By Landlord
  
14
ARTICLE VII
  
MAINTAINING THE PREMISES
  
14
Section 7.1
  
Tenant's Maintenance And Repair
  
14
Section 7.2
  
Landlord's Maintenance And Repair
  
14
Section 7.3
  
Alterations
  
15
Section 7.4
  
Mechanic's Liens
  
16
Section 7.5
  
Entry And Inspection
  
16
ARTICLE VIII
  
TAXES AND ASSESSMENTS ON TENANT'S PROPERTY
  
16
ARTICLE IX
  
ASSIGNMENT AND SUBLETTING
  
16
Section 9.1
  
Rights Of Parties
  
16
Section 9.2
  
Effect Of Transfer
  
18
Section 9.3
  
Sublease Requirements
  
18
Section 9.4
  
Certain Transfers
  
18
ARTICLE X
  
INSURANCE AND INDEMNITY
  
19
Section 10.1
  
Tenant's Insurance
  
19
Section 10.2
  
Landlord's Insurance
  
19
Section 10.3
  
Joint Indemnity
  
19
Section 10.4
  
Landlord's Nonliability
  
20
Section 10.5
  
Waiver Of Subrogation
  
20
ARTICLE XI
  
DAMAGE OR DESTRUCTION
  
20
Section 11.1
  
Restoration
  
20
Section 11.2
  
Lease Governs
  
21
ARTICLE XII
  
EMINENT DOMAIN
  
21
Section 12.1
  
Total Or Partial Taking
  
21
Section 12.2
  
Temporary Taking
  
22
Section 12.3
  
Taking Of Parking Area
  
22
ARTICLE XIII
  
SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS
  
22
Section 13.1
  
Subordination
  
22
Section 13.2
  
Estoppel Certificate
  
22
Section 13.3
  
Financials
  
22

 
(i)



--------------------------------------------------------------------------------

 
ARTICLE XIV
  
DEFAULTS AND REMEDIES
  
23
Section 14.1
  
Tenant's Defaults
  
23
Section 14.2
  
Landlord's Remedies
  
23
Section 14.3
  
Late Payments
  
24
Section 14.4
  
Right Of Landlord To Perform
  
24
Section 14.5
  
Default By Landlord
  
25
Section 14.6
  
Expenses And Legal Fees
  
25
Section 14.7
  
Waiver Of Jury Trial
  
25
Section 14.8
  
Satisfaction Of Judgment
  
25
Section 14.9
  
Limitation Of Actions Against Landlord
  
25
ARTICLE XV
  
END OF TERM
  
25
Section 15.1
  
Holding Over
  
25
Section 15.2
  
Merger On Termination
  
26
Section 15.3
  
Surrender Of Premises; Removal Of Property
  
26
ARTICLE XVI
  
PAYMENTS AND NOTICES
  
26
ARTICLE XVII
  
RULES AND REGULATIONS
  
26
ARTICLE XVIII
  
BROKER'S COMMISSION
  
26
ARTICLE XIX
  
TRANSFER OF LANDLORD'S INTEREST
  
27
ARTICLE XX
  
INTERPRETATION
  
27
Section 20.1
  
Gender And Number
  
27
Section 20.2
  
Headings
  
27
Section 20.3
  
Joint And Several Liability
  
27
Section 20.4
  
Successors
  
27
Section 20.5
  
Time Of Essence
  
27
Section 20.6
  
Controlling Law
  
27
Section 20.7
  
Severability
  
27
Section 20.8
  
Waiver And Cumulative Remedies
  
27
Section 20.9
  
Inability To Perform
  
28
Section 20.10
  
Entire Agreement
  
28
Section 20.11
  
Quiet Enjoyment
  
28
Section 20.12
  
Survival
  
28
ARTICLE XXI
  
EXECUTION AND RECORDING
  
28
Section 21.1
  
Counterparts
  
28
Section 21.2
  
Corporate Authority
  
28
Section 21.3
  
Execution Of Lease; No Option Or Offer
  
28
Section 21.4
  
Recording
  
28
Section 21.5
  
Amendments
  
28
Section 21.6
  
Executed Copy
  
28
Section 21.7
  
Attachments
  
28
ARTICLE XXII
  
MISCELLANEOUS
  
29
Section 22.1
  
Nondisclosure Of Lease Terms
  
29
Section 22.2
  
Guaranty
  
29
Section 22.3
  
Changes Requested By Lender
  
29
Section 22.4
  
Mortgagee Protection
  
29
Section 22.5
  
Covenants And Conditions
  
29
Section 22.6
  
Security Measures
  
29
Section 22.7
  
Jams
  
29
Section 22.8
  
Roof Rights
  
30
Section 22.9
  
Contingency
  
30
EXHIBITS
         
Exhibit A
  
Site Plan
    
Exhibit B
  
Environmental Questionnaire
    
Exhibit C
  
Landlord’s Disclosures
    
Exhibit D
  
Insurance Requirements
    
Exhibit E
  
Rules And Regulations
    
Exhibit F
  
Signage Criteria
    
Exhibit X
  
Work Letter
    
Exhibit X-1
  
Outline Specifications
    



(ii)



--------------------------------------------------------------------------------

LEASE AGREEMENT
 
THIS LEASE is made as of the 27th day of March, 2000, by and between IRVINE
COMMUNITY DEVELOPMENT COMPANY, a Delaware corporation, hereafter called
“Landlord,” and CISCO SYSTEMS, INC., a California corporation, hereinafter
called “Tenant.”
 
ARTICLE I.    BASIC LEASE PROVISIONS
 
Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.
 
1.
 
Premises: the Premises are more particularly described in Section 2.1.

 
2.
 
Project Description: McCarthy Center

 
3.
 
Use of Premises: General administrative office, research and development,
computer lab and any other uses allowable under applicable zoning ordinances,
provided that in no event shall the sale of any products or services on a retail
basis be permitted (except for cafeterias or stores for the exclusive use of
Tenant’s employees which are permitted).

 
4.
 
Commencement Date: See Section 3.1.

 
5.
 
Lease Term: See Section 3.1.

 
6.
 
Basic Rent:

 

 
(a)
 
The Basic Rent for the Phase I Premises shall be [*] Dollars ($[*]) per month,
based on $[*] per square foot. The Basic Rent for the Phase I Premises shall
increase by [*] percent ([*]%), on a cumulative compound basis, on each yearly
anniversary of the Phase I Commencement Date.

 

 
(b)
 
The Basic Rent for the Phase II Premises shall be [*] Dollars ($[*]) per month,
based on $[*] per square foot. The Basic Rent for the Phase II Premises shall
increase by [*] percent ([*]%), on a cumulative compound basis, on each yearly
anniversary of the Phase II Commencement Date.

 

 
(c)
 
The Basic Rent for the Phase III Premises shall be [*] Dollars ($[*]) per month,
based on $[*] per square foot. The Basic Rent for the Phase III Premises shall
increase by [*] percent ([*]%), on a cumulative compound basis, on each yearly
anniversary of the Phase III Commencement Date.

 
7.
 
Guarantor(s): None

 
8.
 
Floor Area of Premises: The floor area of the Phase I Premises is approximately
[*] square feet; the floor area of the Phase II Premises is approximately [*]
square feet; and the floor area of the Phase III Premises is approximately [*]
square feet.

 
9.
 
Security Deposit: N/A

 
10.
 
Broker(s): CPS Brokerage

 
11.
 
Additional Insureds: Insignia/ESG of California, Inc.

 
[*] =
 
information redacted pursuant to a confidential treatment request. Such omitted
information has been filed separately with the Securities and Exchange
Commission.



1



--------------------------------------------------------------------------------

 
12.
 
Address for Payments and Notices:

 
LANDLORD
  
TENANT
INSIGNIA\ESG OF CALIFORNIA, INC.
  
CISCO SYSTEMS, INC.
160 West Santa Clara Street
  
170 West Tasman Avenue
Suite 1350
  
San Jose, CA 95134-1706
San Jose, CA 95113
  
Attn: Director of Real Estate, Worldwide
Irvine, CA 92618
    
with a copy of all notices to:
  
with a copy of all notices regarding
IRVINE COMMUNITY DEVELOPMENT COMPANY
  
payments to:
c/o THE IRVINE COMPANY
  
CISCO SYSTEMS, INC.
P.O. Box 6370
  
Work Place Resources
Newport Beach, CA 92658-6370
  
P.O. Box 6411837
Attn: Vice President, Operations—Office Property
  
San Jose, CA 95164-1837

 
13.
 
Tenant’s Liability Insurance Requirement: $2,000,000.00

 
14.
 
Vehicle Parking Spaces: 3.7 unreserved parking spaces for every 1,000 square
feet then being leased hereunder by Tenant.



2



--------------------------------------------------------------------------------

ARTICLE II.    PREMISES
 
        SECTION 2.1.    LEASED PREMISES
 
(a)    Landlord leases to Tenant and Tenant leases from Landlord the premises
consisting of all space within the following buildings (“Buildings”): the four
(4) existing buildings depicted as the “Phase I Buildings” as shown on the site
plan (“Site Plan”) attached hereto as Exhibit A (“Phase I Premises”), the three
(3) buildings to be constructed by Landlord and depicted as the “Phase II
Buildings” in the Site Plan (“Phase II Premises”), and the three (3) buildings
to be constructed by Landlord and depicted as the “Phase III Buildings” in the
Site Plan (“Phase III Premises”). The Phase I Premises, Phase II Premises and
Phase III Premises shall be referred to collectively herein as the “Premises”.
Tenant shall have, as appurtenant to the Premises and at no additional cost to
Tenant, use of the roof of each Building (as set forth in more detail in Section
22.8 below) and all conduits, risers, fiber entrances and copper entrances
within each Building.
 
(b)    The Premises contains approximately the floor area set forth in Item 8 of
the Basic Lease Provisions, and is a portion of the project identified in Item 2
of the Basic Lease Provisions (the “Project”). Tenant understands that the floor
area of the Premises has been calculated as the gross area of the Buildings,
which area is determined by measuring to the predominant outside finished
surface of outer building walls of each enclosed floor. If upon shell completion
of the Phase II Premises or Phase III Premises, Landlord determines that the
floor area of the Phase II Premises or Phase III Premises, respectively, differs
from that set forth in Item 8 of the Basic Lease Provisions, then Landlord shall
so notify Tenant and the Basic Rent (as shown in Item 6 of the Basic Lease
Provisions) and all other items which are based upon the square footage of the
applicable portion of the Premises shall be promptly adjusted in proportion to
the change in square footage. The parties shall promptly memorialize any
adjustments by executing an amendment to this Lease prepared by Landlord
confirming such adjustments, provided that the failure or refusal by either
party to execute the amendment shall not affect its validity. Tenant reserves
the right to have its architect measure the Phase I Premises, Phase II Premises
and/or Phase III Premises to confirm that the measurement provided by Landlord
is accurate and conforms to the gross floor area measurement standard set forth
above, which measurement shall be performed by Tenant and the results provided
to Landlord not later than five (5) business days after the applicable Phase is
delivered to Tenant for the commencement of Tenant Improvement construction. Any
dispute relating to the measurement of the Phase II Premises or Phase III
Premises in accordance with the foregoing shall be submitted to and resolved by
JAMS in accordance with Section 22.7 of this Lease. Landlord shall have no right
to relocate Tenant from the Premises, or any portion thereof, at any time during
the Term of this Lease or any extension.
 
SECTION 2.2.    ACCEPTANCE OF PREMISES.    Tenant acknowledges that neither
Landlord nor any representative of Landlord has made any representation or
warranty with respect to the Premises or the Buildings or the suitability or
fitness of either for any purpose, including without limitation any
representations or warranties regarding zoning or other land use matters, and
that neither Landlord nor any representative of Landlord has made any
representations or warranties regarding (i) what other tenants or uses may be
permitted or intended in the Buildings and the Project, or (ii) any exclusivity
of use by Tenant with respect to its permitted use of the Premises as set forth
in Item 3 of the Basic Lease Provisions. Tenant further acknowledges that
neither Landlord nor any representative of Landlord has agreed to undertake any
alterations or additions or construct any improvements to the Premises except as
expressly provided in this Lease. The taking of possession or use of any Phase
of the Premises by Tenant for any purpose other than construction shall
conclusively establish that such Phase and the Buildings therein were in
satisfactory condition and in conformity with the provisions of this Lease in
all respects, except for (i) those matters which Tenant shall have brought to
Landlord’s attention on a written punch list, which list shall be limited to any
items required to be accomplished by Landlord under the Work Letter attached as
Exhibit X, and (ii) Landlord’s other obligations specifically provided in this
Lease, including without limitation, the responsibilities contained in Section
2.4 hereof.
 
SECTION 2.3.    BUILDING NAME AND ADDRESS.    Tenant shall not utilize any name
selected by Landlord from time to time for the Buildings and/or the Project as
any part of Tenant’s corporate or trade name. Landlord shall have the right to
change the name, address, number or designation of any Building or the Project
without liability to Tenant; provided, however, if the address of any Building
and/or the Project is changed by Landlord, Landlord agrees to provide Tenant
with no less than sixty (60) days prior written notice and to reimburse Tenant
for all expenses reasonably incurred by Tenant in conjunction with such address
change (including, without limitation, the cost of changing Tenant’s stationery
and of notifying Tenant’s clients and customers of Tenant’s new address of the
Building and/or the Project), not to exceed Five Thousand Dollars ($5,000.00) in
the aggregate.
 
        SECTION 2.4.    LANDLORD’S RESPONSIBILITIES.
 
(a)    Landlord shall correct, repair or replace, at Landlord’s sole cost and
expense and not as a Building Cost, any failure of the structural components of
the roof, foundations, footings and load-bearing walls of any Building. The
foregoing obligation, however, shall not apply to the extent any such failure is
caused by the negligence or improper use of such structural components by
Tenant, its employees, agents, contractors, licensees or invitees, in which case
Tenant shall be responsible for the reasonable costs of such corrections,
repairs and/or replacements. The corrections, repairs or replacements required
of Landlord or of Tenant in the preceding sentences of this Section 2.4(a) shall
be made promptly following notice from the other party.



3



--------------------------------------------------------------------------------

 
(b)    Landlord shall correct, repair or replace, at Landlord’s sole cost and
expense and not as a Building Cost, any non-compliance of Landlord’s Shell
Building Work (as defined in the Work Letter hereto) and the Common Areas with
all applicable laws, regulations, ordinances, building permits and building
codes, including without limitation, the provisions of Title III of the
Americans With Disabilities Act (“ADA”), in effect as of the Commencement Date
of the applicable Phase of the Premises. Said costs of compliance shall be
Landlord’s sole cost and shall not be part of Building Costs. Landlord shall
correct, repair or replace any non-compliance of the Shell Building Work and the
Common Areas with any revisions or amendments to the ADA which become effective
after the Commencement Date of the applicable Phase, provided that the amortized
cost of such repairs or replacements (amortized over the useful life thereof
using a market cost of funds reasonably determined by Landlord) shall be
included as Building Costs payable by Tenant. All other ADA compliance issues
which pertain to the Premises, including without limitation, in connection with
Tenant’s construction of any alterations or other improvements in the Premises
(and any resulting ADA compliance requirements in the Common Areas) and the
operation of Tenant’s business and employment practices in the Premises, shall
be the responsibility of Tenant at its sole cost and expense. The repairs,
corrections or replacements required of Landlord or of Tenant under the
foregoing provisions of this Section 2.4(b) shall be made promptly following
notice of non-compliance from any applicable governmental agency.
 
(c)    Landlord warrants to Tenant that the roof, plumbing, fire sprinkler
system, lighting, heating, ventilation and air conditioning systems and
electrical systems in each Phase of the Premises shall be in good operating
condition on the Commencement Date of such Phase and thereafter during the
initial twelve (12) months of the Term of each Phase. In the event any
non-compliance with such warranty exists, Landlord shall, except as otherwise
provided in this Lease, promptly after receipt of written notice from Tenant
setting forth the nature and extent of such non-compliance, rectify same at
Landlord’s cost and expense. Further, in connection with the construction of the
Shell Building Work pursuant to the Work Letter, Landlord shall obtain customary
warranties and guaranties from the contractor(s) performing such work and/or the
manufacturers of equipment installed therein, but shall be under no obligation
to incur additional expense in order to obtain or extend such warranties. If
Tenant is required to make repairs to any component of the Premises or any of
its systems not covered by the Landlord’s warranty contained in this Section 2.4
but for which Landlord has obtained a contractor’s or manufacturer’s warranty,
then Landlord shall, upon request by Tenant, use its good faith efforts to
pursue its rights under any such warranties for the benefit of Tenant.
 
ARTICLE III.    TERM
 
SECTION 3.1.    GENERAL.    The term of this Lease (“Term”) shall be staggered,
with each of the Phase I Premises, Phase II Premises, and Phase III Premises
having a separate lease term. The term for the Phase I Premises (“Phase I Term”)
shall commence (“Phase I Commencement Date”) on the earlier of (i) one hundred
fifty (150) days following the date this Lease is fully executed by all parties
or (ii) the date Tenant commences its business operations in any portion of the
Phase I Premises. Because the Phase I Premises shall be the initial space leased
hereunder by Tenant, the Phase I Commencement Date shall also be referred to
herein as the “Commencement Date” of this Lease. The Phase I Term shall continue
for five (5) years following the Phase I Commencement Date, plus such additional
days as may be required to cause the Phase I Term to expire on the final day of
the calendar month. The term for the Phase II Premises (“Phase II Term”) shall
commence (“Phase II Commencement Date”) on the earlier of (i) one hundred twenty
(120) days after Landlord tenders the Phase II Premises to Tenant in a condition
ready for Tenant to begin construction of its Tenant Improvements therein
pursuant to the Work Letter attached hereto as Exhibit X or (ii) the date Tenant
commences its business operations in any portion of the Phase II Premises. The
Phase II Term shall continue for five (5) years following the Phase II
Commencement Date, plus such additional days as may be required to cause the
Phase II Term to expire on the final day of the calendar month. The term for the
Phase III Premises (“Phase III Term”) shall commence (“Phase III Commencement
Date”) on the earlier of (i) one hundred twenty (120) days after Landlord
tenders the Phase III Premises to Tenant in a condition ready for Tenant to
begin construction of its Tenant Improvements therein pursuant to the Work
Letter attached hereto as Exhibit X or (ii) the date Tenant commences its
business operations in any portion of the Phase III Premises. The Phase III Term
shall continue for six (6) years following the Phase III Commencement Date, plus
such additional days as may be required to cause the Phase III Term to expire on
the final day of the calendar month. It is understood that substantial
completion of the Shell Building Work shall not be a prerequisite to Landlord’s
tender of either the Phase II Premises or the Phase III Premises so long as any
remaining construction activity by Landlord does not unreasonably interfere with
the prosecution or delay the construction of the Tenant Improvement work by
Tenant. Landlord shall use its diligent efforts to tender both the Phase II
Premises and the Phase III Premises to Tenant, ready for the commencement of
Tenant Improvement construction therein, by not later than December 1, 2000 and
February l, 2001, respectively (the “Target Dates”), it being understood that
Landlord’s delivery of either Phase may occur prior to those Target Dates.
 
Promptly following request by Landlord, the parties shall memorialize on a form
provided by Landlord the actual Commencement Date and the expiration date
(“Expiration Date”) of each Phase of the Premises. Tenant’s failure to execute
any such form shall not affect the validity of Landlord’s determination of those
dates in accordance with this Section 3.1.
 
        SECTION 3.2.    DELAY IN POSSESSION.    If Landlord, for any reason
whatsoever, cannot deliver possession of Phase II and/or Phase III of the
Premises to Tenant, ready for Tenant to begin Tenant Improvement construction,
on or before the applicable Target Date, then except as specifically provided
below, this Lease shall not be void or voidable nor shall Landlord be liable to
Tenant for any resulting loss or damage. However, if for reasons other



4



--------------------------------------------------------------------------------

than matters beyond Landlord’s reasonable control as described in Section 20.9
below, Landlord is unable to so deliver the Phase II Premises and/or Phase III
Premises, or any Building(s) therein, by April 1, 2000 and June 1, 2001,
respectively (“Outside Dates”), then Tenant shall have the right to terminate
this Lease as to the Building(s) not so timely delivered upon ten (10) days
prior written notice to Landlord delivered at any time following the applicable
Outside Date(s) and prior to Landlord’s delivery of the applicable Building(s),
and this Lease shall terminate as to the applicable Building(s) ten (10) days
after such notice unless Landlord shall deliver same within said ten (10) days.
Notwithstanding the foregoing, if from time to time (but not more often than
three times) Landlord determines that it will not be able to deliver the Phase
II Premises and/or Phase III Premises, ready for Tenant Improvement
construction, by the applicable Outside Date, Landlord shall deliver to Tenant a
written notice setting forth Landlord’s opinion as to the revised date(s) by
which it shall be able to so deliver the applicable Phase(s) to Tenant. Within
five (5) business days following delivery of that notice, Tenant may elect by
written notice to Landlord to terminate this Lease as to the applicable
Phase(s); otherwise, the Outside Date(s) for such Phase(s) shall be deemed
extended to the revised date(s) set forth in Landlord’s notice.
 
SECTION 3.3.    RIGHT TO EXTEND.    Provided that Tenant is not then in default
under any provision of this Lease, Tenant shall have the right to extend the
Phase I Term, Phase II Term, and/or the Phase III Term for one (1) period of
sixty (60) months each (collectively, “Phase Extension Term”). Tenant shall
exercise such rights to extend by and only by delivering to Landlord, not less
than twelve (12) months or more than fourteen (14) months prior to the scheduled
expiration date of the Phase I Term, Phase II Term, and Phase III Term, as
applicable, Tenant’s written notice of its irrevocable election to extend the
applicable Phase (the “Exercise Notice”). It is understood that should Tenant
fail timely to exercise its extension right as to any Phase, then Tenant’s
rights under this Section with respect to that Phase shall lapse and Tenant
shall have no further right to extend the Term of that Phase or of any
subsequent Phase.
 
The Basic Rent payable under the Lease during each Phase Extension Term shall be
at the prevailing rental rate and other economic terms for commercial space
being leased in the Project and in other comparable projects in the vicinity
with a term commencing at or about the commencement of the applicable extension
period (the “Prevailing Rate”); provided that greatest weight shall be given to
transaction within the Project. In determining the Prevailing Rate,
consideration shall be given to recent new and renewal leases with non-equity
tenants. The Prevailing Rate shall reflect the rental rate and terms payable in
those third party transactions, taking into account pertinent economic
concessions then generally being granted by landlords such as “free rent,”
parking charge limitations, and the like. It is understood, however, that no
consideration shall be given to brokerage commissions, lease “takeover”
payments, moving allowances, or tenant improvement allowances (other than
retrofit allowances granted to renewal tenants). The rental rates payable in any
third party transactions executed more than six (6) months prior to the
commencement of the extension period shall be reasonably extrapolated; if
applicable, to reflect anticipated changes in the Prevailing Rate based on
current rental trends.
 
Following Tenant’s delivery of each Exercise Notice, but not later than nine (9)
months prior to the Expiration Date of the Phase I, Phase II, or Phase III Term,
as applicable, Landlord shall notify Tenant in writing (“Landlord’s Notice”) of
Landlord’s calculation of the Prevailing Rate for the applicable Phase Extension
Term based on the foregoing criteria. Should Tenant dispute Landlord’s
calculation, then Tenant may, by written notice to Landlord within thirty (30)
days following Landlord’s Notice, submit the reasonableness of Landlord’s
calculation of the Prevailing Rate to arbitration in accordance with Section
22.7 of the Lease (the “Arbitration Election”). Should Tenant fail timely to
make the Arbitration Election, then Landlord’s determination of the Prevailing
Rate shall be conclusive.
 
Within twenty (20) days after the determination of the Prevailing Rate, Landlord
shall prepare a reasonably appropriate amendment to this Lease for the
applicable Phase Extension Term and Tenant shall execute and return same to
Landlord within ten (10) days. Should the Prevailing Rate not be established by
the commencement of any Phase Extension Term, then Tenant shall continue paying
rent at the rate in effect during the month preceding such commencement, and a
lump sum adjustment shall be made promptly upon the determination of such new
rental.
 
The right to extend granted in this Section shall be personal to Cisco Systems,
Inc., a California corporation, or any Tenant Affiliate to which this Lease may
be assigned. Any other attempt to assign or transfer such right shall be void
from its inception. Time is specifically made of the essence in this Section.
 
ARTICLE IV.    RENT AND OPERATING EXPENSES
 
SECTION 4.1.    BASIC RENT.    From and after the Commencement Date of each
Phase of the Premises, Tenant shall pay to Landlord, without deduction or offset
(except as otherwise expressly provided in this Lease), Basic Rent for such
Phase in the total amount shown (including subsequent adjustments, if any) in
Item 6 of the Basic Lease Provisions. Any rental adjustment shown in Item 6
shall be deemed to occur on the specified monthly anniversary of the applicable
Commencement Date, whether or not that date occurs at the end of a calendar
month. The rent shall be due and payable in advance commencing on the
Commencement Date of the applicable Phase (as prorated for any partial month)
and continuing thereafter on the first day of each successive calendar month of
the Term of such Phase. No demand, notice or invoice shall be required for the
payment of Basic Rent. An installment of rent in the amount of one (1) full
month’s Basic Rent for the Phase I Premises at the initial rate specified in
Item 6 of the Basic Lease Provisions



5



--------------------------------------------------------------------------------

shall be delivered to Landlord concurrently with Tenant’s execution of this
Lease and shall be applied against the Basic Rent first due for the Phase I
Premises. Installments of rent in the amount of one (1) full month’s Basic Rent
for each of the Phase II Premises and the Phase III Premises, at the initial
rates specified in Item 6 of the Basic Lease Provisions, shall be delivered to
Landlord concurrently with Landlord’s delivery of the Phase II Premises and the
Phase III Premises, respectively, to Tenant for the commencement of Tenant
Improvement construction, which installments shall be applied against the Basic
Rent first due for the respective Phase of the Premises.
 
SECTION 4.2.    OPERATING EXPENSES.
 
(a)    Tenant shall pay to Landlord, as additional rent, “Tenant’s Share” of
“Building Costs” and of “Property Taxes,” as those terms are defined below,
incurred by Landlord in the operation of the Buildings and Project. For
convenience of reference, Property Taxes and Building Costs shall be referred to
collectively as “Operating Expenses.” The term “Tenant’s Share” means that
portion of an Operating Expense determined by multiplying the cost of such item
by a fraction, the numerator of which is the floor area of the Premises then
being leased by Tenant and the denominator of which is the total square footage
of the floor area within all buildings in the Project to which such Operating
Expenses relate, as of the date on which the computation is made. The rentable
square footage of the Project may be adjusted from time to time in the event new
buildings are constructed within or incorporated within the Project.
 
(b)    Commencing prior to the start of the fast full “Expense Recovery Period”
(as defined below) of the Lease, and prior to the start of each full or partial
Expense Recovery Period thereafter, Landlord shall give Tenant a written
estimate of the amount of Operating Expenses for the Expense Recovery Period.
Tenant shall pay the estimated amounts to Landlord in equal monthly
installments, in advance, with Basic Rent. If Landlord has not furnished its
written estimate for any Expense Recovery Period by the time set forth above,
Tenant shall continue to pay cost reimbursements at the rates established for
the prior Expense Recovery Period, if any; provided that when the new estimate
is delivered to Tenant, Tenant shall, at the next monthly payment date, pay any
accrued cost reimbursements based upon the new estimate. For purposes hereof,
“Expense Recovery Period” shall mean every twelve month period during the Term
(or portion thereof for the first and last lease years) commencing July 1 and
ending June 30; provided that Landlord may from time to time change the Expense
Recovery Period to reflect a calendar year or a new fiscal year of Landlord, as
applicable, in which event Tenant’s Share of Operating Expenses shall be
equitably prorated for any partial year.
 
(c)    Within one hundred twenty (120) days after the end of each Expense
Recovery Period, Landlord shall furnish to Tenant a statement showing in
reasonable detail the actual or prorated Operating Expenses incurred by Landlord
during the period, and the parties shall within thirty (30) days thereafter make
any payment or allowance necessary to adjust Tenant’s estimated payments, if
any, to Tenant’s actual owed amounts as shown by the annual statement. Any delay
or failure by Landlord in delivering any statement hereunder shall not
constitute a waiver of Landlord’s right to require Tenant to pay Operating
Expenses pursuant hereto. Any amount due Tenant shall be credited against
installments next coming due under this Section 4.2, and any deficiency shall be
paid by Tenant together with the next installment. If Tenant has not made
estimated payments during the Expense Recovery Period, any amount owing by
Tenant pursuant to subsection (a) above shall be paid to Landlord in accordance
with Article XVI. Should Tenant fail to object in writing to Landlord’s
determination of actual Operating Expenses within one hundred eighty (180) days
following delivery of Landlord’s expense statement, Landlord’s determination of
actual Operating Expenses for the applicable Expense Recovery Period shall be
conclusive and binding on the parties and any future claims to the contrary
shall be barred.
 
        Landlord agrees that it will maintain complete and accurate records of
all costs, expenses and disbursements paid or incurred by Landlord, its
employees, agents and/or contractors, with respect to the Operating Expenses in
accordance with generally accepted accounting principles, consistently applied.
Such records shall be kept at least until the expiration of any period granted
herein to Tenant to contest or audit Landlord’s expense calculations for the
applicable Expense Recovery Period. Landlord shall provide in reasonable detail
the calculation of Tenant’s Share of the Operating Expenses. Provided Tenant is
not then in default of any monetary covenant of this Lease (including, without
limitation, the obligation to pay Basic Rent and/or Tenant’s Share of Operating
Expenses), or any material non-monetary covenant, following written notice and
the expiration of the applicable cure period, then Tenant shall have the right
to have Tenant’s financial officer or a certified public accountant audit
Landlord’s Operating Expenses, subject to the terms and conditions hereof. In no
event, however, shall such auditor be compensated by Tenant on a “contingency”
basis, or on any other basis tied to the results of said audit. Tenant shall
give notice to Landlord of Tenant’s intent to audit within one hundred twenty
(120) days following delivery of Landlord’s expense statement for each of the
Expense Recovery Periods. Following at least ten (10) business days notice to
Landlord, such audit shall be conducted at a mutually agreeable time during
normal business hours at the office of Landlord or its management agent where
the records are maintained in the San Jose area. Landlord agrees to make such
personnel available to Tenant as is reasonably necessary for Tenant’s employees
and agents, to conduct such audit. Landlord shall make such records available to
Tenant’s employees and agents, for inspection during normal business hours.
Tenant’s employees and agents shall be entitled to make photostatic copies of
such records, provided Tenant bears the expense of such copying, and further
provided that Tenant keeps such copies in a confidential manner and does not
discuss, display or distribute such copies to any other third party. If Tenant’s
audit determines that actual Operating Expenses have been overstated by more
than four percent (4%), then subject to Landlord’s right to review and/or
contest the audit results, Landlord shall reimburse Tenant for the reasonable
out-of-pocket costs of such audit. Tenant’s Basic Rent shall be appropriately
adjusted to reflect any overstatement in Operating Expenses. In the event of a
dispute between Landlord and Tenant regarding the results of such audit, such
dispute shall be submitted to and resolved by JAMS as provided in Section 22.7
of this Lease.
 
All of the information obtained by Tenant and/or its auditor in connection with
such audit, as well as any compromise, settlement, or adjustment reached between
Landlord and Tenant as a result thereof, shall be



6



--------------------------------------------------------------------------------

held in strict confidence and, except as may be required pursuant to litigation
and except for inadvertent disclosures despite Tenant’s reasonable efforts to
keep the disclosed information confidential, shall not be disclosed to any third
party, directly or indirectly, by Tenant or its auditor or any of their
officers, agents or employees. Landlord may require Tenant’s auditor to execute
a separate confidentiality agreement affirming the foregoing as a condition
precedent to any audit.
 
(d)    Even though the Lease has terminated and the Tenant has vacated the
Premises, when the final determination is made of Operating Expenses for the
Expense Recovery Period in which the Lease terminates, Tenant shall upon notice
pay the entire increase due over the estimated expenses paid. Conversely, any
overpayment made in the event expenses decrease shall be rebated by Landlord to
Tenant within ten (10) days of Landlord’s determination of such overpayment.
 
(e)    If, at any time during any Expense Recovery Period, any one or more of
the Operating Expenses are increased to a rate(s) or amount(s) in excess of the
rate(s) or amount(s) used in calculating the estimated expenses for the year,
then the estimate of Operating Expenses shall be increased for the month in
which such rate(s) or amount(s) becomes effective and for all succeeding months
by an amount equal to the increase. Landlord shall give Tenant written notice of
the amount or estimated amount of the increase, the month in which the increase
will become effective, and the month for which the payments are due. Tenant
shall pay the increase to Landlord as a part of Tenant’s monthly payments of
estimated expenses as provided in paragraph (b) above, commencing with the month
in which effective.
 
(f)    The term “Building Costs” shall include all expenses of operation and
maintenance of the Buildings and of the Buildings’ proportionate share of the
Project, if applicable (determined as the square footage of the Building divided
by the square footage of all space in the Project), to the extent such expenses
are not billed to and paid directly by Tenant, and shall include the following
charges by way of illustration but not limitation: (1) water and sewer charges;
(2) insurance premiums or premium equivalents for the reasonable costs of
administering a self-insurance program should Landlord elect to self-insure any
risk that Landlord has the right and/or may elect to insure pursuant to Section
10.2 hereof (provided that: (i) in no event shall Tenant be responsible for
deductibles associated with earthquake or flood insurance premiums in excess of
Ten Thousand Dollars ($10,000.00) per Building per year on an amortized basis
over the useful life of the “capitalized” repairs or replacements resulting from
the casualty giving rise to the payment of said deductibles [calculated at a
market cost of funds, all as reasonably determined by Landlord using generally
accepted accounting principles consistently applied] for each remaining year of
useful life during the Term, and (ii) in the event that Landlord shall spread
the cost of premiums or premium equivalents for earthquake and/or flood
insurance other than on a straight per square foot basis over its leased
portfolio throughout the State of California, then Landlord shall reasonably
determine the geographic risks of its leased portfolio for insurance and flood
insurance purposes and shall spread the costs of such coverage accordingly); (3)
license, permit, and inspection fees (except for any such fees incurred for the
construction of a building within the Project); (4) heat, light, and power; (5)
air conditioning; (6) supplies; (7) materials; (8) equipment and tools (to the
extent they do not constitute capital equipment); (9) the reasonable cost of any
environmental, insurance, tax or other consultant utilized by Landlord in
connection with the Buildings and/or Project (but not in connection with the
development or redevelopment of the Project); (10) costs of repairs except to
the extent provided below; (11) costs incurred in connection with compliance of
any laws or changes in laws applicable to any then-existing building in the
Project or the Common Areas (provided that, except for laws or changes in laws
that pertain particularly to Tenant or to Tenant’s particular use of the
Premises and/or only to the interior of the Premises [which shall be the sole
responsibility of Tenant at its cost], to the extent such laws or change in laws
require expenditures of a “capital” nature [as determined by generally accepted
accounting principles, consistently applied], then such “capital” expenditure
shall be amortized [using a market cost of funds as reasonably determined by
Landlord] over the useful life of such asset and only the amortized cost thereof
shall be includable in Building Costs during the remaining Term of the Lease);
(12) the cost of any capital investments (other than tenant improvements for
specific tenants) not excluded below to the extent of the amortized amount
thereof over the useful life of such capital investments calculated at a market
cost of funds, all as determined by Landlord in accordance with generally
accepted accounting principles, consistently applied, for each such year of
useful life during the Term; (13) costs associated with the procurement and
maintenance of an intrabuilding network cable service agreement for any
intrabuilding network cable telecommunications lines within the Project provided
such lines service and benefit any of the Buildings, and any other installation,
maintenance, repair and replacement costs associated with such lines; (14)
reasonably allocated wages and salaries, fringe benefits, and payroll taxes for
administrative and other personnel directly applicable to the Buildings and/or
Project, including both Landlord’s personnel and outside personnel; (15) any
expense incurred pursuant to Sections 6.1, 6.2, 6.4, 7.2, and 10.2; and (16) a
reasonable overhead/management fee for the professional operation of the
Buildings and Project consistent with management fees for similar projects in
the vicinity. Any such overhead management fee charged to Tenant shall not be in
excess of those being charged for other comparable first-class business
projects, including those owned by landlords other than Landlord, in the
vicinity of the Project. It is understood that Building Costs may include
competitive charges for direct services provided by any subsidiary or division
of Landlord. In addition, except as otherwise expressly provided in the
foregoing provisions of Section 4.2(f) of this Lease, Landlord agrees that
Building Costs shall specifically exclude costs of a “capital” nature (other
than repairs and replacements), including without limitation, capital
improvements, capital equipment and capital tools, all as determined in
accordance with generally accepted accounting principles consistently applied,
except that: (i) the provisions of this Section 4.2(f) governing Tenant’s
responsibility for laws and changes in laws shall be controlling as to the
party’s responsibility for “capital” expenditures, and (ii) “capital”
expenditures made to the Building or the Project which are reasonably intended
to reduce Building Costs, but only to the extent of the actual savings realized.



7



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 4.2 to the contrary, Operating
Expenses shall not include any cost or expense identified as the responsibility
of Landlord and not an Operating Expense by the express terms of this Lease, and
shall not include any of the following:
 
(1)    Leasing commissions, attorneys’ fees, costs, disbursements and other
expenses incurred by Landlord or its agents in connection with negotiations for
leases with tenants, other occupants or prospective tenants or other occupants
of the Project, and similar costs incurred in connection with disputes with
and/or enforcement of any lease with tenants, other occupants, or prospective
tenants or other occupants of the Project;
 
(2)    “Tenant allowances”, “tenant concessions”, work letter payments, and
other costs or expenses (including permit, license and inspection fees) incurred
in completing, fixturing, furnishing, renovating or otherwise improving,
decorating or redecorating space for other tenants or occupants of the Project,
or vacant, leasable space in the Project, including space planning/interior
design fees for same;
 
(3)    Depreciation and other “non-cash” expense items;
 
(4)    Services, items and benefits for which Tenant or any other tenant or
occupant of the Project specifically reimburses Landlord or for which Tenant or
any other tenant or occupant of the Project pays third persons or services,
items or benefits which are not generally made available to Tenant as an
occupant of the Project;
 
(5)    Costs or expenses (including fines, penalties and legal fees) incurred
due to the violation by Landlord of any terms and conditions (other than by
Tenant) of this Lease or of the leases of other tenants in the Project, that
would not have incurred but for such violation by Landlord;
 
(6)    Penalties for late payment of any Operating Expenses by Landlord,
including, without limitation, with respect to taxes, equipment leases, etc.;
 
(7)    Payments in respect of overhead and/or profit to any subsidiary or
Affiliate (hereinafter defined) of Landlord, as a result of a non-competitive
selection process for services (other than the management fee) on or to the
Project, or for goods, supplies or other materials, to the extent that the costs
of such services, goods, supplies or materials exceed the costs that would have
been paid if the services, goods, supplies or materials had been provided by
parties unaffiliated with Landlord, of similar skill, competence and experience,
on a competitive basis;
 
(8)    Payments of principal, finance charges or interest on debt or
amortization on any deed of trust or other debt encumbering the Project, and
rental payments (or increases in same) under any ground or underlying lease or
leases encumbering the Project (except to the extent the same may be made to pay
or reimburse, or may be measured by Property Taxes);
 
(9)    Except for a management fee which is reasonable and commercially
competitive for similar projects in the area of the Project, costs of Landlord’s
general overhead and general administrative expenses (individual, partnership or
corporate, as the case may be) and wages, salaries and other compensation and
benefits (as well as adjustments thereto) for all employees and personnel of
Landlord above the level of manager for the Project, which costs would not be
chargeable to Operating Expenses in accordance with generally accepted
accounting principles, consistently applied;
 
(10)    Rentals and other related expenses, if any, incurred in leasing air
conditioning systems or other equipment ordinarily considered to be of a capital
nature, except equipment which is used in providing janitorial services and
which is not affixed to the Project and equipment which is leased on a temporary
basis in emergency situations;
 
(11)    Advertising and promotional expenses;
 
(12)    Costs or expenses for the acquisition of sculpture, paintings or other
works of art, but not the reasonable expenses of maintaining, repairing and
insuring same;
 
(13)    Costs for which Landlord is compensated through or reimbursed by
insurance;
 
(14)    Contributions to operating expense reserves (including tax reserves);
 
(15)    Contributions to political or charitable organizations;
 
(16)    Costs incurred in removing the property of former tenants and/or other
occupants of the Project;
 
(17)    The costs of any “tap fees” or one-time lump sum sewer, water or other
utility connection fees for the Project;



8



--------------------------------------------------------------------------------

(18)    Costs or fees relating to the defense of Landlord’s title to or interest
in the Buildings and/or the Project, or any part thereof;
 
(19)    Any other expense which, under generally accepted accounting principles,
consistently applied, would not be considered to be a normal maintenance or
operating expense of the Buildings and/or the Project;
 
(20)    All costs of the Shell Building Work including without limitation,
initial construction costs of parking lots and landscaping within the Common
Areas;
 
(21)    Capital repairs, alterations, additions, improvements or replacements
connected with or arising from the renovation of the Project or any repairs or
replacements made to rectify or correct any defect in the design, materials or
workmanship of any portion of the Project or Common Areas;
 
(22)    Costs associated with damage or repairs to the Project or the Common
Areas necessitated by the negligence or willful misconduct of Landlord or
Landlord’s employees, agents, or contractors; and
 
(23)    Executive salaries or salaries of service personnel to the extent (i.e.,
in the proportion, as reasonably calculated by Landlord) that such salaries are
payable in connection with services other than in connection with the
management, operation, repair or maintenance of the Project or Common Areas.
 
As used herein, the term “Affiliate” shall mean and refer to any person or
entity controlling, controlled by, or under common control with another such
person or entity. “Control”, as used herein, shall mean the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of such controlled person or entity; the ownership, directly or
indirectly, of at least fifty-one percent (51%) of the voting securities of, or
possession of the right to vote, in the ordinary direction of its affairs, at
least fifty-one percent (51%) of the voting interest in, any person or entity
shall be presumed to constitute such control. In the case of Landlord, the term
“Affiliate” shall include any person or entity controlling or controlled by or
under common control with any general partner of Landlord or any general partner
of Landlord’s general partner.
 
(g)    The term “Property Taxes” as used herein shall include the following: (i)
all real estate taxes or personal property taxes, as such property taxes may be
reassessed from time to time; and (ii) other taxes, charges and assessments
which are levied with respect to this Lease or to the Buildings and/or the
Project, and any improvements or fixtures located in any Building and/or the
Project, except that general net income and franchise taxes imposed against
Landlord shall be excluded; and (iii) all assessments and fees for public
improvements, services, and facilities and impacts thereon, including without
limitation arising out of any Community Facilities Districts, “Mello Roos”
districts, similar assessment districts, and any traffic impact mitigation
assessments or fees; (iv) any tax, surcharge or assessment which shall be levied
in addition to or in lieu of real estate or personal property taxes, other than
taxes covered by Article VIII; and (v) reasonable costs and expenses incurred in
contesting in good faith the amount or validity of any Property Tax by
appropriate proceedings. Tenant’s Share of Property Taxes shall be reduced pro
rata in the event of any Proposition 8 reassessment. In the event that current
or future laws or regulations require that taxes be contested on an annual basis
to continue to secure reductions in Property Taxes, then if such reduction would
reasonably be available, Landlord agrees to contest the Property Taxes each year
that the Property Taxes would increase by more than two percent (2%) per year
but for such contest.
 
(h)    The term “Property Taxes” shall not include (1) personal property taxes
of any kind, (2) any net income, capital, stock, succession, transfer,
franchise, gift, estate or inheritance tax, (3) any item to the extent included
in Building Costs, or (4) reserves for future Property Taxes. If any Property
Taxes are payable in installments over a period of time, Landlord shall not
prepay same if such prepayment would increase the Property Taxes (taking into
account the time value of money) otherwise payable hereunder by Tenant.
 
(j)    If Tenant reasonably believes that the amount of any Property Tax is
improper for any reason, Tenant may notify Landlord in writing of Tenant’s
desire that such Property Taxes be contested or challenged by Landlord with the
applicable taxing authority. Tenant shall indicate the basis for Tenant’s
contention that such taxes are improper in Tenant’s notice to Landlord. Upon
receipt of any such request from Tenant, Landlord shall promptly meet with
Tenant to discuss whether or not it is appropriate to initiate a challenge or
contest of such taxes or to take no action with respect thereto. Landlord agrees
that if Landlord is pursuing tax contests for other buildings within the
Project, Landlord will also pursue such a contest for the Buildings if so
requested by Tenant.
 
(k)    Any assessment of Property Taxes shall be deemed imposed in the maximum
number of installments permitted by applicable laws, whether or not actually
paid. In no event, however, shall Landlord impute any interest not actually
incurred by Landlord, or any interest incurred due to a payment delinquency, in
its computation of Property Taxes.



9



--------------------------------------------------------------------------------

ARTICLE V.    USES
 
SECTION 5.1.    USE.    Tenant shall use the Premises only for the purposes
stated in Item 3 of the Basic Lease Provisions, all in accordance with
applicable laws and restrictions and pursuant to approvals to be obtained by
Tenant from all relevant and required governmental agencies and authorities. The
parties agree that any contrary use shall be deemed to cause material and
irreparable harm to Landlord and shall entitle Landlord to injunctive relief in
addition to any other available remedy. Tenant, at its expense, shall procure,
maintain and make available for Landlord’s inspection throughout the Term, all
governmental approvals, licenses and permits required for the proper and lawful
conduct of Tenant’s permitted use of the Premises. Tenant shall not do or permit
anything to be done in or about the Premises which will in any way unreasonably
interfere with the rights of other occupants of the Project, or use or allow the
Premises to be used for any unlawful purpose, nor shall Tenant permit any
nuisance or commit any waste in the Premises or the Project. Tenant shall not do
or knowingly permit to be done anything which will invalidate or increase the
cost of any insurance policy(ies) covering the Buildings, the Project and/or
their contents, and shall comply with all applicable and reasonable insurance
underwriters rules and the requirements of the Pacific Fire Rating Bureau or any
other organization performing a similar function (to the extent such rules and
regulations are provided to Tenant). Tenant shall comply at its expense with all
present laws, ordinances, restrictions, regulations, orders, rules and
requirements of all governmental authorities that pertain to Tenant or its use
of the Premises, including without limitation all federal and state occupational
health and safety requirements, whether or not Tenant’s compliance will
necessitate expenditures or interfere with its use and enjoyment of the
Premises. Tenant shall comply at its expense with all present covenants,
conditions, easements or restrictions now or hereafter affecting or encumbering
the Buildings and/or Project, including without limitation the payment by Tenant
of any periodic or special dues or assessments charged against the Premises or
Tenant which may be allocated to the Premises or Tenant in accordance with the
provisions thereof, and any amendments or modifications thereto which do not
materially derogate the rights of Tenant or materially increase the obligations
of Tenant hereunder. Tenant shall promptly upon demand reimburse Landlord for
any additional insurance premium charged by reason of Tenant’s failure to comply
with the provisions of this Section, and shall indemnify Landlord from any
liability and/or expense resulting from Tenant’s noncompliance.
 
SECTION 5.2.     SIGNS.    Tenant shall have the exclusive right to exterior
signage for each Building leased in its entirety by Tenant, subject to
Landlord’s right of prior approval that such exterior signage is in compliance
with the Signage Criteria (defined below). Except as provided in the foregoing
or as otherwise approved in writing by Landlord, in its sole discretion, Tenant
shall have no right to maintain identification signs in any location in, on or
about the Premises, the Buildings or the Project and shall not place or erect
any signs, displays or other advertising materials that are visible from the
exterior of any Building. The size, design, graphics, material, style, color and
other physical aspects of any permitted sign shall be subject to Landlord’s
written approval prior to installation (which approval may not be unreasonably
withheld, conditioned or delayed), any covenants, conditions or restrictions
encumbering the Premises, Landlord’s signage program for the Project, as in
effect from time to time and approved by the City in which the Premises are
located (“Signage Criteria”), and any applicable municipal or other governmental
permits and approvals. A copy of the current Signage Criteria for the Project is
attached herein as Exhibit F. Tenant shall be responsible for the cost of any
permitted sign, including the fabrication, installation, maintenance and removal
thereof. If Tenant fails to maintain its sign, or if Tenant fails to remove same
upon termination of this Lease and repair any damage caused by such removal,
Landlord may do so at Tenant’s expense. Such signage rights may be transferred
by Tenant to its subtenants and assigns, provided that any name proposed for
exterior signage would not materially devalue the Project in Landlord’s
reasonable determination.
 
        SECTION 5.3.    HAZARDOUS MATERIALS.
 
(a)    For purposes of this Lease, the term “Hazardous Materials” includes (i)
any “hazardous materials” as defined in Section 25501(n) of the California
Health and Safety Code, (ii) any other substance or matter which results in
liability to any person or entity from exposure to such substance or matter
under any statutory or common law theory, and (iii) any substance or matter
which is in excess of permitted levels set forth in any federal, California or
local law or regulation pertaining to any hazardous or toxic substance, material
or waste.
 
        (b)    Except for Hazardous Materials reasonably required to conduct
Tenant’s business in the Premises and disclosed to Landlord as provided in
Section 5.3(c) below, Tenant shall not cause or knowingly permit any Hazardous
Materials to be brought upon, stored, used, generated, released, or disposed of
on, under, from or about the Premises (including without limitation the soil and
groundwater thereunder) without the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Tenant shall have the right, without obtaining
prior written consent of Landlord, to utilize within the Premises standard
office products that may contain Hazardous Materials (such as cleaning supplies,
photocopy toner, “White Out”, and the like), provided however, that (i) Tenant
shall maintain such products in their original retail packaging, shall follow
all instructions on such packaging with respect to the storage, use and disposal
of all such products, and shall otherwise comply with all applicable laws with
respect to such products, and (ii) all of the other terms and provisions of this
Section 5.3 shall apply with respect to Tenant’s storage, use and disposal of
all such products. Landlord may require that Tenant demonstrate that any such
Hazardous Materials will be generated, stored, used and disposed of in a manner
that complies with all applicable laws and regulations pertaining thereto and
with good business practices. Tenant understands that Landlord may utilize any
environmental consultant to assist in determining conditions of approval in
connection with the storage, generation, release, disposal or use of Hazardous
Materials by Tenant on or about the Premises, and/or to conduct periodic
inspections of the storage, generation, use, release and/or disposal of such
Hazardous Materials by Tenant on and from the Premises, and Tenant agrees that
any reasonable costs incurred by Landlord in connection



10



--------------------------------------------------------------------------------

therewith shall be reimbursed by Tenant to Landlord as additional rent hereunder
upon demand; however, Tenant shall have no obligation to reimburse Landlord for
any costs incurred in connection with any environmental consultant retained by
Landlord pursuant to this Section unless Tenant shall be in default under this
Section 5.3 and such costs are covered by Tenant’s indemnity contained in this
Section 5.3.
 
(c)    Prior to the execution of this Lease, Tenant shall complete, execute and
deliver to Landlord an Environmental Questionnaire and Disclosure Statement (the
“Environmental Questionnaire”) in the form of Exhibit B attached hereto. The
completed Environmental Questionnaire shall be deemed incorporated into this
Lease for all purposes, and Landlord shall be entitled to rely fully on the
information contained therein. Promptly following request by Landlord (but not
more often than annually during the Lease Term), Tenant shall disclose to
Landlord in writing the names and amounts of all Hazardous Materials, if any,
which were stored, generated, used, released and/or disposed of on, under or
about the Premises since the last such disclosure, as well as those items which
Tenant desires to store, generate, use, release and/or dispose of on, under or
about the Premises for the succeeding twelve-month period. In addition, to the
extent Tenant is permitted to utilize Hazardous Materials upon the Premises,
Tenant shall promptly provide Landlord with complete and legible copies of all
the following environmental documents relating thereto to reports filed pursuant
to any self-reporting requirements; permit applications, permits, monitoring
reports, workplace exposure and community exposure warnings or notices and all
other reports, disclosures, plans or documents relating to water discharges, air
pollution, waste generation or disposal, and underground storage tanks for
Hazardous Materials; orders, reports, notices, listings and correspondence of or
concerning the release, investigation of, compliance, cleanup, remedial and
corrective actions, and abatement of Hazardous Materials; and all complaints,
pleadings and other legal documents filed by or against Tenant related to
Tenant’s use, handling, storage, release and/or disposal of Hazardous Materials.
 
(d)    Landlord and its agents shall have the right, but not the obligation, to
inspect, sample and/or monitor the Premises and/or the soil or groundwater
thereunder at any time to determine whether Tenant is complying with the terms
of this Section 5.3, and in connection therewith Tenant shall provide Landlord
with full access to all relevant facilities, records and personnel. If Tenant is
not in compliance with any of the provisions of this Section 5.3, or in the
event of a release of any Hazardous Material on, under or about the Premises
caused or permitted by Tenant, its agents, employees, contractors, licensees or
invitees, Landlord and its agents shall have the right, but not the obligation,
without limitation upon any of Landlord’s other rights and remedies under this
Lease, to immediately enter upon the Premises without notice and to discharge
Tenant’s obligations under this Section 5.3 at Tenant’s expense, including
without limitation the taking of emergency or long-term remedial action.
Landlord and its agents shall use commercially reasonable efforts to minimize
interference with Tenant’s business in connection therewith, but shall not be
liable for any such interference absent Landlord’s willful misconduct. In
addition, Landlord, at Tenant’s expense, shall have the right, but not the
obligation, to join and participate in any legal proceedings or actions
initiated in connection with any claims arising out of the storage, generation,
use, release and/or disposal by Tenant or its agents, employees, contractors,
licensees or invitees of Hazardous Materials on, under, from or about the
Premises.
 
        (e)    If the presence of any Hazardous Materials on, under, from or
about the Premises or the Project caused or permitted by Tenant or its agents,
employees, contractors, licensees or invitees results in (i) injury to any
person, (ii) injury to or any contamination of the Premises or the Project, or
(iii) injury to or contamination of any real or personal property wherever
situated, Tenant, at its expense, shall promptly take all actions necessary to
return the Premises and the Project and any other affected real or personal
property owned by Landlord to substantially the same condition existing prior to
the introduction of such Hazardous Materials and to remedy or repair any such
injury or contamination, including without limitation, any cleanup, remediation,
removal, disposal, neutralization or other treatment of any such Hazardous
Materials. Notwithstanding the foregoing, Tenant shall not, without Landlord’s
prior written consent not to be unreasonably withheld, conditioned or delayed,
take any remedial action in response to the presence of any Hazardous Materials
on, under or about the Premises or the Project or any other affected real or
personal property owned by Landlord or enter into any similar agreement,
consent, decree or other compromise with any governmental agency with respect to
any Hazardous Materials claims; provided however, Landlord’s prior written
consent shall not be necessary in the event that the presence of Hazardous
Materials on, under or about the Premises or the Project or any other affected
real or personal property owned by Landlord (i) imposes an immediate threat to
the health, safety or welfare of any individual or (ii) is of such a nature that
an immediate remedial response is necessary and it is not possible to obtain
Landlord’s consent before taking such action. To the fullest extent permitted by
law, Tenant shall indemnify, hold harmless, protect and defend (with attorneys
acceptable to Landlord) Landlord and any successors to all or any portion of
Landlord’s interest in the Premises and the Project and any other real or
personal property owned by Landlord from and against any and all liabilities,
losses, damages, diminution in value, judgments, fines, demands, claims,
recoveries, deficiencies, costs and expenses (including without limitation
reasonable attorneys’ fees, court costs and other professional expenses),
whether foreseeable or unforeseeable, arising directly or indirectly out of the
use, generation, storage, treatment, release, on- or off-site disposal or
transportation of Hazardous Materials on, into, from, under or about the
Premises, the Buildings and the Project and any other real or personal property
owned by Landlord caused or permitted by Tenant, its agents, employees,
contractors, licensees or invitees, specifically including without limitation
the cost of any required or necessary repair, restoration, cleanup or
detoxification of the Premises, the Buildings and the Project and any other real
or personal property owned by Landlord, and the preparation of any closure or
other required plans, whether or not such action is required or necessary during
the Term or after the expiration of this Lease. If Landlord at any time
discovers that Tenant or its agents, employees, contractors, licensees or
invitees may have caused or knowingly permitted the release of Hazardous
Materials on, under from or about the Premises or the Project or any other real
or personal property owned by Landlord, Tenant shall, at Landlord’s request,
immediately prepare and submit to Landlord a comprehensive plan, subject to
Landlord’s reasonable approval, specifying the actions to be taken by Tenant to
return the Premises or the Project or any other real or personal property owned
by Landlord to



11



--------------------------------------------------------------------------------

the “Condition Substantially Existing” (as hereinafter defined) prior to the
introduction of such Hazardous Materials. Upon Landlord’s approval of such
cleanup plan, Tenant shall, at its expense, and without limitation of any rights
and remedies of Landlord under this Lease or at law or in equity, immediately
implement such plan and proceed to cleanup such Hazardous Materials in
accordance with all applicable laws and to return the Premises, Project and/or
other real or personal property owned by Landlord, as applicable, to the
Condition Substantially Existing prior to the introduction of such Hazardous
Materials, as required by such plan and this Lease. As used herein, the term
“Condition Substantially Existing” shall mean that condition of the Project,
Premises and/or other real or personal property owned by Landlord, as
applicable, which is both: (i) in compliance with all applicable laws, rules,
regulations and/or the agreement, consent, decree or other compromise of, or
with, a governmental agency having jurisdiction with respect to such Hazardous
Materials, and (ii) allows Landlord to market, release, sell and/or finance and
refinance the Project, Premises and/or such real or personal property owned by
Landlord, as applicable, without a material devaluation thereof as, and assuming
no substantial change in use thereof from, a first-class business project. The
provisions of this subsection (e) shall expressly survive the expiration or
sooner termination of this Lease.
 
(f)    If the release of any Hazardous Materials on, under, from or about the
Premises or the Project caused by Landlord, its authorized agents or employees,
and not introduced by Tenant, its agents, employees, contractors, licensees, or
invitees results in (i) injury to any person, or (ii) injury to or any
contamination of the Premises or the Project at levels which require clean-up or
remediation under applicable laws, Landlord, at its expense (which shall not be
included in Operating Expenses), shall promptly take all actions necessary to
return the Premises and the Project to the condition existing prior to the
introduction of such Hazardous Materials, or to such condition as is
satisfactory to all governmental agencies asserting jurisdiction, and to remedy
or repair any such injury or contamination, including, without limitation, any
clean-up, remediation, removal, disposal, neutralization or other treatment of
any such Hazardous Materials.
 
(g)    If the release of Hazardous Materials caused by Landlord, its authorized
agents or employees, renders the Premises untenantable in whole or in part or
results in Tenant being required to vacate the Premises in whole or in part
pursuant to an order or requirement of any governmental agency or authority,
then the Base Rent, Real Property Taxes, insurance premiums, and other charges,
if any, payable by Tenant hereunder for the period during which the Premises (or
a portion thereof) remain so impaired shall be abated in proportion to the
degree to which Tenant’s use of the Premises is impaired and for the period of
such impairment. If the period of such impairment shall exceed seven (7) months,
Tenant shall have the right to terminate this Lease as to the Building(s) so
affected (or in its entirety if all Buildings are affected) upon written notice
to Landlord given within ten (10) days following the passage of such seven (7)
month period. Such termination pursuant to this Section 5.3(g) shall be
effective as of the date of such notice, and Tenant’s rent hereunder shall, if
applicable, thereupon be appropriately modified to reflect the reduction in size
of the Premises.
 
(h)    Landlord hereby discloses to Tenant, and Tenant hereby acknowledges,
certain facts relating to Hazardous Materials that may exist in or about the
Project as of the date of this Lease, as more particularly described in Exhibit
C attached hereto. Tenant shall have no liability or responsibility with respect
to the Hazardous Materials facts described in Exhibit C, nor with respect to any
Hazardous Materials which were not caused or knowingly permitted by Tenant, its
agents, employees, contractors, licensees or invitees. Landlord shall take
responsibility, at its sole cost and expense, for any governmentally-ordered
clean-up, remediation, removal, disposal, neutralization or other treatment of
Hazardous Materials conditions described in this Section 5.3(h). The foregoing
obligation on the part of Landlord shall include the reasonable costs
(including, without limitation, reasonable attorney’s fees) of defending Tenant
(with attorneys reasonably acceptable to Tenant) from and against any legal
action or proceeding instituted by any governmental agency in connection with
such clean-up, remediation, removal, disposal, neutralization or other treatment
of such conditions, provided that Tenant promptly tenders such defense to
Landlord. Tenant agrees to notify its agents, employees, contractors, licensees,
and invitees of any exposure or potential exposure to Hazardous Materials at the
Premises that Landlord brings to Tenant’s attention.
 
(i)    The obligations on the part of Landlord contained in Section 5.3(f) and
5.3(h) above shall not be binding on, or inure against, any lender acquiring the
Premises by foreclosure of its mortgage or deed of trust or deed in lieu of
foreclosure.
 
(j)    Except as disclosed in Section 5.3(h) above (and/or as may otherwise be
disclosed to Tenant in writing), Landlord represents that, to the best of its
actual knowledge without duty of inquiry or investigation whatsoever, there are
no Hazardous Materials in or about the Premises which are in violation of any
applicable federal, state or local law, ordinance or regulation.
 
ARTICLE VI.    COMMON AREAS; SERVICES
 
SECTION 6.1.    UTILITIES AND SERVICES.    Tenant shall be responsible for and
shall pay promptly, directly to the appropriate supplier, all charges for water,
gas, electricity, sewer, heat, light, power, telephone, refuse pickup,
janitorial service, interior landscape maintenance and all other utilities,
materials and services furnished directly to Tenant or the Premises or used by
Tenant in, on or about the Premises during the Term, together with any taxes
thereon; provided, however, Tenant shall not be obligated to pay directly for
any utilities, water, gas, electricity, sewer, heat, light, power, janitorial
service, landscape maintenance, etc., to the extent such costs are billed to
Tenant as Operating Expenses for the Project. Landlord shall not be liable for
damages or otherwise for any failure or interruption



12



--------------------------------------------------------------------------------

of any utility or other service furnished to the Premises, and no such failure
or interruption shall be deemed an eviction or entitle Tenant to terminate this
Lease or withhold or abate any rent due hereunder. Landlord shall at all
reasonable times have free access to all electrical and mechanical installations
of Landlord.
 
Notwithstanding the foregoing, if as a result of the negligent actions or
omissions of Landlord, its authorized agents or employees, for more than three
(3) consecutive business days following written notice to Landlord there is no
HVAC or electricity services to all or a portion of the Premises, or such an
interruption of other essential utilities and building services, such as fire
protection or water, so that all or a portion of the Premises cannot be used by
Tenant, then Tenant’s Basic Rent (or an equitable portion of such Basic Rent to
the extent that less than all of the Premises are affected) shall thereafter be
abated until the Premises are again usable by Tenant; provided, however, that if
Landlord is diligently pursuing the repair of such utilities or services and
Landlord provides substitute services reasonably suitable for Tenant’s purposes,
as for example, bringing in portable air-conditioning equipment, then there
shall not be an abatement of Basic Rent. Any disputes concerning the foregoing
shall be submitted to and resolved by JAMS arbitration pursuant to Section 22.7
of this Lease. The foregoing provisions shall not apply in case of damage to, or
destruction of, the Premises, which shall he governed by the provisions of
Article XI of the Lease.
 
SECTION 6.2.    OPERATION AND MAINTENANCE OF COMMON AREAS.    During the Term,
Landlord shall operate, repair and maintain all Common Areas within the Project.
The term “Common Areas” shall mean all areas which are not held for exclusive
use by persons entitled to occupy space, and all other appurtenant areas and
improvements provided by Landlord for the common use of Landlord and tenants and
their respective employees and invitees, including without limitation parking
areas and structures, driveways, sidewalks, landscaped and planted areas, and
areas within multi-tenant buildings of the Project that are not part of any
tenant suite and are accessible to multiple tenants (e.g., hallways and interior
stairwells, common electrical rooms and roof access entries, common entrances
and lobbies, and elevators and restrooms). Subject to the express provisions of
this Lease, Tenant shall have access to the Premises twenty-four (24) hours per
day, three hundred sixty-five (365) days per year and, subject to Landlord’s
assessment of a reasonable charge therefor (which shall not include any profit)
which takes into consideration factors such as, but not limited to, the
increased wear and tear or the HVAC equipment itself, HVAC service in the
Building shall be available to Tenant twenty-four (24) hours per day, three
hundred sixty-five (365) days per year. Any disputes concerning the foregoing
shall be submitted to and resolved by JAMS arbitration pursuant to Section 22.7
of this Lease. Landlord’s operation, maintenance and repair of the Common Areas
shall not unreasonably interfere with Tenant’s use and enjoyment of the
Premises.
 
SECTION 6.3.    USE OF COMMON AREAS.    The occupancy by Tenant of the Premises
shall include the use of the Common Areas in common with Landlord and with all
others for whose convenience and use the Common Areas may be provided by
Landlord, subject, however, to compliance with all reasonable and
non-discriminatory rules and regulations as are prescribed from time to time by
Landlord (“Rules and Regulations”), provided that any such Rules and Regulations
not otherwise contained herein shall not increase Tenant’s liabilities or
financial obligations under this Lease or materially adversely affect Tenant’s
use of the Premises. Landlord shall operate and maintain the Common Areas,
consistent with other first-class business projects in the area of the Project.
All costs incurred by Landlord for the maintenance and operation of the Common
Areas shall be included in Building Costs unless excluded under Section 4.2 of
this Lease or unless any particular cost incurred can be charged to a specific
tenant of the Project. Landlord shall at all times during the Term have
exclusive control of the Common Areas, and may restrain any use or occupancy,
except as authorized by the Rules and Regulations. Tenant shall keep the Common
Areas clear of any obstruction or unauthorized use related to Tenant’s
operations. Landlord may temporarily close any portion of the Common Areas for
repairs, remodeling and/or alterations, to prevent a public dedication or the
accrual of prescriptive rights, or for any other reason deemed sufficient by
Landlord in the exercise of its reasonable discretion, without liability to
Tenant so long as Landlrod uses commercially reasonable efforts to minimize the
impact such closure will have on Tenant’s use and occupancy of, and access to,
the Premises and the parking areas associated with the Premises. Landlord’s
exclusive control, operation, maintenance and repair of the Common Area shall be
subject to Tenant’s parking rights contained in Section 6.4 below and to all
other limitations contained in this Lease.
 
        SECTION 6.4.    PARKING.    Tenant shall be entitled, at no additional
cost except as otherwise provided in this Section 6.4, to the use of the number
of vehicle parking spaces set forth in Item 14 of the Basic Lease Provisions,
which spaces shall be unreserved and unassigned, on those portions of the Common
Areas designated by Landlord for parking. Tenant shall not use more parking
spaces than such number. All parking spaces shall be used only for parking by
vehicles no larger than full size passenger automobiles, sport utility vehicles,
or pickup trucks. Tenant shall not permit or allow any vehicles that belong to
or are controlled by Tenant or Tenant’s employees, suppliers, shippers,
customers or invitees to be loaded, unloaded or parked in areas other than those
designated by Landlord for such activities. If Tenant permits or allows any of
the prohibited activities described above, then Landlord shall have the right,
without notice, in addition to such other rights and remedies that Landlord may
have, to remove or tow away the vehicle involved and charge the costs to Tenant.
Parking within the Common Areas shall be limited to striped parking stalls, and
no parking shall be permitted in any driveways, access ways or in any area which
would prohibit or impede the free flow of traffic within the Common Areas. There
shall be no overnight parking of any vehicles of any kind unless otherwise
authorized by Landlord (provided that periodic, temporary overnight parking of
employee vehicles and vehicles used in the ordinary course of Tenant’s business
shall be permitted), and vehicles which have been abandoned or parked in
violation of the terms hereof may be towed away at the owner’s expense. Nothing
contained in this Lease shall be deemed to create liability upon Landlord for
any damage to motor vehicles of visitors or employees, for any loss of property
from within those motor vehicles, or for any injury to Tenant, its visitors or
employees, unless ultimately determined to be caused by the negligence or
willful misconduct of Landlord, its agents, servants and employees.



13



--------------------------------------------------------------------------------

Landlord shall have the right to establish, and from time to time amend, and to
enforce against all users all reasonable rules and regulations (including the
designation of areas for employee parking) that Landlord may deem necessary and
advisable for the proper and efficient operation and maintenance of parking
within the Common Areas. Landlord shall have the right to construct, maintain
and operate lighting facilities within the parking areas; to change the area,
level, location and arrangement of the parking areas and improvements therein;
to restrict parking by tenants, their officers, agents and employees to employee
parking areas; after the expiration of the initial Term of each Phase of the
Premises, to enforce parking charges with respect to such Phase (by operation of
meters or otherwise); and to do and perform such other acts in and to the
parking areas and improvements therein as, in the use of good business judgment,
Landlord shall determine to be advisable. Any person using the parking area
shall observe all directional signs and arrows and any posted speed limits. In
no event shall Tenant interfere with the use and enjoyment of the parking area
by other tenants of the Project or their employees or invitees. Parking areas
shall be used only for parking vehicles. Washing, waxing, cleaning or servicing
of vehicles, or the storage of vehicles for 24-hour periods, is prohibited
unless otherwise authorized by this Lease or by Landlord. Tenant shall be liable
for any damage to the parking areas caused by Tenant or Tenant’s employees,
suppliers, shippers, customers or invitees, including without limitation damage
from excess oil leakage. Tenant shall have no right to install any fixtures,
equipment or personal property in the parking areas. Landlord agrees not to
cause or permit the towing of any vehicle from parking within the Common Area
without first attempting to contact Tenant to identify the owner of the vehicle
in question. Landlord agrees to enforce all parking rights and restrictions and
rules and regulations for the Project on an equal and non-discriminatory basis.
Notwithstanding anything to the contrary contained in this Section 6.4 or
elsewhere in the Lease, Landlord shall not (without the written consent of
Tenant not to be unreasonably withheld) restrict the use of or otherwise
designate as reserved exclusively for the use of some other tenant of the
Project that portion of the parking area allocated to Phases I, II and III of
the Project.
 
SECTION 6.5.    CHANGES AND ADDITIONS BY LANDLORD.    Landlord reserves the
right to make alterations or additions to the Project, or to the attendant
fixtures, equipment and Common Areas. Landlord may at any time relocate or
remove any of the various buildings (other than the Buildings), parking areas,
and other Common Areas, and may add buildings and areas to the Project from time
to time. No change shall entitle Tenant to any abatement of rent or other claim
against Landlord, provided that the change does not deprive Tenant of reasonable
access to or use of the Premises. No change by Landlord to the Common Areas
shall: (i) materially impair access to and from the Premises from the parking
areas, (ii) reduce the number or size of Tenant’s parking spaces granted under
this Lease, or (iii) otherwise unreasonably interfere with Tenant’s access to
and use of the Premises, the parking areas and the Common Areas adjacent to any
Building in any material manner without Tenant’s prior written consent, which
shall not be unreasonably withheld.
 
ARTICLE VII.    MAINTAINING THE PREMISES
 
SECTION 7.1.    TENANT’S MAINTENANCE AND REPAIR.    Tenant at its sole expense
shall make all repairs necessary to keep the Premises and Buildings in the
condition as existed on the Commencement Date (or on any later date that the
improvements may have been installed), excepting ordinary wear and tear or
condemnation, including without limitation the electrical and mechanical systems
within the Buildings, any air conditioning, ventilating or heating equipment
which serves the Premises, all walls, roofing, exterior and interior surfaces,
glass, windows, doors, door closures, hardware, fixtures, electrical, plumbing,
fire extinguisher equipment and other equipment; provided, however, Tenant shall
have no obligation to repair, maintain or replace the foundations, footings, or
structural elements or systems of any Building, the electrical, plumbing, sewer
and other utility lines outside any Building, and any exterior landscaping,
walkways, fencing, parking areas, and other Common Areas, all of which
obligations shall be the sole responsibility of Landlord as provided in Section
7.2 below, subject to the terms of said Section 7.2 (including, without
limitation, the provisions for “pass through” of such expenses as Building Costs
as therein provided). As part of its maintenance obligations hereunder, Tenant
shall, at Landlord’s request, provide Landlord with copies of all maintenance
schedules, reports and notices prepared by, for or on behalf of Tenant. Tenant
shall obtain preventive maintenance contracts from a licensed heating and air
conditioning contractor to provide for regular inspection and maintenance of the
heating, ventilating and air conditioning systems servicing the Premises, all
subject to Landlord’s reasonable approval. All repairs shall be at least equal
in quality to the original work, shall be made only by a licensed contractor
approved in writing in advance by Landlord and shall be made only at the time or
times approved by Landlord. Any contractor utilized by Tenant shall be subject
to Landlord’s standard requirements for contractors, as modified from time to
time, provided such standards are commercially reasonable. Landlord shall have
the right at all times to inspect Tenant’s maintenance of all equipment
(including without limitation air conditioning, ventilating and heating
equipment), and may impose reasonable restrictions and requirements with respect
to repairs, as provided in Section 7.3, and the provisions of Section 7.4 shall
apply to all repairs. If Tenant fails to maintain or repair any portion of the
Premises as required by this Section within thirty (30) days following written
notice to Tenant, then Landlord may elect to make any repair or maintenance
required hereunder on behalf of Tenant and at Tenant’s expense, and Tenant shall
promptly reimburse Landlord for all reasonable costs incurred upon submission of
an invoice. Landlord agrees not to unreasonably withhold, condition or delay its
approval of any preventive maintenance contracts, licensed contractors selected
by Tenant with respect to Tenant’s maintenance and repair obligations, or the
scheduling of any maintenance or repair by Tenant’s contractors.
 
        SECTION 7.2.    LANDLORD’S MAINTENANCE AND REPAIR.    Subject to Section
7.1 and Article XI, Landlord shall provide service, maintenance and repair (in a
manner consistent with the service, repair and maintenance of comparable
first-class business projects in the vicinity of the Project) with respect to
the foundations, footings and structural elements of the roof and shell of the
Building, together with all landscaping, walkways, parking areas, Common Areas,
exterior lighting, and electrical, plumbing, sewer and other utilities outside
of the Buildings, except that Tenant (subject to the waiver of subrogation
provisions contained in Section 10.5 of this Lease) at its expense shall make
all



14



--------------------------------------------------------------------------------

repairs which Landlord deems reasonably necessary as a result of the act or
negligence of Tenant, its agents, employees, invitees, subtenants or
contractors. Landlord shall have the right to employ or designate any reputable
person or firm, including any employee or agent of Landlord or any of Landlord’s
affiliates or divisions, to perform any service, repair or maintenance function.
Landlord need not make any other improvements or repairs except as specifically
required under this Lease, and nothing contained in this Section 7.2 shall limit
Landlord’s right to reimbursement from Tenant for maintenance, repair costs and
replacement costs as provided elsewhere in this Lease. Except as expressly
provided in the next succeeding paragraph, Tenant understands that it shall not
make repairs at Landlord’s expense or by rental offset. Tenant further
understands that Landlord shall not be required to make any repairs to the roof,
foundations or footings unless and until Tenant has notified Landlord in writing
of the need for such repair and Landlord shall have a reasonable period of time
thereafter to commence and complete said repair, if warranted. Except as
expressly otherwise provided in Section 2.4 of this Lease and subject to the
exclusions from Operating Expenses contained in Section 4.2 of this Lease, all
costs of any maintenance and repairs on the part of Landlord provided hereunder
shall be considered part of Building Costs.
 
If Landlord shall fail to perform any repair obligations required under this
Lease within thirty (30) days following Tenant’s written request for such
repairs, or if Landlord shall fail to perform any repairs required under this
Lease of an emergency condition within forty-eight (48) hours’ written notice
from Tenant, then Tenant may elect to make such repairs at Landlord’s expense by
complying with the following provisions. Before making any such repair, Tenant
shall deliver to Landlord a notice for the need for such repair (“Self-Help
Notice”), which notice shall specifically advise Landlord that Tenant intends to
exercise its self-help right hereunder. Should Landlord fail, within ten (10)
days following receipt of the Self-Help Notice (or within twenty-four (24) hours
following notice in the event of necessary emergency repairs), to commence the
necessary repair or to make other arrangements reasonably satisfactory to
Tenant, then Tenant shall have the right to make such repair on behalf of
Landlord. Landlord shall reimburse Tenant for the reasonable costs of such
repairs within thirty (30) days following receipt of Tenant’s invoice for such
costs, provided that in no event shall Tenant have the right to offset Basic
Rent or any other charges payable by Tenant hereunder against such costs. It is
understood that such reimbursement obligation shall be personal to Landlord, its
successors and assigns, provided that no lender or other deed of trust holder
succeeding to Landlord be liable for payment of any such amount. In the event
that the work could affect the Building’s structural, mechanical, electrical,
heating, ventilating, air conditioning, life safety or plumbing components or
systems, then Tenant shall use only those contractors whose names are furnished
by Landlord for such work. If those contractors are unwilling or unable to
perform the work, or if Landlord fails to furnish the names of its contractors
to Tenant prior to the commencement of the work by Tenant, Tenant shall retain
the services of qualified, reputable and licensed, bonded contractors with like
experience in similar building systems. Tenant shall be responsible for
obtaining any necessary governmental permits before commencing the repair work.
Tenant shall be liable for any damage, loss or injury resulting from said work
to the extent of Tenant’s or its agent’s, employee’s or contractor’s negligence.
Any disputes regarding these self-help provisions shall be submitted to and
resolved by JAMS arbitration pursuant to Section 22.7 of this Lease.
 
        SECTION 7.3.    ALTERATIONS.    Tenant shall make no alterations,
additions or improvements to the Premises without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing, but subject to the provision of the next
succeeding sentence, Landlord’s consent shall not be required (but prior notice
shall be given to Landlord) for alterations, additions or improvements to any
individual Building during the Term which cost less than Two Hundred Thousand
Dollars ($200,000.00) in the aggregate. Notwithstanding anything to the contrary
contained in the preceding two (2) sentences, without the prior written consent
of Landlord, which may be withheld in Landlord’s sole and absolute discretion,
in no event shall any alteration, addition or improvement (i) affect the
exterior of the applicable Building or outside areas (or be visible from
adjoining sites), or (ii) affect or penetrate any of the structural portions of
the applicable Building, including but not limited to the roof, or (iii) require
any change to the floor plan of the Premises, any change to any structural or
mechanical systems of the Premises, or any governmental permit as a prerequisite
to the construction thereof, or (iv) interfere in any manner with the proper
functioning of or Landlord’s access to any mechanical, electrical, plumbing or
HVAC systems, facilities or equipment located in or serving the applicable
Building, (v) utilize other than building standard materials as set forth in
Exhibit X-1, or (vi) diminish the value of the Premises. Landlord may impose, as
a condition to its consent, any requirements that Landlord in its reasonable
discretion may deem reasonable or desirable, including but not limited to
requirements as to the manner, time, and contractor for performance of the work.
Tenant shall obtain all required permits for the work and shall perform the work
in compliance with all applicable laws, regulations and ordinances, all
covenants, conditions and restrictions affecting the Project, and the Rules and
Regulations. Tenant understands and agrees that Landlord shall be entitled to a
supervision fee for any alterations work for which Landlord’s consent is
required herein. Such supervision fee shall be in amount equal to two percent
(2%) of the cost of any such work, not to exceed Two Thousand Dollars
($2,000.00). If any governmental entity requires, as a condition to any proposed
alterations, additions or improvements to the Premises by Tenant, that
improvements be made to the Common Areas, and if Landlord consents to such
improvements to the Common Areas, then Tenant shall, at Tenant’s sole expense,
make such required improvements to the Common Areas in such manner, utilizing
such materials, and with such contractors (including, if required by Landlord,
Landlord’s contractors) as Landlord may require in its sole discretion. Under no
circumstances shall tenant make any improvement which incorporates any Hazardous
Materials, including without limitation asbestos-containing construction
materials into the Premises. Any request for Landlord’s consent shall be made in
writing and shall contain architectural plans describing the work in detail
reasonably satisfactory to Landlord. Unless Landlord otherwise agrees in
writing, all alterations, additions or improvements affixed to the Premises
(excluding moveable trade fixtures and furniture) shall become the property of
Landlord and shall be surrendered with the Premises at the end of the Term,
except that Landlord may, as provided in the next succeeding paragraph of this
Section 7.3, require Tenant to remove by the Expiration Date, or sooner
termination date of this Lease, all or any alterations, decorations, fixtures,
additions, improvements and the like installed either by Tenant or by Landlord
at Tenant’s request and to repair any damage to the Premises arising from that
removal. Except as otherwise



15



--------------------------------------------------------------------------------

provided in this Lease or in any Exhibit to this Lease, should Landlord make any
alteration or improvement to the Premises for Tenant, Landlord shall be entitled
to prompt reimbursement from Tenant for all reasonable costs incurred.
 
As of the expiration or earlier termination of the Term, Landlord shall have the
right to require Tenant to remove (i) any of the components of the initial
Tenant Improvements to the Premises but only if Landlord notifies Tenant that
such removal will be required at the time of Landlord’s approval of the plans
therefor following a written request by Tenant as to whether or not Landlord
will require such removal, and (ii) any subsequent alterations, additions or
improvements, whether or not Landlord’s consent was required, but only if Tenant
asked Landlord in writing before making such subsequent alterations, additions
or improvements whether or not Landlord would require such removal and Landlord
notified Tenant in writing within five (5) business days of its receipt of
Tenant’s request that Tenant would have to remove such items upon the expiration
of the Lease Term. If Landlord fails to respond to Tenant’s notice within the
time required, Landlord shall be deemed to have not required the removal of the
proposed alterations, additions or improvements. Landlord and Tenant agree that
Tenant shall have the right, upon expiration or termination of this Lease, to
remove any and all phone systems, furniture, fixtures and other personal
property which are not permanently affixed to the Premises or which may be
removed without significant change to the Premises (including floor coverings,
draperies, and/or removable shelves) that are installed in the Premises at
Tenant’s sole expense; provided, however, that Tenant shall, at its sole cost,
repair any damage caused by such removal, reasonable wear and tear excepted.
 
SECTION 7.4.    MECHANIC’S LIENS.    Tenant shall keep the Premises free from
any liens arising out of any work performed, materials furnished, or obligations
incurred by or for Tenant. Upon request by Landlord, Tenant shall promptly cause
any such lien to be released by posting a bond in accordance with California
Civil Code Section 3143 or any successor statute. In the event that Tenant shall
not, within thirty (30) days following the imposition of any lien, cause the
lien to be released of record by payment or posting of a proper bond, Landlord
shall have, in addition to all other available remedies, the right to cause the
lien to be released by any reasonable means, including payment of or defense
against the claim giving rise to the lien. All reasonable and actual expenses so
incurred by Landlord, including Landlord’s reasonable attorneys’ fees, and any
foreseeable consequential or other damages proximately caused by such lien,
shall be reimbursed by Tenant promptly following Landlord’s demand, together
with interest from the date of payment by Landlord at the Interest Rate set
forth in Section 14.3 below until paid. Tenant shall give Landlord no less than
ten (10) days’ prior notice in writing before commencing construction of any
kind on the Premises (except for the Tenant Improvements) so that Landlord may
post and maintain notices of nonresponsibility on the Premises.
 
SECTION 7.5.    ENTRY AND INSPECTION.    Landlord shall at all reasonable times,
upon at least 24 hours’ written or oral notice (except in emergencies, when no
notice shall be required) have the right to enter the Premises to inspect them,
to supply services in accordance with this Lease, to protect the interests of
Landlord in the Premises, and to submit the Premises to prospective or actual
purchasers or encumbrance holders (or, during the last one hundred and eighty
(180) days of the Term or when an uncured Tenant default exists, to prospective
tenants), all without being deemed to have caused an eviction of Tenant and
without abatement of rent except as provided elsewhere in this Lease. Except in
cases of emergency, Tenant may require that any such entry by Landlord and its
representatives be accompanied by Tenant’s representatives for security and
confidentiality purposes. Landlord shall have the right to use any and all
reasonable means unless the circumstances to open the doors in an emergency in
order to obtain entry to the Premises, and any entry to the Premises obtained by
Landlord shall not under any circumstances be deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or any eviction of Tenant
from the Premises. Subject to the limitations on liability contained in Section
10.4 of this Lease, nothing contained in this Section 7.5 shall be deemed to
relieve Landlord from any liability for damage to Tenant’s property arising as
the result of the negligence or willful misconduct of Landlord, its employees or
authorized agents.
 
ARTICLE VIII.    TAXES AND ASSESSMENTS ON TENANT’S PROPERTY
 
During the Term, Tenant shall be liable for and shall pay, at least ten (10)
days before delinquency, all taxes and assessments levied against all personal
property of Tenant located in the Premises, and against any alterations,
additions or like improvements made to the Premises by or on behalf of Tenant.
When possible Tenant shall cause its personal property and alterations to be
assessed and billed separately from the real property of which the Premises form
a part. If any taxes on Tenant’s personal property, and/or alterations are
levied against Landlord or Landlord’s property and if Landlord pays the same, or
if the assessed value of Landlord’s property is increased by the inclusion of a
value placed upon the personal property and/or alterations of Tenant and if
Landlord pays the taxes based upon the increased assessment, Tenant shall pay to
Landlord the taxes so levied against Landlord or the proportion of the taxes
resulting from the increase in the assessment.
 
ARTICLE IX.    ASSIGNMENT AND SUBLETTING
 
        SECTION 9.1.    RIGHTS OF PARTIES.
 
(a)    Notwithstanding any provision of this Lease to the contrary, except for
“Permitted Transfers” as provided below, Tenant will not, either voluntarily or
by operation of law, assign, sublet, encumber, or otherwise transfer all or any
part of Tenant’s interest in this lease, or permit the Premises to be occupied
by anyone other than Tenant, without Landlord’s prior written consent, which
consent shall not unreasonably be withheld, conditioned or delayed, all in
accordance with the provisions of Section 9.1(b) below. Except for Permitted
Transfers, no assignment



16



--------------------------------------------------------------------------------

(whether voluntary, involuntary or by operation of law) and no subletting shall
be valid or effective without Landlord’s prior written consent and, at
Landlord’s election, any such assignment or subletting or attempted assignment
or subletting shall constitute a material default of this Lease. Landlord shall
not be deemed to have given its consent to any assignment or subletting by any
other course of action, including its acceptance of any name for listing in the
Building directory. To the extent not prohibited by provisions of the Bankruptcy
Code, 11 U.S.C. Section 101 et seq. (the “Bankruptcy Code”), including Section
365(f)(1), Tenant on behalf of itself and its creditors, administrators and
assigns waives the applicability of Section 365(e) of the Bankruptcy Code unless
the proposed assignee of the Trustee for the estate of the bankrupt meets
Landlord’s standard for consent as set forth in Section 9.1(b) of this Lease. If
this Lease is assigned to any person or entity pursuant to the provisions of the
Bankruptcy Code, any and all monies or other considerations to be delivered in
connection with the assignment shall be delivered to Landlord, shall be and
remain the exclusive property of Landlord and shall not constitute property of
Tenant or of the estate of Tenant within the meaning of the Bankruptcy Code. Any
person or entity to which this Lease is assigned pursuant to the provisions of
the Bankruptcy Code shall be deemed to have assumed all of the obligations
arising under this Lease on and after the date of the assignment, and shall upon
demand execute and deliver to Landlord an instrument confirming that assumption.
 
(b)    If Tenant desires to transfer an interest in this Lease, it shall first
notify Landlord of its desire and shall submit in writing to Landlord: (i) the
name and address of the proposed transferee; (ii) the nature of any proposed
subtenant’s or assignee’s business to be carried on in the Premises; (iii) the
terms and provisions of any proposed sublease or assignment, including a copy of
the proposed assignment or sublease form; (iv) evidence of insurance of the
proposed assignee or subtenant complying with the requirements of Exhibit D
hereto; (v) a completed Environmental Questionnaire from the proposed assignee
or subtenant; and (vi) any other information reasonably requested by Landlord
and reasonably related to the transfer. Except as provided in Subsection (e) of
this Section, Landlord shall not unreasonably withhold its consent, provided:
(1) the use of the Premises will be consistent with the provisions of this Lease
and with Landlord’s commitment to other tenants of the Project; (2) the proposed
assignee or subtenant has not been required by any prior landlord, lender or
governmental authority to take remedial action in connection with Hazardous
Materials contaminating a property arising out of the proposed assignee’s or
subtenant’s actions or use of the property in question and is not subject to any
enforcement order issued by any governmental authority in connection with the
use, disposal or storage of a Hazardous Material; (3) at Landlord’s election,
insurance requirements shall be brought into conformity with Landlord’s then
current leasing practice; (4) any proposed subtenant or assignee demonstrates
that it is financially responsible by submission to Landlord of all reasonable
information as Landlord may request concerning the proposed subtenant or
assignee, including, but not limited to, a balance sheet of the proposed
subtenant or assignee as of a date within ninety (90) days (or such longer
period as is reasonably required if the proposed subtenant or assignee is not a
public company) of the request for Landlord’s consent and statements of income
or profit and loss of the proposed subtenant or assignee for the two-year period
preceding the request for Landlord’s consent, and/or a certification signed by
the proposed subtenant or assignee that it has not been evicted or been in
arrears in rent at any other leased premises for the 3-year period preceding the
request for Landlord’s consent; (5) any proposed subtenant or assignee
demonstrates to Landlord’s reasonable satisfaction a record of successful
experience in business; (6) the proposed assignee or subtenant is not an
existing tenant of the Project or a prospect with whom Landlord is actively
negotiating to become a tenant at the Project; and (7) the proposed transfer
will not impose additional burdens or adverse tax effects on Landlord.
 
If Landlord consents to the proposed transfer, Tenant may within ninety (90)
days after the date of the consent effect the transfer upon the terms described
in the information furnished to Landlord; provided that any material change in
the terms shall be subject to Landlord’s consent as set forth in this Section.
Landlord shall approve or disapprove any requested transfer within fifteen (15)
business days following receipt of Tenant’s written request, the information set
forth above, and the fee set forth below.
 
Tenant’s exterior signage rights described in Section 5.2 of this Lease may be
assigned in connection with an assignment of the Lease, subject to the
restrictions set forth in that Section 5.2.
 
        (c)    Notwithstanding the provisions of Subsection (b) above, in lieu
of consenting to a proposed assignment of this Lease, or a subletting of more
than fifty percent (50%) of the floor area of any Building (but exclusive of any
such sublease which would expire, after exercise of any renewal option therein,
earlier than six (6) months prior to the applicable Expiration Date hereof),
Landlord may elect to (i) sublease the portion of the Premises proposed to be
subleased, or take an assignment of Tenant’s interest in this Lease, upon the
same terms as offered to the proposed subtenant or assignee (excluding terms
relating to the purchase of personal property, the use of Tenant’s name or the
continuation of Tenant’s business), or (ii) terminate this Lease as to the
portion of the Premises proposed to be subleased or assigned with a
proportionate abatement in the rent payable under this Lease, effective on the
date that the proposed sublease or assignment would have become effective.
Landlord may thereafter, at its option, assign or re-let any space so recaptured
to any third party, including without limitation the proposed transferee of
Tenant. If Landlord elects to exercise its recapture rights herein provided,
Landlord shall first notify Tenant of such election in writing. Tenant shall
have five (5) business days thereafter to notify Landlord that it desires to
revoke its proposed subletting or assignment, and if Tenant so notifies
Landlord, Landlord’s recapture rights as to such proposed subletting or
assignment shall thereupon terminate. If Tenant fails to so notify Landlord
within said 5 business days, Tenant’s right to revoke said subletting or
assignment shall thereupon terminate. The provisions of this Section 9.1(c)
shall not apply to any Permitted Transfer.
 
        (d)    Tenant agrees that fifty percent (50%) of any amounts paid by the
assignee or subtenant, however described, in excess of (i) the Basic Rent
payable by Tenant hereunder, or in the case of a sublease of a portion of the
Premises, in excess of the Basic Rent reasonably allocable to such portion, plus
(ii) Tenant’s direct out-of-pocket costs such as legal fees, tenant improvement
or brokerage commissions costs which Tenant certifies to Landlord have
 
17



--------------------------------------------------------------------------------

been paid to provide occupancy related services to such assignee or subtenant of
a nature commonly provided by landlords of similar space, shall be the property
of Landlord and such amounts shall be payable directly to Landlord by the
assignee or subtenant or, at Landlord’s option, by Tenant. At Landlord’s
request, a written agreement shall be entered into by and among Tenant, Landlord
and the proposed assignee or subtenant confirming the requirements of this
subsection.
 
(e)    Tenant shall pay to Landlord a fee of Five Hundred Dollars ($500.00) if
and when any transfer hereunder is requested by Tenant. Such fee is hereby
acknowledged as a reasonable amount to reimburse Landlord for its costs of
review and evaluation of a proposed assignee/sublessee, and Landlord shall not
be obligated to commence such review and evaluation unless and until such fee is
paid.
 
SECTION 9.2.    EFFECT OF TRANSFER.    No subletting or assignment, even with
the consent of Landlord, shall relieve Tenant of its obligation to pay rent and
to perform all its other obligations under this Lease. Moreover, Tenant shall
indemnify and hold Landlord harmless, as provided in Section 10.3, for any act
or omission by an assignee or subtenant. Each assignee, other than Landlord,
shall be deemed to assume all obligations of Tenant under this Lease and shall
be liable jointly and severally with Tenant for the payment of all rent, and for
the due performance of all of Tenant’s obligations, under this Lease. No
transfer shall be binding on Landlord unless any document memorializing the
transfer is delivered to Landlord and both the assignee/subtenant and Tenant
deliver to Landlord an executed consent to transfer instrument prepared by
Landlord and consistent with the requirements of this Article and in a
commercially reasonable form. The acceptance by Landlord of any payment due
under this Lease from any other person shall not be deemed to be a waiver by
Landlord of any provision of this Lease or to be a consent to any transfer.
Consent by Landlord to one or more transfers shall not operate as a waiver or
estoppel to the future enforcement by Landlord of its rights under this Lease.
 
SECTION 9.3.    SUBLEASE REQUIREMENTS.    The following terms and conditions
shall apply to any subletting by Tenant of all or any part of the Premises and
shall be deemed included in each sublease:
 
(a)    Each and every provision contained in this Lease (other than with respect
to the payment of rent hereunder) is incorporated by reference into and made a
pact of such sublease, with “Landlord” hereunder meaning the sublandlord therein
and “Tenant” hereunder meaning the subtenant therein.
 
(b)    Tenant hereby irrevocably assigns to Landlord all of Tenant’s interest in
all rentals and income arising from any sublease of the Premises, and Landlord
may collect such rent and income and apply same toward Tenant’s obligations
under this Lease; provided, however, that until a default occurs in the
performance of Tenant’s obligations under this Lease, Tenant shall have the
right to receive and collect the sublease rentals. Landlord shall not, by reason
of this assignment or the collection of sublease rentals, be deemed liable to
the subtenant for the performance of any of Tenant’s obligations under the
sublease. Tenant hereby irrevocably authorizes and directs any subtenant, upon
receipt of a written notice from Landlord stating that an uncured default exists
in the performance of Tenant’s obligations under this Lease, to pay to Landlord
all sums then and thereafter due under the sublease. Tenant agrees that the
subtenant may rely on that notice without any duty of further inquiry and
notwithstanding any notice or claim by Tenant to the contrary. Tenant shall have
no right or claim against the subtenant or Landlord for any rentals so paid to
Landlord.
 
(c)    Except for any sublease(s) to any “Tenant Affiliate(s),” in the event of
the termination of this Lease, Landlord may, at its sole option, take over
Tenant’s entire interest in any sublease and, upon notice from Landlord, the
subtenant shall attorn to Landlord. In no event, however, shall Landlord be
liable for any previous act or omission by Tenant under the sublease or for the
return of any advance rental payments or deposits under the sublease that have
not been actually delivered to Landlord, nor shall Landlord be bound by any
sublease modification executed without Landlord’s consent or for any advance
rental payment by the subtenant in excess of one month’s rent. The general
provisions of this Lease, including without limitation those pertaining to
insurance and indemnification, shall be deemed incorporated by reference into
the sublease despite the termination of this Lease.
 
        SECTION 9.4.    CERTAIN TRANSFERS.    Notwithstanding anything to the
contrary in this Article IX, Landlord’s consent shall not be required in
connection with a transfer of Tenant’s interest in the Lease, or any portion
thereof, to any of the following persons or entities: (a) any person(s) or
entity who controls, is controlled by or is under common control with Tenant,
(b) any entity resulting from the merger, consolidation or other reorganization
with Tenant, whether or not Tenant is the surviving entity or (c) any person or
legal entity which acquires all or substantially all of the assets or stock of
Tenant (each of the foregoing is hereinafter referred to as a “Tenant Affiliate”
and any transfer to a Tenant Affiliate is referred to as a “Permitted
Transfer”); provided that before such transfer shall be effective, (x) the
Tenant Affiliate shall, in the case of an assignment, assume in full the
obligations of Tenant under this Lease, (y) Landlord shall be given written
notice of the transfer and (z) the use of the Premises or portion thereof by the
Tenant Affiliate shall be as set forth in Item 3 of the Basic Lease Provisions.
For purposes of this paragraph, a public or private offering of Tenant stock is
a Permitted Transfer and the term “control” means possession, directly or
indirectly, of the power to direct or cause the direction of the management,
affairs and policies of anyone, whether through the ownership of voting
securities, by contract or otherwise. The “recapture” provisions of Section
9.1(c) and the bonus rental provisions of Section 9.1(d) of this Lease shall not
apply to any Permitted Transfers. For purposes of this Section 9.4, the
co-location by any third parties of computer or telecommunications equipment
within any Building shall constitute a Permitted Transfer if such co-location is
related to Tenant’s business operations in the Premises.



18



--------------------------------------------------------------------------------

ARTICLE X.    INSURANCE AND INDEMNITY
 
SECTION 10.1.    TENANT’S INSURANCE.    Tenant, at its sole cost and expense,
shall provide and maintain in effect the insurance described in Exhibit D.
Evidence of that insurance must be delivered to Landlord prior to the
Commencement Date.
 
SECTION 10.2.    LANDLORD’S INSURANCE.    Landlord shall provide the following
types of insurance, in amounts and coverages as may be determined by Landlord in
its reasonable discretion provided such amounts, coverages and deductibles are
reasonable and comparable to coverages maintained on comparable business
projects in the area: “all risk” property insurance, subject to standard
exclusions covering the Building and the Project, and commercial general
liability coverage in amounts of not less than Two Million Dollars
($2,000,000.00) on an “occurrence” basis. Further, Landlord may, in its sole and
absolute discretion, obtain coverage for such other risks as Landlord or its
mortgagees may from time to time deem appropriate, including without limitation,
coverage for leasehold improvements and/or earthquake and flood (provided,
however, that the cost of earthquake and flood insurance shall not be included
as an Operating Expense unless Landlord elects or is required to carry such
coverage on the entire Project). Landlord shall not be required to carry
insurance of any kind on Tenant’s property, including leasehold improvements,
trade fixtures, furnishings, equipment, plate glass, signs and all other items
of personal property, and shall not be obligated to repair or replace that
property should damage occur. All proceeds of insurance maintained by Landlord
upon the Building and Project shall be the property of Landlord, whether or not
Landlord is obligated to or elects to make any repairs. At Landlord’s option,
Landlord may self-insure all or any portion of the risks for which Landlord
elects or is required to provide insurance hereunder; provided, however, that in
the event that Landlord transfers its fee interest in the Project including the
Premises (other than to an entity affiliated with, controlled, controlling or
under common control with Landlord, or in which Landlord retains an interest),
such transferee shall demonstrate a financial net worth of at least One Hundred
Million Dollars ($100,000,000.00), and in the absence of such financial net
worth, such transferee shall instead maintain insurance coverage as required by
this Section 10.2 from third-party insurance carrier(s).
 
SECTION 10.3.    JOINT INDEMNITY.
 
(a)    To the fullest extent permitted by law, but subject to the express
limitations on liability contained in Section 10.5 of this Lease, Tenant shall
defend, indemnify, protect, save and hold harmless Landlord, its agents, and any
and all affiliates of Landlord, including, without limitation, any corporations
or other entities controlling, controlled by or under common control with
Landlord, from and against any and all claims, liabilities, costs or expenses
arising either before or after the Commencement Date from Tenant’s use or
occupancy of the Premises, or from the conduct of its business, or from any
activity, work, or thing done, permitted or suffered by Tenant or its agents,
employees, invitees or licensees in or about the Premises, or from any
negligence or willful misconduct of Tenant or its agents, employees, visitors,
patrons, guests, invitees or licensees. In cases of alleged negligence asserted
by third parties against Landlord which arise out of, are occasioned by, or in
any way attributable to Tenant’s, its agents, employees, contractors, licensees
or invitees use and occupancy of the Premises, or from the conduct of its
business or from any activity, work or thing done, permitted or suffered by
Tenant or its agents, employees, invitees or licensees on Tenant’s part to be
performed under this Lease, or from any negligence or willful misconduct of
Tenant, its agents, employees, licensees or invitees, Tenant shall accept any
tender of defense for Landlord and shall, notwithstanding any allegation of
negligence or willful misconduct on the part of the Landlord (but subject to the
reimbursement provisions hereinafter provided), defend Landlord and protect and
hold Landlord harmless and pay all costs, expenses and attorneys’ fees incurred
in connection with such litigation, provided that Tenant shall not be liable for
any such injury or damage, and Landlord shall reimburse Tenant for the
reasonable attorney’s fees and costs for the attorney representing both parties,
all to the extent and in the proportion that such injury or damage is ultimately
determined by a court of competent jurisdiction (or in connection with any
negotiated settlement agreed to by Landlord) to be attributable to the
negligence or willful misconduct of Landlord. Upon Landlord’s request, Tenant
shall at Tenant’s sole cost and expense, retain a separate attorney selected by
Landlord and reasonably acceptable to Tenant to represent Landlord in any such
suit if Landlord reasonably determines that the representation of both Tenant
and Landlord by the same attorney would cause a conflict of interest; provided,
however, that to the extent and in the proportion that the injury or damage
which is the subject of the suit is ultimately determined by a court of
competent jurisdiction (or in connection with any negotiated settlement agreed
to by Landlord) to be attributable to the negligence or willful misconduct of
Landlord, Landlord shall reimburse Tenant for the reasonable legal fees and
costs of the separate attorney retained by Tenant. The provisions of this
Subsection 10.3(a) shall expressly survive the expiration or sooner termination
of this Lease.
 
        (b)    To the fullest extent permitted by law, but subject to the
express limitations on liability contained in this Lease (including, without
limitation, the provisions of Sections 10.4, 10.5 and 14.8 of this Lease),
Landlord shall defend, indemnify, protect, save and hold harmless Tenant, its
agents and any and all affiliates of Tenant, including, without limitation, any
corporations, or other entities controlling, controlled by or under common
control with Tenant, from and against any and all claims, liabilities, costs or
expenses arising either before or after the Commencement Date from the
operation, maintenance or repair of the Common Areas, the Project and/or the
Buildings by Landlord or its employees or authorized agents. In cases of alleged
negligence asserted by third parties against Tenant which arise out of, are
occasioned by, or in any way attributable to the maintenance or repair of the
Common Areas, the Project or the Buildings by Landlord or its authorized agents
or employees, Landlord shall accept any tender of defense for Tenant and shall,
notwithstanding any allegation of negligence or willful misconduct on the part
of Tenant (but subject to the reimbursement provisions hereinafter provided),
defend Tenant and protect and hold Tenant harmless and pay all cost, expense and
attorneys’ fees incurred in connection with such litigation, provided that
Landlord shall not be liable for any such injury or damage, and Tenant shall
reimburse Landlord for the reasonable attorney’s fees and costs



19



--------------------------------------------------------------------------------

for the attorney representing both parties, all to the extent and in the
proportion that such injury or damage is ultimately determined by a court of
competent jurisdiction (or in connection with any negotiated settlement agreed
to by Tenant) to be attributable to the negligence or willful misconduct of
Tenant. Upon Tenant’s request, Landlord shall at Landlord’s sole cost and
expense, retain a separate attorney selected by Tenant and reasonably acceptable
to Landlord to represent Tenant in any such suit if Tenant reasonably determines
that the representation of both Tenant and Landlord by the same attorney would
cause conflict of interest; provided, however, that to the extent and the
proportion that the injury or damage which is the subject of the suit is
ultimately determined by a court of competent jurisdiction (or in connection
with any negotiated settlement agreed to by Tenant) to be attributable to the
negligence or willful misconduct or Tenant, Tenant shall reimburse Landlord for
the reasonable legal fees and costs of the separate attorney retained by
Landlord. The provisions of this Subsection 10.3(b) shall expressly survive the
expiration or sooner termination of this Lease.
 
SECTION 10.4.    LANDLORD’S NONLIABILITY.    Subject to the express indemnity
obligations contained in Section 10.3(b) of this Lease, Landlord shall not be
liable to Tenant, its employees, agents and invitees, and Tenant hereby waives
all claims against Landlord for loss of or damage to any property or personal
injury, or any other loss, cost, damage, injury or liability whatsoever
resulting from fire, explosion, falling plaster, steam, gas, electricity, water
or rain which may leak or flow from or into any part of the Premises or from the
breakage, leakage, obstruction or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, electrical works or other fixtures in
any Building, whether the damage or injury results from conditions arising in
the Premises or in other portions of the Building. Notwithstanding any provision
of this Lease to the contrary, including, without limitation, the provisions of
Section 10.3(b) of this Lease, Landlord shall in no event be liable to Tenant,
its employees, agents, and invitees, and Tenant hereby waives all claims against
Landlord, for loss or interruption of Tenant’s business or income (including,
without limitation, any consequential damages and lost profit or opportunity
costs), or any other loss, cost, damage, injury or liability resulting from, but
not limited to, Acts of God (except with respect to restoration obligations
pursuant to Article XI below), acts of civil disobedience or insurrection, acts
or omissions (criminal or otherwise) of any third parties (other than Landlord’s
employees or authorized agents), including without limitation, any other tenants
within the Project or their agents, employees, contractors, guests or invitees.
It is understood that any such condition may require the temporary evacuation or
closure of all or a portion of the applicable Building. Except as expressly
otherwise provided in this Lease, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business (including without limitation consequential damages and lost profit or
opportunity costs) arising from the making of any repairs, alterations or
improvements to any portion of a Building, including repairs to the Premises,
nor shall any related activity by Landlord constitute an actual or constructive
eviction; provided, however, that in making repairs, alterations or
improvements, Landlord shall interfere as little as reasonably practicable with
the conduct of Tenant’s business in the Premises. Neither Landlord nor its
agents shall be liable for interference with light or other similar intangible
interests. Tenant shall immediately notify Landlord in case of fire or accident
in the Premises, any Building or the Project and of defects in any improvements
or equipment.
 
SECTION 10.5.    WAIVER OF SUBROGATION.    Landlord and Tenant each hereby
waives all rights of recovery against the other and the other’s agents on
account of loss and damage occasioned to the property of such waiving party to
the extent only that such loss or damage would be covered under any “all risk”
property insurance policies required by this Article X; provided however, that
the foregoing waiver shall not apply to the extent of Tenant’s obligations to
pay deductibles under any such policies and this Lease. By this waiver it is the
intent of the parties that neither Landlord nor Tenant shall be liable to any
insurance company (by way of subrogation or otherwise) insuring the other party
for any loss or damage insured against under any “all-risk” property insurance
policies required by this Article, even though such loss or damage might be
occasioned by the negligence of such party, its agents, employees, contractors,
guests or invitees. The provisions of this Section shall not limit any
indemnification provisions contained in this Lease.
 
ARTICLE XI.    DAMAGE OR DESTRUCTION
 
SECTION 11.1.    RESTORATION.
 
(a)    If any Building is damaged (each a “Damaged Building” and collectively
the “Damaged Buildings”), Landlord shall diligently repair that damage as soon
as reasonably possible, at its expense, unless: (i) Landlord reasonably
determines that the cost of repair is not covered by Landlord’s fire and
extended coverage insurance (or, if Landlord is self-insuring, would not be
covered by a standard “all-risk” policy, subject to standard exclusions), plus
such additional amounts Tenant elects, at its option, to contribute, excluding
however the deductible (for which Tenant shall be responsible for Tenant’s
Share); or (ii) Landlord reasonably determines that the Damaged Building(s)
cannot, with reasonable diligence, be fully repaired by Landlord (or cannot be
safely repaired because of the presence of hazardous factors, including without
limitation Hazardous Materials, earthquake faults, and other similar dangers)
within two hundred seventy (270) days after the date of the damage; or (iii) the
damage occurs during the final twelve (12) months of the Term with respect to
the Damaged Building(s). Should Landlord elect not to repair the damage for one
of the preceding reasons, Landlord shall so notify Tenant in writing within
sixty (60) days after the damage occurs and this Lease shall terminate with
respect to the Damaged Building(s) only as of the date of that notice.
 
        (b)    Unless Landlord elects to terminate this Lease with respect to
the Damaged Building(s) in accordance with subsection (a) above, this Lease
shall continue in effect for the remainder of the Term with respect to the
Damaged Building(s) and Landlord shall promptly notify Tenant in writing of
Landlord’s election to restore the Damaged Building(s) and of the time Landlord
estimates to complete such restoration; provided that so long as Tenant is not
in default under this Lease beyond any applicable cure period, if the damage is
so extensive that Landlord



20



--------------------------------------------------------------------------------

reasonably determines that the Damaged Building(s) cannot, with reasonable
diligence, be repaired by Landlord (or cannot be safely repaired because of the
presence of hazardous factors, earthquake faults, and other similar dangers) so
as to allow Tenant’s substantial use and enjoyment of the Premises within two
hundred seventy (270) days after the date of damage, then Tenant may elect to
terminate this Lease with respect to the Damaged Building(s) by written notice
to Landlord within the sixty (60) day period stated in subsection (a). To the
extent space is available in Landlord’s portfolio to satisfy Tenant’s temporary
space requirements during any period of restoration of any Damaged Building(s),
Landlord shall make such space available to Tenant at a fair market rental rate.
 
(c)    Commencing three (3) business days following the date of any damage to
any of the Buildings, and ending on the sooner of the date the damage is
repaired or the date this Lease is terminated, the rental to be paid under this
Lease shall be abated in the same proportion that the floor area of the Damaged
Building that is rendered unusable by the damage from time to time bears to the
total floor area of the Damaged Building.
 
(d)    Notwithstanding the provisions of subsections (a), (b) and (c) of this
Section, and subject to the provisions of Section 10.5 above, the cost of any
repairs shall be borne by Tenant, and Tenant shall not be entitled to rental
abatement or termination rights, if the damage is due to the fault or neglect of
Tenant or its employees, subtenants, invitees or representatives, but only to
the extent such damage is not covered by a standard policy of “all risk”
insurance (whether or not Landlord is self-insuring). In addition, the
provisions of this Section shall not be deemed to require Landlord to repair any
improvements or fixtures that Tenant is obligated to repair or insure pursuant
to any other provision of this Lease.
 
(e)    Tenant shall fully cooperate with Landlord in removing Tenant’s personal
property and any non-structured debris from the Damaged Building(s) to
facilitate all inspections of the Damaged Building(s) and the making of any
repairs. Notwithstanding anything to the contrary contained in this Lease, if
Landlord in good faith believes there is a risk of injury to persons or damage
to property from entry into the applicable Building following any damage or
destruction thereto, Landlord may restrict entry into the Building by Tenant,
its employees, agents and contractors in a non-discriminatory manner, without
being deemed to have violated Tenant’s rights of quiet enjoyment to, or made an
unlawful detainer of, or evicted Tenant from, the Building. Upon request,
Landlord shall consult with Tenant to determine if there are safe methods of
entry into the Building solely in order to allow Tenant to retrieve files, data
in computers, and necessary inventory, subject however to all indemnities and
waivers of liability from Tenant to Landlord contained in this Lease and any
additional indemnities and waivers of liability which Landlord may require. If
damage or destruction rendering any Building unusable occurs during the final
twelve (12) months of the Term of the Phase of which such Building is a part, or
during the final twelve (12) months of any extension period thereof, which
cannot be repaired within one hundred twenty (120) days following such damage or
destruction, Tenant shall have the option to terminate the Lease as to the
applicable Building by providing Landlord written notification of Tenant’s
election to terminate within thirty (30) days after the damage occurs. For all
purposes of this Section 11.1, damage to the parking areas and access to any
Building shall be deemed damage to the Building.
 
(f)    In the event this Lease is terminated pursuant to Section 11.l with
respect to one or more Buildings only, Tenant’s obligation to pay Basic Rent
shall decrease by the amount of Basic Rent payable with respect to such
Building(s). This amount shall be equal to the product of the Basic Rent for the
Phase in which such Building(s) exists multiplied by a fraction, the numerator
of which is the floor area of the Building(s) for which the Lease has terminated
and the denominator of which is the floor area of the Phase.
 
SECTION 11.2.    LEASE GOVERNS.    Tenant agrees that the provisions of this
Lease, including without limitation Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of law.
 
ARTICLE XII.    EMINENT DOMAIN
 
SECTION 12.1    TOTAL OR PARTIAL TAKING.    If all or a material portion of any
Building which materially impairs Tenant’s ability to conduct business from such
Building is taken by any lawful authority by exercise of the right of eminent
domain, or sold to prevent a taking, either Tenant or Landlord may terminate
this Lease as to such Building effective as of the date possession is required
to be surrendered to the authority. In the event title to any Building is taken
or sold in lieu of taking, and if Landlord elects to restore that Building in
such a way as to materially alter the Building, either party may terminate this
Lease as to such Building, by written notice to the other party, effective on
the date of vesting of title. Should either party so elect to terminate, the
Basic Rent and Tenant’s Share of Operating Expenses shall be appropriately
adjusted to reflect the square footage reduction. In the event neither party has
elected to terminate this Lease as provided above, then Landlord shall promptly,
after receipt of a sufficient condemnation award, proceed to restore the
Building to substantially its condition prior to the taking, and a proportionate
allowance shall be made to Tenant for the rent corresponding to the time during
which, and to the part of the Building of which, Tenant is deprived on account
of the taking and restoration. In addition, Tenant’s Share of Operating Expenses
shall be adjusted to reflect the taking. In the event of a taking, Landlord
shall be entitled to the entire amount of the condemnation award without
deduction for any estate or interest of Tenant; provided that nothing in this
Section shall be deemed to give Landlord any interest in, or prevent Tenant from
seeking any award against the taking authority for, the taking of personal
property and fixtures belonging to Tenant or for relocation or business
interruption expenses recoverable from the taking authority.



21



--------------------------------------------------------------------------------

SECTION 12.2.    TEMPORARY TAKING.    No temporary taking of the Premises shall
terminate this Lease or give Tenant any right to abatement of rent, and any
award specifically attributable to a temporary taking of the Premises shall
belong entirely to Tenant. A temporary taking shall be deemed to be a taking of
the use or occupancy of the Premises for a period of not to exceed ninety (90)
days.
 
SECTION 12.3.    TAKING OF PARKING AREA.    In the event there shall be a taking
of the parking area associated with any Building such that Landlord can no
longer provide sufficient parking to comply with this Lease, Landlord may (after
consultation with Tenant as to the location of such substitute parking)
substitute reasonably equivalent parking in a location reasonably close to the
applicable Building; provided that if Landlord fails to make that substitution
within thirty (30) days following the taking and if the taking materially
impairs Tenant’s use and enjoyment of the applicable Premises, Tenant may, at
its option, terminate this Lease as to such Building by written notice to
Landlord. Absent such termination by Tenant, there shall be no abatement of rent
and this Lease shall continue in effect. Any dispute regarding the substitution
of parking spaces under this Section 12.3 shall be submitted to and resolved by
JAMS arbitration pursuant to Section 22.7 of this Lease.
 
ARTICLE XIII.    SUBORDINATION; ESTOPPEL CERTIFICATE; FINANCIALS
 
SECTION 13.1.    SUBORDINATION.    At the option of Landlord, this Lease shall
be either superior or subordinate to all ground or underlying leases, mortgages
and deeds of trust, if any, which may hereafter affect the Premises, and to all
renewals, modifications, consolidations, replacements and extensions thereof;
provided, that so long as Tenant is not in default under this Lease beyond any
applicable cure period, this Lease shall not be terminated or Tenant’s quiet
enjoyment of the Premises disturbed in the event of termination of any such
ground or underlying lease, or the foreclosure of any such mortgage or deed of
trust, to which Tenant has subordinated this Lease pursuant to this Section. Any
such subordination instrument presented for Tenant’s signature shall be in form
reasonably acceptable to Tenant and shall contain nondisturbance provisions for
Tenant’s benefit substantially in accordance with the provisions set forth in
this Section. In the event of a termination or foreclosure, Tenant shall become
a tenant of and attorn to the successor-in-interest to Landlord upon the same
terms and conditions as are contained in this Lease, and shall execute any
instrument reasonably required by Landlord’s successor for that purpose. Tenant
shall also, upon written request of Landlord, execute and deliver all
instruments as may be required from time to time to subordinate the rights of
Tenant under this Lease to any ground or underlying lease or to the lien of any
mortgage or deed of trust (provided that such instruments include the
nondisturbance and attornment provisions set forth above), or, if requested by
Landlord, to subordinate, in whole or in part, any ground or underlying lease or
the lien of any mortgage or deed of trust to this Lease. Landlord represents and
warrants to Tenant that, as of the execution of this Lease by Landlord, there is
no ground or underlying lease or mortgage lien or deed of trust encumbering the
Premises.
 
SECTION 13.2.    ESTOPPEL CERTIFICATE.    Tenant shall execute, acknowledge and
deliver to Landlord an Estoppel Certificate (as defined below) within ten (10)
business days of its receipt from Landlord of a form of Estoppel Certificate
that is fully completed and factually accurate. For purposes of this Section
13.2, an “Estoppel Certificate” shall mean a statement in writing (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of the modification and certifying that this Lease, as
modified, is in full force and effect) and the dates to which the rental,
additional rent and other charges have been paid in advance, if any, and (ii)
acknowledging that, to Tenant’s knowledge, there are no uncured defaults on the
part of Landlord, or specifying each default if any are claimed, and (iii)
setting forth all further information that Landlord may reasonably require.
Tenant’s statement may be relied upon by any prospective purchaser or
encumbrancer of the Premises.
 
SECTION 13.3.    FINANCIALS
 
(a)    Tenant shall deliver to Landlord, prior to the execution of this Lease
and thereafter at any time within ten (10) business days following Landlord’s
written request (but not more often than twice in any calendar year), Tenant’s
current financial statements, certified true, accurate and complete by the chief
financial officer of Tenant, including a balance sheet and profit and loss
statement for the most recent prior year (collectively, the “Statements”), which
Statements shall accurately and completely reflect the financial condition of
Tenant. Landlord agrees that it will keep the Statements confidential, except
that Landlord shall have the right to deliver the same to any proposed purchaser
or encumbrancer of the Premises. Notwithstanding the foregoing, so long as
Tenant is a publicly-traded corporation whose stock is traded on a nationally
recognized exchange or NASDAQ, the “Statements” shall consist of Tenant’s most
recently publicly disclosed financial statements.
 
(b)    Tenant acknowledges that Landlord is relying on the Statements in its
determination to enter into this Lease, and Tenant represents to Landlord, which
representation shall be deemed made on the date of this Lease and again on the
Commencement Date, that no material change in the financial condition of Tenant,
as reflected in the Statements, has occurred since the date Tenant delivered the
Statements to Landlord. The Statements are represented and warranted by Tenant
to be correct and to accurately and fully reflect Tenant’s true financial
condition as of the date of submission by any Statements to Landlord.



22



--------------------------------------------------------------------------------

 
ARTICLE XIV.    DEFAULTS AND REMEDIES
 
SECTION 14.1.    TENANT’S DEFAULTS.    In addition to any other event of default
set forth in this Lease, the occurrence of any one or more of the following
events shall constitute a default by Tenant:
 
(a)    The failure by Tenant to make any payment of rent or additional rent
required to be made by Tenant, as and when due, where the failure continues for
a period of seven (7) days after written notice from Landlord to Tenant;
provided, however, that any such notice shall be in lieu of, and not in addition
to, any notice required under California Code of Civil Procedure Section 1161
and 1161(a) as amended. For purposes of these default and remedies provisions,
the term “additional rent” shall be deemed to include all amounts of any type
whatsoever other than Basic Rent to be paid by Tenant pursuant to the terms of
this Lease.
 
(b)    Assignment, sublease, encumbrance or other transfer of the Lease by
Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord, except as permitted under Article IX above.
 
(c)    The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.
 
(d)    The failure of Tenant to timely and fully provide any subordination
agreement, estoppel certificate or financial statements in accordance with the
requirements of Article XIII.
 
(e)    The failure or inability by Tenant to observe or perform any of the
express or implied covenants or provisions of this Lease to be observed or
performed by Tenant, other than as specified in any other subsection of this
Section, where the failure continues for a period of thirty (30) days after
written notice from Landlord to Tenant or such shorter period as is specified in
any other provision of this Lease; provided, however, that any such notice shall
be in lieu of, and not in addition to, any notice required under California Code
of Civil Procedure Section 1161 and 1161(a) as amended. However, if the nature
of the failure is such that more than thirty (30) days are reasonably required
for its cure, then Tenant shall not be deemed to be in default if Tenant
commences the cure within thirty (30) days, and thereafter diligently pursues
the cure to completion.
 
(f)    (i) The making by Tenant of any general assignment for the benefit of
creditors; (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a Chapter 7 debtor under the Bankruptcy Code or to have debts
discharged or a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within sixty (60) days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Tenant’s assets
located at the Premises or of Tenant’s interest in this Lease, if possession is
not restored to Tenant within sixty (60) days; (iv) the attachment, execution or
other judicial seizure of substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease, where the seizure is not
discharged within sixty (60) days; or (v) Tenant’s convening of a meeting of its
creditors for the purpose of effecting a moratorium upon or composition of its
debts. Landlord shall not be deemed to have knowledge of any event described in
this subsection unless notification in writing is received by Landlord, nor
shall there be any presumption attributable to Landlord of Tenant’s insolvency.
In the event that any provision of this subsection is contrary to applicable
law, the provision shall be of no force or effect.
 
SECTION 14.2.    LANDLORD’S REMEDIES
.
(a)    In the event of any default by Tenant, or in the event of the abandonment
of the Premises by Tenant, then in addition to any other remedies available to
Landlord, Landlord may exercise the following remedies:
 
(i)    Landlord may terminate Tenant’s right to possession of the Premises by
any lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Such termination
shall not affect any accrued obligations of Tenant under this Lease. Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property. Landlord shall also be entitled to recover from
Tenant:
 
(1)    The worth at the time of award of the unpaid rent and additional rent
which had been earned at the time of termination;
 
(2)    The worth at the time of award of the amount by which the unpaid rent and
additional rent which would have been earned after termination until the time of
award exceeds the amount of such loss that Tenant proves could have been
reasonably avoided;
 
(3)    The worth at the time of award of the amount by which the unpaid rent and
additional rent for the balance of the Term after the time of award exceeds the
amount of such loss that Tenant proves could be reasonably avoided;
 
(4)    Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result from
Tenant’s default, including, but not limited to, the cost of recovering
possession of the Premises, refurbishment of the Premises to the condition
required upon surrender under this Lease, marketing costs,



23



--------------------------------------------------------------------------------

commissions and other expenses of reletting, including necessary repair, the
unamortized portion of any tenant improvements and brokerage commissions funded
by Landlord in connection with this Lease, reasonable attorneys’ fees, and any
other reasonable costs; and
 
(5)    At Landlord’s election, all other amounts in addition to or in lieu of
the foregoing as may be permitted by law. The term “rent” as used in this Lease
shall be deemed to mean the Basic Rent and all other sums required to be paid by
Tenant to Landlord pursuant to the terms of this Lease. Any sum, other than
Basic Rent, shall be computed on the basis of the average monthly amount
accruing during the twenty-four (24) month period immediately prior to default,
except that if it becomes necessary to compute such rental before the
twenty-four (24) month period has occurred, then the computation shall be on the
basis of the average monthly amount during the shorter period. As used in
subparagraphs (1) and (2) above, the “worth at the time of award” shall be
computed by allowing interest at the rate of ten percent (10%) per annum. As
used in subparagraph (3) above, the “worth at the time of award” shall be
computed by discounting the amount at the discount rate of the Federal Reserve
Bank of San Francisco at the time of award plus one percent (1%).
 
(ii)    Landlord may elect not to terminate Tenant’s right to possession of the
Premises, in which event Landlord may continue to enforce all of its rights and
remedies under this Lease, including the right to collect all rent as it becomes
due. Efforts by the Landlord to maintain, preserve or relet the Premises, or the
appointment of a receiver to protect the Landlord’s interests under this Lease,
shall not constitute a termination of the Tenant’s right to possession of the
Premises. In the event that Landlord elects to avail itself of the remedy
provided by this subsection (ii), Landlord shall not unreasonably withhold its
consent to an assignment or subletting of the Premises subject to the reasonable
standards for Landlord’s consent as are contained in this Lease.
 
(b)    The various rights and remedies reserved to Landlord in this Lease or
otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same time.
 
(c)    No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any default by Tenant. The
acceptance by Landlord of rent shall not be a (i) waiver of any preceding breach
or default by Tenant of any provision of this Lease, other than the failure of
Tenant to pay the particular rent accepted, regardless of Landlord’s knowledge
of the preceding breach or default at the time of acceptance of rent, or (ii) a
waiver of Landlord’s right to exercise any remedy available to Landlord by
virtue of the breach or default. The acceptance of any payment from a debtor in
possession, a trustee, a receiver or any other person acting on behalf of Tenant
or Tenant’s estate shall not waive or cure a default under Section 14.1. No
payment by Tenant or receipt by Landlord of a lesser amount than the rent
required by this Lease shall be deemed to be other than a partial payment on
account of the earliest due stipulated rent, nor shall any endorsement or
statement on any check or letter be deemed an accord and satisfaction and
Landlord shall accept the check or payment without prejudice to Landlord’s right
to recover the balance of the rent or pursue any other remedy available to it.
No act or thing done by Landlord or Landlord’s agents during the Term shall be
deemed an acceptance of a surrender of the Premises, and no agreement to accept
a surrender shall be valid unless in writing and signed by Landlord. No employee
of Landlord or of Landlord’s agents shall have any power to accept the keys to
the Premises prior to the termination of this Lease, and the delivery of the
keys to any employee shall not operate as a termination of the Lease or a
surrender of the Premises.
 
SECTION 14.3.    LATE PAYMENTS.    Any rent due under this Lease that is not
received by Landlord within ten (10) days of the date when due shall bear
interest at the per annum rate of ten percent (10%), but not be exceed the
maximum rate permitted by law (the “Interest Rate”), from the date due until
fully paid. The payment of interest shall not cure any default by Tenant under
this Lease. In addition, Tenant acknowledges that the late payment by Tenant to
Landlord of rent will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult and impracticable
to ascertain. Those costs may include, but are not limited to, administrative,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any ground lease, mortgage or trust deed covering the
Premises. Accordingly, if any rent due from Tenant shall not be received by
Landlord or Landlord’s designee within ten (10) days after the date due, then
Tenant shall pay to Landlord, in addition to the interest provided above, a late
charge in a sum equal to five percent (5%) of the amount overdue (not to exceed
Five Thousand Dollars ($5,000.00)) for each delinquent payment. Acceptance of a
late charge by Landlord shall not constitute a waiver of Tenant’s default with
respect to the overdue amount, nor shall it prevent Landlord from exercising any
of its other rights and remedies.
 
        SECTION 14.4.    RIGHT OF LANDLORD TO PERFORM.    All covenants and
agreements to be performed by Tenant under this Lease shall be performed at
Tenant’s sole cost and expense and without any abatement of rent or right of
set-off. If Tenant fails to pay any sum of money, other than rent, or fails to
perform any other act on its part to be performed under this Lease, and the
failure continues beyond any applicable grace period set forth in Section 14.1,
then in addition to any other available remedies, Landlord may, at its election
make the payment or perform the other act on Tenant’s part. Landlord’s election
to make the payment or perform the act on Tenant’s part shall not give rise to
any responsibility of Landlord to continue making the same or similar payments
or performing the same or similar acts. Tenant shall, promptly upon demand by
Landlord, reimburse Landlord for all sums paid by Landlord and all necessary
incidental costs, together with interest at the maximum rate permitted by law
from the date of the payment by Landlord. Landlord shall have the same rights
and remedies if Tenant fails to pay those amounts as Landlord would have in the
event of a default by Tenant in the payment of rent. Landlord shall provide
Tenant with written notice and the appropriate cure period provided in the Lease
before performing any act on behalf of Tenant and will provide Tenant with
written request for any reimbursement payable under this Section 14.4.



24



--------------------------------------------------------------------------------

SECTION 14.5.    DEFAULT BY LANDLORD.    Landlord shall not be deemed to be in
default in the performance of any obligation under this Lease unless and until
it has failed to perform the obligation within thirty (30) days after written
notice by Tenant to Landlord specifying in reasonable detail the nature and
extent of the failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be deemed to be in default if it commences
performance within the thirty (30) day period and thereafter diligently pursues
the cure to completion. If Landlord shall default in the performance of any of
its obligations under the Lease (after notice and an opportunity to cure as
provided herein), Tenant shall have the right to pursue any and all remedies
available to it as set forth in this Lease, at law, or in equity, subject to the
express limitations contained in this Lease.
 
SECTION 14.6.    EXPENSES AND LEGAL FEES.    All sums reasonably incurred by
Landlord in connection with any event of default by Tenant under this Lease or
holding over of possession by Tenant after the expiration or earlier termination
of this Lease, including without limitation all costs, expenses and actual
accountants, appraisers, attorneys and other professional fees, and any
collection agency or other collection charges, shall be due and payable by
Tenant to Landlord on demand, and shall bear interest at the Interest Rate
specified in Section 14.3 of this Lease. Should either Landlord or Tenant bring
any action in connection with this Lease, the prevailing party shall be entitled
to recover as a part of the action its reasonable attorneys’ fees, and all other
costs. The prevailing party for the purpose of this paragraph shall be
determined by the trier of the facts.
 
SECTION 14.7.    WAIVER OF JURY TRIAL.    LANDLORD AND TENANT EACH ACKNOWLEDGES
THAT IT IS AWARE OF AND HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT
TO ITS RIGHTS TO TRIAL BY JURY, AND EACH PARTY DOES HEREBY EXPRESSLY AND
KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER
(AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR
AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY
CLAIM OF INJURY OR DAMAGE.
 
SECTION 14.8.    SATISFACTION OF JUDGMENT.    The obligations of Landlord do not
constitute the personal obligations of the individual partners, trustees,
directors, officers or shareholders of Landlord or its constituent partners.
Should Tenant recover a money judgment against Landlord, such judgment shall be
satisfied only out of the proceeds of sale received upon execution of such
judgment and levied thereon against the right, title and interest of Landlord in
the Project and out of the rent, insurance proceeds or other income from such
property receivable by Landlord or out of consideration received by Landlord
from the sale or other disposition of all or any part of Landlord’s right, title
or interest in the Project, and no action for any deficiency may be sought or
obtained by Tenant.
 
SECTION 14.9.    LIMITATION OF ACTIONS AGAINST LANDLORD.    Any claim, demand or
right of any kind by Tenant which is based upon or arises in connection with
this Lease shall be barred unless Tenant commences an action thereon within
twelve (12) months after the date that the act, omission, event or default upon
which the claim, demand or right arises, has occurred. The foregoing provisions,
however, shall not be applicable to any claim, demand or right of Tenant arising
from or related to any obligations on Landlord’s part contained in Sections 5.3
and/or 10.3(b) of this Lease.
 
ARTICLE XV.    END OF TERM
 
SECTION 15.1.    HOLDING OVER.    This Lease shall terminate as to each Phase of
the Premises without further notice upon the expiration of the Term of such
Phase, and any holding over by Tenant after the expiration shall not constitute
a renewal or extension of this Lease as to that Phase, or give Tenant any rights
under this Lease, except when in writing signed by both parties. If Tenant holds
over in any Building in any Phase for any period after the expiration (or
earlier termination) of the Term of such Phase without the prior written consent
of Landlord, such possession shall constitute a tenancy at sufferance only; such
holding over with the prior written consent of Landlord shall constitute a
month-to-month tenancy commencing on the first (1st) day following the
termination of this Lease as to the applicable Building(s) in the Phase. In
either of such events, possession shall be subject to all of the terms of this
Lease, except that the monthly Basic Rent for the applicable Building(s) in the
Phase shall be the greater of (a) one hundred fifty percent (150%) of the Basic
Rent for such Building(s) in the Phase (which is equal to the product of the
Basic Rent for the Phase multiplied by a fraction, the numerator of which is the
floor area of the applicable Building(s) and the denominator of which is the
floor area of the Phase) for the month immediately preceding the date of
termination for the initial month of holdover, and one hundred seventy-five
percent (175%) of the Basic Rent for such Building(s) in the Phase for the month
immediately preceding the date of termination for each month of holdover
thereafter, or (b) the then currently scheduled Basic Rent for comparable space
in the Project. If Tenant fails to surrender any portion of the Premises upon
the expiration of the Term thereof despite Landlord’s written demand to do so
(which demand shall include notice to Tenant of a succeeding tenant and the need
for Tenant’s immediate surrender), then Tenant shall be liable for Landlord’s
foreseeable consequential and other damages (including, without limitation,
reasonable attorney’s fees) proximately caused by such failure to surrender.
Acceptance by Landlord of rent after the expiration or termination of the Term
with respect to any Phase shall not constitute a consent to a holdover or result
in a renewal of this Lease as to any Building(s) in such Phase. The foregoing
provisions of this Section are in addition to and do not affect Landlord’s right
of re-entry or any other rights of Landlord under this Lease or at law.



25



--------------------------------------------------------------------------------

SECTION 15.2.    MERGER ON TERMINATION.    The voluntary or other surrender of
this Lease by Tenant, or a mutual termination of this Lease, shall terminate any
or all existing subleases unless Landlord, at its option, elects in writing to
treat the surrender or termination as an assignment to it of any or all
subleases affecting the Premises.
 
SECTION 15.3.    SURRENDER OF PREMISES; REMOVAL OF PROPERTY.    Upon the
Expiration Date of any Phase of the Premises or upon any earlier termination
thereof, Tenant shall quit and surrender possession of that Phase of the
Premises to Landlord in as good order, condition and repair as when received or
as hereafter may be improved by Landlord or Tenant, reasonable wear and tear,
condemnation, and repairs which are Landlord’s obligation excepted, and shall,
without expense to Landlord, remove or cause to be removed from the applicable
portion of the Premises all personal property and debris, except for any items
that Landlord may by written authorization allow to remain. Tenant shall repair
all damage to the Premises resulting from the removal, which repair shall
include the patching and filling of holes and repair of structural damage,
provided that Landlord may instead elect to repair any structural damage at
Tenant’s expense. If Tenant shall fail to comply with the provisions of this
Section following ten (10) days’ written notice from Landlord and failure to
cure, Landlord may effect the removal and/or make any repairs, and the cost to
Landlord shall be additional rent payable by “tenant upon demand. If Tenant
fails to remove Tenant’s personal property from any Phase of the Premises upon
the expiration of the Term thereof, Landlord may remove, store, dispose of
and/or retain such personal property, at Landlord’s option, in accordance with
then applicable laws, all at the expense of Tenant. If requested by Landlord,
following expiration or sooner termination of the Term of this Lease, Tenant
shall execute, acknowledge and deliver to Landlord an instrument in writing
releasing and quitclaiming to Landlord all right, title and interest of Tenant
in the Premises.
 
ARTICLE XVI.    PAYMENTS AND NOTICES
 
All sums payable by Tenant to Landlord shall be paid, without deduction or
offset (except as otherwise expressly provided in this Lease), in lawful money
of the United States to Landlord at its address set forth in Item 12 of the
Basic Lease Provisions, or at any other place as Landlord may designate in
writing. Unless this Lease expressly provides otherwise, as for example in the
payment of rent pursuant to Section 4.1, all payments shall be due and payable
within ten (10) business days after demand. All payments requiring proration
shall be prorated on the basis of the number of days in the applicable calendar
month and a three hundred sixty-five (365) day year. Any notice, election,
demand, consent, approval or other communication to be given or other document
to be delivered by either party to the other may be delivered in person or by
courier or overnight delivery service to the other party, or may be deposited in
the United States mail, duly registered or certified, postage prepaid, return
receipt requested, and addressed to the other party at the address set forth in
Item 12 of the Basic Lease Provisions. Either party may, by written notice to
the other, served in the manner provided in this Article, designate a different
address. The date of giving of any notice shall be deemed to be the date upon
which delivery is actually made (or attempted if said delivery is refused to
rejected). If notice is received on a Saturday, Sunday or legal holiday, it
shall be deemed received on the next business day. A copy of each notice to
Tenant regarding payment of any amounts due to Landlord under this Lease and a
copy of any notice of nonpayment required to be given to Tenant shall be mailed
to the following address without the requirement of a return receipt for such
notice:
 
Cisco Systems, Inc.
Work Place Resources
P.O. Box 6411837
San Jose, CA 95164-1837
 
ARTICLE XVII.    RULES AND REGULATIONS
 
Tenant agrees to observe faithfully and comply strictly with the Rules and
Regulations, attached as Exhibit E, and any reasonable and nondiscriminatory
amendments, modifications and/or additions as may be adopted and published by
written notice to tenants by Landlord for the safety, care, security, good
order, or cleanliness of the Premises, and Project and Common Areas (if
applicable). Landlord shall not be liable to Tenant for any violation of the
Rules and Regulations or the breach of any covenant or condition in any lease by
any other tenant or such tenant’s agents, employees, contractors, quests or
invitees. One or more waivers by Landlord of any breach of the Rules and
Regulations by Tenant or by any other tenant(s) shall not be a waiver of any
subsequent breach of that rule or any other. Tenant’s failure to keep and
observe the Rules and Regulations shall constitute a default under this Lease.
In the case of any conflict between the Rules and Regulations and this Lease,
this Lease shall be controlling. Tenant’s agreement to abide by, keep and
observe all reasonable rules and regulations which Landlord may make shall be
limited to those rules and restrictions which are consistently applied by
Landlord to all tenants of the Project in a non-discriminatory manner.
 
ARTICLE XVIII.    BROKER’S COMMISSION
 
The parties recognize as the broker(s) who negotiated this Lease the firm(s), if
any, whose name(s) is(are) stated in Item 10 of the Basic Lease Provisions, and
agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease. Tenant
warrants that it has had no dealings with any other real estate broker or agent
in connection with the negotiation of this Lease, and Tenant agrees to indemnify



26



--------------------------------------------------------------------------------

and hold Landlord harmless from any cost, expense or liability (including
reasonable attorneys’ fees) for any compensation, commissions or charges claimed
by any other real estate broker or agent employed or claiming to represent or to
have been employed by Tenant in connection with the negotiation of this Lease.
The foregoing agreement shall survive the termination of this Lease. If Tenant
fails to take possession of any Phase of the Premises or if this Lease otherwise
terminates prior to the Expiration Date of such Phase as the result of failure
of performance by Tenant, Landlord shall be entitled to recover from Tenant the
unamortized portion of any brokerage commission funded by Landlord in addition
to any other damages to which Landlord may be entitled.
 
ARTICLE XIX.    TRANSFER OF LANDLORD’S INTEREST
 
In the event of any transfer of Landlord’s interest in the Premises, the
transferor shall be automatically relieved of all obligations on the part of
Landlord accruing under this Lease from and after the date of the transfer (but
shall not be relieved of all such obligations occurring during its period of
ownership of the Premises), provided that (i) any funds held by the transferor
in which Tenant has an interest (including, without limitation, the Security
Deposit) shall be turned over by credit to the purchase price or otherwise,
subject to that interest, to the transferee and Tenant is notified of the
transfer as required by law, and (ii) any such transferee shall assume, in
writing, all non-accrued obligations of Landlord under this Lease, including the
obligation to pay any portion of the Landlord’s Contribution (as defined in the
Work Letter) that has not been funded. Notwithstanding the foregoing, no holder
of a mortgage and/or deed of trust to which this Lease is or may be subordinate
shall be responsible in connection with the Security Deposit unless the
mortgagee or holder of the deed of trust actually receives the Security Deposit,
nor shall the mortgagee or holder of the deed of trust be responsible for the
Landlord’s Contribution. It is intended that the covenants and obligations
contained in this Lease on the part of Landlord shall, subject to the foregoing,
be binding on Landlord, its successors and assigns, only during and in respect
to their respective successive periods of ownership.
 
ARTICLE XX.    INTERPRETATION
 
SECTION 20.1.    GENDER AND NUMBER.    Whenever the context of this Lease
requires, the words “Landlord” and “Tenant” shall include the plural as well as
the singular, and words used in neuter, masculine or feminine genders shall
include the others.
 
SECTION 20.2.    HEADINGS.    The captions and headings of the articles and
sections of this Lease are for convenience only, are not a part of this Lease
and shall have no effect upon its construction or interpretation.
 
SECTION 20.3.    JOINT AND SEVERAL LIABILITY.    If more than one person or
entity is named as Tenant, the obligations imposed upon each shall be joint and
several and the act of or notice from, or notice or refund to, or the signature
of, any one or more of them shall be binding on all of them with respect to the
tenancy of this Lease, including, but not limited to, any renewal, extension,
termination or modification of this Lease.
 
SECTION 20.4.    SUCCESSORS.    Subject to Articles IX and XIX, all rights and
liabilities given to or imposed upon Landlord and Tenant shall extend to and
bind their respective heirs, executors, administrators, successors and assigns.
Nothing contained in this Section is intended, or shall be construed, to grant
to any person other than Landlord and Tenant and their successors and assigns
any rights or remedies under this Lease.
 
SECTION 20.5.    TIME OF ESSENCE.    Time is of the essence with respect to the
performance of every provision of this Lease.
 
SECTION 20.6.    CONTROLLING LAW.    This Lease shall be governed by and
interpreted in accordance with the laws of the State of California.
 
SECTION 20.7.    SEVERABILITY.    If any term or provision of this Lease, the
deletion of which would not adversely affect the receipt of any material benefit
by either party or the deletion of which is consented to by the party adversely
affected, shall be held invalid or unenforceable to any extent, the remainder of
this Lease shall not be affected and each term and provision of this Lease shall
he valid and enforceable to the fullest extent permitted by law.
 
SECTION 20.8.    WAIVER AND CUMULATIVE REMEDIES.    One or more waivers by
Landlord or Tenant of any breach of any term, covenant or condition contained in
this Lease shall not be a waiver of any subsequent breach of the same or any
other term, covenant or condition. Consent to any act by one of the parties
shall not be deemed to render unnecessary the obtaining of that party’s consent
to any subsequent act. No breach by Tenant of this lease shall be deemed to have
been waived by Landlord unless the waiver is in a writing signed by Landlord.
The rights and remedies of Landlord under this Lease shall be cumulative and in
addition to any and all other rights and remedies which Landlord may have. The
failure of Tenant or Landlord to seek redress for violation of, or to insist
upon the strict performance of, any term, covenant or condition of the Lease
shall not be deemed a waiver of such violation or prevent a subsequent act which
would have originally constituted a violation from having all the force and
effect of the original violation, nor shall any custom or practice which may
become established between the parties in the administration of the terms hereof
be deemed a waiver of, or in any way affect, the right of a party to insist upon
the performance by the other party of its obligations in strict accordance with
said terms. Any payment of rents or other sums hereunder by



27



--------------------------------------------------------------------------------

Tenant shall not, in and of itself, be deemed a waiver of any preceding breach
by Landlord of any term, covenant or condition of this Lease, regardless of
Tenant’s knowledge of such preceding breach at the time of payment of such rent
or other sums.
 
SECTION 20.9.    INABILITY TO PERFORM.    In the event that either party shall
be delayed or hindered in or prevented from the performance of any work or in
performing any act required under this Lease by reason of any cause beyond the
reasonable control of that party, then the performance of the work or the doing
of the act shall be excused for the period of the delay and the time for
performance shall be extended for a period equivalent to the period of the
delay. The provisions of this Section shall not operate to excuse Tenant from
the prompt payment of rent or from the timely performance of any other
obligation under this Lease within Tenant’s reasonable control; provided,
however, that if any matter beyond Tenant’s reasonable control delays Tenant’s
substantial completion of the Tenant Improvements for any Phase or portion
thereof, then unless and until Tenant takes occupancy of the Phase or any
portion thereof, the Commencement Date for such Phase, and Tenant’s obligation
to commence the payment of rent, shall be extended for the period of any such
caused delay.
 
SECTION 20.10.    ENTIRE AGREEMENT.    This Lease and its exhibits and other
attachments cover in full each and every agreement of every kind between the
parties concerning the Premises, the Building, and the Project, and all
preliminary negotiations, oral agreements, understandings and/or practices,
except those contained in this Lease, are superseded and of no further effect.
Tenant waives its rights to rely on any representations or promises made by
Landlord or others which are not contained in this Lease. No verbal agreement or
implied covenant shall be held to modify the provisions of this Lease, any
statute, law, or custom to the contrary notwithstanding.
 
SECTION 20.11.    QUIET ENJOYMENT.    Upon the observance and performance of all
the covenants, terms and conditions on Tenant’s part to be observed and
performed, and subject to the other provisions of this Lease, Tenant shall
peaceably and quietly hold and enjoy the Premises for the Term without hindrance
or interruption by Landlord or any other person claiming by or through Landlord.
 
SECTION 20.12.    SURVIVAL.    All covenants of Landlord or Tenant which
reasonably would be intended to survive the expiration or sooner termination of
this Lease, including without limitation any warranty or indemnity hereunder,
shall so survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.
 
ARTICLE XXI.    EXECUTION AND RECORDING
 
SECTION 21.1.    COUNTERPARTS.    This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.
 
SECTION 21.2.    CORPORATE AUTHORITY.    Tenant represents and warrants that
each individual executing this Lease on behalf of Tenant is duly authorized to
execute and deliver this Lease on behalf of Tenant, and that this Lease is
binding upon the Tenant in accordance with its terms. Tenant shall, at
Landlord’s request, deliver a certified copy of its board of directors’
resolution or partnership agreement or certificate authorizing or evidencing the
execution of this Lease.
 
SECTION 21.3.    EXECUTION OF LEASE; NO OPTION OR OFFER.    The submission of
this Lease to Tenant shall be for examination purposes only, and shall not
constitute an offer to or option for Tenant to lease the Premises. Execution of
this Lease by Tenant and its return to Landlord shall not be binding upon
Landlord, notwithstanding any time interval, until Landlord has in fact executed
and delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and delivery of a fully executed
counterpart to Tenant.
 
SECTION 21.4.    RECORDING.    Tenant shall not record this Lease without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld. Tenant, upon the request of Landlord, shall execute and acknowledge a
“short form” memorandum of this Lease for recording purposes.
 
SECTION 21.5.    AMENDMENTS.    No amendment or termination of this Lease shall
be effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest. No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.
 
SECTION 21.6.    EXECUTED COPY.    Any fully executed photocopy or similar
reproduction of this Lease shall be deemed an original for all purposes.
 
SECTION 21.7.    ATTACHMENTS.    All exhibits, amendments, riders and addenda
attached to this Lease are hereby incorporated into and made a part of this
Lease.



28



--------------------------------------------------------------------------------

 
ARTICLE XXII.    MISCELLANEOUS
 
SECTION 22.1.    NONDISCLOSURE OF LEASE TERMS.    Tenant acknowledges and agrees
that the terms of this Lease are confidential and constitute proprietary
information of Landlord. Disclosure of the terms could adversely affect the
ability of Landlord to negotiate other leases and impair Landlord’s relationship
with other tenants. Accordingly, Tenant agrees that it, and its partners,
officers, directors, employees and attorneys, shall not, unless required or
compelled by law, intentionally and voluntarily disclose the terms and
conditions of this Lease to any other tenant or apparent prospective tenant of
the Project, either directly or indirectly, without the prior written consent of
Landlord, provided, however, that Tenant may disclose the terms to prospective
subtenants or assignees under this Lease.
 
SECTION 22.2.    GUARANTY.    As a condition to the execution of this Lease by
Landlord, the obligations, covenants and performance of the Tenant as herein
provided shall be guaranteed in writing by the Guarantor(s) listed in Item 7 of
the Basic Lease Provisions, if any, on a form of guaranty provided by Landlord.
 
SECTION 22.3.    CHANGES REQUESTED BY LENDER.    If, in connection with
obtaining financing for the Project, the lender shall request reasonable
modifications in this Lease as a condition to the financing, Tenant will not
unreasonably withhold or delay its consent, provided that the modifications do
not materially increase the obligations or liabilities of Tenant or materially
and adversely affect the leasehold interest created by this Lease.
 
SECTION 22.4.    MORTGAGEE PROTECTION.    No act or failure to act on the part
of Landlord which would otherwise entitle Tenant to be relieved of its
obligations hereunder or to terminate this Lease shall result in such a release
or termination unless (a) Tenant has given notice by registered or certified
mail to any beneficiary of a deed of trust or mortgage covering the Premises
whose address has been furnished to Tenant and (b) such beneficiary is afforded
a reasonable opportunity to cure the default by Landlord (which in no event
shall be less than sixty (60) days), including, if necessary to effect the cure,
time to obtain possession of the Premises by power of sale or judicial
foreclosure provided that such foreclosure remedy is diligently pursued. Tenant
agrees that each beneficiary of a deed of trust or mortgage covering the
Premises is an express third party beneficiary hereof, Tenant shall have no
right or claim for the collection of any deposit from such beneficiary or from
any purchaser at a foreclosure sale unless such beneficiary or purchaser shall
have actually received and not refunded the deposit, and Tenant shall comply
with any written directions by any beneficiary to pay rent due hereunder
directly to such beneficiary without determining whether an event of default
exists under such beneficiary’s deed of trust.
 
SECTION 22.5.    COVENANTS AND CONDITIONS.    All of the provisions of this
Lease shall be construed to be conditions as well as covenants as though the
words specifically expressing or imparting covenants and conditions were used in
each separate provision.
 
SECTION 22.6.    SECURITY MEASURES.    Tenant hereby acknowledges that Landlord
shall have no obligation whatsoever to provide guard service or other security
measures for the benefit of the Premises or the Project. Tenant assumes all
responsibility for the protection of Tenant, its agents, invitees and property
from acts of third parties. Nothing herein contained shall prevent Landlord, at
its sole option, from providing security protection for the Project or any part
thereof, in which event the cost thereof shall be included within the definition
of Building Costs.
 
SECTION 22.7.    JAMS
 
(a)    All claims or disputes between Landlord and Tenant arising out of or
relating to the Lease, which either party is expressly authorized by a provision
hereof to submit to arbitration, shall be decided by the JAMS/ENDISPUTE or its
successor (“JAMS”) in San Jose, California (or in San Francisco should JAMS no
longer maintain an office in San Jose), unless the parties mutually agree
otherwise; provided that should JAMS cease to exist or otherwise fail to
maintain an office in the San Jose/San Francisco area, and should the parties be
unable to agree on another arbitration service, then any arbitration hereunder
shall be submitted to the American Arbitration Association pursuant to its
Commercial Arbitration Rules. Within ten (10) business days following submission
to JAMS, JAMS shall designate three arbitrators and each party may, within five
(5) business days thereafter, veto one of the three persons so designated. If
two different designated arbitrators have been vetoed, the third arbitrator
shall hear and decide the matter. Any arbitration pursuant to this Section 22.7
shall be decided within thirty (30) days of submission of JAMS. The decision of
the arbitrator shall be final and binding on the parties. All costs associated
with arbitration shall be awarded to the prevailing party as determined by the
arbitrator.
 
        (b)    Notice of the demand for arbitration by either party to the Lease
shall be filed in writing with the other party to the Lease and with JAMS and
shall be made within a reasonable time after the dispute has arisen. The award
rendered by the arbitrators shall be final, and judgment may be entered upon it
in accordance with applicable law in any court having jurisdiction thereof.
Except by written consent of the person or entity sought to be joined, no
arbitration arising out of or relating to the Lease shall include, by
consolidation, joinder or in any other manner, any person or entity not a party
to the Lease under which such arbitration is filed unless (1) such person or
entity is substantially involved in a common question of fact or law, (2) the
presence of such person or entity is required if complete relief is to be
accorded in the arbitration, or (3) the interest or responsibility of such
person or entity in the matter is not insubstantial.
 
(c)    The agreement herein among the parties to the Lease and any other written
agreement to arbitrate referred to herein shall be specifically enforceable
under prevailing law.
29



--------------------------------------------------------------------------------

SECTION 22.8.    ROOF RIGHTS.    Tenant shall have the right to reasonably
access and use each Building’s (a) roof to install, repair and maintain upon
such roof telecommunication devices, such as satellite dishes and antennae or
other similar devices, for the purpose of receiving and sending radio,
television, computer, telephone or other communications signals for Tenant’s
business operations and (b) internal passageways, shafts, utility connections,
risers and conduits in order to connect such telecommunication devices to the
Premises in the applicable Building. Tenant shall advise Landlord at least ten
(10) days in advance of the planned installation of such devices and shall
submit to Landlord for approval the specifications and manner of installation of
the devices, which approval shall not be unreasonably withheld, conditioned or
delayed. In no event shall Landlord be required to approve the installation of
any device that would be visible from the exterior of the applicable Building.
Tenant shall remove any device upon the expiration or sooner termination of the
Term of the Phase of which such Building is a part, or sooner upon demand by
Landlord if such device is interfering with third party transmissions or is
otherwise creating a nuisance. Conversely, Landlord will use commercially
reasonable efforts to resolve any interference with Tenant’s signals caused by
another source in the Project. Tenant will be responsible for any damage caused
by installing, maintaining or removing such devices.
 
SECTION 22.9.    CONTINGENCY.    It is understood that this Lease shall not be
binding on Tenant unless and until Tenant receives the approval of its Board of
Directors, or Executive Committee thereof if applicable, to the execution of
this Lease. Tenant shall diligently and in good faith attempt to secure the
requisite approval. In the event that such approval has not been obtained, and
notification thereof delivered to Landlord, by 10:00 A.M. P.S.T. on March 31,
2000 (which notification shall include a verification reasonably acceptable to
Landlord that the individual executing this Lease on behalf of Tenant was
empowered to do so acting alone), then Landlord may at any time thereafter, but
prior to its receipt of that notification, elect to terminate this Lease by
written notice to Tenant. In no event shall any period required by Tenant to
satisfy the condition subsequent set forth in this Section 22.9 extend the
Commencement Date of this Lease.
 
 
LANDLORD:
 
TENANT:
IRVINE COMMUNITY DEVELOPMENT COMPANY,
a Delaware corporation
 
CISCO SYSTEMS, INC.,
a California corporation
By:
 
THE IRVINE COMPANY,
its authorized signatory
          

 
 
By:
 
/S/ RICHARD G. SIM

--------------------------------------------------------------------------------

 
By:
 
/S/    CHRISTINE GARVEY

--------------------------------------------------------------------------------

   
Richard G. Sim, Group President
Investment Properties,
 
Its:
 
VP

--------------------------------------------------------------------------------

By:
 
/S/ WILLIAM R. HALFORD

--------------------------------------------------------------------------------

 
By:
 

--------------------------------------------------------------------------------

   
William R. Halford, President,
Irvine Office Company, a division
of The Irvine Company
 
Its:
 

--------------------------------------------------------------------------------



30



--------------------------------------------------------------------------------

 
EXHIBIT A
 
SITE PLAN
 
[DIAGRAM]





--------------------------------------------------------------------------------

 
EXHIBIT B
 
IRVINE COMMUNITY DEVELOPMENT COMPANY (“ICDC”)
 
HAZARDOUS MATERIAL SURVEY FORM
 
The purpose of this form is to obtain information regarding the use of hazardous
substances on the property of ICDC. Prospective tenants and contractors should
answer the questions in light of their proposed activities on the premises.
Existing tenants and contractors should answer the questions as they relate to
ongoing activities on the premises and should update any information previously
submitted.
 
If additional space is needed to answer the questions, you may attach separate
sheets of paper to this form. When completed, the form should be sent to the
following address:
 
INSIGNIA/ESG OF CALIFORNIA, INC.
160 West Santa Clara Street, Suite 1350
San Jose, CA 95113
 
Your cooperation in this matter is appreciated. If you have any questions,
please call your property manager at (408) 288-2900 for assistance.
 
1.
 
GENERAL INFORMATION

 
        Name of Responding Company:
                       
        Check all that apply:
  
Tenant
  
¨
 
  
Contractor
  
¨
 
    
Prospective
  
¨
 
  
Existing
  
¨
 

 
Mailing Address:
Contact Person & Title:
Telephone Number: (      )              -        
 
Current TIC Tenant(s):
 
Address of Lease Premises:
Length of Lease or Contract Term:
 
Prospective TIC Tenant(s):
 
Address of Proposed Lease Premises:
Address of Current Operations:
 
Describe the proposed operations to take place on the property, including
principal products manufactured or services to be conducted. Existing tenants
and contractors should describe any proposed changes to ongoing operations.
 
2.
 
HAZARDOUS MATERIALS.    For the purposes of this Survey Form, the term
“hazardous material” means any raw material, product or agent considered
hazardous under any state or federal law. The term does not include wastes which
are intended to be discarded.

 

 
2.1
 
Will any hazardous materials be used or stored on site?

 
Chemical Products
  
Yes
  
¨
 
  
No
       
x
 
Biological Hazards/
                            
Infectious Wastes
  
Yes
  
¨
 
  
No
       
x
 
Radioactive Materials
  
Yes
  
¨
 
  
No
       
x
 
Petroleum Products
  
Yes
  
¨
 
  
No
       
x
 

 

 
2.2
 
List any hazardous materials to be used or stored, the quantities that will be
on-site at any given time, and the location and method of storage (e.g., bottles
in storage closet on the premises).

 
Hazardous Materials
  
Location and Method
of Storage
  
Quantity
N/A

--------------------------------------------------------------------------------

  
N/A

--------------------------------------------------------------------------------

  
N/A

--------------------------------------------------------------------------------



1



--------------------------------------------------------------------------------

 

 
2.3
 
Is any underground storage of hazardous materials proposed or currently
conducted on the premises?    Yes ¨    No x 

 
If yes, describe the materials to be stored, and the size and construction of
the tank. Attach copies of any permits obtained for the underground storage of
such substances.
 
3.
 
HAZARDOUS WASTE.    For the purposes of this Survey Form, the term “hazardous
waste” means any waste (including biological, infectious or radioactive waste)
considered hazardous under any state or federal law, and which is intended to be
discarded.

 

 
3.1
 
List any hazardous waste generated or to be generated on the premises, and
indicate the quantity generated on a monthly basis.

 
Hazardous Waste
  
Location and Method
of Storage Prior to
Disposal
  
Quantity
None

--------------------------------------------------------------------------------

  
None

--------------------------------------------------------------------------------

  
None

--------------------------------------------------------------------------------

 

 
3.2
 
Describe the method(s) of disposal (including recycling) for each waste.
Indicate where and how often disposal will take place.

 
Hazardous Materials
  
Location of Disposal
Site
  
Disposal Method
N/A

--------------------------------------------------------------------------------

  
N/A

--------------------------------------------------------------------------------

  
N/A

--------------------------------------------------------------------------------

 

 
3.3
 
Is any treatment or processing of hazardous, infections or radioactive wastes
currently conducted or proposed to be conducted on the premises?    Yes ¨    No
x 

 
If yes, please describe any existing or proposed treatment methods.
 

 
3.4
 
Attach copies of any hazardous waste permits or licenses issued to your company
with respect to its operations on the premises.

 
4.
 
SPILLS

 

 
4.1
 
During the past year, have any spills or releases of hazardous materials
occurred on the premises?    Yes ¨    No x 

 
If so, please describe the spill and attach the results of any testing conducted
to determine the extent of such spills.
 

 
4.2
 
Were any agencies notified in connection with such spills?    Yes ¨    No x 

 
If so, attach copies of any spill reports or other correspondence with
regulatory agencies.
 

 
4.3
 
Were any clean-up actions undertaken in connection with the spills?    Yes
¨    No ¨    N/A. 

 
If so, briefly describe the actions taken. Attach copies of any clearance
letters obtained from any regulatory agencies involved and the results of any
final soil or groundwater sampling done upon completion of the clean-up work.
 
5.
 
WASTEWATER TREATMENT/DISCHARGE

 

 
5.1
 
Do you discharge industrial wastewater to:

 
¨    storm drain?            ¨ sewer?



2



--------------------------------------------------------------------------------

 
¨ surface water?            x no industrial discharge?
 

 
5.2
 
Is your industrial wastewater treated before discharge?    Yes ¨    No ¨    N/A 

 
If yes, describe the type of treatment conducted.
 

 
5.3
 
Attach copies of any wastewater discharge permits issued to your company with
respect to its operations on the premises.

 
6.
 
AIR DISCHARGES

 

 
6.1
 
Do you have any air filtration systems or stacks that discharge into the air?

 
Yes ¨    No x 
 

 
6.2
 
Do you operate any equipment that requires air emissions permits?

 
Yes ¨    No x 
 

 
6.3
 
Attach copies of any air discharge permits pertaining to these operations.

 
7.
 
HAZARDOUS MATERIALS DISCLOSURES

 

 
7.1
 
Does your company handle an aggregate of at least 500 pounds, 55 gallons or 200
cubic feet of hazardous material at any given time?    Yes ¨    No x 

 

 
7.2
 
Has your company prepared a Hazardous Materials Disclosure – Chemical Inventory
and Business Emergency Plan or similar disclosure document pursuant to state or
county requirements?    Yes ¨    No x 

 
If so, attach a copy.
 

 
7.3
 
Are any of the chemicals used in your operations regulated under Proposition
65?    No

 
If so, describe the procedures followed to comply with these requirements.
 

 
7.4
 
Is your company subject to OSHA Hazard Communication Standard Requirements?

 
    Yes x    No ¨ 
 
If so, describe the procedures followed to comply with these requirements. See
attachment
 
8.
 
ANIMAL TESTING

 

 
8.1
 
Does your company bring or intend to bring live animals onto the premises for
research or development purposes?    Yes ¨    No x 

 
If so, describe the activity.
 

 
8.2
 
Does your company bring or intend to bring animal body parts or bodily fluids
onto the premises for research or development purposes?    Yes ¨    No x 

 
If so, describe the activity.
 
9.
 
ENFORCEMENT ACTIONS, COMPLAINTS

 

 
9.1
 
Has your company ever been subject to any agency enforcement actions,
administrative orders, lawsuits, or consent orders/decrees regarding
environmental compliance or health and safety?    Yes ¨    No x 

 
If so, describe the actions and any continuing obligations imposed as a result
of these actions.



3



--------------------------------------------------------------------------------

 

 
9.2
 
Has your company ever received any request for information, notice of violation
or demand letter, complaint, or inquiry regarding environmental compliance or
health and safety?    Yes ¨    No x 

 

 
9.3
 
Has an environmental audit ever been conducted which concerned operations or
activities on premises occupied by you?    Yes ¨    No x 

 

 
9.4
 
If you answered “yes” to any questions in this section, describe the
environmental action or complaint and any continuing compliance obligation
imposed as a result of the same.

 

 
By:
 
/s/    Christine Garvey        

--------------------------------------------------------------------------------

Name:
 
Christine Garvey
Title:
 
V.P.
Date:
 
3/27/00



4



--------------------------------------------------------------------------------

 
ATTACHMENT
 
The hazard communication standard is different from most OSHA standards. The
principle purpose is to require employers to inform employees of the hazards
associated with the use of chemicals in the workplace.
 
Scope
 
The Hazard Communication standard covers all potential workplace exposures
involving hazardous substances as defined by Federal, State and local
regulations.
 
Hazard Determination
 
Cisco Systems will not independently evaluate any of the hazardous substances
purchased from suppliers and/or manufacturers. Rely upon the evaluation
performed by the suppliers or by the manufacturers of the substances to satisfy
the requirements for hazard determination.
 
Container Labeling
 
No container or hazardous substances should be released for use unless the
container is correctly labeled and the label is legible.
 
All chemicals in bags, drums, barrels, boxes, cans, cylinders must be checked by
the receiving department to ensure the manufacturer’s label in intact, is
legible, and has not been damaged in any manner during shipment. Any containers
found to have damaged labels must be quarantined until a new label has been
installed.
 
The label must contain:
 

 
·
 
The chemical name of the contents

 
·
 
The appropriate hazard warnings

 
·
 
The name and address of the manufacturer, and any other information required.

 
All secondary containers shall be labeled. The information must include details
of all chemicals which are in the referenced container.
 
Material Safety Data Sheets (MSDS)
 
Each MSDS must contain the following information
 

 
·
 
Identify.    The data sheet must contain the name of the chemicals found on the
label. In addition, subject to deletion of legitimate trade secrets, it must
give the chemical and common name of the substance. If the substance is a
mixture and has not been tested as such, the data sheet must give the name of
each hazardous constituent.

 
·
 
Characteristics.    The data sheet must cite the physical and chemical
characteristics of the chemical, such as vapor pressure, flash point. Etc.

 
·
 
Physical Hazards.    Any potential for fire, explosion or reaction must be
included in the data sheet.

 
·
 
Health Hazards.    Signs and symptoms of exposure must be entered, as must all
medical conditions that are likely to be aggravated by exposure.

 



1



--------------------------------------------------------------------------------

EXHIBIT C
 
The following is hereby disclosed to Tenant:
 
(1)    The underlying real property of the Project had previously been used for
agricultural purposes. The use of pesticides, herbicides, and fertilizers on the
property is likely to have occurred, thereby increasing the potential for
adverse environmental impact due to overspray, spills, leaks, and other
releases. Pesticides have been detected in soil samples collected from other
areas of the greater McCarthy Ranch, although at levels below regulatory cleanup
criteria.
 
(2)    The subject property may in the past have been used to park and store
farm vehicles and equipment. The operation, maintenance and repair of those
items may have increased the potential for adverse environmental impacts due to
spills and leaks of petroleum hydrocarbons.





--------------------------------------------------------------------------------

 
EXHIBIT D
 
TENANT’S INSURANCE
 
The following standards for Tenant’s insurance shall be in effect at the
Building. Tenant agrees to obtain and present evidence to Landlord that it has
fully complied with the insurance requirements.
 
1.    Subject to Tenant’s self-insurance rights set forth in Paragraph 5 below,
Tenant shall, at its sole cost and expense, commencing on the date Tenant is
even access to the Premises for any purpose and during the entire Term, procure,
pay for and keep in full force and effect: (i) commercial general liability
insurance with respect to the Premises and the operations of or on behalf of
Tenant in, on or about the Premises, including but not limited to bodily injury,
owned and nonowned automobile, blanket contractual, independent contractors,
broad form property damage (with an exception to any pollution exclusion with
respect to damage arising out of heat, smoke or fumes from a hostile fire), fire
and water legal liability, products liability (if a product is sold from the
Premises), liquor law liability (if alcoholic beverages are sold, served or
consumed within the Premises), and severability of interest, which policy(ies)
shall be written on an “occurrence” basis and for not less than the amount set
forth in Item 13 of the Basic Lease Provisions, with a combined single limit
(with a $50,000 minimum limit on fire legal liability) per occurrence for bodily
injury, death, and property damage liability, and subject to one (1) increase
during the Term in an amount as Landlord may reasonably determine (but not to
exceed a requirement of $3,000,000.00 of liability coverage); (ii) workers’
compensation insurance coverage as required by law, together with employers’
liability insurance; (iii) insurance against fire, vandalism, malicious mischief
and such other additional perils as may be included in a standard “all risk”
form in general use in the county in which the Premises are situated, insuring
Tenant’s leasehold improvements; and (iv) loss of income/business
interruption/extra expense insurance in amounts satisfactory to cover at least
nine (9) months of loss of income from Tenant’s business in the Premises. In no
event shall the limits of any policy be considered as limiting the liability of
Tenant under this Lease.
 
2.    Except for those Hazardous Materials reasonably required to conduct
Tenant’s business in the Premises, in the event Landlord consents to Tenant’s
use, generation or storage of Hazardous Materials on, under or about the
Premises pursuant to Section 5.3 of this Lease. Landlord shall have the
continuing right to require Tenant, at Tenant’s sole cost and expense (provided
the same is available for purchase upon commercially reasonable terms), to
purchase insurance approved by Landlord (which approval shall not be
unreasonably withheld), with coverage not less than One Million Dollars
($1,000,000.00), insuring (i) any Hazardous Materials shall be removed from the
Premises, (ii) the Premises shall be restored to a clean, healthy, safe and
sanitary condition, and (iii) any liability of Tenant, Landlord and Landlord’s
officers, directors, shareholders, agents, employees and representatives,
arising from such Hazardous Materials.
 
3.    All policies of insurance required to be carried by Tenant pursuant to
this Exhibit D shall be written by responsible insurance companies authorized to
do business in the State of California and with a Best’s rating of not less than
“A-VII”. Any insurance required of Tenant may be furnished by Tenant under any
blanket policy carried by it or under a separate policy. A certificate of
insurance evidencing the applicable coverages of insurance required by this
EXHIBIT D (except for the rental abatement insurance required hereby) shall be
delivered to Landlord prior to the date Tenant is given the right of possession
of the Premises. Proper evidence of the renewal of any insurance coverage shall
also be delivered to Landlord within ten (10) days after renewal of the
coverage.
 
4.    Coverage provided by Tenant shall be primary and any coverage carried by
Landlord shall be noncontributory except as to workers’ compensation insurance.
Landlord, the Additional Insureds in Item 1l of the Basic Lease Provisions and
any lender(s) of the Project designated by Landlord shall be named as an
additional insured to the extent their interests may appear for general
liability only. Insurer shall provide Landlord thirty (30) days prior written
notice prior to cancellation or nonrenewal of coverage as provided for in the
policy unless Tenant has arranged for replacement coverage with an alterative
insurer meeting the rating requirements of Paragraph 3 of this Exhibit D with no
material change in coverage and no lapse in time of coverage. A waiver of
subrogation in favor of Landlord and the Additional Insureds shall be obtained
by Tenant with respect to the insurance described in clauses (ii), (iii) and
(iv) under Paragraph 1 above.
 
5.    Notwithstanding the foregoing provisions of this EXHIBIT D, Tenant shall
have the right to self-insure with respect to the insurance required pursuant to
this EXHIBIT D as long as (i) Tenant is a publicly-traded corporation whose
stock is listed on a nationally recognized exchange or NASDAQ, (ii) Tenant
maintains a net worth of at least One Hundred Million Dollars ($100,000,000.00)
according to its most recently audited financial statements and (iii) Tenant
governs and manages its self-insurance program in a manner consistent with
programs managed by prudent businesses whose stock is publicly traded. Upon
request, Tenant shall provide Landlord reasonably satisfactory evidence of
Tenant’s satisfaction of the conditions set forth above.



1



--------------------------------------------------------------------------------

 
EXHIBIT E
 
RULES AND REGULATIONS
 
This Exhibit sets forth the rules and regulations governing Tenant’s use of the
Premises leased to Tenant pursuant to the terms, covenants and conditions of the
Lease to which this Exhibit is attached and therein made part thereof. In the
event of any conflict or inconsistency between this Exhibit and the Lease, the
Lease shall control.
 
1.    Tenant shall not place anything or allow anything to be placed near the
glass of any window, door, partition or wall which may appear unsightly from
outside the Premises.
 
2.    The walls, walkways, sidewalks, entrance passages, courts and vestibules
shall not be obstructed or used for any purpose other than ingress and egress of
pedestrian travel to and from the Premises, and shall not be used for loitering
or gathering, or to display, store or place any merchandise, equipment or
devices, or for any other purpose. The walkways, entrance passageways, courts,
vestibules and roof are not for the use of the general public and Landlord shall
in all cases retain the right to control and prevent access thereto by all
persons whose presence in the judgment of the Landlord shall be prejudicial to
the safety, character, reputation and interests of the Building and its tenants,
provided that nothing herein contained shall be construed to prevent such access
to persons with whom Tenant normally deals in the ordinary course of Tenant’s
business unless such persons are engaged in illegal activities. No tenant or
employee or invitee of any tenant shall be permitted upon the roof of the
Building.
 
3.    No awnings or other projection shall be attached to the outside walls of
the Building. No security bars or gates, curtains, blinds, shades or screens
shall be attached to or hung in, or used in connection with, any window or door
of the Premises without the prior written consent of Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the express written consent of Landlord.
 
4.    Except for the ordinary hanging of pictures, signs, white boards and other
items of decoration not visible from the exterior of the Premises, Tenant shall
not mark, nail, paint, drill into, or in any way deface any part of the Premises
or the Building. Tenant shall not lay linoleum, tile, carpet or other similar
floor covering so that the same shall be affixed to the floor of the Premises in
any manner except as approved by Landlord in writing. The expense of repairing
any damage resulting from a violation of this rule or removal of any floor
covering shall be borne by Tenant.
 
5.    The toilet rooms, urinals, wash bowls and other plumbing apparatus shall
not be used for any purpose other than that for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown therein. The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the tenant who, or whose employees or invitees, caused it.
 
6.    Landlord shall direct electricians as to the manner and location of any
future telephone wiring. No boring or cutting for wires will be allowed without
the prior consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. The locations of the telephones, call boxes and other
office equipment affixed to the Premises shall be subject to the prior written
approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed.
 
7.    The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises. No exterior storage shall be allowed at any time without the prior
written approval of Landlord. The Premises shall not be used for washing clothes
without the prior written consent of Landlord, or for lodging or sleeping or for
any illegal purposes.
 
8.    Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of this or neighboring buildings
or premises or those having business with them, whether by the use of any
musical instrument, radio, phonograph, noise, or otherwise. Tenant shall not
use, keep or permit to be used, or kept, any foul or obnoxious gas or substance
in the Premises or permit or suffer the Premises to be used or occupied in any
manner offensive or objectionable to Landlord or other occupants of this or
neighboring buildings or premises by reason of any odors, fumes or gases.
 
9.    No animals shall be permitted at any time within the Premises except for
animals assisting the disabled.
 
10.    Tenant shall not use the name of the Building or the Project in
connection with or in promoting or advertising the business of Tenant, except as
Tenant’s address, without the written consent of Landlord. Landlord shall have
the right to prohibit any advertising by any Tenant which, in Landlord’s
reasonable opinion, tends to impair the reputation of the Project or its
desirability for its intended uses, and upon written notice from Landlord any
Tenant shall refrain from or discontinue such advertising.
 
11.    Canvassing, soliciting, peddling, parading, picketing, demonstrating or
otherwise engaging in any conduct that unreasonably impairs the value or use of
the Premises or the Project are prohibited and each Tenant shall cooperate to
prevent the same.
 
12.    No air conditioning unit or other similar apparatus shall be installed or
used by any Tenant without the prior -written consent of Landlord not
unreasonably withheld.



1



--------------------------------------------------------------------------------

 
13.    Except as permitted under the Lease, no aerial antenna shall be erected
on the roof or exterior walls of the Premises, or on the grounds, without in
each instance, the prior written consent of Landlord not to be unreasonably
withheld. Any aerial or antenna so installed without such written consent shall
be subject to removal by Landlord at any time without prior notice at the
expense of the Tenant, and Tenant shall upon Landlord’s demand pay a removal fee
to Landlord of not less than $200.00.
 
14.    The entire Premises, including vestibules, entrances, doors, fixtures,
windows and plate glass, shall at all times be maintained in a safe, neat and
clean condition by Tenant. All trash, refuse and waste materials shall be
regularly removed from the Premises by Tenant and placed in the containers at
the locations designated by Landlord for refuse collection. All cardboard boxes
must be “broken down” prior to being placed in the trash container. All
styrofoam chips must be bagged or otherwise contained prior to placement in the
trash container, so as not to constitute a nuisance. Pallets may not be disposed
of in the trash container or enclosures. The burning of trash, refuse or waste
materials is prohibited.
 
15.    Tenant shall use at Tenant’s cost such pest extermination contractor as
Landlord may direct and at such intervals as Landlord may reasonably require.
 
16.    No person shall enter or remain within the Project while intoxicated or
under the influence of liquor or drugs. Landlord shall have the right to exclude
or expel from the Project any person who, in the absolute discretion of
Landlord, is under the influence of liquor or drugs.
 
Landlord reserves the right to reasonably amend or supplement the foregoing
Rules and Regulations and to adopt and promulgate additional rules and
regulations applicable to the Premises provided such amendments, supplements and
additional rules and regulations, if any, do not unreasonably interfere with
Tenant’s use and enjoyment of the Premises and are enforced on a
nondiscriminatory basis. Notice of such rules and regulations and amendments and
supplements thereto, if any, shall be given to the Tenant.



2



--------------------------------------------------------------------------------

 
EXHIBIT F
 
McCarthy Center
Tenant Sign Criteria
 
 
 
Tenant Program
 
January 2000





--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria



Table of Contents
 
Introduction
  
1
      
Objective
  
1
      
Sign Review Process
  
1
      
Required Submittals
  
1
      
Non-Conforming Signs
  
2
      
Prohibited Signs
  
3
      
General Provisions and Construction Requirements
  
3
      
Design Guidelines
  
5
      
Sign Type Criteria
  
6
      
Exhibits:
           
Sign Location Plan
  
9
      
Primary Business Identification Signs:
  
9
Single-Tenant Buildings
  
9
      
Primary Business Identification Signs:
  
11
Multi-Tenant Buildings
  
11
      
Secondary Business Identification Signs:
  
13
Single-or Multi-Tenant Buildings
  
13
      
Building/Business Identification Monument Signs:
  
15
Single or Multi-Tenant Buildings
  
15
      
Building Entrance Information Signs:
  
16
Single-Tenant Buildings
  
16





--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria



 
1.    Introduction
 
McCarthy Center is a 67.8 acre multi-building office development located
adjacent to Interstate 880 in the City of Milpitas, California. Because signs
are an important element contributing to the identity and quality of the
project, this criteria has been designed to establish a unified and consistent
display of all business identification signage within the project.
 
2.    Objective
 
The objective of the Sign Criteria is to provide design standards and
specifications that assure consistency in quality, placement, size, color and
method of illumination. All tenant signs shall be designed, fabricated and
installed to be compatible with the project architecture and contribute to the
overall character and aesthetic level of the project.
 
3.    Sign Review Process
 
This Sign Criteria applies to all business identification signage within
McCarthy Center. All tenant business identification signage within McCarthy
Center shall comply with the appropriate sections of this Criteria. Tenant or
Tenant’s sign contractor should provide a complete sign proposal to the Landlord
or Landlord’s Representative for review. All tenant signage shall be subject to
the Landlord’s prior written approval as provided in this criteria. Upon
approval, all signs will require a sign permit from the City of Milpitas.
 
The Tenant and/or Tenant’s sign contractor shall, prior to preparation of shop
drawings and specifications:
 

 
A.
 
Review all architectural, structural and electrical documents as they relate to
building walls at the proposed location of signage.

 

 
B.
 
Visit the project site to become familiar with as-built conditions including
provisions for accessibility to sign’s installation and to verify all
dimensions.

 
4.    Required Submittals
 
There is a formal process for the review and approval of tenant business
identification signs at McCarthy Center. All such signs shall be reviewed for
conformance with this criteria. Approval or disapproval of sign submittals shall
remain the sole right of the Landlord or Landlord’s representative. If
submittals are disapproved, the Tenant must resubmit revised plans until
Landlord’s approval is obtained.
 

 
A.
 
The Landlord’s approval shall be based on the following criteria:

 

 
1.
 
Design, fabrication, color, method of illumination and placement on building
fascia and/or monument sign.

 

 
2.
 
Proposed signage shall be in harmony with adjacent signage conditions and
overall character of McCarthy Center.



1



--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria



 
B.
 
Prior to sign fabrication, Tenant shall submit for Owner approval three (3)
complete sets of detailed sign design and shop drawings. Sign drawings are to be
prepared by a reputable, stated licensed sign contractor. All sign designs
submitted for Landlord approval must conform to the requirement of the City of
Milpitas. Submittals shall include:

 

 
1.
 
Fully dimensioned and scaled shop drawings at 1/2” = 1’- 0” scale, specifying
exact dimensions, copy layouts, typestyles, materials, colors, means of
attachment, method of illumination, electrical specifications and other details
of construction.

 

 
2.
 
Elevation of building at minimum 1/4” = 1’- 0” scale illustrating the proposed
sign design, location including all dimensions as they relate to the building
and/or monument sign elevation.

 

 
3.
 
Section through letter and/or sign panel at 1/2” = 1’- 0” scale showing the
dimensioned projection of the letter.

 

 
4.
 
Sample board showing colors and materials including building or monument fascia,
letter returns and other sign details.

 

 
C.
 
A full set of final plans must be approved and stamped by the Landlord prior to
permit application or sign fabrication. Following Landlord’s approval of
proposed signage, Tenant or Tenant’s sign contractor must submit to the City of
Milpitas applications for all permits for fabrication and installation of
signage.

 

 
D.
 
Fabrication and installation of signs shall be performed in accordance with the
standards and specifications outlined in this criteria and in the final approved
plans and shop drawings. Any work deemed unacceptable shall be rejected and
shall be corrected or modified at the Tenant’s expense as required by the
Landlord.

 

 
E.
 
No signs may be added to, changed, or altered without review and approval by the
Landlord and the City of Milpitas.

 

 
F.
 
Landlord, at his sole discretion, has the right to allocate sign locations and
square footage allowances within the center, subject to the approval of the City
of Milpitas.

 
5.    Non-Conforming Signs
 
Landlord may, at its sole discretion and at Tenant’s expense, correct, replace
or remove any sign that is installed without written approval and/or that is
deemed not to be in conformance with approved signage submittals.



2



--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria



 
6.    Prohibited Signs
 
The following signs shall be prohibited:
 

 
A.
 
Exposed neon.

 

 
B.
 
Advertising devices such as banners, flags, attraction boards and posters.

 

 
C.
 
Hand lettered/painted signs.

 

 
D.
 
Window signs except where specifically approved by Landlord.

 

 
E.
 
Luminous-vacuum formed type plastic letters or symbols.

 

 
F.
 
Signs with “trim cap” retainers.

 

 
G.
 
Animated or moving sign components.

 

 
H.
 
Neon signs visible through windows.

 

 
I.
 
Roof mounted signs.

 

 
J.
 
Signs on background panels mounted to building.

 

 
K.
 
Signs identifying secondary business except where specifically approved by
Landlord.

 

 
L.
 
All types of building mounted sign cabinets (acrylic faced sign cabinets with
applied text and illuminated backgrounds or other signs where text is contained
within a cabinet).

 

 
M.
 
Stickers, decals or paper signs hung on or behind or affixed to windows.

 
7.    General Provisions and Construction Requirements
 

 
A.
 
Notwithstanding the maximum square footages specified for copy area allowances,
signs and typography in all cases shall appear balanced and in scale within the
context of the sign space and the building as a whole. All signs shall fit
comfortably into designated architectural spaces, leaving sufficient margins and
negative space on all sides. Thickness, height and color of sign lettering shall
be visually balanced and in proportion to other signs on the building.

 

 
B.
 
Dimensional letters and plaques shall be affixed without visible means of
attachment, unless attachments make an intentional design statement.

 

 
C.
 
All sign fabrication work shall be of excellent quality. All logo images and
typestyles shall be accurately reproduced. Lettering that approximates
typestyles shall not be acceptable. Landlord reserves the right to reject any
fabrication work deemed to be below standard.



3



--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria



 
D.
 
Signs must be made of durable rust-inhibited materials that are appropriate and
complimentary to the building.

 

 
E.
 
Paint on non-ferrous materials shall be Matthews Acrylic Polyurethane (or equal)
over self etching primer.

 

 
F.
 
All ferrous and non-ferrous metals shall be separated with non-conducive gaskets
to prevent electrolysis. In addition to gaskets, stainless steel fasteners shall
be used to secure ferrous to non-ferrous metals.

 

 
G.
 
Threaded rods or anchor bolts shall be used to mount sign letters which are
spaced out from background panel. Angle clips attached to letter sides will not
be permitted.

 

 
H.
 
Paint colors and finishes must be reviewed and approved by Landlord. Color
coatings shall exactly match the colors specified on the approved plans.

 

 
I.
 
Joining of materials (e.g. seams) shall be finished in such a way to be
unnoticeable. Visible welds shall be ground smooth and finished with autobody
filler. Rivets, screws and other fasteners that extend to visible surfaces shall
be flush, filled and finished so as to be unnoticeable.

 

 
J.
 
Finished surfaces of metal shall be free from oil canning and warping. All sign
finishes shall be free of dust, orange peel, drips and runs, and shall have a
uniform surface conforming to the highest standards of the industry.

 

 
K.
 
Halo lit channel letters shall be pinned a minimum of 2” off building wall.
Return depth shall be a minimum of 2-1/4”. Double tube neon shall be used where
width of letter stroke exceeds 2-1/4”.

 

 
L.
 
All lighting must match the exact specifications of the approved working
drawings.

 

 
M.
 
Brightness of illuminated signs shall be controlled by Landlord. Surface
brightness of all illuminated materials shall be consistent in all letters and
components of the sign. Dimmer control units shall be included in all signage
lighting installations.

 

 
N.
 
All conduit, raceways, crossovers, writing ballast boxes, transformers, and
other equipment necessary for sign connection shall be concealed. All bolts,
fastenings and clips shall consist of enameling iron with porcelain enamel
finish; stainless steel, anodized aluminum, brass or bronze; or carbon-bearing
steel with painted finish. No black iron materials will be allowed.



4



--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria



 

 
O.
 
Underwriter’s Laboratory-approved labels shall be affixed to all electrical
fixtures. Fabrication and installation of electrical signs shall comply with all
national and local building and electrical codes.

 

 
P.
 
Penetrations into building wall, where required, shall be trade waterproof.

 

 
Q.
 
Location of all openings for conduit sleeves and support in building walls shall
be indicated by sign contractor on the Shop Drawings submitted to Landlord. The
sign contractor shall install same in accordance with the approved Shop
Drawings.

 

 
R.
 
In no case shall any manufacturer’s label be visible from the street or parking
lots from normal angles.

 

 
S.
 
Coordination with building structural support and necessary modifications shall
be the responsibility of the Tenant and/or Tenant’s sign contractor.

 
8.    Design Guidelines
 
The following guidelines are intended to help guide each Tenant and/or Tenant’s
sign contractor in the design of high quality, sophisticated signage that is
compatible with the quality level and architectural character of McCarthy
Center.
 

 
A.
 
General Sign Design Criteria

 

 
1.
 
No advertising is permitted on any sign.

 

 
2.
 
Signs shall consist of individual halo lit letters only. Registered
trademark/symbols may be contained within a cabinet, but can be halo lit only.

 

 
3.
 
Copy color should contrast with building color at sign location.

 

 
4.
 
Sign copy and symbols may not be located closer than one half copy or symbol
height to any building edge and must be centered vertically on sign fascia.

 

 
5.
 
Maximum sign and symbol height for primary wall signs is 36 inches.

 

 
6.
 
Maximum sign and symbol height for secondary wall signs is 18 inches.

 

 
7.
 
Letters should be applied in a manner that avoids shadow distortions.

 

 
8.
 
Primary and secondary business identification wall-mounted signs may be
illuminated.



5



--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria



 
9.
 
Tenants may display their corporate symbols and/or logotypes provided that said
images are architecturally compatible and approved by the Landlord. All type
shall be arranged in a single line within designated sign areas. If a symbol and
logotype combination is used, the symbol shall be centered horizontally to the
logotype. The symbol or logotype shall not be combined with any type of support
or secondary copy. Where an accepted corporate identity is composed of more than
one line of copy, an exception may be trade subject to conditions at the sign’s
location and Landlord’s approval.

 

 
10.
 
Color of building mounted signs shall be selected by Tenant subject to
Landlord’s approval.

 
B.
 
Sign Maintenance

 

 
1.
 
Tenants shall be responsible for the maintenance of their signs. Paint finishes,
attachment and illumination shall be kept in good repair.

 

 
2.
 
The Landlord may at its sole discretion and Tenant’s expense bring any sign
determined to be unsatisfactorily maintained into an acceptable state of repair.

 
9.    Sign Criteria
 
Only those sign types outlined herein will be allowed unless specifically
approved in writing by the Landlord and the City of Milpitas. Signage shall
conform to the criteria specific to each sign type as well as to any general
guidelines and provisions for sign treatments, colors and lighting outlined in
this criteria.
 
See Exhibits A-2 thru A-6 as applicable for specific sign types.
 
A.
 
Building Mounted Signs

 
Permanent wall-mounted signs are mounted on building fascias for the purpose of
identifying businesses occupying a building. The signs are limited to the
following:
 

 
1.
 
Primary business identification signs, single-tenant buildings.

 

 
2.
 
Primary business identification signs, multi-tenant buildings.

 

 
3.
 
Secondary business identification signs, single- or multi-tenant buildings.



6



--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria



 
4.
 
Building Address Signs

 
Project standard address numerals for all buildings will appear at locations
determined by Landlord. The size, material and color of the numerals will be
determined by Landlord and will comply with Fire Dept. requirements.
 
No other permanent business identification wall-mounted signs are permitted.
 
B.
 
Ground Mounted Signs

 

 
1.
 
On-site Building/Tenant Identification Monument Signs

 
One permanent ground mounted monument sign will be located adjacent to the
primary entry to each building. The sign will display the address of the
building and have space for up to four (4) tenant names. The format, materials,
colors and method of illumination will be established by the Landlord. The signs
will be standard throughout the project.
 
Tenant names will not be permitted to appear on any other ground mounted signs
within the project boundaries.
 
See Exhibit A-5 for details.
 

 
2.
 
On-site Advisory Signs

 
Directional signs displaying building addresses will be located along major
internal drive aisles. The signs may not be used for surrogate tenant
identification.
 

 
3.
 
On-site Regulatory Signs

 
Project standard traffic control, notice of accessibility and other regulatory
signage will be located at off-street entries and along drive aisles as
required.
 



7



--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria
 
Exhibit A-1



 
[DIAGRAM]
 



8



--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria
 
Exhibit A-2



 
Primary Business Identification Signs
Single-Tenant Buildings
 
Purpose:
  
To identify the only occupant of a single-tenant building.
Location:
  
At the parapet level of the building on designated elevations. (Refer to Exhibit
A-1.)
Sign Copy:
  
Limited to the name of business only. Subtitles and other copy are not allowed.
Acceptable formats include:
1.    Logotype only
2.    Logotype and symbol
3.    Symbol only
Copy shall appear in a single line.
Maximum
Number:
  
One (1) primary business identification sign is permitted per building
elevation, one (1) per building corner, and a maximum of two (2) per building.
Maximum
Size:
  
Signs may be located no closer than one half the letter or symbol height to any
building edge. Maximum sign and symbol height is 36 inches. Maximum sign length
is 20 times letter height. Refer to partial elevations on page 10 for details.
Type Face:
  
Corporate logotype with Landlord approval.
Color:
  
Tenant’s corporate color(s) subject to Landlord’s approval.
Sign Material:
  
Individual metal fabricated reverse channel letters and/or symbol only. No
continuous cabinet or “can” sign forms are permitted. Exceptions for continuous
sign forms may be granted for registered trademarks.
Method of
Illumination:
  
Halo illumination with project standard white neon.



9



--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria
 
Exhibit A-2 (continued)



[DIAGRAM]
 
 
 
 
[DIAGRAM]
 
 



10



--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria
 
Exhibit A-3



 
Primary Business Identification Signs
Multi-Tenant Buildings
 
Purpose:
  
To identify the designated occupant of a multi-tenant building.
Location:
  
At the parapet level of the building on designated elevations. (Refer to Exhibit
A-1.)
Sign Copy:
  
Limited to the name of business only. Subtitles and other copy are not allowed.
Acceptable formats include:
1.    Logotype only
2.    Logotype and symbol
3.    Symbol only
Copy shall appear in a single line.
Maximum
Number:
  
One (1) primary business identification sign is permitted per building
elevation, one (1) per building corner, and a maximum of four (4) per building.
Maximum
Size:
  
Signs may be located no closer that one half the letter or symbol height to any
building edge. Maximum sign and symbol height is 36 inches. Maximum sign length
is 20 times letter height. Refer to partial elevations on page 12 for details.
Type Face:
  
Corporate logotype with Landlord approval.
Color:
  
Tenant’s corporate color(s) subject to Landlord’s approval.
Sign Material:
  
Individual metal fabricated reverse channel letters and/or symbol only. No
continuous cabinet or “can” sign forms are permitted. Exceptions for continuous
sign forms may be granted for registered trademarks.
Method of
Illumination:
  
Halo illumination with project standard white neon.



11



--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria
 
Exhibit A-3 (continued)



 
[DIAGRAM]
 
 
 
 
[DIAGRAM]
 
 



12



--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria
 
Exhibit A-4



 
Secondary Business Identification Signs
Single- or Multi-Tenant Buildings
 
Purpose:
  
To identify the designated occupants of a building.
Location:
  
At the first floor (eyebrow) level of the building on designated elevations.
(Refer to Exhibit A-1.)
Sign Copy:
  
Limited to the name of business only. Subtitles and other copy are not allowed.
Copy shall appear in a single line.
Maximum
Number:
  
Maximum of two (2) signs are permitted per designated building elevation (either
two secondary business signs or one primary and one secondary business sign).
Maximum
Size:
  
Signs may be located no closer than one half the letter or symbol height to any
building edge. Maximum sign and symbol height is 18 inches. Maximum sign length
is 16 feet. Refer to partial elevations on page 14 for details.
Type Face:
  
Project standard typeface only.
Color:
  
Project standard color only.
Sign Material:
  
Individual metal fabricated reverse channel letters.
Method of
Illumination:
  
Halo illumination with project standard white neon.



13



--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria
 
Exhibit A-4 (continued)



 
[DIAGRAM]
 
 
 
 
[DIAGRAM]
 
 



14



--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria
 
Exhibit A-5



Project Standard Building/Business Identification Monument Signs
Single- or Multi-Tenant Buildings
 
Purpose:
  
To identify the building address and the business identification of occupants in
the building.
Location:
  
Adjacent to primary entries to buildings. (Refer to Exhibit A-1.)
Sign Copy:
  
The sign will display project standard building address numerals and up to four
(4) business identification signs.
Maximum
Number:
  
One (1) sign per building.
Maximum
Size:
  
Business identification signs must be contained within changeable panel(s) as
specified by Landlord. Refer to sign elevation below for details.
Type Face:
  
Single tenant building—corporate logotype and/or symbol with Landlord approval.
    
Multi-tenant building—project standard typestyle. Corporate logotypes or symbols
are not allowed.
Sign Material/Color:
  
Project standard materials and colors as specified by Landlord.
Method of
Illumination:
  
Internally illuminated building address and non-illuminated business
identification sign panel(s).

 
 
[DIAGRAM]
 
 



15



--------------------------------------------------------------------------------



McCarthy Center Tenant Sign Criteria
 
Exhibit A-6



 
Building Entrance Information Signs
Single-Tenant Buildings
 
Purpose:
  
To provide business name, hours of operation, emergency information and other
required notices. Sign is not to be used for advertising purposes.
Location:
  
Applied to entrance door glazing.
Sign Copy:
  
Business name, hours or operation, emergency information or other required
notices.
Maximum
Number:
  
One (1) sign per entry.
Maximum:
  
Signs may be located no closer than two (2) inches from any door frame (right
and left margins). Maximum sign area is 2.25 square feet.
Maximum sign height is 24 inches.
Maximum sign width is 24 inches.
Maximum letter height is 2 inches.
Maximum symbol height is 4 inches.
Type Face:
  
Corporate logotype and/or symbol with Landlord approval.
Sign Color:
  
White
Sign Material:
  
Limited to die-cut vinyl applied to glass area of door. Illuminated signs,
advertising signs, help wanted signs, notices, hand painted signs and other
temporary signs are not allowed.

 



16



--------------------------------------------------------------------------------

 
EXHIBIT X
 
WORK LETTER
 
I.    TENANT IMPROVEMENTS
 


 
The Tenant Improvement work (“Tenant Improvements”) shall consist of any work,
including work in place as of the date hereof but exclusive of the “Building
Shell Work” described below, required to complete the Premises pursuant to
approved plans and specifications. Tenant shall employ its own architect and
general contractor in constructing the Tenant Improvements. The general
contractor shall be selected by Tenant, subject to the reasonable prior written
approval of Landlord; provided that Landlord hereby preapproves Devcon
Construction should Tenant elect to utilize such firm. The work shall be
undertaken and prosecuted in accordance with the following requirements:
 

 
A.
 
Following approval by Tenant, the space plans, construction drawings and
specifications for all improvements and finishes, together with any changes
thereto, shall be submitted to Landlord (with samples as required) for review
and approval by Landlord and its architect for the Project. Unless otherwise
agreed in writing by Landlord, the drawings and specifications prepared by
Tenant shall be consistent with the Building Core Outline Specifications and the
Tenant Improvement Outline Specifications set forth in the McCarthy Center
Outline Specifications attached hereto as Exhibit X-1. In lieu of disapproving
an item that does not conform to those Outline Specifications, Landlord may
approve same on the condition that Tenant pay to Landlord, prior to the start of
construction and in addition to all sums otherwise due hereunder, an amount
equal to the cost, as reasonably estimated by Landlord, of removing and
replacing the item upon the expiration or termination of the Lease. Should
Landlord approve work that would necessitate any ancillary modification to
Landlord’s Shell Building Work, then except to the extent of any remaining
balance of the “Landlord’s Contribution” as described below, Tenant shall, in
addition to its other obligations herein, promptly fund the cost thereof to
Landlord.

 

 
B.
 
All construction drawings prepared by Tenant’s architect shall follow Landlord’s
CAD standards, which standards shall be provided to Tenant or its architect upon
request.

 

 
C.
 
Landlord shall, subject to the foregoing, approve or disapprove any submittal of
plans or specifications by Tenant within ten (10) days following receipt thereof
by Landlord.

 

 
D.
 
The electrical, mechanical, plumbing and fire/life safety engineers and
subcontractors utilized by Tenant shall be subject to Landlord’s reasonable
prior approval. Landlord shall approve or disapprove any engineer or
subcontractor within three (3) business days following Landlord’s receipt of the
identity of such engineer or subcontractor.

 

 
E.
 
Tenant shall deliver to Landlord a copy of the final application for permit and
issued permit for the construction work.

 

 
F.
 
Tenant’s general contractor and each of its subcontractors shall comply with any
commercially reasonable requirements which Landlord generally imposes on third
party contractors, including without limitation insurance coverage requirements
and the obligation to furnish appropriate certificates of insurance to Landlord
prior to commencement of construction.

 

 
G.
 
A construction schedule shall be provided to Landlord prior to commencement of
the construction work, and weekly updates shall be supplied during the progress
of the work. To the extent feasible and provided that it does not delay
completion of the Tenant Improvements, such construction schedule shall stage
the work in a manner that does not unreasonably interfere with the completion of
the Shell Building Work by Landlord.

 

 
H.
 
Tenant shall give Landlord ten (10) days prior written notice of the
commencement of construction so that Landlord may cause an appropriate notice of
non-responsibility to be posted.

 

 
I.
 
Tenant and its general contractor shall conduct weekly job meetings which
Landlord’s construction manager for the Project may attend.

 

 
J.
 
Upon completion of the work, Tenant shall cause to be provided to Landlord (i)
as-built drawings of the Premises signed by Tenant’s architect, (ii) CAD files
of the improved space compatible with Landlord’s CAD standards, (iii) a final
punchlist signed by Tenant, (iv) final and unconditional lien waivers from all
contractors and subcontractors, (v) a duly recorded Notice of Completion of the
improvement work, and (vi) a certificate of occupancy for the Premises
(collectively, the “Close-out Package”). Should Tenant fail to provide complete
CAD files compatible with Landlord’s standards as required herein, Landlord may
cause its architect to prepare same and the cost thereof shall be reimbursed to
Landlord by Tenant within ten (10) days of invoice therefor.

 





1



--------------------------------------------------------------------------------

 

 
K.
 
The work shall be prosecuted at all times in accordance with all state, federal
and local laws, regulations and ordinances, including without limitation all
OSHA and other safety laws.

 

 
L.
 
All of the provisions of this Lease shall apply to any activity of Tenant, its
agents and contractors, in the Premises prior to the Commencement Date, except
for the obligation of Tenant to pay rent.

 
Landlord shall not be liable in any way for any injury, loss or damage which may
occur to any work performed by Tenant, nor shall Landlord be responsible for
repairing any defective condition with respect to the Tenant Improvements unless
caused by a defect or problem associated with the Shell Building Work. In no
event shall Tenant’s failure to complete the Tenant Improvements for any Phase
extend the Commencement Date of such Phase unless Tenant is unable to complete
those Tenant Improvements on or before the Commencement Date for such Phase due
to (1) Landlord’s failure to complete any action item which is Landlord’s
responsibility on or before the time specified in this Work Letter; (2) any
changes to the Tenant Improvement plans and specifications requested by Landlord
or Landlord’s agents, employees or contractors after Landlord’s approval
thereof; or (3) any other negligent or wrongful action or inaction by Landlord
or its agents that delays the substantial completion of the Tenant Improvements
(each a “Landlord Delay”). Each day that constitutes a Landlord Delay shall
postpone the Commencement Date with respect to the Phase that is delayed by one
(1) day unless Tenant sooner takes occupancy of that Phase.
 
II.
 
COST OF THE WORK

 

 
A.
 
Landlord shall provide to Tenant a tenant improvement allowance for the
construction of each Phase of the Premises in the amount of Twenty-Four Dollars
($24.00) per square foot of such Phase (the “Landlord’s Contribution”), with any
excess cost to be borne solely by Tenant. The Landlord’s Contribution shall also
be utilized to fund space planning and other architectural costs (including the
reasonable cost charged by Landlord’s architect to review Tenant’s drawings and
CAD files), construction costs and plan check and permit fees. However, Landlord
shall be solely responsible for any fees, costs and expenses associated with
Landlord’s construction manager, and such costs shall not be deducted from the
Landlord’s Contribution. If the actual cost of completion of the Tenant
Improvements is less than the maximum amount provided for the Landlord’s
Contribution, such savings shall inure to the benefit of Landlord and Tenant
shall not be entitled to any credit or payment.

 

 
B.
 
Landlord shall fund the Landlord’s Contribution for each Phase (less deductions
for the above-described charges of Landlord’s architect) in installments as and
when costs are incurred and a payment request therefor is submitted by Tenant,
which payment requests shall be submitted not more frequently than once per
month. Each payment request shall include a copy of all supporting invoices,
lien waivers (in the form prescribed by the California Civil Code), and
pertinent back-up. Landlord shall fund the payment request within thirty (30)
days following receipt of the application and supporting materials; provided
that a ten percent (10%) retention shall be held on payments to Tenant until
Landlord receives the complete Close-out Package for the applicable Phase. The
remaining balance of the Landlord’s Contribution for such Phase shall be funded
when Landlord receives the complete Close-out Package.

 
III.
 
BUILDING SHELL WORK

 
Landlord shall be responsible, at its sole expense and not as part of the
Landlord’s Contribution, for the completion of the construction of the shell
building work described in the Shell Building Outline Specifications (pages 1
through 3) of the McCarthy Center Outline Specifications attached hereto as
Exhibit X-1 (the “Shell Building Work”).
 



2



--------------------------------------------------------------------------------

EXHIBIT X-1
 

--------------------------------------------------------------------------------

 
Mc CARTHY CENTER
 
MILPITAS, CALIFORNIA

--------------------------------------------------------------------------------

 
Outline Specifications
 
THE IRVINE COMPANY
01/11/00



--------------------------------------------------------------------------------



McCarthy Center
Milpitas, CALIFORNIA



SHELL BUILDING OUTLINE SPECIFICATIONS
 
NOTE: All shell building improvements to be provided by Landlord during the
shell improvement phase unless noted otherwise.
 
STANDARD SITE:
DESIGN

 
In accordance with site planning and design criteria of City of Milpitas
Off-Street Parking Guidelines.

 

 
CONSTRUCTION

 
Asphalt with concrete curbs, concrete curb and gutter wherever storm water will
collect and flow adjacent to curb.

 

 
ELECTRICAL SERVICE

 
277/480 Volt, three phase, four wire service.

 

 
PARKING LOT LIGHTING

 
High pressure sodium, pole top, minimum lighting levels per city standards.

 

 
PEDESTRIAN LIGHTING

 
Tree uplighting and low level fixtures, minimum lighting levels per city
security ordinance.

 

 
PEOPLE SPACES

 
Conduit will be provided to allow for power, phone / internet connection.

 

 
LOADING POSITIONS

 
A variety of potential loading facilities and locations are provided for tenant
usage.

 
(NOTE: Loading facilities to be provided by the tenant during the Tenant
Improvement phase.)

 
STANDARD BUILDING SKIN:
VISION AREAS

 
All elevations. Solar Blue-Green Reflective glass in aluminum mullion system
with Kynar finish.

 

 
WALL PANELS

 
Site Cast Tilt-up Concrete. 7-1/2” to 10-1/2” thick panels with integral
reveals, painted finish.

 

 
ENTRY PANELS

 
Site cast, tilt-up 2’-0” thick painted concrete panels.

 

 
ENTRY CANOPIES

 
Steel perimeter frame with gable translucent canopy infill.

 

 
ENTRANCE WINDOW-WALLS

 
Glass: 1/4” tinted glass, narrow stile entrance doors, concealed overhead
closers.

 

 
MECHANICAL SCREEN

 
Painted horizontal fluted metal panels with angle bracing for support.

 
STANDARD STRUCTURAL SYSTEM:
ON GRADE FLOOR SYSTEM

 
5” thick concrete with #3 reinforcing bars at 18” o.c. each way over 2” of sand
with over 10 mil visqueen vapor barrier over 4” crushed rock. Minimum 20’ x 30’
column spacing at ground floor.

 

 
ELEVATED FLOOR SYSTEM

 
Steel beams and columns with steel purlins @ 10’-0” o.c. and 2 1/2” normal
weight 3500 psi concrete over 3” x 20 gauge composite metal decking.

 



Page 1



--------------------------------------------------------------------------------



McCarthy Center
Milpitas, CALIFORNIA



Shell Building Outline Specifications
(Continued)
 
STANDARD STRUCTURAL SYSTEM:
80 psf reducible live load and 20 psf partition load.

(Continued)
Minimum 40’ x 30’ column spacing at second floor.

 

 
ROOF SYSTEM

 
Open web steel joist with metal deck.

 
Steel beams with steel purlins and 2 1/2” normal weight 3500 psi concrete over
3” x 20 gauge composite metal decking under roof-top mechanical equipment.

 
STANDARD MISCELLANEOUS:
ROOFING

 
4-ply built-up roof over rigid insulation: 3 ply roofing material with mineral
cap sheet.

 

 
EXTERIOR DOORS

 
Hollow metal, 3’-0” x 8’-0” per leaf typical.

 

 
INSULATION

 
R-19 rigid insulation on roof.

 

 
FLOOR-TO-FLOOR HEIGHTS

 
Floor-to-floor dimension: 15’-0”

 

 
CEILING HEIGHTS

 
First Floor ceiling height: 10’-0”; Second Floor ceiling height: 10’-0”

 

 
CLEAR HEIGHTS

 
First Floor clear height: 12’-6”; Second Floor clear height: Varies from 12’-0”
to 13’-0”.

 

 
ELEVATOR

 
Elevator pit only

 
(NOTE: Elevator & equipment to be provided by the tenant during the Tenant
Improvement phase.)

 
STANDARD EXIT STAIRWAYS:
TREADS &LANDINGS

 
Pan-filled concrete with painted finish (one stair provided with shell
building).

 
(NOTE: Stairs to be provided by the tenant during the Tenant Improvement phase.)

 
PLUMBING:
PLUMBING

 
One 4” sewer lateral stub up. (NOTE: Clarifier, if required, to be provided by
the tenant during the Tenant Improvement phase.)

 
One 2-1/2” domestic water lateral with main distribution.

 
One 2” domestic water stub for future tenant.

 
One 3” gas line stub up.

 
FIRE PROTECTION:
FIRE PROTECTION

 
Looped site system. All buildings fully sprinklered.

 
System designed for ordinary hazard.

 
(NOTE: Fire sprinkler ceiling drops to be provided by the tenant during the
Tenant Improvement phase.)

 



Page 2



--------------------------------------------------------------------------------



McCarthy Center
Milpitas, CALIFORNIA



 
SHELL BUILDING OUTLINE SPECIFICATIONS
(CONTINUED)
 
ELECTRICAL SYSTEM:
ELECTRICAL SYSTEM

 
Each building to have a 277/480-volt three phase 4 wire service:

 
44,194 s.f. Buildings—1600 Amps

 
53,794 s.f. Buildings—1600 Amps

 
63,412 s.f. Buildings—2000 Amps

 

 
Transformer on grade with bus duct per PG&E Company.

 
Electrical service capacity suitable for 22 watts per square foot to accommodate
HVAC, lighting, data processing, computer loads and convenience outlets. (NOTE:
Lighting & power distribution to be provided by the tenant during the Tenant
Improvement phase.)

 
One 4” underground incoming conduit for telephone service.

 
Conduit size for specified service with pull wires from transformer to main
electrical room.

 
Two (2) 4” conduits interconnect electrical rooms of all buildings on site and
extend to public utility easement(s) for connection to data/fiber-optic service
as available.

 
END OF SHELL BUILDING OUTLINE SPECIFICATIONS



Page 3



--------------------------------------------------------------------------------



McCarthy Center
Milpitas, CALIFORNIA



 
BUILDING CORE OUTLINE SPECIFICATIONS
 
(NOTE:    All building core improvements to be based on Landlord’s approved
plans and to be provided by the tenant during the Tenant Improvement phase.)
 
STANDARD ENTRY LOBBIES:
FLOOR / BASE MATERIAL

 
Bentley Mills “Pebble Point” textured loop carpet from the following options:

 
a)    PB32B-6624 BONE

 
b)    PB32B-6636 KESTREL

 
c)    PB32B-6632 GRAYWOOD

 
d)    PB32B-6637 MINSTREL

 

 
2-1/2” Burke carpet rubber base from the following options:

 
a)    Pearl 137P

 
b)    Bluish White, 168P

 

 
Optional Thinset 12x12 limestone pavers. APG Products SNS Beige Honed and SNS
Grey Polished. (Pattern to be approved by Landlord.)

 

 
WALLS

 
Gypsum drywall over min. 3-5/8” x 25 ga. metal studs. 16 ga. studs as required
by specifications. Open to second floor.

 
Paint color from the following options:

 
a)    Benjamin Moore #960

 
b)    Frazee Paints #484 City Lights

 
Accent paint colors as approved by the Irvine Company.

 

 
CEILING

 
Gypsum drywall painted to match walls.

 

 
ENTRY DOORS

 
3’-0” X 8’-10” solid core, plain sliced while oak, Western Integrated clear
anodized aluminum frame, Schlage L series dull chrome finish, concealed auto
flush bolts for pairs.

 
STANDARD TOILET ROOMS:
FLOORS

 
Size: 2”x2” ceramic mosaic tile, Daltile “Almond” DK-35 with DK317 accent tile
and C.B.P. No. 145 Light Smoke grout. Threshold material, Walker Zanger “New
Venetian Gold” stone w/ polished finish.

 

 
WALLS

 
Material: 2”x2” full height ceramic mosaic tile, on wet walls. Daltile “Almond”
DK-35 with DK317 accent tile and C.B.P. No. 145 Light Smoke grout.

 
5/8” water-resistant gypsum drywall on 3-5/8” studs to structure above, 3-1/2”
acoustic batt insulation. Accent wall painted Benjamin Moore #975. General wall
paint: Benjamin Moore #960.

 

 
CEILING

 
Painted smooth finish drywall, paint to match Benjamin Moore #960.

 

 
TOILET COMPARTMENTS

 
Floor mounted partitions to be Global Steel Products Corp. Spectra 21 Glogard
#2103 Almond.



Page 4



--------------------------------------------------------------------------------



McCarthy Center
Milpitas, CALIFORNIA



 
BUILDING CORE OUTLINE SPECIFICATIONS (CONTINUED)
 
STANDARD TOILET  ROOMS: (CONTINUED)
LAVATORIES

 
Solid surface lavatory top. Walker Zanger “New Venetian Gold” stone w/ polished
finish, with self-rimming porcelain sink.

 

 
MIRRORS

 
Vision quality mirrors above lavatories, full width and full height to ceiling,
one mirror per toilet room.

 

 
ACCESSORIES

 
Bobrick stainless steel recessed and semi-recessed.

 
STANDARD ELEVATORS AND CABS:
PASSENGER ELEVATOR

 
Hydraulic, 150 fpm, 3.500 lb. capacity.

 
Cab height: 8’0” with polished stainless steel ceiling with manufacturer’s
standard downlighting.

 
Cab returns, rails, base and doors: Brushed stainless steel

 
Cab floor: carpet to match lobby carpet; Cab walls: Plastic laminate panels.
Nevamar MR-7-1T

 
STANDARD HVAC  EQUIPMENT:
HVAC

 
Air conditioning is provided by roof top curb mounted package VAV units (One per
Floor) Curbs and duct drop provided in core with main supply air duct looped on
the floor.

 
Electrical service connection to HVAC equipment.

 
Heating is provided by a gas-fired boiler and pumps with HW piping drops in core
to loops on each floor.

 
Piping from loop to reheat coils at VAV boxes.

 
Exhaust air from restrooms will be provided by roof mounted exhaust fans with
ductwork extended to these areas.

 
STANDARD FIRE  PROTECTION:
Distributed in core areas only.

 
STANDARD ELECTRICAL SYSTEM:
Main electrical room in each building supplied with underground pull section,
house meter and main circuit breaker. One 277/480 volt and one 120/208 volt
house panel, room has space for tenant’s power distribution.

 
END OF BUILDING CORE OUTLINE SPECIFICATIONS



Page 5



--------------------------------------------------------------------------------

 
MC CARTHY CENTER
MILPITAS, CALIFORNIA
 

--------------------------------------------------------------------------------

 
TENANT IMPROVEMENT OUTLINE SPECIFICATIONS
 

--------------------------------------------------------------------------------

 
NOTE: All Tenant improvements to be based on Landlord’s approved plans and to be
provided by the tenant during the Tenant improvement phase.)
 
STANDARD TENANT GENERAL OFFICE:
  
CARPET
    
Direct glue, from one of the following options:
    
Designweave – 971 Tempest Classic:
  
Designweave – 935 Centrepoint:
    
a)  283 Tweed
  
a)  938 Iron Ore
    
b)  226 Buckwheat
  
b)  235 Buckskin
    
c)  236 Sable
  
c)  634 Armada
    
d)  967 Platinum
  
d)  868 Flora
    
e)  794 Riverside
  
e)  793 Aspen
    
VINYL COMPOSITION TILE (VCT)
    
12x12 VCT Mannington Essentials, from the following options:
    
a)  137 Sandrift
    
b)  131 Oyster White
    
c)  121 Silverwhite
    
d)  122 Glacier
    
PAINT / WALLS
    
5/8” gypsum drywall on 2-1/2” x 25 ga. metal studs floor to celing construction,
paint finish, one standard color to be either:
    
a)  Benjamin Moore #960
    
b)  Frazee #484 City Lights
    
BASE
    
2-1/2” Burke rubber base, straight at carpet, coved at resilient flooring, from
the following options:
    
a)  Pearl 137P
    
b)  Bluish white 168P
    
PLASTIC LAMINATE
    
Plastic laminate color options are:
    
a)  Nevamar “Spa White”, Textured, #S-7-48T.
    
b)  Nevamar “Smoky White”, Textured #S-7-27T.
    
See the following grid for coordinated finishes:
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    
CARPET
  
|
  
a, b or c
  
|
  
c or d
      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    
VCT
  
|
  
a or b
  
|
  
c or d
      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    
PAINT
  
|
  
a
  
|
  
b
      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    
BASE
  
|
  
a
  
|
  
b
      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    
P.LAM.
  
|
  
a
  
|
  
b
      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    
CEILING
    
2x4 Armstrong Second Look II #2776 White scored tile on Suprafine 9/16” T-bar
grid.
    
PERIMETER WALLS
    
Furring, 25 ga. metal studs with 5/8” gypsum drywall, with batt insulation.
    
LIGHTING
    
2x4 fluorescent, 3-lamp energy saving ballasts. 18 cell parabolic lens fixtures.
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Page 6



--------------------------------------------------------------------------------



McCarthy Center
Milpitas, CALIFORNIA



 
TENANT IMPROVEMENT OUTLINE SPECIFICATIONS (CONTINUED)
 
STANDARD TENANT GENERAL  
OFFICE (CONTINUED):
DOORS

 
1-3/4” solid core. 3”-0” x 8’-10”, plain sliced white oak, Western Integrated
clear anodized aluminum frames, Schlage “D” series “Sparta” latchset hardware,
dull chrome finish.

 

 
OFFICE SIDELITES

 
All interior offices to have sidelite glazing adjacent to office entry door. 2’
wide x door height, Western Integrated clear anodized aluminum frame integral to
door frame with clear tempered glass.

 

 
COFFEE BAR

 
Eight (8) lineal feet of upper and lower plastic laminate faced cabinets, flush
overlay custom grade design with stainless steel sink and garbage disposal at
one location per tenant, adjacent to restrooms and/or building waste line.

 

 
WINDOW COVERINGS

 
Vertical blinds: Mariak Industries PVC blinds at building perimeter windows,
Model M-3000, Color: Light Grey.

 
STANDARD TENANT
MECHANICAL:
HVAC

 
Thermostats shall be provided with set points as required by Title 24.

 
Perforated face ceiling diffusers and return air grilles in 2x4 ceiling grid.

 
VAV boxes with connection to main supply air duct and low pressure distribution
ductwork to ceiling diffusers.

 

 
FIRE PROTECTION

 
Pendant satin chrome plated, recessed heads, adjustable canopies, minimum K
factor to be 5.62, located at center of scored ceiling tile.

 
Ceiling drops.

 
STANDARD TENANT ELECTRICAL:
ELECTRICAL SYSTEM

 
277/480 volt, three phase, four wire metered distribution section added to main
service.

 
Electrical tenant distribution capacity suitable for 22 watts per s.f. to
accommodate HVAC, lighting, data processing, computer loads and convenience
outlets.

 
Tenant electrical room(s) supplied with 270/480 volt and 120/208 volt panels as
required.

 
Building HVAC system is connected to the tenant distribution system.

 

 
LIGHTING

 
Double switch per Title 24, paired in double gang box, white plastic cover, 42”
AFF to switch centerline.

 
Exit signs: Internally illuminated, brushed stainless steel face.

 
2x4 fluorescent light fixtures, 3-lamp energy saving ballasts, 18 cell parabolic
lens fixtures.

 

 
OUTLETS

 
Power: 15 amp 125 volt specification grade duplex receptacle mounted vertically,
18” AFF to centerline, white plastic coverplate.

 
Telephone: Single gang box with mud ring and pull string, mounted vertically,
18” AFF to centerline.

 
Cover plate by telephone company.

 
Teflon cable by tenant.

 
END OF TENANT IMPROVEMENT OUTLINE SPECIFICATIONS



Page 7



--------------------------------------------------------------------------------

 
EXHIBIT B
 
SUBLEASE PREMISES
 
[DIAGRAM]





--------------------------------------------------------------------------------

 
Exhibit “C”
 
(Form of Letter of Credit)
 
WELLS FARGO BANK, N.A.
TRADE SERVICES DIVISION, NORTHERN CALIFORNIA
525 MARKET STREET, 25TH FLOOR
SAN FRANCISCO, CALIFORNIA 94105
Contact Phone: 1-800-798-2815 , option 1
Fax : (415)284-9453
Email : sftrade@wellsfargo.com
 
IRREVOCABLE LETTER OF CREDIT
 
BENEFICIARY:
 
Cisco Systems, Inc.
    
170 West Tasman Drive
  
Letter of Credit No. NZS             
San Jose, CA 95134-1706
  
Date: May     , 2002

 
Attn: Director of World Wide Real Estate
 
Ladies and Gentlemen:
 
At the request and for the account of Palm Inc., 5470 Great America Parkway,
Santa Clara, CA 95054, we hereby establish our Irrevocable Letter of Credit in
your favor in the amount of One Million and 00/100’s United States Dollars
(US$1,000,000.00) available with us at our above office by payment of your
draft(s) drawn on us at sight accompanied by a signed and dated statement worded
as follows with the instructions in brackets therein complied with:
 
“The undersigned, an authorized representative of [insert name of Beneficiary]
(the “Beneficiary”) hereby certifies that the amount drawn is due and owing as a
result of an Event of Default by of Palm Inc. (the “Applicant”) under one or
more provisions of that certain Sublease dated as of              [insert date]
between Beneficiary and Applicant.”
 
Each draft must also be accompanied by the original of this Letter of Credit for
our endorsement on this Letter of Credit of our payment of such draft.





--------------------------------------------------------------------------------

 
This is an integral part of Letter of Credit No. NZS             Page 2
 
Partial and multiple drawings are permitted under this Letter of Credit.
 
Each draft must be marked “Drawn under Wells Fargo Bank, N.A. Letter of Credit
No.             .”
 
This Letter of Credit expires at our above office on September 15, 2003, but
shall be automatically extended, without written amendment, to September 15, in
each succeeding calendar year up to but not beyond, September 15, 2005 unless at
least ninety (90) days prior to the then current Expiration Date, we have sent
written notice to you at your address above by registered mail or express
courier that we elect not to renew this Letter of Credit beyond the date
specified in such notice (the “Expiration Date”) which Expiration date will be
September 15, 2003 or any subsequent September 15 occurring before September 15,
2005 and be at least ninety (90) days after the date we send you such notice.
Upon our sending you such notice of the non-renewal of the expiration date of
this Letter of Credit, you may also draw under this Letter of Credit by
presentation to us at our above address, on or before the expiration date
specified in such notice, of your draft drawn on us at sight accompanied by your
signed and dated statement worded as follows:
 
“The undersigned, an authorized representative of (Insert name of Beneficiary),
hereby certifies that we have received notice of non-renewal from Wells Fargo
Bank, N. A. (“Non-renewal Notice”) that Wells Fargo Bank Letter of Credit No.
NZS              will not be renewed beyond its current expiry date and we have
not received a replacement letter of credit within ten (10) business days
following the date of such Non-Renewal Notice.”
 
This Letter of Credit is transferable one or more times, but in each instance to
a single transferee and only in the full amount available to be drawn under this
Letter of Credit at the time of each transfer. Any such transfer may be affected
only through ourselves and only upon payment of our usual transfer fee and upon
presentation to us at our above-specified office of a duly executed instrument
of transfer in the format attached hereto as Exhibit A together with the
original of this Letter of Credit. Any transfer of this Letter of Credit may not
change the place of expiration of this Letter of Credit from our above specified
office. Each transfer shall be evidenced by our endorsement on the reverse of
the original of this Letter of Credit, and we shall deliver the original of this
Letter of Credit so endorsed to the transferee. All charges for the transfer are
for the account of Palm, Inc..





--------------------------------------------------------------------------------

 
This is an integral part of Letter of Credit No. NZS             Page 3
 
If any authenticated, signed and dated written instructions accompanying a
drawing under this Letter of Credit request the payment is to be made by
transfer to an account with us or at another bank, we and/or such other bank may
rely on an account number specified in such instructions even if the number
identifies a person or entity different from the intended payee.
 
This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (1993 revision), International Chamber of Commerce
Publication No. 500, and engages us in accordance therewith.
 
 
 
Very truly yours,
 
WELLS FARGO BANK, N.A.
BY:
 

--------------------------------------------------------------------------------

(AUTHORIZED SIGNATURE)

 
THIS FORM IS TO BE USED WHERE THE LETTER OF CREDIT AMOUNT IS TRANSFERRED IN ITS
ENTIRETY]





--------------------------------------------------------------------------------

 
EXHIBIT A TO WELLS FARGO BANK, N.A.
 
LETTER OF CREDIT NO. NZS             
 
TO: WELLS FARGO BANK, N.A.
Date:                         
Northern California Trade Services Division
525 Market Street, 25th Floor
San Francisco, California 94105
 
LETTER OF CREDIT INFORMATION        Wells Fargo Bank, N. A. Letter of Credit
No.: NZS             
 
For value received, the undersigned Beneficiary of the above described Letter of
Credit (the “Transferor”) hereby irrevocably assigns and transfers all its
rights under the Letter of Credit as heretofore and hereafter amended, extended
or increased (the “Credit”) to the following transferee (the “Transferee”):
 
                                                                              
                                        
                                        
                                                             
Name of Transferee
 
 
                                                                              
                                        
                                        
                                                             
Address
 
By this transfer all of our rights in the Credit are transferred to the
Transferee, and the Transferee shall have sole rights as beneficiary under the
Credit, including, but not limited to, sole rights relating to any amendments,
whether increases or extensions or other amendments, and whether such amendments
are now existing or hereafter made.
 
ADVICE OF FUTURE AMENDMENTS:    You are hereby irrevocably instructed to advise
future amendment(s) of the Credit to the Transferee without the Transferor’s
consent or notice to the Transferor.
 
Enclosed are the original of the Credit and the original of all amendments to
this date. Please notify the Transferee of this transfer and of the terms and
conditions of the Credit as transferred. This transfer will not become effective
until the Transferee is so notified.
 
TRANSFEROR’S SIGNATURE GUARANTEED BY:
 
                                                                              
                           
[Bank’s Name]
 
                                                                              
                           
[Transferor’s Name]
By:                                         
                                                         
 
By:                                         
                                                         
Printed Name:                                         
                                     
 
Printed Name:                                         
                                     
Title:                                         
                                                      
 
Title:                                         
                                                      





--------------------------------------------------------------------------------

 
EXHIBIT “D”
 
EQUIPMENT LEASE
 
LESSOR:    CISCO SYSTEMS, INC., a California corporation
 
LESSEE:    PALM, INC., a Delaware corporation
 
1.    LEASE OF FURNITURE
 
Subject to the terms and conditions set forth herein and in the schedule
attached here to as Attachment A and incorporated herein (the “Lease Schedule”)
as Attachment A may be amended from time to time, and for no additional
consideration during the term of the Sublease (as defined below), Lessor agrees
to lease to Lessee, and Lessee agrees to lease from Lessor, the items and units
of personal property described in the Lease Schedule, together with all
replacements, parts, additions, accessories and substitutions therefor made by
Lessee in accordance with the terms and conditions of Sections 10 and 11 below
(collectively, the “Furniture”). The Furniture is currently located and
installed at the Buildings being sublet by Lessee at North McCarthy Boulevard,
Milpitas, California (“Sublease Premises”) under that certain separate sublease
between Lessor, as sublessor, and Lessee, as sublessee, of even date herewith
(the “Sublease”). The Furniture shall be deemed to have been accepted by Lessee
for all purposes under this Lease upon Lessee’s occupancy of the Sublease
Premises. All capitalized terms not expressly defined herein shall have the
meaning set forth in the Sublease. If Lessee and Irvine Community Development
Company (“Landlord”) enter into a direct lease of the Sublease Premises, or if
Lessee enters a lease or sublease for a new location for a term commencing on
the expiration of the Sublease, Lessee shall have the right to continue to lease
the Furniture from Lessor under the terms and conditions of this Lease, provided
that the Rent payable for the Furniture during such additional term shall be at
the rate of eight cents ($0.08) per rentable square foot per month.
 
2.    TERM AND RENT
 
Subject to the provisions of Section 1 above, the Lease term (“Term”) for the
Furniture shall be coterminous with the Sublease, and upon the expiration or
earlier termination of the Sublease, this Lease shall terminate without any
further action required by either party to effect such termination. Rent for the
Furniture is deemed received by Lessor effective as of the Commencement Date of
the Sublease and payment of the initial Base Rent payment under the Sublease.
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS IS A NON-CANCELABLE,
NON-TERMINABLE LEASE OF FURNITURE FOR THE ENTIRE TERM OF THE SUBLEASE.



Exhibit D-1



--------------------------------------------------------------------------------

 
3    POSSESSION; PERSONAL PROPERTY; CONFIGURATION
 
No right, title or interest in the Furniture shall pass to Lessee other than the
right to maintain possession and use of the Furniture for the Sublease Term
(provided no Event of Default [as defined below] has occurred and continues)
free from interference by any person claiming by, through, or under Lessor or
Landlord. Lessee will not permit the Furniture at any time during the Lease Term
to be removed from the Premises, except as may be necessary for routine
maintenance. Lessee agrees to give and record such notices and to take such
other commercially reasonable action at its own expense as may be necessary to
prevent any third party (other than a party claiming through Lessor or Landlord)
from acquiring or having the right under any circumstances to acquire any
interest in the Furniture or this Lease. Not later than the Commencement Date,
to the extent requested to do so by Lessee, Lessor shall have reconfigured the
Furniture to the configurations that reasonably conform to the Final Plans for
the Tenant Improvements. If after reconfiguration there exists any excess
Furniture, Sublessor shall remove the excess Furniture from the Sublease
Premises at no cost to Sublessee and Sublessee shall not be responsible for the
cost of storing such excess Furniture.
 
3.    DISCLAIMER OF WARRANTIES
 
LESSOR IS NOT THE MANUFACTURER OR SUPPLIER OF THE FURNITURE, NOR THE AGENT
THEREOF, AND MAKES NO EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES AS TO ANY
MATTER WHATSOEVER, INCLUDING WITHOUT LIMITATION, THE MERCHANTABILITY OF THE
FURNITURE, ITS FITNESS FOR A PARTICULAR PURPOSE, ITS DESIGN OR CONDITION, ITS
CAPACITY OR DURABILITY, THE QUALITY OF THE MATERIAL OR WORKMANSHIP IN THE
MANUFACTURE OR ASSEMBLY OF THE FURNITURE, OR THE CONFORMITY OF THE FURNITURE TO
THE PROVISIONS AND SPECIFICATIONS OF ANY PURCHASE ORDER RELATING THERETO, OR
PATENT INFRINGEMENTS, AND LESSOR HEREBY DISCLAIMS ANY SUCH WARRANTY.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION, LESSOR
REPRESENTS AND WARRANTS FOR THE BENEFIT OF LESSEE THAT LESSOR HOLDS TITLE TO THE
FURNITURE FREE AND CLEAR OF ANY AND ALL LIENS OR ENCUMBRANCES. Lessee has made
an assessment of the condition of the Furniture based on its own judgment and
expressly disclaims any reliance upon any statements or representations made by
Lessor. For so long as no Event of Default has occurred and is continuing,
Lessee shall be the beneficiary of, and shall be entitled, to all rights under
any applicable manufacturer’s or vendor’s warranties with respect to the
Furniture, if any, to the extent permitted by law.
 
4.    INDEMNITY
 
To the extent proximately caused by the negligence or willful misconduct of
Lessee, its employees, servants or agents, arising in connection with Lessee’s
use of the Furniture, Lessee hereby agrees to assume liability for, and to
indemnify, protect, defend and hold safe and harmless Lessor from and against
any and all liabilities, losses, damages, claims and expenses (including
reasonable legal expenses) in any way relating to or arising out of the use,
operation,



Exhibit D-2



--------------------------------------------------------------------------------

storage, maintenance, modification, alteration, repair, abandonment or other
application or disposition of all or any part of the Furniture or any interest
therein by Lessee or any of its employees, servants or agents.
 
5.    DEFAULT
 
Lessee shall be in default of this Lease upon of the occurrence of any one or
more of the following events after Lessee’s receipt of written notice and the
passage of five (5) business days with which to cure (each an “Event of Default”
following the passage of said 5 business day cure period): (a) Lessee shall be
in material monetary default under the Sublease beyond applicable notice and
cure periods; (b) Lessee shall fail to make any payment of lawful fees or
charges imposed on Lessee’s use of the Furniture above within 25 days of the
date when due; or (c) Lessee shall fail to obtain or maintain any insurance
required under this Lease; or (d) Lessee shall fail to perform or observe any
other covenant, condition or agreement under this Lease, and such failure
continues for 25 days after notice thereof to Lessee.
 
6.    REMEDIES
 
Upon the occurrence of any Event of Default, Lessor may, at its sole option and
discretion, exercise one or more of the following remedies with respect to any
or all of the Furniture: (a) terminate this Lease and cause Lessee to promptly
return, at Lessee’s expense, any or all Furniture to such location as Lessor may
designate, or (b) Lessor, at its option, may, upon written notice of at least
forty-eight (48) hours, terminate this Lease and enter upon the Premises where
the Furniture is located and take immediate possession of and remove the same by
summary proceedings or otherwise, all without liability to Lessor for or by
reason of damage to property or such entry or taking possession except for
Lessor’s negligence or willful misconduct. The exercise or pursuit by Lessor of
any one or more of such remedies shall not preclude the simultaneous or later
exercise or pursuit by Lessor of any or all other remedies provided by law or
equity, and all remedies hereunder shall survive termination of this Lease.
 
9.    NOTICES
 
All notices, requests, demands and other communications provided for hereunder
shall be in writing, and shall be delivered in accordance with notice provisions
of the Sublease.
 
10.    REPLACEMENT OF PARTS; ALTERATIONS, MODIFICATIONS AND ADDITIONS
 
Lessee at its own expense will promptly replace all fittings, parts,
instruments, appurtenances, accessories, furnishings and other equipment of
whatever nature (herein collectively called “Parts”) which may from time to time
be incorporated or installed in or attached to the Furniture and which may from
time to time become lost, stolen, destroyed, seized, confiscated, damaged beyond
repair or permanently rendered unfit for use unless such condition results from
normal use or reasonable wear and tear. In addition, in the ordinary course of
maintenance, service, repair, overhaul or testing, Lessee may remove any Parts,



Exhibit D-3



--------------------------------------------------------------------------------

whether or not worn out, lost, stolen, destroyed, seized, confiscated, damaged
beyond repair or permanently rendered unfit for use, provided that Lessee shall
replace such parts as promptly as practicable. To the extent commercially
available at reasonable cost, all replacement Parts shall be in as good
operating condition and kind as, and shall have a value and utility at least
equal to, the Parts replaced assuming such replaced Parts were in the condition
and repair required to be maintained by the terms hereof.
 
11.    LOSS AND DAMAGE
 
Lessee hereby assumes all risk of loss, damage or destruction for whatever
reason (beyond normal wear and tear) to the Furniture from the date upon which
Lessor delivers the Sublease Premises to Lessee until the Furniture has been
returned to, and accepted by, Lessor upon the expiration or earlier termination
of the Lease Term. If during the Lease Term any item of Furniture shall become
lost, stolen, destroyed, damaged beyond repair or rendered permanently unfit for
use for any reason (beyond normal wear and tear), or in the event of any
condemnation, confiscation, theft or seizure or requisition of title to or use
of the Furniture (collectively an “Event of Loss”), Lessee shall immediately pay
to Lessor an amount equal to the value of such item at the time of such loss, as
of the next following rental payment date, unless Lessee continues to occupy the
Premises or a new premises as contemplated by Section 1 above, in which case
Lessee may replace such item of Furniture with an item of equal or greater
value, provided, however, that Lessee shall not be required to pay for or
replace such item to the extent the Event of Loss was caused by Lessor’s or its
employees’, servants’ or agents’ negligence or willful misconduct in the
installation, assembly or prior maintenance of the Furniture.
 
12.    LIMITATION OF LIABILITY
 
Except to the extent caused by Lessor’s or its employees’, servants’ or agents’
negligence or willful misconduct in the installation, assembly or prior
maintenance of the Furniture, Lessor shall have no liability in connection with
or arising out of the design, manufacture, ownership, leasing, furnishing,
performance or use of the Furniture or any special, indirect, incidental or
consequential damages of any character, including, without limitation, loss of
use of production facilities or equipment, loss of profits, property damage or
lost production, suffered by Lessee during the Term.
 
13.    ASSIGNMENT
 
This Lease and all rights of Lessor hereunder shall be assignable by Lessor
absolutely or as security, without notice to Lessee, subject to the rights of
Lessee hereunder for the use and possession of the Furniture for so long as no
Event of Default has occurred and is continuing hereunder. Any such assignment
shall not relieve Lessor of its obligations hereunder unless specifically
assumed by the assignee, and Lessee agrees it shall not assert any defense,
rights of set-off or counterclaim against any assignee to which Lessor shall
have assigned its rights and interests hereunder, nor hold or attempt to hold
such assignee liable for any of Lessor’s obligations hereunder. No such
assignment shall increase Lessee’s obligations hereunder.



Exhibit D-4



--------------------------------------------------------------------------------

Lessee agrees, upon Lessor’s written request, to provide to any such assignee an
acknowledgement of such assignment confirming the terms, conditions,
representations, warranties and covenants contained in this Lease, in a form
reasonably acceptable to Lessee. Lessor agrees to provide Lessee with written
notice of any such assignment made by Lessor at least thirty (30) days prior to
the date such assignment is effective.
 
EXCEPT IN CONNECTION WITH A PERMITTED TRANSFER, ASSIGNMENT OR SUB-SUBLEASE OF
THE PREMISES BY LESSEE MADE PURSUANT TO THE TERMS OF THE SUBLEASE, LESSEE SHALL
NOT ASSIGN OR DISPOSE OF ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS LEASE OR
ENTER INTO ANY SUBLEASE WITH RESPECT TO ANY OF THE FURNITURE WITHOUT THE EXPRESS
PRIOR WRITTEN CONSENT OF LESSOR, WHICH CONSENT LESSOR SHALL NOT UNREASONABLY
WITHHOLD, CONDITION OR DELAY. Notwithstanding the foregoing, Lessee shall be
permitted to enter into a sublease of the Furniture with any corporation that is
controlling, controlled by, or under common control with, the Lessee, or with
any entity into which Lessee merges or which acquires the stock or assets of
Lessee, without the prior written consent of Lessor, provided that (i) Lessor is
notified of any such sublease, and (ii) any such sublease is expressly
subordinate to this Lease and subject to Lessor’s exercise of its remedies under
this Lease, and (iii) Lessee (so long as Lessee remains in existence after the
merger or acquisition) remains primarily liable to Lessor under this Lease.
 
14.    OPTION TO PURCHASE.
 
Upon the expiration or earlier termination of the Sublease, Lessee shall have
the option, in its sole discretion, to purchase the Furniture for the amounts
set forth on the Inventory attached hereto as Attachment A (the aggregate
referred to herein as the “Purchase Price”); provided that such option shall be
exercised, if at all, by payment of the Purchase Price no later than the earlier
of (a) thirty (30) days prior to the expiration of the Sublease Term, or (b) ten
(10) days after the date of earlier termination of the Sublease. If Lessee does
not exercise its option to purchase the Furniture as set forth in this Section,
upon the expiration or earlier termination of the Sublease Lessee shall leave
the Furniture in the Sublease Premises, ordinary wear and tear excepted.
 
15.    MISCELLANEOUS
 
This Lease may not be amended, nor may any rights under the Lease be waived,
except by an instrument in writing signed by the party charged with such
amendment or waiver. This Lease will not be binding on Lessor until accepted and
executed by Lessor. Any waiver of the terms hereof shall be effective only in
the specific instance and for the specific purpose given. Time is of the essence
in the payment and performance of all of Lessee’s and Lessor’s obligations under
this Lease. The captions in this Lease are for convenience only and shall not
define or limit any of the terms hereof. In the event of any litigation
involving the parties to this Lease to enforce any provision of this Lease, to
enforce any remedy available upon default under



Exhibit D-5



--------------------------------------------------------------------------------

this Lease, or seeking a declaration of the rights of either party under this
Lease, the prevailing party shall be entitled to recover from the other party
such attorneys’ fees and costs as may reasonably be incurred, as awarded by the
court hearing the matter. This Lease shall be governed by and construed in
accordance with the laws of the State of California.
 
Executed and delivered by duly authorized representatives of the parties hereto
as of the date set forth below.
 
DATED AS OF: May 31, 2002
    
LESSOR:
  
LESSEE:
CISCO SYSTEMS, INC.,
  
PALM, INC.,
a California corporation
  
a Delaware corporation
By:    /s/    Mark Golan

--------------------------------------------------------------------------------

  
By:    /s/    Judy Bruner

--------------------------------------------------------------------------------

Title: VP, Worldwide Real Estate & Workplace Resources
  
Title: Sr VP & CFO

 
 
 
 
 



Exhibit D-6



--------------------------------------------------------------------------------

ATTACHMENT A
 
Furniture inventory for Sublease Premises
 
(Including buy out option pricing (i.e., $500.00 per workstation))
 
McCARTHY CENTER—BUILDING MC-2
 
QUANTITY

--------------------------------------------------------------------------------

  
PRODUCT

--------------------------------------------------------------------------------

  
DESCRIPTION

--------------------------------------------------------------------------------

281
  
PM6648
  
Panel (Triple access doors)
4
  
PM6624
  
Panel
27
  
PM6618
  
Panel
797
  
PE6648
  
Panel
19
  
PE6630
  
Panel
168
  
PE6624
  
Panel
2
  
PE6618
  
Panel
9
  
PE4248
  
Panel
3
  
CC4290B
  
Left Side drop down connector
342
  
CC6690A
  
Corner Cover 2-Way, 90 Degree, 66”
87
  
CC6618A
  
Corner Cover 3-Way, 180 Degree, 66”
208
  
PPA66
  
Panel-to-Panel Adapter, 66”H
44
  
EP8T72
  
Power Pole, Complete, 72”H, 8-wire
44
  
EPE72
  
Power Pole, Empty, 72”H
316
  
ET8T66
  
Quadrex Receptacle Harness, 8-wire
994
  
ED123
  
Triplex Outlet, Circuits 1, 2 & 3
24
  
ED555
  
Triplex Outlet, Curcuit 5
378
  
PET66
  
Panel End Trim
28
  
CL29
  
C-Legs
28
  
BP625
  
Flush plates
36
  
BSE29
  
side support bracket
36
  
BU100
  
universal mounting bracket
46
  
WS3048
  
Rectangular Worksurfaces
320
  
K616024
  
Tenex Grey Waste Can
560
  
Dallas Clips
    
280
  
5HN15
  
Grainger Multi-Plug Strips



Attachment A
Page-1



--------------------------------------------------------------------------------

12
      
Tenex Clock
152
      
Amicus hi-back conference chair
8
      
marker boards 48x48
4
      
marker boards 96x48
9
      
overhead projector
9
      
projection screens
9
      
recycle bins
1
      
conference tables 52x84
2
      
conference tables 52x92
6
      
conference tables 64x124
3
      
conference tables 64x244
6
      
breakroom tables
27
      
breakroom chairs
3
      
lobby chairs
2
      
lobby tables

 
McCARTHY CENTER—BUILDING MC-2—CORPORATE HARDWALLS
 
20
 
AQRE3648S2
  
right handed cello table w/fixed legs; nevada laminate w/black pvc slim trim
edge
18
 
AQRE3648S1
  
left handed cello table nevada laminate w/black pvc slim trim edge
38
 
AQCS12448
  
24x48 corner w/no legs (CR49105); nevada laminate w/black pvc slim trim edge
38
 
APDE2436
  
24x36 dew table w/legs & locking casters (CR45496); nevada laminate w/black pvc
slim trim edge
38
 
AQRE2448S1
  
24x48 rect. table w/fixed height legs; nevada laminate w/black pvc slim trim
edge (CR40214)
38
 
ACTR48
  
48” table rail in nevada
38
 
ACTS48
  
48” table screen in deepa road map
38
 
ACRS48
  
48” rect. shelf; nevada laminate w/black pvc slim trim edge
73
 
SDPS
  
FBFF mobile ped (CR45526); black foundation w/casters & counterweight
38
 
ASLT1
  
large black trolley (CR33983); sunray laminate top; black pvc slim trim edge;
locking casters
39
 
MB4848BLK
  
48x48 Egan markerboard
70
 
95-2D-585
  
Kimball event stack chair w/arms; black frame w/deep plum fabric



Attachment A
Page-2



--------------------------------------------------------------------------------

37
  
NAMYF1P-COM
  
Amicus mid back task chair w/tandum harmony twill—deep plum
38
  
ACVE2
  
lamp vesper freestanding base
76
  
TLCL24
  
legs for cello; nevada

 
McCARTHY CENTER—BUILDING MC-2—ABILITY COMPONENTS FOR CUBICLES
 
253
  
NAMYF1P-COM
  
Amicus mid back task chair w/tandum harmony twill—deep plum #CC17
244
  
SS480
  
Shelf; Nevada; Off Mod
229
  
SF480
  
Nevada; Off Mod; Hard Front
211
  
AP100
  
Coat Hook; black
212
  
AQRE2448S1
  
24X48 rectangular table with fixed height legs; nevada laminate; pvc slim trim
edge black; nevada foundation
234
  
AQCS124481
  
24x48 corner worksurface; no legs; nevada laminate; pvc slim trim edge black
25
  
AQRE3848S1
  
left handed cello table; fixed height legs; nevada laminate; pvc slim trim edge
black; nevada foundation
214
  
AQRE3848S2
  
right handed cello table; fixed height legs; nevada laminate; pvc slim trim edge
black; nevada foundation
732
  
BK60
  
wire book organizers for SS480
231
  
SDPS
  
Chronicle F/B/F/F Mobile Ped;Casters & counterweight, lock; black foundation
244
  
TU200
  
Universal Light, Nevada foundation
223
  
S48ABC
  
Hon 48” bookcase; black paint finish
468
  
TLCL24
  
legs; nevada

 
McCARTHY CENTER—BUILDING MC-3
 
QUANTITY

--------------------------------------------------------------------------------

  
PRODUCT

--------------------------------------------------------------------------------

  
DESCRIPTION

--------------------------------------------------------------------------------

360
  
PM6648
  
Panel (Triple access doors)
4
  
PM6624
  
Panel
35
  
PM6618
  
Panel
1052
  
PE6648
  
Panel



Attachment A
Page-3



--------------------------------------------------------------------------------

9
  
PE6630
  
Panel
295
  
PE6624
  
Panel
17
  
PE4248
  
Panel
12
  
PIT30
  
30” Intermediate Trim
1
  
CC4290B
  
Left Side drop down connector
528
  
CC6690A
  
Corner Cover 2-Way, 90 Degree, 66”
82
  
CC6618A
  
Corner Cover 3-Way, 180 Degree, 66”
294
  
PPA66
  
Panel-to-Panel Adapter, 66”H
51
  
EP8T72
  
Power Pole, Complete, 72”H, 8-wire
51
  
EPE72
  
Power Pole, Empty, 72”H
488
  
ET8T66
  
Quadrex Receptacle Harness, 8-wire
1837
  
ED123
  
Triplex Outlet, Circuits 1, 2 & 3
32
  
ED555
  
Triplex Outlet, Curcuit 5
2
  
BC22
  
Cantilevers
12
  
CL29
  
C-Legs
11
  
BSE29
  
side support bracket
11
  
BU100
  
universal mounting bracket
11
  
WS3048
  
Rectangular Worksurfaces
387
  
K616024
  
Tenex Grey Waste Can



Attachment A
Page-4



--------------------------------------------------------------------------------

770
  
Dallas Clips
    
329
  
5HN15
  
Grainger Multi-Plug Strips
14
       
Tenex Clock
191
       
Amicus hi-back conference chair
4
       
marker boards 48x48
7
       
marker boards 96x48
10
       
overhead projector
11
       
projection screens
8
       
recycle bins
8
       
credenza/desks
25
       
training tables 30x60
7
       
conference tables 64x128
2
       
conference tables 64x180
2
       
conference tables 52x124

 
BUILDING MC-3—CORPORATE HARDWALLS
 
23
  
AQRE3648S2
  
right handed cello table w/fixed ; nevada laminate w/black pvc slim trim edge
22
  
AQRE3648S1
  
left handed cello table nevada laminate w/black pvc slim trim edge
47
  
AQCS12448
  
24x48 corner ws w/no legs (CR49105); nevada laminate w/black pvc slim trim edge
45
  
APDE2436
  
24x36 dew table w/legs & locking casters (CR45496); nevada laminate w/black pvc
slim trim edge



Attachment A
Page-5



--------------------------------------------------------------------------------

47
  
AQRE2448S1
  
24x48 rect. table w/fixed height legs; nevada laminate w/black pvc slim trim
edge (CR40214)
46
  
ACTR48
  
48” table rail in nevada
46
  
ACTS48
  
48” table screen in deepa road map
46
  
ACRS48
  
48” rect. shelf; nevada laminate w/black pvc slim trim edge
94
  
SDPS
  
FBFF mobile ped (CR45526); black foundation w/casters & counterweight
46
  
ASLT1
  
large black trolley (CR33983); sunray top laminate; black pvc slim trim edge;
locking casters
47
  
MB4848BLK
  
48x48 Egan markerboard
94
  
95-2D-585
  
Kimball event stack chair w/arms; black frame w/deep plum fabric
47
  
NAMYF1P-COM
  
Amicus mid back task chair w/tandum harmony twill — deep plum
34
  
ACVE2
  
lamp vesper freestanding base
94
  
TLCL24
  
legs for cello; nevada

 
BUILDING MC-3 – ABILITY COMPONENTS FOR CUBICLES
 
324
  
NAMYF1P-COM
  
Amicus mid back task chair w/tandum harmony twill — deep plum #CC17
328
  
SS480
  
Shelf; Nevada; Off Mod
324
  
SF480
  
Nevada; Off Mod; Hard Front
306
  
AP100
  
Coat Hook; black
324
  
AQRE2448S1
  
24X48 rectangular table with fixed height legs; nevada laminate; pvc slim trim
edge black; nevada foundation
324
  
AQCS124481
  
24x48 corner worksurface; no legs; nevada laminate; pvc slim trim edge black
35
  
AQRE3848S1
  
left handed cello table; fixed height legs; nevada laminate; pvc slim trim edge
black; nevada foundation



Attachment A
Page-6



--------------------------------------------------------------------------------

288
  
AQRE3848S2
  
right handed cello table; fixed height legs; nevada laminate; pvc slim trim edge
black; nevada foundation
984
  
BK60
  
wire book organizers for SS480
324
  
SDPS
  
Chronicle F/B/F/F Mobile Ped;Casters & counterweight, lock; black foundation
324
  
TU200
  
Universal Light, Nevada foundation
309
  
S48ABC
  
Hon 48” bookcase; black paint finish
628
  
TLCL24
  
legs

 



Attachment A
Page-7



--------------------------------------------------------------------------------

 
BUILDING MC-4
 

 
QUANTITY

--------------------------------------------------------------------------------

  
PRODUCT

--------------------------------------------------------------------------------

  
DESCRIPTION

--------------------------------------------------------------------------------

362
  
PM6648
  
Panel (Triple access doors)
7
  
PM6624
  
Panel
36
  
PM6618
  
Panel
1114
  
PE6648
  
Panel
6
  
PE6630
  
Panel
303
  
PE6624
  
Panel
9
  
PE4248
  
Panel
9
  
CC4290B
  
Left Side drop down connector
557
  
CC6690A
  
Corner Cover 2-Way, 90 Degree, 66”
83
  
CC6618A
  
Corner Cover 3-Way, 180 Degree, 66”
297
  
PPA66
  
Panel-to-Panel Adapter, 66”H
52
  
EP8T72
  
Power Pole, Complete, 72”H, 8-wire
52
  
EPE72
  
Power Pole, Empty, 72”H
360
  
ET8T66
  
Quadrex Receptacle Harness, 8-wire
1328
  
ED123
  
Triplex Outlet, Circuits 1, 2 & 3
10
  
ED555
  
Triplex Outlet, Curcuit 5
16
  
CL29
  
C-Legs
16
  
BP625
  
Flush plates
8
  
BSE29
  
side support bracket
8
  
BU100
  
universal mounting bracket
19
  
WS3048
  
Rectangular Worksurfaces
375
  
K616024
  
Tenex Grey Waste Can
622
  
Dallas Clips
    
321
  
5HN15
  
Grainger Multi-Plug Strips



Attachment A
Page-1



--------------------------------------------------------------------------------

15
       
Tenex Clock
161
       
Amicus hi-back conference chair
28
       
marker boards 48x48
10
       
marker boards 96x48
10
       
overhead projector
10
       
projection screens
9
       
recycle bins
7
       
conference tables 64x124
2
       
conference tables 64x184
2
       
conference tables 52x124
1
       
conference tables 52x196
1
       
conference tables 52x96

 
BUILDING MC-4—CORPORATE HARDWALLS
 
21
  
AQRE3648S2
  
right handed cello table w/fixed legs; nevada laminate w/black pvc slim trim
edge
20
  
AQRE3648S1
  
left handed cello table nevada laminate w/black pvc slim trim edge
44
  
AQCS12448
  
24x48 corner ws w/no legs (CR49105); nevada laminate w/black pvc slim trim edge
44
  
APDE2436
  
24x36 dew table w/legs & locking casters (CR45496); nevada laminate w/black pvc
slim trim edge
45
  
AQRE2448S1
  
24x48 rect. Table w/fixed height legs; nevada laminate w/black pvc slim trim
edge (CR40214)
44
  
ACTR48
  
48” table rail in nevada
44
  
ACTS48
  
48” table screen in deepa road map
45
  
ACRS48
  
48” rect. Shelf; nevada laminate w/black pvc slim trim edge
88
  
SDPS
  
FBFF mobile ped (CR45526); black foundation w/casters & counterweight



Attachment A
Page-2



--------------------------------------------------------------------------------

 
46
  
ASLT1
  
large trolley (CR33983); sunray laminate top; black pvc slim trim edge; locking
casters
47
  
MB4848BLK
  
48x48 Egan markerboard
91
  
95-2D-585
  
Kimball event stack chair w/arms; black frame w/deep plum fabric
43
  
NAMYF1P-COM
  
Amicus mid back task chair w/tandum harmony twill—deep plum
31
  
ACVE2
  
lamp vesper freestanding base
91
  
TLCL24
  
legs for cello; nevada
1
  
4d2” table
  
42” round table

 
BUILDING MC-4—ABILITY COMPONENTS FOR CUBICLES
 
294
  
NAMYF1P-COM
  
Amicus mid back task chair w/tandum harmony twill—deep plum #CC17
309
  
SS480
  
Shelf; Nevada; Off Mod
311
  
SF480
  
Nevada; Off Mod; Hard Front
319
  
AP100
  
Coat Hook; black
319
  
AQRE2448S1
  
24X48 rectangular table with fixed height legs; nevada laminate; pvc slim trim
edge black; nevada foundation
313
  
AQCS124481
  
24x48 corner worksurface; no legs; nevada laminate; pvc slim trim edge black
33
  
AQRE3848S1
  
left handed cello table; fixed height legs; nevada laminate; pvc slim trim edge
black; nevada foundation
281
  
AQRE3848S2
  
right handed cello table; fixed height legs; nevada laminate; pvc slim trim edge
black; nevada foundation
927
  
BK60
  
wire book organizers for SS480
310
  
SDPS
  
Chronicle F/B/F/F Mobile Ped;Casters & counterweight, lock; black foundation
308
  
TU200
  
Universal Light, Nevada foundation
312
  
S48ABC
  
Hon 48” bookcase; black paint finish



Attachment A
Page-3



--------------------------------------------------------------------------------

 
1
  
APDE2436
  
24x36 dew table w/legs & locking casters (CR45496); nevada laminate w/black pvc
slim trim edge
1
  
42” table
  
42” round table
3
  
95-2D-585
  
Kimball event stack chair w/arms; black frame w/deep plum fabric
626
  
TLCL24
  
legs; Nevada

 
Attachment A
Page-4





--------------------------------------------------------------------------------

 
EXHIBIT “E”
 
PRELIMINARY PLANS FOR  TENANT IMPROVEMENTS
 
McCarthy Building 2—First Floor
 
5/07/02
 
[DIAGRAM]





--------------------------------------------------------------------------------

 
McCarthy Building 3—First Floor
 
5/29/02
 
[DIAGRAM]





--------------------------------------------------------------------------------

 
McCarthy Building 3—Second Floor
 
5/29/02
 
[DIAGRAM]





--------------------------------------------------------------------------------

 
McCarthy Building 4—First Floor
 
5/29/02
 
[DIAGRAM]





--------------------------------------------------------------------------------

 
McCarthy Building 4—Second Floor
 
5/29/02
 
[DIAGRAM]





--------------------------------------------------------------------------------

 
EXHIBIT “F”
 
AGREEMENT FOR CAFETERIA LICENSE AND CONFERENCE FACILITIES LICENSE
 
This Agreement for Cafeteria License and Conference Facilities License (this
”Agreement”), effective as of May 31, 2002 is entered into by and between Palm,
Inc., a Delaware corporation (“Palm” or “Sublessee”) and Cisco Systems, Inc., a
California corporation (“Cisco” or “Sublessor”).
 
RECITALS
 
A.
 
Cisco currently leases certain Buildings located at 490 N. McCarthy Blvd., 460
N. McCarthy Blvd., and 400 N. McCarthy Blvd., Milpitas, California
(collectively, “Buildings”) from Irvine Community Development Company
(“Landlord”).

 
B.
 
Palm desires to use a cafeteria which shall be located at 580 N. McCarthy Blvd.,
Milpitas, CA (“Building MC-10”) and certain additional conference facilities
which shall be located adjacent to the cafeteria at Building MC-10 and may
include areas outside Building MC-10.

 
C.
 
Cisco is willing to permit Palm to use the cafeteria and certain additional
conference facilities on the terms and conditions provided below.

 
NOW THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
 
1.
 
Term.    This Agreement shall commence on the date (“Commencement Date”) that is
twelve (12) weeks after the Commencement Date of that certain Sublease of even
date between Cisco and Palm (the “Sublease”) pursuant to which Palm shall
sublease the Buildings from Cisco. The parties acknowledge that the anticipated
Commencement Date for the Sublease is August 1, 2002. Regardless of the exact
Commencement Date, the term of this Agreement shall end on August 31, 2005, or
such earlier date on which the Sublease terminates with respect to the entire
Sublease Premises subject thereto.

 
2.
 
Cafeteria License.    Commencing on the Commencement Date, Cisco agrees to allow
Palm employees located at the Buildings, together with Palm’s customers and
invitees, the non-exclusive access to and use of the cafeteria located at the
Building MC-10, as outlined on Exhibit 1 attached hereto and incorporated herein
by reference (“Cafeteria”) on the terms and conditions contained in this
Agreement (“Cafeteria License”).

 

 
2.1
 
Permitted Use.    The use of the Cafeteria pursuant to the Cafeteria License
shall be for the limited and specific purpose of dining in the Cafeteria during
the hours of



Exhibit F-1



--------------------------------------------------------------------------------

 
access set forth in the Cafeteria Rules (as defined below). Food services at the
Cafeteria shall include breakfast and lunch offerings. Initial maximum seating
capacity (utilizing the cafeteria and a part of the conference meeting rooms)
shall be for 200 guests, with additional seating outside, with significant
expansion capabilities should the volume of users warrant expansion. During the
term of this Agreement, Palm employees, customers and invitees may purchase
meals in the Cafeteria at the same price as such meals are offered to the
employees of Cisco or other sublessees of Cisco. Palm hereby acknowledges and
agrees that the zoning ordinance applicable to the Project limits the use of
cafeteria facilities to “employee use only” and Palm shall ensure that Palm and
its employees comply with such legal restriction. Palm therefore agrees that the
Cafeteria shall not be for the use of the general public, and Palm shall not
take any action inconsistent with the limited permitted use of the Cafeteria for
the employees of the Project. Palm shall use the Cafeteria in compliance with
the Rules and Regulations for Cafeteria attached hereto as Exhibit 3 and
incorporated herein by reference and all other reasonable and nondiscriminatory
rules and regulations established by Cisco (the “Cafeteria Rules”). The
Cafeteria Rules may be modified reasonably from time to time by Cisco upon
written notice to Palm.

 

 
2.2
 
Cafeteria Operator.    Food service shall be provided in Building MC-10 and
shall be provided by a third party operator (the “Cafeteria Operator”) selected
by Sublessor in its sole discretion pursuant to a separate agreement between
Sublessor and the Cafeteria Operator.

 

 
2.3
 
Cafeteria Fees.    Sublessee shall have no responsibility for any costs
associated with the set-up and fixturization of the Cafeteria. The Cafeteria
Operator shall be permitted to charge customers of the Cafeteria a commercially
reasonable price for food and beverages sold in the Cafeteria, as established by
Cafeteria Operator in its reasonable discretion, without Cisco subsidy, and such
prices may change from time to time during the term of this Agreement.

 

 
2.4
 
Termination.    Either party may terminate the Cafeteria License upon breach of
the terms or conditions of the Cafeteria License by the other party, upon giving
thirty (30) days’ advance written notice to the other party; provided, however,
that if the breaching party cures such breach to the reasonable satisfaction of
the non-breaching party within the thirty (30)- day period, the Cafeteria
License shall continue in full force and effect.

 

 
2.5
 
Fare.    Breakfast fare shall include baked or pre-baked foods, cereals and hot
foods such as oatmeal and scrambled eggs, as well as juice, coffee and espresso
beverages. Lunch options will include regular and specialty sandwiches, salads
and hot food products. At both breakfast and lunch, the offerings will include
“display and select” items as well as “on the go” items previously prepared for
quick self-service needs. The Cafeteria shall be designed and constructed to
include a capacity for providing grilled food.



Exhibit F-2



--------------------------------------------------------------------------------

 

 
2.6
 
Cafe.    Not later than the Commencement Date of the Sublease, and continuing
throughout the Term hereof, the Cafeteria Operator shall also shall provide, in
the Cafe (as defined below), food services (which services are expected to be at
a slightly more modest level than those to be provided in the Cafeteria),
including, but not limited to, pre-packaged salads, soups, sandwiches and
beverages, as well as coffee and espresso drinks. Not later than the
Commencement Date of the Sublease, Cisco shall have completed and delivered to
Sublessee a cafe (“Cafe”), consisting of not more than 2,000 square feet, in
turn-key build-out condition. To the extent the Cafe is not operational on the
Commencement Date of the Sublease, Cisco shall arrange for alternate food and
beverage service until the Cafe is completed and ready for use. The Cafe may be
located at the end of Building MC-2 or in Building MC-4 adjacent to the existing
patio. The exact location, size and construction specifications of the Cafe
shall be as set forth in the Final Plans, and any change requested by Palm
thereto shall be made only at Palm’s sole cost and expense. Hours of operation
for the Cafe shall be from 7 am to 2 pm, provided that Palm shall provide the
Cafeteria Operator with a means of access to the Cafe by 6:30 am. Palm
acknowledges that Cisco and/or Landlord’s property manager shall perform all
replacement, maintenance or repair of the Cafe improvements at Palm’s sole cost
and expense. Palm has no responsibility for any costs associated with the set-up
and fixturization of the Cafe. Palm shall not be responsible for direct costs
associated with the ongoing operation of the Cafe, provided, however, that the
cost of food and beverages charged to Palm’s employees, customers and business
invitees shall reflect the actual costs of food, beverage or other goods and
services, the Cafeteria Operator’s profit and overhead, which cost reasonably
shall be established by the Cafeteria Operator and may change from time to time.
Sublessee shall have the right to audit Cafeteria Operator’s books and records
relative to its operation of the Cafe at reasonable times and upon reasonable
prior notice. Palm hereby acknowledges and agrees that the zoning ordinance
applicable to the Project limits the use of the Cafe to “employee use only” and
Palm shall ensure that Palm and its employees comply with such legal
restriction, and Palm therefore agrees that the Cafe shall not be for the use of
the general public, and Palm shall not take any action inconsistent with the
limited permitted use of the Cafe for Palm employees.

 
3.
 
Conference Room.    Commencing on the Commencement Date, Cisco agrees to allow
Palm employees, customers and invitees to have access to the conference/meeting
facilities to become available at McCarthy Center (“Conference Room Area”), as
outlined on Exhibit 2 attached hereto and incorporated by reference herein, on
the terms and conditions contained in this Agreement (“Conference Room License”)
for the non-exclusive use of all of Sublessor’s subtenants of the Project. The
Conference Room Area shall be operated, maintained and controlled through the
Property Manager or other such party as may be designated by Sublessor from time
to time in its sole discretion. The Conference Room Area shall have fixtures,
furniture and equipment to facilitate meetings which shall include capability to
provide video presentations, which capability shall include, without limitation,
the provision of “PowerPoint” on a drop-down screen employing overhead
projectors or similar technology. Sublessor shall provide and



Exhibit F-3



--------------------------------------------------------------------------------

 
maintain at its own expense audiovisual and video conferencing equipment for the
Conference Room Area. The Conference Room Area shall be designed to accommodate
small meetings from 25 to 50 people, as well as larger meetings intended to
accommodate up to 500 people.

 

 
3.1
 
Permitted Use.    Palm shall use the Conference Room Area for the sole purpose
of conducting training of and meetings between its employees, customers and
business invitees and for no other purpose. In no event shall the Conference
Room Area be made available by Palm for use by the general public, nor for any
events not directly related to the operation of the Palm’s business in the
Project. Palm shall use the Conference Room Area in compliance with the Rules
and Regulations for Conference Room Area attached hereto as Exhibit 4 and
incorporated herein by reference and all other reasonable and nondiscriminatory
rules and regulations established by Cisco, provided Cisco has given Palm prior
written notice of such other rules and regulations. The Conference Room Area may
not be used for storage. Except as provided in Section 5.3 of the Master Lease,
Palm may not bring onto the Project, or permit to be brought onto Building
MC-10, including the Conference Room Area, any materials which are defined as
“hazardous substances,” “hazardous materials” or “toxic substances” under any
federal, state, or local statute, law, regulation, rule, ordinance, code,
license, permit, order or decree (collectively, “Hazardous Materials”). The
non-exclusive use of the Conference Room Area shall be on a “first-come, first
served” basis, arranged with the Project Manager pursuant to Exhibit 4 attached
hereto and shall be subject to the rules and regulations of Exhibit E of the
Master Lease and Section 2.5 of the Sublease.

 

 
3.2
 
Maintenance.    Palm acknowledges that the Property Manager, or such other
person selected by Cisco in its sole discretion, shall perform all replacement,
maintenance or repair of the Cafeteria Area and the Conference Room Area. The
cost of such maintenance shall be paid by the users of such facilities.

 

 
3.3
 
No Security.    Cisco acknowledges and agrees that Palm shall not be obligated
to provide any security to the Conference Room Area or the Cafeteria Area, and
Cisco shall be responsible for the security of the Conference Room Area or the
Cafeteria Area; provided that Cisco shall not be responsible for any items of
personal property left in the Conference Room Areas and any items of personal
property left by Palm employees, customers or business invitees in the
Conference Room Area shall be done so at Palm’s sole risk.

 

 
3.4
 
Conference Room Fee.    The daily fee for the Conference Room License
(“Conference Room Fee”) shall be as follows:

 
Size of Set-up

--------------------------------------------------------------------------------

  
Conference Room Fee

--------------------------------------------------------------------------------

500 Seats
  
$500
240 Seats
  
$350
          90 Seats or less
  
$250



Exhibit F-4



--------------------------------------------------------------------------------

 
The equipment to be provided and the reservation process for the Conference Room
License shall be defined in a separate agreement mutually agreeable to the
parties.
 

 
3.5
 
Termination.    Either party may terminate the Conference Room License upon
breach of the terms or conditions of the Conference Room License by the other
party, upon giving thirty (30) days’ written notice to the other party,
provided, however, that if the breaching party cures such breach to the
reasonable satisfaction of the non-breaching party within the thirty (30)- day
period, the Conference Room License shall continue in full force and effect.

 
4.
 
Payment of Conference Room Fee and Initial Costs.

 

 
4.1
 
Costs associated with using the Conference Room Area shall be either on a direct
fee basis for day-to-day usage of the Conference Room Area and/or as an
operating expense/management expense, directly attributable to the Conference
Room Area and paid based on a pro rata basis to the subtenants in the Project.
Sublessor and Sublessee shall mutually agree upon said fees prior to execution
of the Sublease. All costs associated with the set-up and fixturization of the
on-site conference/meeting facilities shall be the sole responsibility of
Sublessor. Sublessee shall not be responsible for direct costs associated with
this operation unless the size or scope of the conference / meeting facilities
are modified to accommodate Sublessee’s particular requirements.

 
5.
 
Waiver of Liability and Indemnification.

 

 
5.1
 
Waiver.    Except to the extent caused by Cisco’s negligence or willful
misconduct (or that of its agents, contractors, employees, sublessees, invitees
or visitors, Cisco shall not be liable to Palm, or its employees, agents,
contractors, sublessees, invitees, or visitors, and Palm, except to the extent
caused by Cisco’s negligence or willful misconduct (or that of its agents,
contractors, employees, sublessees, invitees or visitors), as a material part of
the consideration to be rendered to Cisco under this Agreement, waives all such
claims against Cisco, for all damages to all personal property or injuries to
persons in or about the Conference Room Area, the Building MC-10, the Cafeteria,
or the Project, from any cause whatsoever arising at any time, including but not
limited to any damage or injury to any Palm employee, agent, contractor,
sublessee, invitee or visitor using the Conference Room Area or using the
Cafeteria.

 

 
5.2
 
Indemnity.    Palm agrees to indemnify and hold Cisco and Landlord harmless from
and to defend (with counsel reasonably acceptable to Cisco) Cisco and Landlord
against, any and all claims or liability for injury or damage to any person or
property whatsoever occurring in, on or about the Project or any part thereof
arising from the use of the Conference Room Area or the Cafeteria by Palm or its
employees, agents, contractors, invitees, sublessees or visitors. Cisco agrees
to indemnify and hold Palm and Landlord harmless from and to defend (with
counsel reasonably acceptable to Palm) Palm and Landlord against, any and all
claims or liability for injury or damage to any person or property whatsoever
occurring in, on or about the Project or any part thereof



Exhibit F-5



--------------------------------------------------------------------------------

 
arising from the use of the Conference Room Area or the Cafeteria by Cisco or
its employees, agents, contractors, invitees, sublessees or visitors, or a
breach by Cisco of its obligations under this Agreement.

 

 
5.3
 
Costs.    Palm shall immediately reimburse Cisco for all costs, expenses and
damages, (including but not limited to towing costs and Hazardous Materials
remediation costs) incurred by Cisco arising from the use of the Conference Room
Area, the Cafeteria or the Cafe by Palm or its employees, agents, contractors,
invitees or visitors, or the breach by Palm of its obligations under this
Agreement. Cisco shall immediately reimburse Palm for all costs, expenses and
damages, (including but not limited to towing costs and Hazardous Materials
remediation costs) incurred by Palm arising from the use of the Conference Room
Area, the Cafeteria or the Cafe by Cisco or its employees, agents, contractors,
invitees, sublessees or visitors, or the breach by Cisco of its obligations
under this Agreement. The obligations of Palm and Cisco contained in this
Section 5 shall survive the termination of this Agreement.

 
6.
 
Insurance.    Palm agrees to maintain in full force and effect during the term
of this Agreement, at Palm’s own expense, a policy of comprehensive general
liability insurance, including property damage, in the amount of One Million
Dollars ($1,000,000.00) for property damage and One Million Dollars
($1,000,000.00) per person and Two Million Dollars ($2,000,000.00) per
occurrence for bodily injuries or death of persons occurring in or about the
Cafeteria, the Conference Room Area, the Building MC-10 and the Project. Said
policies shall (i) name Cisco as an additional insured, (ii) be issued by an
insurance company which is authorized to do business in the State of California,
and (iii) said insurance carrier shall endeavor to provide ten (10) days’
written notice of cancellation. Certificates of insurance shall be delivered to
Cisco by Palm upon the commencement date of this Agreement and upon each renewal
of said insurance. Failure of Palm to maintain the insurance required hereunder
shall cause an automatic termination of this Agreement and the licenses created
hereunder. Cisco agrees to maintain in full force and effect during the term of
this Agreement, subject to Cisco’s self-insurance rights under its lease of the
Buildings from the Landlord, at Cisco’s own expense, a policy of comprehensive
general liability insurance, including property damage, in the amount of One
Million Dollars ($1,000,000.00) for property damage and One Million Dollars
($1,000,000.00) per person and Two Million Dollars ($2,000,000.00) per
occurrence for bodily injuries or death of persons occurring in or about the
Cafeteria, the Conference Room Area, the Building MC-10 and the Project.

 
7.
 
Licenses Nonassignable.    Each of the Cafeteria License and the Conference Room
License are personal to Palm and any Tenant Affiliate (as defined in the
Sublease), and shall not be assigned by Palm except in connection with a
permitted assignment of the Sublease or a sublease or all or any portion of the
Sublease Premises in accordance with the provisions of the Sublease. Any attempt
to assign the Cafeteria License or the Conference Room License without the
consent of Cisco shall automatically terminate such License. No legal title or
leasehold interest in the Cafeteria, the Conference Room



Exhibit F-6



--------------------------------------------------------------------------------

 
Area, the Building MC-10, or the Project is created or vested in Palm by the
grant of the Cafeteria License or the Conference Room License.

 
8.
 
Notice.    Any notice required or desired to be given to another party to this
Agreement shall be given pursuant to the notice requirements of the Sublease.

 
9.
 
Attorneys’ Fees.    If any legal action or proceeding arising out of or relating
to this Agreement is brought by either party to this Agreement, the prevailing
party shall be entitled to receive from the other party, in addition to any
other relief that may be granted, the reasonable attorney’s fees, costs and
expenses incurred in the action or proceeding by the prevailing party.

 
10.
 
Condition Precedent.    This Agreement is conditioned upon Landlord’s written
consent to this Agreement and the Sublease and the Sublessee’s Conditions set
forth below within the time limits set forth in Section 1.1 of the Sublease.
Sublessor and Sublessee acknowledge and agree that in addition to the Consent of
Landlord to the Sublease, this Agreement is conditioned upon Landlord’s written
consent to all of the following: (i) the Final Plans, as approved by Sublessor
and Sublessee, for the Tenant Improvements; (ii) Sublessor providing retail
Cafeteria and Conference Facilities in accordance with the conceptual plans
attached to the Sublease as Exhibit H; and (iii) Landlord’s agreement to extend
the Landlord’s waiver of subrogation under Section 10.5 of the Master Lease to
include Sublessee (collectively, “Sublessee’s Conditions”). If Landlord refuses
to consent to the Sublease, or if Landlord does not consent to all of the
Sublessee Conditions, or if Landlord consents to the Sublease and all of the
Sublessee’s Conditions but such consents are not received within the time
periods provided in Section 1.1 of the Sublease, this Agreement shall be null
and void and of no further force and effect, and neither party shall have any
continuing obligation to the other with respect to the subject matter hereof.
With respect to the conceptual plans attached to the Sublease as Exhibit H, any
changes to such plans shall be reasonably acceptable to both Sublessor and
Sublessee.

 
11.
 
Miscellaneous. This Agreement constitutes the entire agreement between Palm and
Cisco relating to the subject matter hereof. Any prior agreements, memoranda of
understanding, promises, negotiations or representations not expressly set forth
in this Agreement are of no force and effect. Any amendment to this Agreement
shall be of no force and effect unless it is in writing and signed by Palm and
Cisco. This Agreement shall be governed by California law. This Agreement may be
executed in counterparts, which counterparts, when taken together, shall
constitute an original of this Agreement.



Exhibit F-7



--------------------------------------------------------------------------------

 
PALM, INC.:
 
CISCO SYSTEMS, INC.:
a Delaware corporation
 
a California corporation
By:    /s/    Judy Bruner

--------------------------------------------------------------------------------

 
By:     /s/    Mark Golan

--------------------------------------------------------------------------------

Title: Sr. VP & CFO
 
Title: VP, Worldwide Real Estate
& Workplace Resources
Date: 5/31/02
 
Date: 5/31/02



Exhibit F-8



--------------------------------------------------------------------------------

EXHIBITS
 
EXHIBIT 1
  
CAFETERIA
EXHIBIT 2
  
CONFERENCE ROOM AREA
EXHIBIT 3
  
RULES AND REGULATIONS FOR CAFETERIA
EXHIBIT 4
  
RULES AND REGULATIONS FOR CONFERENCE ROOM AREA

 
 
 
 





--------------------------------------------------------------------------------

 
EXHIBIT 1
 
[DIAGRAM]





--------------------------------------------------------------------------------

 
EXHIBIT 2
 
[DIAGRAM]





--------------------------------------------------------------------------------

 
EXHIBIT 3
 
RULES AND REGULATIONS FOR CAFETERIA
 
1.
 
Cafeteria users will conduct themselves in a businesslike manner, and will not
create disturbances to other diners and will not interfere or annoy other
diners.

 
2.
 
No pets or animals are allowed in the Cafeteria or the Master Premises

 
3.
 
No weapons, drugs, or alcohol of any kind are allowed in the Cafeteria or the
Master Premises.

 
4.
 
No smoking is allowed in the Cafeteria.

 
5.
 
All Palm employees must display photo identification badges worn on their
apparel.

 
6.
 
Palm employees shall have the right of access to the Cafeteria during the
following hours of access and at no other times:

 
  
 
Monday through Friday, excluding holidays: 7:00 AM to 4:00 PM

  
 
Saturday, Sunday and holidays: By appointment

 
7.
 
Palm employees shall enter the Cafeteria at the location shown on Exhibit 1 as
“Palm point of access.”

 
8.
 
Palm employees shall follow each of the Rules and Regulations set forth in
Exhibit D of the Master Lease and Section 2.5 of the Sublease and such other
rules or regulations established by Landlord, the operator of the Cafeteria or
Cisco from time to time.



Exhibit 3



--------------------------------------------------------------------------------

 
EXHIBIT 4
 
RULES AND REGULATIONS FOR CONFERENCE ROOM AREA
 
1.
 
The non-exclusive use of the Conference Room Area shall be on a “first-come,
first served” basis, arranged with the Building Manager or other person
appointed by Cisco in its sole discretion.

 
2.
 
Conference Room Area users will conduct themselves in a businesslike manner, and
will not create disturbances, interfere or annoy other users of the Conference
Room Area or occupants of the Master Premises.

 
2.
 
No pets or animals are allowed in the Conference Room Area or the Master
Premises

 
3.
 
No weapons, drugs, or alcohol of any kind are allowed in the Conference Room
Area or the Master Premises.

 
4.
 
No smoking is allowed in the Conference Room Area.

 
5.
 
All Palm employees must display photo identification badges worn on their
apparel.

 
6.
 
Palm employees shall have the right of access to the Conference Room Area during
the following hours of access and at no other times:

 
Monday through Friday, excluding holidays: 7:00 AM to 7:00 PM Saturday, Sunday
and holidays: By appointment.
 
7.
 
Palm employees shall follow each of the Rules and Regulations set forth in
Exhibit D of the Master Lease and Section 2.5 of the Sublease and such other
rules or regulations established by Landlord, the Building Manager or Cisco from
time to time.



Exhibit 4



--------------------------------------------------------------------------------

 
EXHIBIT G
 
ROOFTOP RULES
 
1.
 
Sublessee shall provide Sublessor with a written plan reasonably approved by
Sublessor and Landlord for the installation, operation and maintenance of
microwave and/or satellite antenna dishes and/or global positioning satellite
(“GPS”) antenna and related wires, cables, conduits (collectively the
“Communications Equipment”).

 
2.
 
All such equipment shall be screened from view in a manner consistent with
Landlord’s requirements for screening such equipment elsewhere in the Project.

 
3.
 
Sublessee shall at all times operate and maintain the Communications Equipment
so as to ensure that such systems do not create electro-magnetic or other
disturbances to existing systems in the area in which the Project is located
whether operated by Sublessor, other tenants or third parties.

 
4.
 
Sublessee shall be solely responsible for any repair or maintenance to the roof
of any Building required as a result of Sublessee’s activities.

 
5.
 
The installation of all Communications Equipment and facilities related thereto,
including any required conduit from the Premises to the Building Roof, shall be
deemed to constitute an Alteration subject to the provisions of Section 7.3 of
the Master Lease. Landlord may require appropriate screening for any equipment
installed on the roof of any Building as a condition of Landlord’s approval of
the plans submitted.

 
6.
 
The Communications Equipment shall be used only for transmitting and/or
receiving data, audio and/or video signals to and from Sublessee’s facilities
within the Project for Sublessee’s business use, and shall not be used or
permitted to be used by Sublessee for purposes of broadcasting signals to the
public or to provide telecommunications or other communications transmitting or
receiving services to the public for any purpose not directly related to
Sublessee’s business in the Sublease Premises. Notwithstanding the foregoing,
Sublessee shall not be prohibited from transmitting or receiving broadcasting
signals to and from its customers, business affiliates and/or employees in
connection with the conduct of its business in the Project.

 
7.
 
In the event Sublessor reasonably determines that the presence or operation of
the Communications Equipment installed by Sublessee is or will results in
material damage to any Building, Sublessor reserves the right upon reasonable
prior written notice to Sublessee to require either (a) the relocation of all
Communications Equipment installed by Sublessee on the roof of the Building to
another location on the roof of the Building reasonably designated by Sublessor,
or (b) the removal of any and all of such equipment unless Sublessee makes
satisfactory arrangements to protect Sublessor, the Building and its tenants
therefrom;

 
8.
 
During the period that Sublessee is operating Communications Equipment on the
roof of any Building, Sublessee shall comply with any standards promulgated by
applicable governmental authorities regarding the installation, use or
maintenance of the Communications



Exhibit G-1



--------------------------------------------------------------------------------

 
Equipment or the generation of electromagnetic fields. In the event Sublessor is
advised by a governmental agency that the Communications Equipment poses a
health or safety hazard to occupants of the Building, Sublessor may require
Sublessee to make arrangements reasonably satisfactory to Sublessor to mitigate
such hazard or, if Sublessee either fails or is unable to make such satisfactory
arrangements, to remove the Communications Equipment. Any claim or liability
resulting from the use of the Communications Equipment or the Building roof by
Sublessee shall be subject to the indemnification provisions in the Sublease
applicable to Sublessee’s use of the Sublease Premises.

 
9.
 
Sublessee shall pay all taxes attributable to the Communications Equipment owned
and installed by Sublessee, and Sublessee shall assure and provide Sublessor
with reasonable evidence that the Building roof and Sublessee’s use thereof are
subject to the insurance coverages otherwise required to be maintained by
Sublessee with respect to the Sublease Premises.

 
10.
 
Upon the expiration or sooner termination of the Sublease, Sublessee shall
remove the Communications Equipment and all related equipment and facilities,
including any conduit from the Sublease Premises to a Building roof and any
other portions of a Building within or upon which the same may be installed, and
shall restore such Building roof and all other areas affected by such removal to
their original condition, reasonable wear and tear excepted, all at its sole
cost and expense.

 
11.
 
Subject to Section of 18 of the Sublease, the right to use a Building roof is
personal to Sublessee and any Tenant Affiliate (as defined in the Sublease) and
shall not be assignable in whole or in part, and any attempted assignment
thereof without the consent of Sublessor, which consent may be withheld by
Sublessor in its reasonable discretion, shall be void.

 



Exhibit G-2



--------------------------------------------------------------------------------

 
EXHIBIT H
 
CAFETERIA AND CONFERENCE ROOM FACILITIES CONCEPTUAL PLANS
 
McCarthy Building 10—First Floor
 
580 North McCarthy Blvd
 
 
 
[DIAGRAM]





--------------------------------------------------------------------------------

 
 
[DIAGRAM]



151



--------------------------------------------------------------------------------

 
EXHIBIT X
 
CONSENT TO SUBLETTING
 
I.
 
PARTIES AND DATES.

 
THE IRVINE COMMUNITY DEVELOPMENT COMPANY (“Landlord”), CISCO SYSTEMS, INC., a
California corporation (“Tenant”), and PALM, INC., a Delaware corporation
(“Subtenant”),
 
II.
 
RECITALS.

 
On March 27, 2000, Landlord and Tenant entered into a lease (“Lease”) for
buildings owned by Landlord and located at 400, 460 and 490 N. McCarthy Blvd.,
Milpitas, California (“Premises”). The Lease has subsequently been amended on
June 8, 2000.
 
The Lease contains provisions which require, among other things, Tenant to
obtain Landlord’s consent to any subletting of the Premises. Tenant has
requested Landlord consent to a subletting of a portion of the Premises to
Subtenant.
 
III.
 
CONSENT TO SUBLETTING.

 
For valuable consideration including Tenant’s and Subtenant’s agreement to the
provisions of this Consent, Landlord consents to a subletting to Subtenant of
approximately 153,274 rentable square feet of the Premises. Tenant and Subtenant
agree that this Consent is conditioned upon their agreement that:
 

 
A.
 
The sublease agreement (“Sublease”) between Tenant and Subtenant is expressly
subject to the provisions of the Lease, a copy of which Subtenant acknowledges
it has received.

 

 
B.
 
Tenant will deliver a copy of the Sublease to Landlord within five (5) business
days of Landlord’s request provided that if the Sublease is not in writing,
Tenant may deliver a reasonably detailed summary of the Sublease including
information respecting the length of the term and the amount of rent and other
charges payable under the Sublease, which summary shall be approved by
Subtenant.

 

 
C.
 
Tenant’s obligations under Lease shall not be affected by this Consent.

 

 
D.
 
Landlord shall be entitled to receive profits derived by Tenant from this
subletting in accordance with the provisions of the Lease.

 

 
E.
 
The provisions of the Lease respecting assignment and subletting are not waived
with respect to future assignments and sublettings.

 

 
F.
 
Subtenant is not claiming any interest in a right belonging solely to tenant
pursuant to the Lease.



Exhibit X-1



--------------------------------------------------------------------------------

 

 
G.
 
The Lease is in full force and effect and that Landlord is not in breach of any
provision of the Lease.

 

 
H.
 
That if the Sublease terminates by reason of a termination of the Lease,
Landlord may, as its option, by delivering written notice to Subtenant, assume
the obligations of Tenant under the Sublease in which event Subtenant shall
recognize Landlord as if it were Sublessor under the Sublease.

 
IV.
 
SUBTENANTS PRINCIPAL PLACE OF BUSINESS.

 
The address of Subtenant’s principal place of business is currently:
 
5470 Great America Parkway
Santa Clara, California 95054
 
V.
 
GENERAL

 

 
A.
 
EFFECT OF SUBLETTING.    The Lease and Tenant’s obligations to Landlord shall
not be deemed to have been modified by this consent.

 

 
B.
 
ENTIRE AGREEMENT.    This Consent embodies the entire understanding between
Landlord, Tenant and Subtenant with respect to the subletting and can be changed
only by an instrument in writing signed by the party against whom enforcement is
sought.

 

 
C.
 
COUNTERPARTS.    If this Consent is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one in the same
Consent. In any action or proceeding, any photographic, photostatic or other
copy of this Consent may be introduced into evidence without foundation.

 

 
D.
 
DEFINED TERMS.    All words commencing with initial capital letters in this
Consent and defined in the Lease shall have the same meaning in this Consent as
in the Lease.

 

 
E.
 
CORPORATE AND PARTNERSHIP AUTHORITY.    If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Consent for the corporation or partnership represents that he or
she is duly authorized to execute and deliver this Consent on behalf of the
corporation or partnership and that this Consent is binding upon the corporation
or partnership in accordance with its terms.

 

 
F.
 
ATTORNEYS FEES.    The provisions of the Lease respecting payment of attorneys’
fees shall also apply to this Consent to Subletting.



Exhibit X-2



--------------------------------------------------------------------------------

 
VII.    EXECUTION.
 


 
Landlord, Tenant and Subtenant have entered into this Consent as of the date set
forth in AI. PARTIES AND DATE A above.
 
TENANT: CISCO SYSTEMS, INC.,
a California corporation
     
SUBTENANT: PALM, INC.,
a Delaware corporation
By:
 
/s/    MARK GOLAN        

--------------------------------------------------------------------------------

     
By:
 
/s/    JUDY BRUNER        

--------------------------------------------------------------------------------

   
Title   VP, Worldwide Real Estate & Workplace Resources

--------------------------------------------------------------------------------

         
Title    Sr VP & CEO

--------------------------------------------------------------------------------

By:
 

--------------------------------------------------------------------------------

     
By:
 

--------------------------------------------------------------------------------

   
Title

--------------------------------------------------------------------------------

         
Title

--------------------------------------------------------------------------------

 
LANDLORD:
 
THE IRVINE COMMUNITY  DEVELOPMENT COMPANY
 
By:
 
/s/    CHRISTOPHER POPMA        

--------------------------------------------------------------------------------

   
Christopher Popma
Vice President, Asset Management,
Office Properties, The Irvine Company
Authorized Signatory

 
By:
 
/s/    DON MCNUTT        

--------------------------------------------------------------------------------

   
Don McNutt
Sr. Vice President, Leasing
Office Properties, The Irvine Company
Authorized Signatory



Exhibit X-3



--------------------------------------------------------------------------------

 
EXHIBIT Z
 
IT EQUIPMENT DESCRIPTION AND REQUIREMENTS
 
This Exhibit Z is made a part of that certain Sublease Agreement by and between
Cisco Systems, Inc., as “Sublessor,” and Palm, Inc., as “Sublessee,” dated as of
May 31, 2002 (the “Sublease”), with respect to the understanding of the parties
to the Sublease as set forth herein. All capitalized terms not defined herein
shall have the meanings given to them in the Sublease.
 
It is the intention of both Sublessor and Sublessee that the Sublease Premises
shall serve as a demonstration site and showcase for the products of both
companies (for example, the VOIP/Networking and Wireless Systems of Cisco
Systems and the Wireless Messaging Products of Palm) in order to demonstrate the
compatibility of their respective products. Subject to one or more separate and
mutually acceptable agreement(s) between the appropriate business units of each
party (each, a “Demonstration Agreement”), Sublessee and Sublessor agree to
cause such business unit(s) to cooperate with one another in facilitating
demonstrations of such product compatibility to existing and prospective
customers of Sublessee and Sublessor, respectively. Finally, it is intention of
Sublessor and Sublessee to arrange for certain of their respective business
units to explore further business partner relationships, which relationships, if
determined by Sublessor and Sublessee to be mutually beneficial, shall be
detailed in separate written agreements, as determined by them to be appropriate
based on the recommendations of their respective business units.
 
Pursuant to Sublessor’s and Sublessee’s intention to cooperate in the
demonstration of the compatibility of their respective products, and in
developing the Sublease Premises to serve as a demonstration site and showcase
for the compatibility of the products of both companies, Sublessor has agreed to
install such equipment and systems as specified in the Memorandum of
Understanding attached hereto as Attachment 1 and Attachment 2 to this Exhibit Z
for the term of the Sublease, in accordance with the terms of the Memorandum of
Understanding between the Sublessor and Sublessee. Additionally, those items
listed on Attachment 3 to this Exhibit Z (“Sublessee’s Existing IT Equipment”),
which are currently leased by Sublessor to Sublessee pursuant to a separate
written lease agreement (the “Existing IT Lease”) shall be relocated from
Sublessee’s existing premises to the Sublease Premises and installed at
Sublessee’s cost and expense, and upon expiration of the Existing IT Lease shall
be included, at no additional cost to Sublessee, with the other IT Equipment
listed in this Exhibit Z and shall be subject to the terms and conditions of the
Sublease respecting the IT Equipment. For purposes of this Exhibit Z, the
equipment and software listed on Attachments 1, 2 and 3 of this Exhibit Z shall
be referred to as the “IT Equipment”. This Exhibit Z is a listing of the “IT
Equipment” that has been identified by the parties at the time of the execution
of the Sublease as manifesting the intent of the parties to establish the
Sublease Premises as a demonstration site as described above.
 
The parties agree that any First-Refusal Space or Expansion Space shall be
treated and equipped in the same manner as set forth in this Exhibit Z at no
additional cost to Sublessee.
 
During the term of the Sublease, the parties to each Demonstration Agreement may
agree that in order to further the interests of both Sublessee and Sublessor, it
is desirable to substitute some of



Exhibit Z-1



--------------------------------------------------------------------------------

the IT Equipment noted herein or upgrade the technology relating to the IT
Equipment initially installed. Upon the expiration of the Sublease and prior to
the start of any subsequent lease with the Sublessor, the parties may, but shall
not be obligated to, pursuant to the terms of any Demonstration Agreement(s)
then in effect, also agree at that time to review the IT Equipment then in place
to determine the scope and extent of replacement, if any, necessary to reflect
the technological improvements of their respective compatible products should
the parties wish to continue the relationships established pursuant to such
Demonstration Agreement(s).
 
In addition to the foregoing, in an effort to assure complete integration of
Sublessor’s technology throughout Sublessee’s world-wide Data &
Telecommunication systems, Sublessor and Sublessee may agree under a separate
agreement to make such changes as are necessary or mutually desirable at such
other Sublessee premises worldwide in order to assure operational efficiency off
Sublessee’s Data, Voice & Wireless systems.
 
Notwithstanding anything to the contrary herein or in the Sublease, Sublessor
and Sublessee agree and acknowledge that this Exhibit Z is not intended as a
complete agreement of the parties as to the subject matter hereto, and that the
validity or continuing effectiveness of the Sublease is not conditioned upon,
nor are the parties thereto acting in reliance upon, the Sublessor, Sublessee
and/or any of their business units ultimately agreeing to the terms and
conditions of any proposed Demonstration Agreement with respect to the IT
Equipment; provided, however, that nothing contained in this paragraph shall be
deemed to amend, modify, alter or otherwise affect any of Sublessee’s or
Sublessor’s rights or obligations with respect to the IT Equipment as set forth
in the Sublease.
 



Exhibit Z-2



--------------------------------------------------------------------------------

 
ATTACHMENT 1
 
IP TELEPHONY EQUIPMENT
 
Description

--------------------------------------------------------------------------------

  
Quantity

--------------------------------------------------------------------------------

Media Convergence Server 7835 PIII 1 GHz
  
3
Server(without Tape Drive) Does NOT include Software
  
3
CallManager 3.1 Software for MCS servers
  
3
Power Cord,110V
  
3
24x7x4 SVC,MCS-7835-1266 Server w/TAPE Drive-No So
  
3
24x7x4 Svc,CALL MANAGER 3.1SOFTWARE
  
3
Catalyst 6000 8 port Voice T1 and Services Module
  
3
CATALYST 6000 24 PORT FXS ANALOG STATION INTERFACE
  
14
    

--------------------------------------------------------------------------------

Media Convergence Server 7835 PIII 1 GHz
  
1
Server(without Tape Drive) Does NOT include Software
    
One (1) Basic IP ICD Agent license
  
15
SW-ICD-SRVR22
  
1
24x7x4 SVC,MCS-7835-1266 Server w/TAPE Drive-No So
  
1
    

--------------------------------------------------------------------------------

IDS Host Sensor Console CD Kit
  
1
SW App Support Service, Host IDS Console 2.0
  
1
AGENT BUNDLE 5,WIN STD ( PROTECTS OS),LICENSE ONLY
  
1
SW App Support Service, Host IDS Std Srvr 05 Agents
  
1
Cisco IP Phone 7960,GLOBAL
  
177
CALL MANGER UNIT LICENSE FOR SINGLE 7960 IP PHONE
  
177
Cisco IP Phone 7940, Business Set (with User License)
  
800
CALL MANGER UNIT LICENSE FOR SINGLE 7940 IP PHONE
  
800
CISCO IP CONFERENCE STATION
  
41
CALL MANGER UNIT LICENSE FOR SINGLE 7935 IP PHONE
  
41
7900 Series Transformer Power Cord, North America
  
41
7914 IP PHONE EXPANSION MODULE
  
70

 
 
Attachment
Page-1



--------------------------------------------------------------------------------

Footstand kit for single 7914
  
70
IP Phone power transformer for 7900 series phones
  
70
    

--------------------------------------------------------------------------------

7900 Series Transformer Power Cord, North America
  
70
    

--------------------------------------------------------------------------------

Unity for CallManager, IP only Intergrations
  
1
Unity Unified Messaging, 875 users (includes 32 Sessions
  
1
Unity, Incremental user for 32-session UM System
  
125
SAU SVC., Unity Unified Messaging 32 port
  
1
MCS 7847RACK,1GB, RAID 5,2nd CPU(W2K INCLUDED)
  
1
24X7X4,Svc, MCS 7847 Rack,1 GB, RAID 5,2 nd CPU (W2K Included)
  
1
Unity, 6-port Real Speak TTS, US Eng, UK, FR, Ger, Euro Sp Optional Real
Speak TTS Upgrade
  
1
Personal Assistant Svr SW 1.3, 10 usr, 2 single lang ASR sns
  
1
SAU SVC., PA SRV SW 10 usr 2 ASR
  
1
Personal Assistant ASR key, expand 2 to 16 sn, single lang.
  
1
SAU SVC., Personal Assistant ASR key, expand 2 to
  
1
200 ports for Voice Req, 200 PA users.
    
Personal Productivity Suite 10 User Licenses
  
19
MCS-7835-1266 Server w/out Tape Drive-No Software-No Spares
  
1
24x7x4 SVC,MCS-7835-1266 Server w/TAPE Drive-No So
  
1
Cisco IP SOFTPHONE Cd/100 Licenses
  
1
    

--------------------------------------------------------------------------------

NON-LOCKING WALL MOUNT KIT FOR 7900 SERIES PHONES
  
30
    

--------------------------------------------------------------------------------

CISCO WORKS 2000
    
Upgrade to LMS 2.1 for WIN/SOL from LMS1.X
  
1
VoIP Health Monitor 1.0 Add-On Kit for Customers who already have LMS2.0
  
1
    

--------------------------------------------------------------------------------

VMS 2.0 MANAGEMENT SOLUTION FOR WINDOWS AND SOLARIS
  
1
    

--------------------------------------------------------------------------------

 
 
Attachment
Page-2



--------------------------------------------------------------------------------

 
ATTACHMENT 2
 
WIRELESS SUPPORT EQUIPMENT
 
Product—802.11b

--------------------------------------------------------------------------------

  
Description

--------------------------------------------------------------------------------

  
Quantity

--------------------------------------------------------------------------------

AIR-AP1220B-A-K9
  
802.11b AP w/Avail Cbus Slot, FCC Cnfg
  
20
AIR-PWR-CORD-NA
  
AIR Line Cord North America
  
20
CON-SNTP-AIRAP1220
  
24x7x4 Svc, AIR-AP1220B-A-K9
  
20
AIR-PCM352
  
802.11BPC CARD W/INTEGRATED ANTENNA
  
125
AIR-01-US
  
AIR COUNTRY OPTIONS FOR US
  
0
CON-SNTP-AIRPCM350
  
24X7X4 Svc, 350 SERIES PC CARD W/INTEGRATED
  
0
AIR-ANT4941
  
2.4 GHz, 2.2 dBi Dipole Antenna w/ RP-TNC Connector
  
40
         
802.11b
         
802.11b
Product—802.11a

--------------------------------------------------------------------------------

  
Description

--------------------------------------------------------------------------------

  
Quantity

--------------------------------------------------------------------------------

Part Numbers not available until summer
  
802.11a AP w/Avail Cbus Slot, FCC Cnfg
  
29
Part Numbers not available until summer
  
AIR Line Cord North America
  
29
Part Numbers not available until summer
  
24x7x4 Svc, AIR-AP1220B-A-K9
  
29
Part Numbers not available until summer
  
802.11APC CARD W/INTEGRATED ANTENNA
  
325
Part Numbers not available until summer
  
AIR COUNTRY OPTIONS FOR US
  
0
Part Numbers not available until summer
  
24X7X4 Svc, 350 SERIES PC CARD W/INTEGRATED
  
0

 
 
Attachment 2
Page-1



--------------------------------------------------------------------------------

Part Numbers not available until summer
  
Antennas for 802.11a AP
  
98
Part Numbers not available until summer
  
(802.11a radio) installed in mini-PCI slot 5 GHz **
  
20

 
 
 
Attachment 1
Page-2



--------------------------------------------------------------------------------

 
ATTACHMENT 3
 
SUBLESSEE’S EXISTING IT EQUIPMENT
 
6509 Chassis
  
26
Catalyst 6000 Second 2500W AC Power
  
26
1000Base-SX “Short Wavelength” GBIC (multimode only)
  
82
1000Base-LX/LH “long haul” GBIC (singlemode or multimode)
  
32
Catalyst 6000 48-port 10/100, Inline Power, RJ-45
  
133
Catalyst 6000 8-port GE, Enhanced QoS (Req. GBICs)
  
9
Catalyst 6000 Supervisor Engine1-A, 2GE, plus MSFC-2 &PFC
  
6
*Cat 6000 Red. Sup Eng 1A, 2GE, plus PFC (In Chassis Only)
  
23
Catalyst 6000 Supervisor Engine1-A, 2GE, plus PFC
  
25

 
 
 
Attachment 3
Page-1



--------------------------------------------------------------------------------

 
[Cisco Logo]
 
ATTACHMENT 4  
 
IT EQUIPMENT MEMORANDUM OF UNDERSTANDING
 
Memorandum of Understanding
 
ESDS/CISCO REAL ESTATE GROUP—MOU for
 
CONSULTING and Implementation SERVICES
 
This Memorandum of Understanding (“MOU”) is made and entered into between Cisco
Systems Enterprise Solutions Delivery Services (“ESDS”) and Cisco Real Estate
Group, a Cisco Department as of the date last written below (“Effective Date”).
 
This MOU defines the services and deliverables that ESDS shall provide to CISCO
REAL ESTATE GROUP. The terms of this MOU are limited to the scope of this MOU
and shall not be applicable to any other MOUs, which may be executed.
 
This MOU consists of this signature page and the following sections, which are
incorporated, in this MOU by this reference:
 

 
1.
 
Exhibit 1—Project Scope, Pricing and Responsibilities of the Parties

 

 
2.
 
Exhibit 2—Standard MOU Terms

 

 
3.
 
Appendix B—Change Request

 

 
4.
 
Appendix C—Bill of Materials

 
IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have caused this MOU to be duly executed.
 
ESDS
 
Cisco Real Estate Group
By:                                     
                                                               
 
By:                                     
                                                             
Name:                                    
                                                          
 
Name:                                    
                                                        
Title:                                    
                                                             
 
Title:                                    
                                                          
Date:                                    
                                                             
 
Date:                                    
                                                          

 
 
Attachment 4
Page-1



--------------------------------------------------------------------------------

[Cisco Logo]
 
EXHIBIT 1
 
PROJECT SCOPE, PRICING AND RESPONSIBILITIES THE PARTIES
 
1.0
 
PROJECT SCOPE:

 

 
1.1
 
Definitions:    Standard Definitions are provided in Section 1 of Exhibit 2.

 

 
1.2
 
Services:    ESDS shall provide Implementation and Project Management Services
at the request of the CISCO REAL ESTATE GROUP for sublease tenants Palm Inc. at
site(s) specified in Section 2.2. This is a 850-1000 phone AVVID implementation
that leverages 6509 Catalyst switches that are already owned or leased by the
end user—Palm Inc. Buildings will be cutover on 3 consecutive weekends in
August. This will require Night and Weekend Support. Not all 6509 switches will
be available for staging at one time. Goal is to have AVVID working in all three
buildings by 7/1/2002. Lease begins 8/1/2002. Services shall include:

 

 
•
 
Project Management

 

 
•
 
Design Consultation

 

 
•
 
Project plan input and review

 

 
•
 
Installation

 

 
•
 
850-1000 IP-Phones, Unity, Personal Assistant, 3 Call Managers, Integration with
Netscape LDAP server, Integration with Exchange, support and guidance on Cisco
WLAN implementation, install and configure WS-X6624-FXS modules for support of
customer faxes and modems, implementation of Cisco Works for the VOIP, Data and
WLAN Environment and implementation of all of the Avvid Products listed in an
appendix but not listed separately above.

 

 
•
 
Wireless Site Survey, recommendations and assist during Installation and testing

 

 
•
 
Troubleshooting

 

 
•
 
Production cut over support

 

 
•
 
Training and Training Materials

 

 
•
 
Knowledge Transfer

 

 
•
 
Documentation

 

 
•.
 
Advise and consultation

 
Attachment 4
 
Page-2



--------------------------------------------------------------------------------

 

 
•
 
Customer Acceptance

 

 
1.3
 
Staging Location(s):    Staging will be performed at the following location(s):

 
McCarthy Ranch
Buildings 2-4
 

 
1.4
 
Project Schedule (very high level):

 
Task

--------------------------------------------------------------------------------

  
Start Date

--------------------------------------------------------------------------------

  
End Date

--------------------------------------------------------------------------------

Signature of the MOU and approval of Real Estate Director and Controller
  
5/24/2002
  
5/24/2002
Kickoff
  
5/27/2002
  
5/27/2002
Review of BOM and list of existing equipment owned by Palm
  
5/27/2002
  
5/28/2002
Review of Building diagrams and wiring diagrams
  
5/27/2002
  
5/30/2002
Discussion of IP addressing scheme
  
5/30/2002
  
6/4/2002
Review of DIDs, phone features required and analog device needs
  
5/30/2002
  
6/4/2002
Develop dial plan
  
5/30/2002
  
6/4/2002
Review and development of project plan and schedule
  
5/30/2002
  
6/4/2002
Receive new equipment
  
6/30/2002
  
6/30/2002
Turnup of OC12
  
6/30/2002
  
6/30/2002
Stage CM servers
  
6/30/2002
  
7/12/2002
Install Unity and personal assistant and customize
  
6/30/2002
  
7/12/2002
Wireless Site Survey and recommendations (3 buildings)
  
6/30/2002
  
7/12/2002
Upgrade SW and HW on 6509 switches
Install WS-X6624-FXS modules as needed (will be phased as Palm moves switches
over from existing location)
  
6/30/2002
  
8/31/2002
Scan in phones
  
6/30/2002
  
7/12/2002
Place phones – phased as users move in
  
7/15/2002
  
8/15/2002

 
Attachment 4
 
Page-3



--------------------------------------------------------------------------------

End user train the trainer
  
7/15/2002
  
7/16/2002
Cutover Building 4 *
  
8/1/2002
  
8/1/2002
Cutover Building 2 *
  
8/8/2002
  
8/8/2002
Cutover Building 3 *
  
8/15/2002
  
8/15/2002
Testing and troubleshooting
  
6/30/2002
  
7/15//2002
Documentation developed and presented
  
7/15/2002
  
7/15/2002
Customer Sign-off
  
8/31/2002
  
8/31/2002

 

 
1.5
 
Primary Contacts:    Unless specified otherwise in writing, the primary contacts
for CISCO REAL ESTATE GROUP and ESDS shall be:

 
Customer Contact:
 
Roman Richey
 
Cisco Contact
 
Jim Smith
Telephone Number:
 
408-853-0311
 
Telephone Number:
 
925-223-3555
Facsimile Number:
     
Facsimile Number:
 
408-904-4995
E-mail address:
 
rrichey@cisco.com
 
E-mail address:
 
jismith@cisco.com

 
2.0
 
PRICING.

 
Funding requirements are subject to the terms set forth in Exhibit 2, Section 4.
 

 
2.1
 
Pricing:

 
Product Code

--------------------------------------------------------------------------------

  
Service Descriptions

--------------------------------------------------------------------------------

  
Qty

--------------------------------------------------------------------------------

  
Unit Price

--------------------------------------------------------------------------------

    
Extended Price

--------------------------------------------------------------------------------

PS-TIS-IMPLEMENT
  
Project Engineering in support of all deliverables in section 1.0
                
PS-TIS-IMPLEMENT
  
Project Management
                
BS-TEBILLING
  
Estimated Travel and Expenses
                     
Total Price:
                

 

 
2.2
 
Milestone Invoice Schedule:

 
Attachment 4
 
Page-4



--------------------------------------------------------------------------------

Milestone

--------------------------------------------------------------------------------

  
Milestone Description

--------------------------------------------------------------------------------

    
Estimated Invoice Date

--------------------------------------------------------------------------------

    
Invoice Amount

--------------------------------------------------------------------------------

1
  
Project management and implementation services
             

 

 
2.3
 
Funding Requirements and Approvals:

 

 
2.3.1
 
CISCO REAL ESTATE GROUP shall reimburse ESDS via an expense transfer for the
total amount indicated in Exhibit 1 under the Section titled Pricing.

 

 
2.3.2
 
The expense transfer has been approved by the Director of CISCO REAL ESTATE
GROUP: Ron Willis

 

 
2.3.3
 
The expense transfer has been approved by the Controller for CISCO REAL ESTATE
GROUP: Cindy Hansen

 

 
2.3.4
 
Department Number 020070370

 

 
2.3.5
 
General Ledger Number:            

 
Attachment 4
 
Page-5



--------------------------------------------------------------------------------

 
3
 
RESPONSIBILITIES OF THE PARTIES.

 

 
3.1
 
ESDS responsibilities:

 

 
3.1.1
 
Provide consulting and implementation Services as specified in Section 1,
Project Scope.

 

 
3.1.2
 
Provide all requirements to Palm in a timely to insure the success of the
project.

 

 
3.1.3
 
Deliver ESDS’s Customer Satisfaction Survey documentation.

 

 
3.2
 
CISCO REAL ESTATE GROUP responsibilities:

 

 
3.2.1
 
CISCO REAL ESTATE GROUP shall designate a person to whom all ESDS communications
may be addressed and who has the authority to act on all aspects of the
Services. Such person shall be identified in Section 1.5.

 

 
3.2.2
 
CISCO REAL ESTATE GROUP shall be responsible for providing direction to the ESDS
representative specified in Section 1.5.

 

 
3.2.3
 
CISCO REAL ESTATE GROUP shall provide reasonable access to computer equipment,
facilities, work space and telephone for ESDS’s use during the project.

 

 
3.2.4
 
Unless otherwise agreed to by the parties, CISCO REAL ESTATE GROUP shall respond
within two (2) business days of ESDS’s request for documentation or information
needed for the project.

 

 
3.2.5
 
CISCO REAL ESTATE GROUP shall ensure that contracts with its own vendors and
third parties are fully executed and reflect the correct terms to enable CISCO
REAL ESTATE GROUP’s business requirements to be met in full. In addition, CISCO
REAL ESTATE GROUP shall be responsible for all payments to, and the work
performance of, all non-ESDS entities assigned to, or working on this Project.

 

 
3.2.6
 
ESDS is providing Services to assist CISCO REAL ESTATE GROUP in support of the
initiatives and activities described herein and shall not assume any cost or
schedule liability. CISCO REAL ESTATE GROUP is the governing authority of all
activities and project directives and retains full responsibility for the
leadership, review, and approval of actions taken and deliverables completed by
ESDS in support of CISCO REAL ESTATE GROUP.

 

 
3.3
 
Palm Inc. (End User) Responsibilities:

 

 
4.3.1
 
Make available all necessary and existing 6509 switches and routers in time for
phased hot-cuts

 
Attachment 4
 
Page-6



--------------------------------------------------------------------------------

 
from their existing environment to the new McCarthy locations.

 

 
4.3.2
 
Installation and relocation of all data networking equipment.

 

 
4.3.3
 
Installation and configuration of all serves and workstations with the exception
of the Avvid Servers

 

 
4.3.4
 
Provide network diagrams, IP addressing scheme, network management community
strings, gateway addresses

 

 
4.3.5
 
Upgrade c65xx switches to recommended HW and SW levels

 

 
4.3.6
 
Input to Cisco on phone features, analog device support requirements, dial plans
and desired Unity features

 

 
4.3.7
 
Single point of contact for all technical issues

 

 
4.3.8
 
Provide personnel that require hands on experience and knowledge transfer for
day 2 support

 

 
4.3.9
 
Provide all cables and patch cords needed to complete the install

 

 
4.3.10
 
Scan phones into the Call Manager Data Base and place the phones at the user
locations

 

 
4.3.11
 
Provide input to testing requirements for the IP-TEL solution

 

 
4.3.12
 
Installation of Cisco Wireless LAN equipment—Cisco to provide guidance and
advise

 

 
4.3.13
 
Provide access to Netscape LDAP Server

 

 
4.3.14
 
Provide all information needed for Cisco to assist in 100 seat softphone
implementation

 

 
4.3.15
 
Provide access to Exchange for Unity Intergration

 

 
4.3.16
 
Provide all information needed for Cisco to assist in 200 seat Personal
Assistant implementation

 
Attachment 4
 
Page-7



--------------------------------------------------------------------------------

 
[Cisco Logo]
 
EXHIBIT 2
 
STANDARD TERMS
 
1.0
 
STANDARD DEFINITIONS.

 

 
1.1
 
“CISCO REAL ESTATE GROUP Site(s)” or “Site(s)”—the physical site(s) designated
by CISCO REAL ESTATE GROUP (other than Cisco sites) where the Services may be
performed.

 

 
1.2
 
“Deliverable”—all documentation, whether in hard copy or electronic form, such
as analyses, reports, manuals, test results, or any other item other than
Product provided by one party to the other pursuant to the terms of this MOU.

 

 
1.3
 
“Implementation”—the activities specified in this MOU such as project
management, design review, configuring, staging, installation, and testing
performed by ESDS.

 

 
1.4
 
“Installation”—the physical activity required to place a Product into a CISCO
REAL ESTATE GROUP Site.

 

 
1.5
 
“Milestone”—a specific goal, objective or event pertaining to Services described
under the terms of this MOU.

 

 
1.6
 
“Network”—a connection of Products and other equipment and devices that
communicate with each other.

 

 
1.7
 
“Normal Business Hours”—the hours of Monday through Friday 8:00am to 5:00pm
local time, excluding any Cisco observed holidays. A list of Cisco observed
holidays will be provided upon request.

 

 
1.8
 
“Product(s)” means Cisco hardware and/or software in connection with which
Services are being provided herein.

 

 
1.9
 
“Project Plan”—a plan documenting all aspects of the Services.

 

 
1.10
 
“Professional Services” or “Services”—the services provided by ESDS to CISCO
REAL ESTATE GROUP under this MOU.

 

 
1.11
 
“Site Survey”—an assessment by ESDS of the readiness of the CISCO REAL ESTATE
GROUP Site for the Implementation of the Product as further defined below.

 

 
1.12
 
“Staging”—the assembly and software loading of Product prior to Installation at
CISCO REAL ESTATE GROUP Site.

 
2.0
 
SERVICES:

 

 
2.1
 
ESDS shall provide Professional Services to CISCO REAL ESTATE GROUP as set forth
in Exhibit 1.

 
Attachment 4
 
Page-8



--------------------------------------------------------------------------------

 
2.2
 
Services may be provided by ESDS or individuals or organizations employed by or
under contract with ESDS, at the discretion of ESDS.

 
3.0
 
COMPLETION.

 
Services performed by ESDS under this MOU are deemed complete and accepted by
CISCO REAL ESTATE GROUP, upon the project completion date of this MOU.
 
4.0
 
PRICING AND PAYMENT TERMS.

 

 
4.1
 
Pricing:

 

 
4.1.1
 
Service Fees:    The fees for Services are set forth in Exhibit 1 under the
Section titled Pricing.

 
5.0
 
ASSUMPTIONS.

 
The following assumptions together with those detailed elsewhere were made to
create this MOU. Should any of these assumptions prove to be incorrect or
incomplete then ESDS may modify the price, scope of work or Milestones. Any such
modifications shall be managed by the Change Management Procedure set forth in
Section 6.
 

 
5.1
 
Where applicable, CISCO REAL ESTATE GROUP’s Site shall be ready prior to the
date scheduled for ESDS to perform the Services. Costs associated with CISCO
REAL ESTATE GROUP’s failure to (1) make the CISCO REAL ESTATE GROUP Site ready
(as determined by ESDS); or (2) meet any of the other responsibilities specified
in this MOU shall be billed at ESDS’s then-current time and materials rates plus
travel and other related expenses. Any additional costs incurred by CISCO REAL
ESTATE GROUP as a result of delays shall be the sole responsibility of CISCO
REAL ESTATE GROUP.

 

 
5.2
 
Unless specified otherwise in this MOU, Services shall be performed during
Normal Business Hours. CISCO REAL ESTATE GROUP may be responsible for any
additional labor costs associated with Services performed outside Normal
Business Hours which are above and beyond the scope of this MOU.

 

 
5.3
 
This MOU defines exclusively the scope of the Services that ESDS shall provide
to CISCO REAL ESTATE GROUP. This MOU shall not apply to any purchase, support or
maintenance of the Product, the terms of which will be agreed upon under a
separate agreement.

 

 
5.4
 
In the event ESDS is required to provide third party materials under this MOU
(i.e. cables, racks, etc.), CISCO REAL ESTATE GROUP shall be responsible for any

 
Attachment 4
 
Page-9



--------------------------------------------------------------------------------

 
maintenance and/or warranty obligations therein.

 

 
5.5
 
Any acceptance tests conducted in respect of the Services detailed in this MOU
shall apply only to the Services detailed herein and shall not constitute
acceptance or rejection of any Product purchased or licensed separately by CISCO
REAL ESTATE GROUP.

 

 
5.6
 
ESDS will require a schedule extension of up to 30 days for any personnel change
requests made by CISCO REAL ESTATE GROUP.

 

 
5.7
 
Union labor is not required.

 

 
5.8
 
Services not covered under this MOU:

 

 
5.8.1
 
Support and maintenance of Products.

 

 
5.8.2
 
Unless otherwise specified in this MOU, any customization of, or labor to
install software (except pre-installed IOS).

 

 
5.8.3
 
Support or replacement of Product that is altered, modified, mishandled,
destroyed or damaged by natural causes or damaged due to a negligent or willful
act or omission by CISCO REAL ESTATE GROUP or a third party or use by CISCO REAL
ESTATE GROUP or a third party other than as specified in the applicable
Cisco-supplied documentation.

 

 
5.8.4
 
Services to resolve software or hardware problems resulting from third party
equipment or services or problems beyond ESDS’s control.

 

 
5.8.5
 
Services for non-Cisco software installed on any Product.

 

 
5.8.6
 
Any hardware upgrade required to run new or updated software.

 
6.0
 
CHANGE MANAGEMENT PROCEDURES.

 

 
6.1
 
It may become necessary to amend this MOU for reasons including, but not limited
to, the following:

 

 
6.1.1
 
CISCO REAL ESTATE GROUP’s changes to the scope of work and/or specifications for
the Services,

 

 
6.1.2
 
CISCO REAL ESTATE GROUP’s changes to the Project Plan,

 

 
6.1.3
 
Unavailability of resources which are beyond either party’s control; and/or,

 

 
6.1.4
 
Environmental or architectural conditions not previously identified.

 

 
6.2
 
In the event either party desires to change this MOU, the following procedures
shall

 
Attachment 4
 
Page-10



--------------------------------------------------------------------------------

 
apply:

 

 
6.2.1
 
The party requesting the change will deliver a “Change Request” (attached as
Appendix B) to the other party. The Change Request will describe the nature of
the change, the reason for the change, and the effect the change will have on
the scope of work, which may include changes to the Deliverables and/or the
schedule.

 

 
6.2.2
 
A Change Request may be initiated either by CISCO REAL ESTATE GROUP or by ESDS
for any changes to the MOU. The Project Manager of the requesting party will
review the proposed change with his/her counterpart. The parties will evaluate
the Change Request and negotiate in good faith the changes to the Services and
the additional charges, if any, required to implement the Change Request. If
both parties agree to implement the Change Request, the appropriate authorized
representatives of the parties will sign the Change Request, indicating the
acceptance of the changes by the parties.

 

 
6.2.3
 
Upon execution of the Change Request, said Change Request will be incorporated
into, and made a part of, this MOU.

 

 
6.2.4
 
ESDS is under no obligation to proceed with the Change Request until such time
as the Change Request has been agreed upon by both parties.

 

 
6.3
 
Whenever there is a conflict between the terms and conditions set forth in a
fully executed Change Request and those set forth in the original MOU, or
previous fully executed Change Request, the terms and conditions of the most
recent fully executed Change Request shall prevail.

 
Attachment 4
 
Page-11



--------------------------------------------------------------------------------

 
[Cisco Logo]
 
APPENDIX B
 
CHANGE REQUEST
 
In reference to the Section titled Change Management Procedures of the above
referenced Statement of Work between Cisco Systems Enterprise Solutions Delivery
Services (“ESDS”) and Cisco Small and Medium Business Group, Marketing
Development, a Cisco Business Unit, (“CISCO REAL ESTATE GROUP”), both parties
hereby certify, by the signature of an authorized representative, that this
Change Management Request will amend and be fully incorporated into the existing
Memorandum of Understanding (“MOU”)
 

 
1.
 
Change Request Number:             

 

 
2.
 
Reason for Change Request:

 

 
3.
 
Changes to MOU:

 

 
4.
 
Schedule Impact:

 

 
5.
 
Cost Impact:

 

    
11.1 MOU/Change Request

--------------------------------------------------------------------------------

  
Services

--------------------------------------------------------------------------------

  
T&E

--------------------------------------------------------------------------------

  
Total

--------------------------------------------------------------------------------

a.
  
Original Value of MOU
  
$
0.00
  
$
0.00
  
$
0.00
b.
  
Value of Change Request No. 1
  
$
0.00
  
$
0.00
  
$
0.00
c.
  
New Value of MOU:
  
$
0.00
  
$
0.00
  
$
0.00

 
 
Attachment 4
 
Page-12



--------------------------------------------------------------------------------

 
6.
 
Additional Funding Requirements (if applicable):    CISCO REAL ESTATE GROUP
shall issue additional funding approvals to cover the amount of this Change
Request.

 
Except as changed herein, all terms and conditions of the MOU remain in full
force and effect.
 
IN WITNESS WHEREOF, the duly authorized representatives of the parties hereto
have caused this Change Management Request to be fully executed.
 
ESDS
 
CISCO REAL ESTATE GROUP
By:                                     
                                                               
 
By:                                     
                                                             
Name:                                    
                                                          
 
Name:                                    
                                                        
Title:                                    
                                                             
 
Title:                                    
                                                          
Date:                                    
                                                             
 
Date:                                    
                                                          

 
 
Attachment 4
Page-13



--------------------------------------------------------------------------------

 
[Cisco Logo]
 
APPENDIX C
 
Bill of Materials
 
Refer to Attachment 1 (IP Telephony Equipment) and Attachment 2 (Wireless
Support Equipment) of Exhibit Z to Sublease, dated May 24, 2002, for the Bill of
Materials.
 
 
 
Attachment 4
 
Page-14